Exhibit 10.1

[gincmkbq5bij000001.jpg]

 

STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE - NET

 

 

1.

Basic Provisions ("Basic Provisions").

 

1.1 Parties. This Lease ("Lease"), dated for reference purposes only June 19,
2019, is made by and between Raf Pacifica Group - Real Estate Fund IV, LLC, a
California limited liability company; APG Hollywood Center, LLC, a California
limited liability company; and APG Airport Freeway Center, LLC, a California
limited liability company (collectively, "Lessor") and INOGEN, INC., a  Delaware
corporation ("Lessee"), (collectively the "Parties," or individually a "Party").

1.2 Premises: That certain real property, including all improvements therein or
to be provided by Lessor under the terms of this Lease, commonly known as
(street address, city, state, zip): 301 Coromar Drive, Goleta, CA ("Premises").
The Premises are located in the County of Santa Barbara, and are generally
described as (describe brieﬂy the nature of the property and, if applicable, the
"Project," if the property is located within a Project): a two-story
office/industrial building (to be constructed) consisting of approximately
49,821 rentable square feet on an approximately 3.12 acre lot known as Lot 9.
The Project consists of a business park with an area of approximately 20 acres
known as the Cabrillo Business Park. (See also Paragraph 2)

1.3 Term: Ten (10) years and two (2) months ("Original Term") commencing
November 1, 2020 ("Commencement Date") and ending December 31, 2030 ("Expiration
Date"). (See also Paragraph 3 and 55)

1.4  Early Possession: If the Premises are available Lessee may have
non-exclusive possession of the Premises commencing

upon substantial completion of Base Building and Tenant Improvements ("Early
Possession Date"). (See also Paragraphs 3.2 and 3.3 and Work Letter Section 4.1)

1.5 Base Rent: $94,659.90 per month ("Base Rent"), payable on the first day of
each month commencing on the Commencement Date. (See also Paragraph 4)

☒  If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted. See Paragraph 51.

1.6 Base Rent and Other Monies Paid within five (5) business days after full
Execution (except as set forth below):

(a)   Base Rent: $94,659.90 for the period First full calendar month of the
term, payable thirty (30) days before the Commencement Date.

(b) Security Deposit: $119,529.90 ("Security Deposit"). (See also Paragraph 5)

(c)   Association Fees: --- for the period.   .

(d) Other: $24,870.00 for Operating Expenses for the first full calendar month
of the Term, payable thirty (30) days before the Commencement Date.

(e)   Total Due Upon Execution of this Lease: $119,529.90.

1.7 Agreed Use: General office space, research and development, light
manufacturing and assembly, and warehousing. (See also Paragraph 6)

1.8 Insuring Party.  Lessor is the "Insuring Party" unless otherwise stated
herein. (See also Paragraph 8)

1.9 Real Estate Brokers. (See also Paragraph 15 and 25)

(a)   Representation: Each Party acknowledges receiving a Disclosure Regarding
Real Estate Agency Relationship, conﬁrms

and consents to the following agency relationships in this Lease with the
following real estate brokers (“Broker(s)”) and/or their agents (“Agent(s)”):

Lessor’s Brokerage Firm: Hayes Commercial Group

License No.: 02017017

Is the broker of (check one):

☐ the Lessor; or ☒ both the Lessee and Lessor (dual agent).

Lessor’s Agent: Christos Celmayster

License No.: 01342996

Is (check one):

☒ the Lessor’s Agent (salesperson or broker associate); or ☐ both the Lessee’s
Agent and the Lessor’s Agent (dual agent).

Lessee’s Brokerage Firm: CBRE  

License No.: 00409987

Is the broker of (check one):

☒ the Lessee; or ☐ both the Lessee and Lessor (dual agent).

Lessee’s Agent: Francois DeJohn/Dennis J. Hearst

License No.: 01144570/800238

Is (check one):

☒ the Lessee’s Agent (salesperson or broker associate); or ☐ both the Lessee’s
Agent and the Lessor’s Agent (dual agent).

(b)   Payment to Brokers: (See Paragraph 68.)

1.10  Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by      N/A   ("Guarantor"). (See also

Paragraph 37)

1.11  Attachments. Attached hereto are the following, all of which constitute a
part of this Lease:

☒ an Addendum consisting of Paragraphs         53   through    71     ;

☐ a plot plan depicting the Premises;

☐ a current set of the Rules and Regulations;

☒ a Work Letter (Exhibit B);

☒ other (specify): Site plan depicting the Premises and the Project (Exhibit A);
Plans for Base Building Improvements (Exhibit A-1); Declaration of CC&R's
(Exhibit C); Site plan with Additional Parking on Lot 14 (Exhibit D); Rent
Adjustment (Paragraph 51); Option(s) to Extend (Paragraph 52).

 

 

2.

Premises.

 

2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and

upon all of the terms, covenants and conditions set forth in this Lease. While
the approximate square footage of the Premises may have been used in the
marketing of the Premises for purposes of comparison, the Base Rent stated
herein is NOT tied to square footage and is not subject to adjustment should the
actual size be determined to be diﬀerent. NOTE: Lessee is advised to verify the
actual size prior to executing this Lease. (See also Paragraphs 56 and 57.)

2.2 Condition. Lessor shall deliver the Premises to Lessee broom clean and free
of debris on the Commencement Date or the Early Possession Date, whichever ﬁrst
occurs ("Start Date"), and, so long as the required service contracts described
in Paragraph 7.1(b) below are obtained by Lessee and in eﬀect within thirty days
following the Start Date, warrants that the existing electrical, plumbing, ﬁre
sprinkler, lighting, heating, ventilating and air conditioning systems ("HVAC"),
loading doors, sump pumps, if any, and all other such elements in the Premises,
other than those constructed by Lessee, shall be in good operating condition on
said date, that the structural elements of the roof, bearing walls and
foundation of any buildings on the Premises (the "Building") shall be free of

--------------------------------------------------------------------------------

 

material defects, and that the Premises do not contain hazardous levels of any
mold or fungi deﬁned as toxic under applicable state or federal law. If a
non-compliance with said warranty exists as of the Start Date, or if one of such
systems or elements should malfunction or fail within the appropriate warranty
period, Lessor shall, as Lessor's sole obligation with respect to such matter,
except as otherwise provided in this Lease, promptly after receipt of written
notice from Lessee setting forth with speciﬁcity the nature and extent of such
non-compliance, malfunction or failure, rectify same at Lessor's expense. The
warranty periods shall be as follows: (i) 12 months as to the HVAC systems, and
(ii) 12 months as to the remaining systems and other elements of the Building.
If Lessee does not give Lessor the required notice within the appropriate
warranty period, correction of any such non-compliance, malfunction or failure
shall be the obligation of Lessee at Lessee's sole cost and expense. Lessor also
warrants, that unless otherwise speciﬁed in writing, Lessor is unaware of (i)
any recorded Notices of Default aﬀecting the Premise; (ii) any delinquent
amounts due under any loan secured by the Premises; and (iii) any bankruptcy
proceeding aﬀecting the Premises.

2.3 Compliance. Lessor warrants that the Premises comply with the building
codes, applicable laws, covenants or restrictions of record, regulations, and
ordinances including without limitation the Americans with Disabilities Act
("Applicable Requirements") that were in eﬀect at the time that each
improvement, or portion thereof, was constructed. Said warranty does not apply
to the use to which Lessee will put the Premises, modiﬁcations which may be
required by the Americans with Disabilities Act or any similar laws as a result
of Lessee's specific and unique use (see Paragraph 49), or to any Alterations or
Utility Installations (as deﬁned in Paragraph 7.3(a)) made or to be made by
Lessee.   For purposes of this Lease all references to Lessee's "specific and
unique" use shall mean Lessee's operation as a business that manufactures and
sells portable medical equipment (as compared with general office, research and
development and other industrial uses). NOTE: Lessee is responsible for
determining whether or not the Applicable Requirements, and especially the
zoning, are appropriate for Lessee's intended use, and acknowledges that past
uses of the Premises may no longer be allowed. If the Premises do not comply
with said warranty, Lessor shall, except as otherwise provided, promptly after
receipt of written notice from Lessee or the appropriate governmental agency
setting forth with speciﬁcity the nature and extent of such non-compliance,
rectify the same at Lessor's expense. If Lessee or the appropriate governmental
agency does not give Lessor written notice of a non-compliance with this
warranty within 12 months following the Start Date, correction of that
non-compliance shall be the obligation of Lessee at Lessee's sole cost and
expense. If the Applicable Requirements are hereafter changed so as to require
during the term of this Lease the construction of an addition to or an
alteration of the Premises and/or Building, the remediation of any Hazardous
Substance, or the reinforcement or other physical modiﬁcation of the Unit,
Premises and/or Building ("Capital Expenditure"), Lessor and Lessee shall
allocate the cost of such work as follows:

(a)   Subject to Paragraph 2.3(c) below, if such Capital Expenditures are
required as a result of the speciﬁc and unique use of the Premises by Lessee as
compared with uses by tenants in general, Lessee shall be fully responsible for
the cost thereof, provided, however, that if such Capital Expenditure is
required during the last 2 years of this Lease and the cost thereof exceeds 6
months' Base Rent, Lessee may instead terminate this Lease unless Lessor notiﬁes
Lessee, in writing, within 10 days after receipt of Lessee's termination notice
that Lessor has elected to pay the diﬀerence between the actual cost thereof and
an amount equal to 6 months' Base Rent. If Lessee elects termination, Lessee
shall, as soon as reasonably practical, cease the use of the Premises which
requires such Capital Expenditure and deliver to Lessor written notice
specifying a termination date at least 90 days thereafter. Such termination date
shall, however, in no event be earlier than the last day that Lessee could
legally utilize the Premises without commencing such Capital Expenditure.

(b) If such Capital Expenditure is not the result of the speciﬁc and unique use
of the Premises by Lessee (such as,

governmentally mandated seismic modiﬁcations), then Lessor shall pay for such
Capital Expenditure and Lessee shall only be obligated to pay, each month during
the remainder of the term of this Lease or any extension thereof, on the date
that on which the Base Rent is due, an amount equal to 1/144th of the portion of
such costs reasonably attributable to the Premises. Lessee shall pay Interest on
the balance but may prepay its obligation at any time. If, however, such Capital
Expenditure is required during the last 2 years of this Lease and the cost of
such Capital Expenditure exceeds 6 months' Base Rent then payable by Lessee,
Lessor shall have the option to terminate this Lease upon 6 months prior written
notice to Lessee unless Lessee notiﬁes Lessor, in writing, within 10 days after
receipt of Lessor's termination notice that either (i) Lessee will pay for such
Capital Expenditure, or (ii) Lessee elects to exercise an option to extend the
term of this Lease pursuant to Paragraph 52. If Lessor does not elect to
terminate, and fails to tender its share of any such Capital Expenditure, Lessee
may advance such funds and deduct same, with Interest, from Rent until Lessor's
share of such costs have been fully paid. If Lessee is unable to ﬁnance Lessor's
share, or if the balance of the Rent due and payable for the remainder of this
Lease is not suﬃcient to fully reimburse Lessee on an oﬀset basis, Lessee shall
have the right to terminate this Lease upon 30 days written notice to Lessor.

(c)   Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result or actual or proposed change in use, change in intensity of use, or
modiﬁcation to the Premises then, and in that event, Lessee shall either:
(i)  cease such changed use or intensity of use as soon as reasonably practical,
but in no event later than the last day that Lessee could legally utilize the
Premises without commencing the Capital Expenditures, and/or take such other
steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own expense.
Lessee shall not, however, have any right to terminate this Lease.

2.4 Acknowledgements. Lessee acknowledges that: neither Lessor, Lessor's agents,
nor Brokers have made any oral or written representations or warranties with
respect to any matters other than as set forth in this Lease. In addition,
Lessor acknowledges that: (i) Brokers have made no representations, promises or
warranties concerning Lessee's ability to honor the Lease or suitability to
occupy the Premises, and (ii) it is Lessor's sole responsibility to investigate
the ﬁnancial capability and/or suitability of all proposed tenants.

 

 

3.

Term.

 

3.1 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as speciﬁed in Paragraph 1.3.

3.2 Early Possession.   Any provision herein granting Lessee Early Possession of
the Premises is subject to and conditioned upon the Premises being available for
such possession prior to the Commencement Date. Any grant of Early Possession
only conveys a non-exclusive right to occupy the Premises. If Lessee totally or
partially occupies the Premises prior to the Commencement Date, the obligation
to pay Base Rent, Operating Expenses, Real Property Taxes and insurance premiums
shall be abated for the period of such Early Possession. All other terms of this
Lease (including but not limited to the obligations to maintain the Premises)
shall be in eﬀect during such period. Any such Early Possession shall not aﬀect
the Expiration Date.

3.3 Delay In Possession. Lessor agrees to use its best commercially reasonable
eﬀorts to deliver possession of the Premises to Lessee by the Commencement Date.
If, despite said eﬀorts, Lessor is unable to deliver possession by such date,
Lessor shall not be subject to any liability therefor, except as set forth in
Paragraph 55, nor shall such failure aﬀect the validity of this Lease or change
the Expiration Date. Lessee shall not, however, be obligated to pay Rent or
perform its other obligations until Lessor delivers possession of the Premises
and any period of rent abatement that Lessee would otherwise have enjoyed shall
run from the date of delivery of possession and continue for a period equal to
what Lessee would otherwise have enjoyed under the terms hereof, but minus any
days of delay caused by the acts or omissions of Lessee (See also Paragraph 55.)

3.4 Lessee Compliance. Lessor shall not be required to tender possession of the
Premises to Lessee until Lessee complies with its obligation to provide evidence
of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee shall be
required to perform all of its obligations under this Lease from and after the
Start Date, including the payment of Rent, notwithstanding Lessor's election to
withhold possession pending receipt of such evidence of insurance. Further, if
Lessee is required to perform any other conditions prior to or concurrent with
the Start Date, the Start Date shall occur but Lessor may elect to withhold
possession until such conditions are satisﬁed.

--------------------------------------------------------------------------------

 

 

 

4.

Rent.

 

4.1 Rent Deﬁned. All monetary obligations of Lessee to Lessor under the terms of
this Lease (except for the Security Deposit)

are deemed to be rent ("Rent"). All rent shall be payable to RAF Pacifica Group
- Real Estate Fund IV, LLC.

4.2 Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without oﬀset or deduction (except as
speciﬁcally permitted in this Lease), on or before the day on which it is due.
In the event that any invoice prepared by Lessor is inaccurate such inaccuracy
shall not constitute a waiver and Lessee shall be obligated to pay the amount
set forth in this Lease. Rent for any period during the term hereof which is for
less than one full calendar month shall be prorated based upon the actual number
of days of said month. Payment of Rent shall be made to Lessor at its address
stated herein or to such other persons or place as Lessor may from time to time
designate in writing. Lessee may pay Rent by way of ACH transfer or wire
transfer to an account designated by Lessor. Acceptance of a payment which is
less than the amount then due shall not be a waiver of Lessor's rights to the
balance of such Rent, regardless of Lessor's endorsement of any check so
stating. In the event that any check, draft, or other instrument of payment
given by Lessee to Lessor is dishonored for any reason, Lessee agrees to pay to
Lessor the sum of $25 in addition to any Late Charge. Payments will be applied
ﬁrst to accrued late charges and attorney's fees, second to accrued interest,
then to Base Rent, Insurance and Real Property Taxes, and any remaining amount
to any other outstanding charges or costs.

4.3 Association Fees. In addition to the Base Rent, Lessee shall pay to Lessor
each month an amount equal to any owner's association or condominium fees levied
or assessed against the Premises. Said monies shall be paid at the same time and
in the same manner as the Base Rent.

5.Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as security for Lessee's faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount already due Lessor, for Rents
which will be due in the future, and/ or to reimburse or compensate Lessor for
any liability, expense, loss or damage which Lessor may suﬀer or incur by reason
thereof. If Lessor uses or applies all or any portion of the Security Deposit,
Lessee shall within 10 days after written request therefor deposit monies with
Lessor suﬃcient to restore said Security Deposit to the full amount required by
this Lease. Should the Agreed Use be amended to accommodate a material change in
the business of Lessee or to accommodate a sublessee or assignee, Lessor shall
have the right to increase the Security Deposit to the extent necessary, in
Lessor's reasonable judgment, to account for any increased wear and tear that
the Premises may suﬀer as a result thereof. If a change in control of Lessee
occurs during this Lease and following such change the ﬁnancial condition of
Lessee is, in Lessor's reasonable judgment, signiﬁcantly reduced (as compared
against Lessee's financial condition within 6 months prior to the change in
control), Lessee shall deposit such additional monies with Lessor as shall be
suﬃcient to cause the Security Deposit to be at a commercially reasonable level
based on such change in ﬁnancial condition. Lessor shall not be required to keep
the Security Deposit separate from its general accounts. Within 90 days after
the expiration or termination of this Lease, Lessor shall return that portion of
the Security Deposit not used or applied by Lessor. Lessor shall upon written
request provide Lessee with an accounting showing how that portion of the
Security Deposit that was not returned was applied. No part of the Security
Deposit shall be considered to be held in trust, to bear interest or to be
prepayment for any monies to be paid by Lessee under this Lease.  THE SECURITY
DEPOSIT SHALL NOT BE USED BY LESSEE IN LIEU OF PAYMENT OF THE LAST MONTH'S RENT.
(See also Paragraph 68.)

 

 

6.

Use.

 

6.1 Use. Lessee shall use and occupy the Premises only for the Agreed Use, or
any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises or properties. Other than guide, signal
and seeing eye dogs, Lessee shall not keep or allow in the Premises any pets,
animals, birds, ﬁsh, or reptiles. Lessor shall not unreasonably withhold or
delay its consent to any written request for a modiﬁcation of the Agreed Use, so
long as the same will not impair the structural integrity of the improvements on
the premises or the mechanical or electrical systems therein, and/or is not
signiﬁcantly more burdensome to the Premises. If Lessor elects to withhold
consent, Lessor shall within 7 days after such request give written notiﬁcation
of same, which notice shall include an explanation of Lessor's objections to the
change in the Agreed Use.

6.2 Hazardous Substances.

(a)   Reportable Uses Require Consent. The term "Hazardous Substance" as used in
this Lease shall mean any product,

substance, or waste whose presence, use, manufacture, disposal, transportation,
or release, either by itself or in combination with other materials expected to
be on the Premises, is either: (i) potentially injurious to the public health,
safety or welfare, the environment or the Premises, (ii) regulated or monitored
by any governmental authority, or (iii) a basis for potential liability of
Lessor to any governmental agency or third party under any applicable statute or
common law theory. Hazardous Substances shall include, but not be limited to,
hydrocarbons, petroleum, gasoline, and/or crude oil or any products, by-products
or fractions thereof. Lessee shall not engage in any activity in or on the
Premises which constitutes a Reportable Use of Hazardous Substances without the
express prior written consent of Lessor and timely compliance (at Lessee's
expense) with all Applicable Requirements. "Reportable Use" shall mean (i) the
installation or use of any above or below ground storage tank, (ii) the
generation, possession, storage, use, transportation, or disposal of a Hazardous
Substance that requires a permit from, or with respect to which a report,
notice, registration or business plan is required to be ﬁled with, any
governmental authority, and/or (iii) the presence at the Premises of a Hazardous
Substance with respect to which any Applicable Requirements requires that a
notice be given to persons entering or occupying the Premises or neighboring
properties. Notwithstanding the foregoing, Lessee may use any ordinary and
customary materials reasonably required to be used in the normal course of the
Agreed Use, ordinary oﬃce supplies (copier toner, liquid paper, glue, etc.) and
common household cleaning materials, so long as such use is in compliance with
all Applicable Requirements, is not a Reportable Use, and does not expose the
Premises or neighboring property to any meaningful risk of contamination or
damage or expose Lessor to any liability therefor. In addition, Lessor may
condition its consent to any Reportable Use upon receiving such additional
assurances as Lessor reasonably deems necessary to protect itself, the public,
the Premises and/or the environment against damage, contamination, injury and/or
liability, including, but not limited to, the installation (and removal on or
before Lease expiration or termination) of protective modiﬁcations (such as
concrete encasements) and/or increasing the Security Deposit.

(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall promptly
give written notice of such fact to Lessor, and provide Lessor with a copy of
any report, notice, claim or other documentation which it has concerning the
presence of such Hazardous Substance.

(c)   Lessee Remediation. Lessee shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under, or about the Premises
(including through the plumbing or sanitary sewer system) and shall promptly, at
Lessee's expense, comply with all Applicable Requirements and take all
investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, its agents, employees or
invitees.  

(d) Lessee Indemniﬁcation. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys' and consultants' fees arising out of or
involving any Hazardous Substance brought onto the Premises by or for Lessee,
its agents, employees or invitees (provided, however, that Lessee shall have no
liability under this Lease with respect to underground

--------------------------------------------------------------------------------

 

migration of any Hazardous Substance under the Premises from adjacent properties
not caused or contributed to by Lessee). Lessee's obligations shall include, but
not be limited to, the eﬀects of any contamination or injury to person, property
or the environment created or suﬀered by Lessee, and the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease. No termination, cancellation or release
agreement entered into by Lessor and Lessee shall release Lessee from its
obligations under this Lease with respect to Hazardous Substances, unless
speciﬁcally so agreed by Lessor in writing at the time of such agreement.

(e) Lessor Indemniﬁcation. Except as otherwise provided in paragraph 8.7, Lessor
and its successors and assigns shall indemnify, defend, reimburse and hold
Lessee, its employees and lenders, harmless from and against any and all
environmental damages, including the cost of remediation, which result from
Hazardous Substances which existed on the Premises prior to Lessee's occupancy
or which are caused by the gross negligence or willful misconduct of Lessor, its
agents or employees. Lessor's obligations, as and when required by the
Applicable Requirements, shall include, but not be limited to, the cost of
investigation, removal, remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease.

(f)   Investigations and Remediations. Lessor shall retain the responsibility
and pay for any investigations or remediation

measures required by governmental entities having jurisdiction with respect to
the existence of Hazardous Substances on the Premises prior to Lessee's
occupancy, unless such remediation measure is required as a result of Lessee's
use (including "Alterations", as deﬁned in paragraph 7.3(a) below) of the
Premises, in which event Lessee shall be responsible for such payment. Lessee
shall cooperate fully in any such activities at the request of Lessor, including
allowing Lessor and Lessor's agents to have reasonable access to the Premises at
reasonable times in order to carry out Lessor's investigative and remedial
responsibilities.

(g)   Lessor Termination Option. If a Hazardous Substance Condition (see
Paragraph 9.1(e)) occurs during the term of this

Lease, unless Lessee is legally responsible therefor (in which case Lessee shall
make the investigation and remediation thereof required by the Applicable
Requirements and this Lease shall continue in full force and eﬀect, but subject
to Lessor's rights under Paragraph 6.2(d) and Paragraph 13), Lessor may, at
Lessor's option, either (i) investigate and remediate such Hazardous Substance
Condition, if required, as soon as reasonably possible at Lessor's expense, in
which event this Lease shall continue in full force and eﬀect, or (ii) if the
estimated cost to remediate such condition exceeds 12 times the then monthly
Base Rent or $100,000, whichever is greater and Lessor's insurance does not
provide complete coverage of the Hazardous Substance Condition, give written
notice to Lessee, within 30 days after receipt by Lessor of knowledge of the
occurrence of such Hazardous Substance Condition, of Lessor's desire to
terminate this Lease as of the date 60 days following the date of such notice.
In the event Lessor elects to give a termination notice, Lessee may, within 10
days thereafter, give written notice to Lessor of Lessee's commitment to pay the
amount by which the cost of the remediation of such Hazardous Substance
Condition exceeds an amount equal to 12 times the then monthly Base Rent or
$100,000, whichever is greater. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days following such commitment. In such
event, this Lease shall continue in full force and eﬀect, and Lessor shall
proceed to make such remediation as soon as reasonably possible after the
required funds are available. If Lessee does not give such notice and provide
the required funds or assurance thereof within the time provided, this Lease
shall terminate as of the date speciﬁed in Lessor's notice of termination.

6.3 Lessee's Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee's sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable ﬁre insurance underwriter or
rating bureau, and the recommendations of Lessor's engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
Applicable Requirements are now in eﬀect or become eﬀective after the Start
Date. Lessee shall, within 10 days after receipt of Lessor's written request,
provide Lessor with copies of all permits and other documents, and other
information evidencing Lessee's compliance with any Applicable Requirements
speciﬁed by Lessor, and shall immediately upon receipt, notify Lessor in writing
(with copies of any documents involved) of any threatened or actual claim,
notice, citation, warning, complaint or report pertaining to or involving the
failure of Lessee or the Premises to comply with any Applicable Requirements.
Likewise, Lessee shall immediately give written notice to Lessor of: (i) any
water damage to the Premises and any suspected seepage, pooling, dampness or
other condition conducive to the production of mold; or (ii) any mustiness or
other odors that might indicate the presence of mold in the Premises. In
addition, Lessee shall provide copies of all relevant material safety data
sheets (MSDS) to Lessor within 10 days of the receipt of a written request
therefor. In addition, Lessee shall provide Lessor with copies of its business
license, certiﬁcate of occupancy and/or any similar document within 10 days of
the receipt of a written request therefor. A copy of the Declaration of
Covenants, Conditions and Restrictions and Grant and Reservation of Easements
for Cabrillo Business Park that affect the Premises and the Project are attached
as Exhibit C hereto.

6.4 Inspection; Compliance. Lessor and Lessor's "Lender" (as deﬁned in Paragraph
30) and consultants authorized by Lessor shall have the right to enter into
Premises at any time, in the case of an emergency, and otherwise at reasonable
times after reasonable notice, for the purpose of inspecting and/or testing the
condition of the Premises and/or for verifying compliance by Lessee with this
Lease. 24 hours shall be considered reasonable notice for purposes of this
Paragraph 6.4. The cost of any such inspections shall be paid by Lessor, unless
a violation of Applicable Requirements, or a Hazardous Substance Condition (see
paragraph 9.1) is found to exist or be imminent, or the inspection is requested
or ordered by a governmental authority. In such case, Lessee shall upon request
reimburse Lessor for the cost of such inspection, so long as such inspection is
reasonably related to the violation or contamination. In addition, Lessee shall
provide copies of all relevant material safety data sheets (MSDS) to Lessor
within 10 days of the receipt of a written request therefor. Lessee acknowledges
that any failure on its part to allow such inspections or testing will expose
Lessor to risks and potentially cause Lessor to incur costs not contemplated by
this Lease, the extent of which will be extremely diﬃcult to ascertain.
Accordingly, should the Lessee fail to allow such inspections and/or testing in
a timely fashion the Base Rent shall be automatically increased, without any
requirement for notice to Lessee, by an amount equal to 10% of the then existing
Base Rent or $100, whichever is greater until Lessee allows such inspections
and/or testing.  The Parties agree that such increase in Base Rent represents
fair and reasonable compensation for the additional risk/costs that Lessor will
incur by reason of Lessee's failure to allow such inspection and/or testing.
Such increase in Base Rent shall in no event constitute a waiver of Lessee's
Default or Breach with respect to such failure nor prevent the exercise of any
of the other rights and remedies granted hereunder.

 

 

7.

Maintenance; Repairs; Utility Installations; Trade Fixtures and Alterations.

 

7.1 Lessee's Obligations.

(a)   In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee's Compliance with

Applicable Requirements), 7.2 (Lessor's Obligations), 9 (Damage or Destruction),
and 14 (Condemnation), Lessee shall, at Lessee's

sole expense, keep the Premises, Utility Installations (intended for Lessee's
exclusive use, no matter where located), and Alterations in good order,
condition and repair (whether or not the portion of the Premises requiring
repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee's use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, ﬁre protection system, ﬁxtures, walls (interior and exterior),
foundations, ceilings, roofs, roof drainage systems, ﬂoors (including floor
coverings), windows, doors, plate glass, skylights, landscaping, driveways,
parking lots, fences, retaining walls, signs, sidewalks and parkways located in,
on, or adjacent to the Premises. Lessee, in keeping the Premises in good order,
condition and repair, shall exercise and perform good maintenance practices,
speciﬁcally including the procurement and maintenance of the service contracts
required by Paragraph 7.1(b) below. Lessee's obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair. Lessee shall, during the term of this Lease, keep the exterior
appearance of the Building in a

--------------------------------------------------------------------------------

 

ﬁrst-class condition (including, e.g. graﬃti removal) consistent with the
exterior appearance of other similar facilities of comparable age and size in
the vicinity, including, when necessary, the exterior repainting of the
Building.

(b)   Service Contracts. Lessee shall, at Lessee's sole expense, procure and
maintain contracts, with copies to Lessor, in

customary form and substance for, and with contractors specializing and
experienced in the maintenance of the following equipment

and improvements, if any, if and when installed on the Premises: (i) HVAC
equipment, (ii) boiler, and pressure vessels, (iii) ﬁre extinguishing systems,
including ﬁre alarm and/or smoke detection, (iv) landscaping and irrigation
systems, (v) roof covering and drains, and (vi) clariﬁers. However, Lessor
reserves the right, upon notice to Lessee, to procure and maintain any or all of
such service contracts, and Lessee shall reimburse Lessor, upon demand, for the
cost thereof.

(c)   Failure to Perform. If Lessee fails to perform Lessee's obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days' prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee's behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly pay
to Lessor a sum equal to 115% of the cost thereof.

(d) Replacement. Subject to Lessee's indemniﬁcation of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee's failure to exercise and perform good maintenance practices, if an item
described in Paragraph 7.1(b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (i.e. 1/144th of
the cost per month). Lessee shall pay Interest on the unamortized balance but
may prepay its obligation at any time.

7.2 Lessor's Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 9 (Damage or Destruction)

and 14 (Condemnation), it is intended by the Parties hereto that Lessor have no
obligation, in any manner whatsoever, to repair and

maintain the Premises, or the equipment therein, all of which obligations are
intended to be that of the Lessee. It is the intention of the Parties that the
terms of this Lease govern the respective obligations of the Parties as to
maintenance and repair of the Premises. (See also Paragraph 59.)

7.3 Utility Installations; Trade Fixtures; Alterations.

(a)   Deﬁnitions. The term "Utility Installations" refers to all ﬂoor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and ﬁre protection systems, communication cabling, lighting ﬁxtures,
HVAC equipment, plumbing, and fencing in or on the Premises. The term "Trade
Fixtures" shall mean Lessee's machinery and equipment that can be removed
without doing material damage to the Premises. The term "Alterations" shall mean
any modiﬁcation of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. "Lessee Owned Alterations and/or
Utility Installations" are deﬁned as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).

(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor's prior written consent. Lessee may, however, make
non-structural Alterations or Utility Installations to the interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing walls, will not aﬀect the
electrical, plumbing, HVAC, and/or life safety systems, do not trigger the
requirement for additional modiﬁcations and/or improvements to the Premises
resulting from Applicable Requirements, such as compliance with Title 24, and
the cumulative cost thereof during this Lease as extended does not exceed a sum
equal to 3 month's Base Rent in the aggregate or a sum equal to one month's Base
Rent in any one year. Notwithstanding the foregoing, Lessee shall not make or
permit any roof penetrations and/or install anything on the roof without the
prior written approval of Lessor. Lessor may, as a precondition to granting such
approval, require Lessee to utilize a contractor chosen and/or approved by
Lessor. Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with detailed plans. Consent shall be deemed conditioned upon
Lessee's: (i) acquiring all applicable governmental permits, (ii) furnishing
Lessor with copies of both the permits and the plans and speciﬁcations prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and suﬃcient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and speciﬁcations. For work which costs an
amount in excess of three month's Base Rent, Lessor may condition its consent
upon Lessee providing a lien and completion bond in an amount equal to 150% of
the estimated cost of such Alteration or Utility Installation and/or upon
Lessee's posting an additional Security Deposit with Lessor.

(c)   Liens; Bonds. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished  to or for Lessee at or
for use on the Premises, which claims are or may be secured by any mechanic's or
materialmen's lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor's attorneys' fees and costs.

7.4 Ownership; Removal; Surrender; and Restoration.

(a)   Ownership. Subject to Lessor's right to require removal or elect ownership
as hereinafter provided, all Alterations and

Utility Installations made by Lessee shall be the property of Lessee, but
considered a part of the Premises. Lessor may, at any time, elect in writing to
be the owner of all or any speciﬁed part of the Lessee Owned Alterations and
Utility Installations. Unless otherwise instructed per paragraph 7.4(b) hereof,
all Lessee Owned Alterations and Utility Installations shall, at the expiration
or termination of this Lease, become the property of Lessor and be surrendered
by Lessee with the Premises.

(b)   Removal. Except to the extent that Lessor notifies Lessee at the time of
its consent to any Alterations or Utility Installations as provided in Paragraph
7.3(b) or this Paragraph 7.4(b) below, by delivery to Lessee of written notice
from Lessor not earlier than 90 and not later than 30 days prior to the end of
the term of this Lease, Lessor may require that any or all Lessee Owned
Alterations or Utility Installations be removed by the expiration or termination
of this Lease. Lessor may require the removal at any time of all or any part of
any Lessee Owned Alterations or Utility Installations made without the required
consent. Notwithstanding the foregoing, Lessee shall have no obligation to
remove the Lessee Improvements installed pursuant to the Work Letter attached to
this Lease.

(c)   Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. "Ordinary
wear and tear" shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing and
the provisions of Paragraph 7.1(a), if the Lessee occupies the Premises for 12
months or less, then Lessee shall surrender the Premises in the same condition
as delivered to Lessee on the Start Date with NO allowance for ordinary wear and
tear. Lessee shall repair any damage occasioned by the installation, maintenance
or removal of Trade Fixtures, Lessee owned Alterations and/or Utility
Installations, furnishings, and equipment as well as the removal of any storage
tank installed by or for Lessee. Lessee shall also remove from the Premises any
and all Hazardous Substances brought onto the Premises by or for Lessee, its
agents, employees or invitees (except Hazardous Substances which were deposited
via underground

--------------------------------------------------------------------------------

 

migration from areas outside of the Premises) to the level speciﬁed in
Applicable Requirements. Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee. Any personal property of Lessee not removed on or
before the Expiration Date or any earlier termination date shall be deemed to
have been abandoned by Lessee and may be disposed of or retained by Lessor as
Lessor may desire. The failure by Lessee to timely vacate the Premises pursuant
to this Paragraph 7.4(c) without the express written consent of Lessor shall
constitute a holdover under the provisions of Paragraph 26 below.

 

 

8.

Insurance; Indemnity.

 

8.1 Payment For Insurance. Lessee shall pay for all insurance required under
Paragraph 8 except to the extent of the cost attributable to liability insurance
carried by Lessor under Paragraph 8.2(b) in excess of $2,000,000 per occurrence.
Premiums for policy periods commencing prior to or extending beyond the Lease
term shall be prorated to correspond to the Lease term. Payment shall be made by
Lessee to Lessor within 10 days following receipt of an invoice. (See also
Paragraph 60.)

8.2 Liability Insurance.

(a)   Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor and Lessor's
property manager as an additional insured against claims for bodily injury,
personal injury, owned/non-owned/hired auto liability and property damage based
upon or arising out of the ownership, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto. Such insurance shall be on an
occurrence basis providing single limit coverage in an amount not less than
$1,000,000 per occurrence with an annual aggregate of not less than $2,000,000.
Lessee shall add Lessor and Lessor's property manager as an additional insured
by means of an endorsement at least as broad as the Insurance Service
Organization's "Additional Insured-Managers and Lessors of Premises"
Endorsement. The policy shall not contain any intra-insured exclusions as
between insured persons or organizations, but shall include coverage for
liability assumed under this Lease as an "insured contract" for the performance
of Lessee's indemnity obligations under this Lease. The limits of said insurance
shall not, however, limit the liability of Lessee nor relieve Lessee of any
obligation hereunder. Lessee shall provide an endorsement on its liability
policy(ies) which provides that its insurance shall be primary to and not
contributory with any similar insurance carried by Lessor, whose insurance shall
be considered excess insurance only.

(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not in

lieu of, the insurance required to be maintained by Lessee. Lessee shall not be
named as an additional insured therein.

8.3 Property Insurance - Building, Improvements and Rental Value.

(a)   Building and Improvements. The Insuring Party shall obtain and keep in
force a policy or policies in the name of Lessor,with loss payable to Lessor,
any ground-lessor, and to any Lender insuring loss or damage to the Premises.
The amount of such insurance shall be equal to the full insurable replacement
cost of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. Lessee Owned Alterations and Utility
Installations, Trade Fixtures, and Lessee's personal property shall be insured
by Lessee not by Lessor. If the coverage is available and commercially
appropriate, such policy or policies shall insure against all risks of direct
physical loss or damage (except the perils of ﬂood and/or earthquake unless
required by a Lender), including coverage for debris removal and the enforcement
of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation, and inﬂation
guard protection causing an increase in the annual property insurance coverage
amount by a factor of not less than the adjusted U.S. Department of Labor
Consumer Price Index for All Urban Consumers for the city nearest to where the
Premises are located. If such insurance coverage has a deductible clause, the
deductible amount shall not exceed $5,000 per occurrence, and Lessee shall be
liable for such deductible amount in the event of an Insured Loss.

(b)   Rental Value. The Insuring Party shall obtain and keep in force a policy
or policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days ("Rental Value insurance"). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reﬂect the projected
Rent otherwise payable by Lessee, for the next

12 month period. Lessee shall be liable for any deductible amount in the event
of such loss.

(c)   Adjacent Premises. If the Premises are part of a larger building, or of a
group of buildings owned by Lessor which are adjacent to the Premises, the
Lessee shall pay for any increase in the premiums for the property insurance of
such building or buildings if said increase is caused by Lessee's acts,
omissions, use or occupancy of the Premises.

8.4 Lessee's Property; Business Interruption Insurance; Worker's Compensation
Insurance.

(a)   Property Damage. Lessee shall obtain and maintain insurance coverage on
all of Lessee's personal property, Trade

Fixtures, and Lessee Owned Alterations and Utility Installations. Such insurance
shall be full replacement cost coverage with a deductible of not to exceed
$1,000 per occurrence. The proceeds from any such insurance shall be used by
Lessee for the replacement of personal property, Trade Fixtures and Lessee Owned
Alterations and Utility Installations.

(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.

(c)   Worker's Compensation Insurance. Lessee shall obtain and maintain Worker's
Compensation Insurance in such amount as may be required by Applicable
Requirements. Such policy shall include a 'Waiver of Subrogation' endorsement.
Lessee shall provide Lessor with a copy of such endorsement along with the
certiﬁcate of insurance or copy of the policy required by paragraph 8.5.

(d) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance speciﬁed herein are adequate to
cover Lessee's property, business operations or obligations under this Lease.

8.5 Insurance Policies. Insurance required herein shall be by companies
maintaining during the policy term a "General

Policyholders Rating" of at least A-, VII, as set forth in the most current
issue of "Best's Insurance Guide", or such other rating as may

be required by a Lender. Lessee shall not do or permit to be done anything which
invalidates the required insurance policies. Lessee shall, prior to the Start
Date, deliver to Lessor certiﬁed copies of policies of such insurance or
certiﬁcates with copies of the required endorsements evidencing the existence
and amounts of the required insurance. No such policy shall be cancelable or
subject to modiﬁcation except after 30 days prior written notice to Lessor.
Lessee shall, at least 10 days prior to the expiration of such policies, furnish
Lessor with evidence of renewals or "insurance binders" evidencing renewal
thereof, or Lessor, following notice to Lessee and Lessee's failure to deliver
such evidence to Lessor within ten (10) days thereafter, may increase his
liability insurance coverage and charge the cost thereof to Lessee, which amount
shall be payable by Lessee to Lessor upon demand. Such policies shall be for a
term of at least one year, or the length of the remaining term of this Lease,
whichever is less. If either Party shall fail to procure and maintain the
insurance required to be carried by it, the other Party may, but shall not be
required to, procure and maintain the same.

8.6 Waiver of Subrogation. Without aﬀecting any other rights or remedies, Lessee
and Lessor each hereby release and relieve

the other, and waive their entire right to recover damages against the other,
for loss of or damage to its property arising out of or incident to the perils
required to be insured against herein. The eﬀect of such releases and waivers is
not limited by the amount of insurance carried or required, or by any
deductibles applicable hereto. The Parties agree to have their respective
property damage insurance carriers waive any right to subrogation that such
companies may have against Lessor or Lessee, as the case may be, so long as the
insurance is not invalidated thereby.

8.7 Indemnity. Except for Lessor's negligence or willful misconduct, Lessee
shall indemnify, protect, defend and hold harmless the Premises, Lessor and its
agents, Lessor's master or ground lessor, partners and Lenders, from and against
any and all claims, loss of rents and/or damages, liens, judgments, penalties,
attorneys' and consultants' fees, expenses and/or liabilities arising out of,
involving, or

--------------------------------------------------------------------------------

 

in connection with, a Breach of the Lease by Lessee and/or the use and/or
occupancy of the Premises and/or Project by Lessee and/or by Lessee's employees,
contractors or invitees. If any action or proceeding is brought against Lessor
by reason of any of the foregoing matters, Lessee shall upon notice defend the
same at Lessee's expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessor need not have ﬁrst paid any
such claim in order to be defended or indemniﬁed.

8.8 Exemption of Lessor and its Agents from Liability. Notwithstanding the
negligence or breach of this Lease by Lessor or its

agents, but without limiting Lessor's liability for any of its covenants,
obligations or warranties expressly set forth in this Lease (nor any of Lessee's
releases and waivers set forth in Paragraph 8.6) neither Lessor nor its agents
shall be liable under any circumstances for: (i) injury or damage to the person
or goods, wares, merchandise or other property of Lessee, Lessee's employees,
contractors, invitees, customers, or any other person in or about the Premises,
whether such damage or injury is caused by or results from ﬁre, steam,
electricity, gas, water or rain, indoor air quality, the presence of mold or
from the breakage, leakage, obstruction or other defects of pipes, ﬁre
sprinklers, wires, appliances, plumbing, HVAC or lighting ﬁxtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the building of which the Premises
are a part, or from other sources or places, (ii) any damages arising from any
act or neglect of any other tenant of Lessor or from the failure of Lessor or
its agents to enforce the provisions of any other lease in the Project, or (iii)
injury to Lessee's business or for any loss of income or proﬁt therefrom.
Instead, it is intended that Lessee's sole recourse in the event of such damages
or injury be to ﬁle a claim on the insurance policy(ies) that Lessee is required
to maintain pursuant to the provisions of paragraph 8.

8.9 Failure to Provide Insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the insurance required

herein will expose Lessor to risks and potentially cause Lessor to incur costs
not contemplated by this Lease, the extent of which will

be extremely diﬃcult to ascertain. Accordingly, for any month or portion thereof
that Lessee does not maintain the required insurance and/or does not provide
Lessor with the required binders or certiﬁcates evidencing the existence of the
required insurance, which failure is not cured within 10 days following written
notice thereof from Lessor, the Base Rent shall be automatically increased,
without any requirement for notice to Lessee, by an amount equal to 10% of the
then existing Base Rent or $100, whichever is greater. The parties agree that
such increase in Base Rent represents fair and reasonable compensation for the
additional risk/costs that Lessor will incur by reason of Lessee's failure to
maintain the required insurance. Such increase in Base Rent shall in no event
constitute a waiver of Lessee's Default or Breach with respect to the failure to
maintain such insurance, prevent the exercise of any of the other rights and
remedies granted hereunder, nor relieve Lessee of its obligation to maintain the
insurance speciﬁed in this Lease.

 

 

9.

Damage or Destruction.

 

9.1 Deﬁnitions.

(a)   "Premises Partial Damage" shall mean damage or destruction to the
improvements on the Premises, other than Lessee

Owned Alterations and Utility Installations, which can reasonably be repaired in
6 months or less from receipt of insurance proceeds. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.

(b) "Premises Total Destruction" shall mean damage or destruction to the
Premises, other than Lessee Owned Alterations

and Utility Installations and Trade Fixtures, which cannot reasonably be
repaired in 6 months or less from receipt of insurance proceeds. Lessor shall
notify Lessee in writing within 30 days from the date of the damage or
destruction as to whether or not the damage is Partial or Total.

(c)   "Insured Loss" shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), and for which insurance proceeds are
received (provided that the foregoing limitation shall not apply unless Lessor
has maintained the required insurance coverage), less any deductible amounts or
coverage limits involved.

(d) "Replacement Cost" shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

(e)   "Hazardous Substance Condition" shall mean the occurrence or discovery of
a condition involving the presence of, or a

contamination by, a Hazardous Substance, in, on, or under the Premises which
requires restoration.

9.2 Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor's expense (if Lessor receives
insurance proceeds, provided that the foregoing limitation shall not apply
unless Lessor has maintained the required insurance coverage), repair such
damage (but not Lessee's Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and eﬀect; provided, however, that Lessee shall, at Lessor's
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not suﬃcient to eﬀect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds (except as to
the deductible which is Lessee's responsibility) as and when required to
complete said repairs.   In the event, however, such shortage was due to the
fact that, by reason of the unique nature of the improvements, full replacement
cost insurance coverage was not commercially reasonable and available, Lessor
shall have no obligation to pay for the shortage in insurance proceeds or to
fully restore the unique aspects of the Premises unless Lessee provides Lessor
with the funds to cover same, or adequate assurance thereof, within 10 days
following receipt of written notice of such shortage and request therefor. If
Lessor receives said funds or adequate assurance thereof within said 10 day
period, the party responsible for making the repairs shall complete them as soon
as reasonably possible and this Lease shall remain in full force and eﬀect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and eﬀect, or (ii)
have this Lease terminate 30 days thereafter. Lessee shall not be entitled to
reimbursement of any funds contributed by Lessee to repair any such damage or
destruction. Premises Partial Damage due to ﬂood or earthquake shall be subject
to Paragraph 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.

9.3 Partial Damage - Uninsured Loss. If a Premises Partial Damage that is not an
Insured Loss occurs, unless caused by a negligent or willful act of Lessee (in
which event Lessee shall make the repairs at Lessee's expense), Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor's
expense, in which event this Lease shall continue in full force and eﬀect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be eﬀective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee's commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and eﬀect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date speciﬁed in the termination notice.

9.4 Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs, this Lease shall terminate 60 days following such
Destruction. If the damage or destruction was caused by the gross negligence or
willful misconduct of Lessee, Lessor shall have the right to recover Lessor's
damages from Lessee, except as provided in Paragraph 8.6.

9.5 Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month's Base
Rent, whether or not an Insured Loss, either Lessor or Lessee may terminate this
Lease eﬀective 60 days following the date of occurrence of such damage by giving
a written termination notice to the other party within 30 days after the date of

--------------------------------------------------------------------------------

 

occurrence of such damage. Notwithstanding the foregoing, if Lessee at that time
has an exercisable option to extend this Lease or to purchase the Premises, then
Lessee may preserve this Lease by, (a) exercising such option and (b) providing
Lessor with any shortage in insurance proceeds (or adequate assurance thereof)
needed to make the repairs on or before the earlier of (i) the date which is 10
days after Lessee's receipt of Lessor's written notice purporting to terminate
this Lease, or (ii) the day prior to the date upon which such option expires. If
Lessee duly exercises such option during such period and provides Lessor with
funds (or adequate assurance thereof) to cover any shortage in insurance
proceeds, Lessor shall, at Lessor's commercially reasonable expense, repair such
damage as soon as reasonably possible and this Lease shall continue in full
force and eﬀect. If Lessee fails to exercise such option and provide such funds
or assurance during such period, then this Lease shall terminate on the date
speciﬁed in the termination notice and Lessee's option shall be extinguished.

9.6 Abatement of Rent; Lessee's Remedies.

(a)   Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition

for which Lessee is not responsible under this Lease, the Rent payable by Lessee
for the period required for the repair, remediation or restoration of such
damage shall be abated in proportion to the degree to which Lessee's use of the
Premises is impaired. All other obligations of Lessee hereunder shall be
performed by Lessee, and Lessor shall have no liability for any such damage,
destruction, remediation, repair or restoration except as provided herein.

(b) Remedies. If Lessor is obligated to repair or restore the Premises and does
not commence, in a substantial and meaningful way, such repair or restoration
within 90 days after such obligation shall accrue, Lessee may, at any time prior
to the commencement of such repair or restoration, give written notice to Lessor
and to any Lenders of which Lessee has actual notice, of Lessee's election to
terminate this Lease on a date not less than 60 days following the giving of
such notice. If Lessee gives such notice and such repair or restoration is not
commenced within 30 days thereafter, this Lease shall terminate as of the date
speciﬁed in said notice. If the repair or restoration is commenced within such
30 days, this Lease shall continue in full force and eﬀect. "Commence" shall
mean either the unconditional authorization of the preparation of the required
plans, or the beginning of the actual work on the Premises, whichever ﬁrst
occurs.

9.7 Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee's Security
Deposit as has not been, or is not then required to be, used by Lessor

9.8  Waive Statutes. Lessor and Lessee agree that the terms of the Lease shall
govern the effect of any damage to or destruction of the Premises with respect
to termination of this Lease and hereby waive the provisions of any present or
future statute to the extent inconsistent herewith, including, but not limited
to, Section 1932(2) and 1933(4) of the California Civil Code (as may be amended
or supplements from time to time).

 

 

10.

Real Property Taxes.

 

10.1   Deﬁnition. As used herein, the term "Real Property Taxes" shall include
any form of assessment; real estate, general,

special, ordinary or extraordinary, or rental levy or tax (other than
inheritance, personal income or estate taxes); improvement bond; and/or license
fee imposed upon or levied against any legal or equitable interest of Lessor in
the Premises or the Project, Lessor's right to other income therefrom, and/or
Lessor's business of leasing, by any authority having the direct or indirect
power to tax and where the funds are generated with reference to the Building
address. Real Property Taxes shall also include any tax, fee, levy, assessment
or charge, or any increase therein: (i) imposed by reason of events occurring
during the term of this Lease, including but not limited to, a change in the
ownership of the Premises, and (ii) levied or assessed on machinery or equipment
provided by Lessor to Lessee pursuant to this Lease.

10.2   Payment of Taxes. In addition to Base Rent, Lessee shall pay to Lessor an
amount equal to the Real Property Tax installment due at least 20 days prior to
the applicable delinquency date. If any such installment shall cover any period
of time prior to or after the expiration or termination of this Lease, Lessee's
share of such installment shall be prorated. In the event Lessee incurs a late
charge on any Rent payment, Lessor may estimate the current Real Property Taxes,
and require that such taxes be paid in advance to Lessor by Lessee monthly in
advance with the payment of the Base Rent. Such monthly payments shall be an
amount equal to the amount of the estimated installment of taxes divided by the
number of months remaining before the month in which said installment becomes
delinquent. When the actual amount of the applicable tax bill is known, the
amount of such equal monthly advance payments shall be adjusted as required to
provide the funds needed to pay the applicable taxes. If the amount collected by
Lessor is insuﬃcient to pay such Real Property Taxes when due, Lessee shall pay
Lessor, upon demand, such additional sum as is necessary. Advance payments may
be intermingled with other moneys of Lessor and shall not bear interest. In the
event of a Breach by Lessee in the performance of its obligations under this
Lease, then any such advance payments may be treated by Lessor as an additional
Security Deposit. (See also Paragraph 60.)

10.3   Joint Assessment. If the Premises are not separately assessed, Lessee's
liability shall be an equitable proportion of the Real Property Taxes for all of
the land and improvements included within the tax parcel assessed, such
proportion to be conclusively determined by Lessor from the respective
valuations assigned in the assessor's work sheets or such other information as
may be reasonably available.

10.4   Personal Property Taxes. Lessee shall pay, prior to delinquency, all
taxes assessed against and levied upon Lessee Owned Alterations, Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee. When possible, Lessee shall cause its Lessee Owned Alterations and
Utility Installations, Trade Fixtures, furnishings, equipment and all other
personal property to be assessed and billed separately from the real property of
Lessor. If any of Lessee's said property shall be assessed with Lessor's real
property, Lessee shall pay Lessor the taxes attributable to Lessee's property
within 10 days after receipt of a written statement setting forth the taxes
applicable to Lessee's property.

 

11.Utilities and Services.  Lessee shall pay for all water, gas, heat, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon. If any such services are not
separately metered or billed to Lessee, Lessee shall pay a reasonable
proportion, to be determined by Lessor, of all charges jointly metered or
billed. There shall be no abatement of rent and Lessor shall not be liable in
any respect whatsoever for the inadequacy, stoppage, interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor's reasonable control or
in cooperation with governmental request or directions.

 

Within ﬁfteen days of Lessor’s written request, Lessee agrees to deliver to
Lessor such information, documents and/or authorization as Lessor needs in order
for Lessor to comply with new or existing Applicable Requirements relating to
commercial building energy usage, ratings, and/or the reporting thereof.

 

 

12.

Assignment and Subletting.

 

12.1   Lessor's Consent Required. (See also Paragraph 62.)

(a)   Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, "assign or assignment") or sublet all or any
part of Lessee's interest in this Lease or in the Premises without Lessor's
prior written consent.

(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 50% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.

(c)   The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition,

--------------------------------------------------------------------------------

 

ﬁnancing, transfer, leveraged buy-out or otherwise, but excluding a sublease),
whether or not a formal assignment or hypothecation of this Lease or Lessee's
assets occurs, which results or will result in a reduction of the Net Worth of
Lessee below the amount that is sufficient in Lessor's commercially reasonable
determination to meet Lessee's obligations under this Lease, shall be considered
an assignment of this Lease to which Lessor may withhold its consent. "Net Worth
of Lessee" shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.

(d) An assignment or subletting without Lessor's consent as required herein
shall, at Lessor's option, be a Default curable after notice per Paragraph
13.1(d), or a noncurable Breach without the necessity of any notice and grace
period. If Lessor elects to treat such unapproved assignment or subletting as a
noncurable Breach, Lessor may either: (i) terminate this Lease, or (ii) upon 30
days written notice, increase the monthly Base Rent to 110% of the Base Rent
then in eﬀect. Further, in the event of such Breach and rental adjustment, (i)
the purchase price of any option to purchase the Premises held by Lessee shall
be subject to similar adjustment to 110% of the price previously in eﬀect, and
(ii) all ﬁxed and non-ﬁxed rental adjustments scheduled during the remainder of
the Lease term shall be increased to 110% of the scheduled adjusted rent.

(e)   Lessee's remedy for any breach of Paragraph 12.1 by Lessor shall be
limited to compensatory damages and/or injunctive relief.

(f)   Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.

(g)   Notwithstanding the foregoing, allowing a de minimis portion of the
Premises, i.e. 20 square feet or less, to be used by a

third party vendor in connection with the installation of a vending machine or
payphone shall not constitute a subletting.

12.2   Terms and Conditions Applicable to Assignment and Subletting.

(a)   Regardless of Lessor's consent, no assignment or subletting shall: (i) be
eﬀective without the express written assumption by such assignee or sublessee of
the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee. For clarity, a sublessee's liability shall be limited to liability
for that portion of the Premises that is the subject of the sublease for the
term of such sublease.

(b) Lessor may accept Rent or performance of Lessee's obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor's right to exercise its remedies for Lessee's Default or Breach.

(c)   Lessor's consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.

(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee's obligations under this Lease, including any assignee or sublessee,
without ﬁrst exhausting Lessor's remedies against any other person or entity
responsible therefor to Lessor, or any security held by Lessor.

(e)   Each request for consent to an assignment or subletting shall be in
writing, accompanied by information relevant to Lessor's determination as to the
ﬁnancial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modiﬁcation of the Premises, if any, together with a fee of $500 as
consideration for Lessor's considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)

(f)   Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
speciﬁcally consented to in writing.

(g)   Lessor's consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is speciﬁcally consented to by Lessor in writing. (See
Paragraph 39.2)

12.3   Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:

(a)   Lessee hereby assigns and transfers to Lessor all of Lessee's interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee's obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee's obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee's then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee's
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee's obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.

(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

(c)   Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor's prior written consent.

(e)   Lessor shall deliver a copy of any notice of Default or Breach by Lessee
to the sublessee, who shall have the right to cure the Default of Lessee within
the grace period, if any, speciﬁed in such notice. The sublessee shall have a
right of reimbursement and oﬀset from and against Lessee for any such Defaults
cured by the sublessee.

 

 

13.

Default; Breach; Remedies.

 

13.1   Default; Breach. A "Default" is deﬁned as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A "Breach" is deﬁned as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:

(a)   The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.

(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulﬁll any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee. THE ACCEPTANCE BY LESSOR OF A PARTIAL PAYMENT OF RENT
OR SECURITY DEPOSIT SHALL NOT CONSTITUTE A WAIVER OF ANY OF LESSOR'S RIGHTS,
INCLUDING LESSOR'S RIGHT TO RECOVER POSSESSION OF THE PREMISES.

--------------------------------------------------------------------------------

 

(c)   The failure of Lessee to allow Lessor and/or its agents access to the
Premises or the commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 business days following written notice to
Lessee.

(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certiﬁcate or ﬁnancial statements, (v) a requested subordination, (vi) evidence
concerning any guaranty and/or Guarantor, (vii) any document requested under
Paragraph 42, (viii) material safety data sheets (MSDS), or (ix) any other
documentation or information which Lessor may reasonably require of Lessee under
the terms of this Lease, where any such failure continues for a period of 10
days following written notice to Lessee.

(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 40 hereof, other than those
described in subparagraphs 13.1(a), (b), (c) or (d), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee's Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.

(f)   The occurrence of any of the following events: (i) the making of any
general arrangement or assignment for the beneﬁt

of creditors; (ii) becoming a "debtor" as deﬁned in 11 U.S.C. § 101 or any
successor statute thereto (unless, in the case of a petition ﬁled against
Lessee, the same is dismissed within 60 days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Lessee's assets
located at the Premises or of Lessee's interest in this Lease, where possession
is not restored to Lessee within 30 days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee's assets located at the
Premises or of Lessee's interest in this Lease, where such seizure is not
discharged within 30 days; provided, however, in the event that any provision of
this subparagraph is contrary to any applicable law, such provision shall be of
no force or eﬀect, and not aﬀect the validity of the remaining provisions.

(g)   The discovery that any ﬁnancial statement of Lessee or of any Guarantor
given to Lessor was materially false.

(h) If the performance of Lessee's obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor's liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor's becoming insolvent or the subject of a bankruptcy
ﬁling, (iv) a Guarantor's refusal to honor the guaranty, or (v) a Guarantor's
breach of its guaranty obligation on an anticipatory basis, and Lessee's
failure, within 60 days following written notice of any such event, to provide
written alternative assurance or security, which, when coupled with the then
existing resources of Lessee, equals or exceeds the combined ﬁnancial resources
of Lessee and the Guarantors that existed at the time of execution of this
Lease.

13.2   Remedies. If Lessee fails to perform any of its aﬃrmative duties or
obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee's behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:

(a)   Terminate Lessee's right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Lessee shall immediately
surrender possession to Lessor. In such event Lessor shall be entitled to
recover from Lessee: (i) the unpaid Rent which had been earned at the time of
termination; (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided; (iii) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee's failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys' fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of this Lease. The worth at the time of award
of the amount referred to in provision (iii) of the immediately preceding
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of the District within which the Premises are located
at the time of award plus one percent. Eﬀorts by Lessor to mitigate damages
caused by Lessee's Breach of this Lease shall not waive Lessor's right to
recover any damages to which Lessor is otherwise entitled. If termination of
this Lease is obtained through the provisional remedy of unlawful detainer,
Lessor shall have the right to recover in such proceeding any unpaid Rent and
damages as are recoverable therein, or Lessor may reserve the right to recover
all or any part thereof in a separate suit. If a notice and grace period
required under Paragraph 13.1 was not previously given, a notice to pay rent or
quit, or to perform or quit given to Lessee under the unlawful detainer statute
shall also constitute the notice required by Paragraph 13.1. In such case, the
applicable grace period required by Paragraph 13.1 and the unlawful detainer
statute shall run concurrently, and the failure of Lessee to cure the Default
within the greater of the two such grace periods shall constitute both an
unlawful detainer and a Breach of this Lease entitling Lessor to the remedies
provided for in this Lease and/or by said statute.

(b) Continue the Lease and Lessee's right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, eﬀorts to relet, and/or the
appointment of a receiver to protect the Lessor's interests, shall not
constitute a termination of the Lessee's right to possession.

(c)   Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee's right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee's occupancy of the Premises.

13.3   Inducement Recapture. Any agreement for free or abated rent or other
charges, the cost of tenant improvements for Lessee paid for or performed by
Lessor, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee's entering into this Lease,
all of which concessions are hereinafter referred to as "Inducement Provisions,"
shall be deemed to be amortized into the Base Rent payable by Lessee over the
Original Term of this Lease conditioned upon Lessee's full and faithful
performance of all of the terms, covenants and conditions of this Lease. Upon
Breach of this Lease by Lessee that results in a termination of the Lease, any
such Inducement Provision shall automatically be deemed deleted from this Lease
and of no further force or eﬀect, and the unamortized amount of any rent, other
charge, bonus, inducement or consideration theretofore abated, given or paid by
Lessor under such an Inducement Provision shall be immediately due and payable
by Lessee to Lessor as additional Rent. The acceptance by Lessor of rent or the
cure of the Breach which initiated the operation of this paragraph shall not be
deemed a waiver by Lessor of the provisions of this paragraph unless speciﬁcally
so stated in writing by Lessor at the time of such acceptance.

13.4   Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely diﬃcult to ascertain. Such costs include, but
are not limited to, processing and accounting charges, and late charges which
may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall not be
received by Lessor within 5 days after such amount shall be due, then, without
any requirement for notice to Lessee, Lessee shall immediately pay to Lessor a
one-time late charge equal to 10% of each such overdue amount or $100, whichever
is greater. The Parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of such late
payment. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee's Default or Breach with respect to such overdue amount, nor
prevent the exercise of any of the other rights and remedies granted hereunder.
In the event that a late charge is

--------------------------------------------------------------------------------

 

payable hereunder, whether or not collected, for 3 consecutive installments of
Base Rent, then notwithstanding any provision of this Lease to the contrary,
Base Rent shall, at Lessor's option, become due and payable quarterly in
advance.

13.5   Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due shall bear interest from the 31st day
after it was due. The interest ("Interest") charged shall be computed at the
rate of 10% per annum but shall not exceed the maximum rate allowed by law.
Interest is payable in addition to the potential late charge provided for in
Paragraph 13.4.

13.6   Breach by Lessor.

(a)   Notice of Breach. Lessor shall not be deemed in breach of this Lease
unless Lessor fails within a reasonable time to

perform an obligation required to be performed by Lessor. For purposes of this
Paragraph, a reasonable time shall in no event be less than 30 days after
receipt by Lessor, and any Lender whose name and address shall have been
furnished to Lessee in writing for such purpose, of written notice specifying
wherein such obligation of Lessor has not been performed; provided, however,
that if the nature of Lessor's obligation is such that more than 30 days are
reasonably required for its performance, then Lessor shall not be in breach if
performance is commenced within such 30 day period and thereafter diligently
pursued to completion.

(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said breach at Lessee's expense and oﬀset from Rent the
actual and reasonable cost to perform such cure, provided, however, that such
oﬀset shall not exceed an amount equal to the greater of one month's Base Rent
or the Security Deposit, reserving Lessee's right to seek reimbursement from
Lessor for any such expense in excess of such oﬀset. Lessee shall document the
cost of said cure and supply said documentation to Lessor.

 

14.Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively "Condemnation"), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
ﬁrst occurs. If more than 10% of the Building, or more than 25% of that portion
of the Premises not occupied by any building, is taken by Condemnation, Lessee
may, at Lessee's option, to be exercised in writing within 10 days after Lessor
shall have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and eﬀect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation paid by the condemnor
for Lessee's relocation expenses, loss of business goodwill and/or Trade
Fixtures, without regard to whether or not this Lease is terminated pursuant to
the provisions of this Paragraph. All Alterations and Utility Installations made
to the Premises by Lessee, for purposes of Condemnation only, shall be
considered the property of the Lessee and Lessee shall be entitled to any and
all compensation which is payable therefor. In the event that this Lease is not
terminated by reason of the Condemnation, Lessor shall repair any damage to the
Premises caused by such Condemnation.

 

 

15.

Brokerage Fees.

 

15.1  Intentionally omitted.

15.2  Intentionally omitted.

15.3   Representations and Indemnities of Broker Relationships. Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, ﬁrm, broker, agent or ﬁnder (other than the Brokers and Agents, if
any) in connection with this Lease, and that no one other than said named
Brokers and Agents is entitled to any commission or ﬁnder's fee in connection
herewith. Lessee and Lessor do each hereby agree to indemnify, protect, defend
and hold the other harmless from and against liability for compensation or
charges which may be claimed by any such unnamed broker, ﬁnder or other similar
party by reason of any dealings or actions of the indemnifying Party, including
any costs, expenses, attorneys' fees reasonably incurred with respect thereto.

 

 

16.

Estoppel Certiﬁcates.

 

(a)   Each Party (as "Responding Party") shall within 10 days after written
notice from the other Party (the "Requesting Party") execute, acknowledge and
deliver to the Requesting Party a statement in writing in form similar to the
then most current "Estoppel Certiﬁcate" form published BY AIR CRE, plus such
additional information, conﬁrmation and/or statements as may be reasonably
requested by the Requesting Party.

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certiﬁcate within such 10 day period, the Requesting Party may execute an
Estoppel Certiﬁcate stating that: (i) the Lease is in full force and eﬀect
without modiﬁcation except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party's performance, and (iii)
if Lessor is the Requesting Party, not more than one month's rent has been paid
in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party's Estoppel Certiﬁcate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certiﬁcate. In
addition, Lessee acknowledges that any failure on its part to provide such an
Estoppel Certiﬁcate will expose Lessor to risks and potentially cause Lessor to
incur costs not contemplated by this Lease, the extent of which will be
extremely diﬃcult to ascertain. Accordingly, should the Lessee fail to execute
and/or deliver a requested Estoppel Certiﬁcate in a timely fashion the monthly
Base Rent shall be automatically increased, without any requirement for notice
to Lessee, by an amount equal to 10% of the then existing Base Rent or $100,
whichever is greater until Lessee delivers an executed Estoppel Certificate to
Lessor.   The Parties agree that such increase in Base Rent represents fair and
reasonable compensation for the additional risk/costs that Lessor will incur by
reason of Lessee's failure to provide the Estoppel Certiﬁcate. Such increase in
Base Rent shall in no event constitute a waiver of Lessee's Default or Breach
with respect to the failure to provide the Estoppel Certiﬁcate nor prevent the
exercise of any of the other rights and remedies granted hereunder.

(c)   If Lessor desires to ﬁnance, reﬁnance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall within 10

days after written notice from Lessor deliver to any potential lender or
purchaser designated by Lessor such ﬁnancial statements as

may be reasonably required by such lender or purchaser, including but not
limited to Lessee's ﬁnancial statements for the past 3 years. All such ﬁnancial
statements shall be received by Lessor and such lender or purchaser in conﬁdence
and shall be used only for the purposes herein set forth.

 

17.Deﬁnition of Lessor.  The term "Lessor" as used herein shall mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of the Lessee's interest in the prior lease. In the event of a
transfer of Lessor's title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove deﬁned.

 

18.Severability. The invalidity of any provision of this Lease, as determined by
a court of competent jurisdiction, shall in no way

aﬀect the validity of any other provision hereof.

 

19.Days. Unless otherwise speciﬁcally indicated to the contrary, the word "days"
as used in this Lease shall mean and refer to calendar days.

--------------------------------------------------------------------------------

 

 

20.Limitation on Liability. The obligations of Lessor under this Lease shall not
constitute personal obligations of Lessor, or its partners, members, directors,
oﬃcers or shareholders, and Lessee shall look to the Premises, including
insurance and/or sales proceeds, and to no other assets of Lessor, for the
satisfaction of any liability of Lessor with respect to this Lease, and shall
not seek recourse against Lessor's partners, members, directors, oﬃcers or
shareholders, or any of their personal assets for such satisfaction.

 

21.Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the

Parties under this Lease.

 

22.No Prior or Other Agreements. This Lease contains all agreements between the
Parties with respect to any matter mentioned herein, and no other prior or
contemporaneous agreement or understanding shall be eﬀective.

 

 

23.

Notices.

 

23.1   Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be

delivered in person (by hand or by courier) or may be sent by regular, certiﬁed
or registered mail or U.S. Postal Service Express Mail,

with postage prepaid, or by facsimile transmission, or by email, and shall be
deemed suﬃciently given if served in a manner speciﬁed in this Paragraph 23. The
addresses noted adjacent to a Party's signature on this Lease shall be that
Party's address for delivery or mailing of notices. Either Party may by written
notice to the other specify a diﬀerent address for notice, except that upon
Lessee's taking possession of the Premises, the Premises shall constitute
Lessee's address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.

23.2   Date of Notice. Any notice sent by registered or certiﬁed mail, return
receipt requested, shall be deemed given on the

date of delivery shown on the receipt card, or if no delivery date is shown, the
postmark thereon. If sent by regular mail the notice shall be deemed given 72
hours after the same is addressed as required herein and mailed with postage
prepaid. Notices delivered by United States Express Mail or overnight courier
that guarantees next day delivery shall be deemed given 24 hours after delivery
of the same to the Postal Service or courier. Notices delivered by hand, or
transmitted by facsimile transmission or by email shall be

deemed delivered upon actual receipt. If notice is received on a Saturday,
Sunday or legal holiday, it shall be deemed received on the

next business day.

 

23.3  Options. Notwithstanding the foregoing, in order to exercise any Options
(see paragraph 39), the Notice must be sent by Certiﬁed Mail (return receipt
requested), Express Mail (signature required), courier (signature required) or
some other methodology that provides a receipt establishing the date the notice
was received by the Lessor.

 

 

24.

Waivers.

 

(a)   No waiver by Lessor of the Default or Breach of any term, covenant or
condition hereof by Lessee, shall be deemed a waiver of any other term, covenant
or condition hereof, or of any subsequent Default or Breach by Lessee of the
same or of any other term, covenant or condition hereof. Lessor's consent to, or
approval of, any act shall not be deemed to render unnecessary the obtaining of
Lessor's consent to, or approval of, any subsequent or similar act by Lessee, or
be construed as the basis of an estoppel to enforce the provision or provisions
of this Lease requiring such consent.

(b) The acceptance of Rent by Lessor shall not be a waiver of any Default or
Breach by Lessee. Any payment by Lessee may be accepted by Lessor on account of
monies or damages due Lessor, notwithstanding any qualifying statements or
conditions made by Lessee in connection therewith, which such statements and/or
conditions shall be of no force or eﬀect whatsoever unless speciﬁcally agreed to
in writing by Lessor at or before the time of deposit of such payment.

(c)   THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH REGARD TO
ALL MATTERS RELATE THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH THIS LEASE

 

 

25.

Disclosures Regarding The Nature of a Real Estate Agency Relationship.

 

(a)   When entering into a discussion with a real estate agent regarding a real
estate transaction, a Lessor or Lessee should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction.  Lessor and Lessee acknowledge being advised by the Brokers in
this transaction, as follows:

(i)     Lessor's Agent. A Lessor's agent under a listing agreement with the
Lessor acts as the agent for the Lessor only. A Lessor's agent or subagent has
the following aﬃrmative obligations: To the Lessor: A ﬁduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor: (a) Diligent exercise of reasonable skills and care in
performance of the agent's duties. (b) A duty of honest and fair dealing and
good faith. (c) A duty to disclose all facts known to the agent materially
aﬀecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any conﬁdential information obtained from
the other Party which does not involve the aﬃrmative duties set forth above.

(ii)   Lessee's Agent. An agent can agree to act as agent for the Lessee only.
In these situations, the agent is not the Lessor's agent, even if by agreement
the agent may receive compensation for services rendered, either in full or in
part from the Lessor. An agent acting only for a Lessee has the following
aﬃrmative obligations. To the Lessee: A ﬁduciary duty of utmost care, integrity,
honesty, and loyalty in dealings with the Lessee. To the Lessee and the Lessor:
(a) Diligent exercise of reasonable skills and care in performance of the
agent's duties. (b) A duty of honest and fair dealing and good faith. (c) A duty
to disclose all facts known to the agent materially aﬀecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any conﬁdential information obtained from the other Party which
does not involve the aﬃrmative duties set forth above.

(iii) Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following aﬃrmative obligations to both the Lessor
and the Lessee: (a) A ﬁduciary duty of utmost care, integrity, honesty and
loyalty in the dealings with either Lessor or the Lessee. (b) Other duties to
the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not, without the express
permission of the respective Party, disclose to the other Party conﬁdential
information, including, but not limited to, facts relating to either Lessee’s or
Lessor’s ﬁnancial position, motivations, bargaining position, or other personal
information that may impact rent, including Lessor’s willingness to accept a
rent less than the listing rent or Lessee’s willingness to pay rent greater than
the rent oﬀered. The above duties of the agent in a real estate transaction do
not relieve a Lessor or Lessee from the responsibility to protect their own
interests. Lessor and Lessee should carefully read all agreements to assure that
they adequately express their understanding of the transaction. A real estate
agent is a person qualiﬁed to advise about real estate. If legal or tax advice
is desired, consult a competent professional. Both Lessor and Lessee should
strongly consider obtaining tax advice from a competent professional because the
federal and state tax consequences of a transaction can be complex and subject
to change.

 

26.No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
125% of the Base Rent applicable immediately preceding the expiration or
termination for the first full or partial month of such holding over, and
increased to 150% of the Base Rent applicable immediately preceding the
expiration or termination for any period of holding over in excess of 30 days.

--------------------------------------------------------------------------------

 

Holdover Base Rent shall be calculated on monthly basis. Nothing contained
herein shall be construed as consent by Lessor to any holding over by Lessee.

 

27.Cumulative Remedies.  No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

 

28.Covenants and Conditions; Construction of Agreement. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa. This Lease
shall not be construed as if prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared it.

 

29.Binding Eﬀect; Choice of Law. This Lease shall be binding upon the Parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.

 

 

30.

Subordination; Attornment; Non-Disturbance.

 

30.1   Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease,

mortgage, deed of trust, or other hypothecation or security device
(collectively, "Security Device"), now or hereafter placed upon the Premises, to
any and all advances made on the security thereof, and to all renewals,
modiﬁcations, and extensions thereof. Lessee agrees that the holders of any such
Security Devices (in this Lease together referred to as "Lender") shall have no
liability or obligation to perform any of the obligations of Lessor under this
Lease. Any Lender may elect to have this Lease and/or any Option granted hereby
superior to the lien of its Security Device by giving written notice thereof to
Lessee, whereupon this Lease and such Options shall be deemed prior to such
Security Device, notwithstanding the relative dates of the documentation or
recordation thereof.

30.2   Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, and (ii) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor's obligations, except that such new owner shall not: (a) be

liable for any act or omission of any prior lessor or with respect to events
occurring prior to acquisition of ownership; (b) be subject

to any oﬀsets or defenses which Lessee might have against any prior lessor, (c)
be bound by prepayment of more than one month's

rent, or (d) be liable for the return of any security deposit paid to any prior
lessor which was not paid or credited to such new owner.

30.3   Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee's

subordination of this Lease shall be subject to receiving a commercially
reasonable non-disturbance agreement (a "Non-Disturbance

Agreement") from the Lender which Non-Disturbance Agreement provides that
Lessee's possession of the Premises, and this Lease, including any options to
extend the term hereof, will not be disturbed so long as Lessee is not in Breach
hereof and attorns to the record owner of the Premises. Further, within 60 days
after the execution of this Lease, Lessor shall use its commercially reasonable
eﬀorts to obtain a Non-Disturbance Agreement from the holder of any pre-existing
Security Device which is secured by the Premises. In the event that Lessor is
unable to provide the Non-Disturbance Agreement within said 60 days, then Lessee
may, at Lessee's option, directly contact Lender and attempt to negotiate for
the execution and delivery of a Non-Disturbance Agreement.

30.4   Self-Executing. The agreements contained in this Paragraph 30 shall be
eﬀective without the execution of any further

documents; provided, however, that, upon written request from Lessor or a Lender
in connection with a sale, ﬁnancing or reﬁnancing of the Premises, Lessee and
Lessor shall execute such further writings as may be reasonably required to
separately document any subordination, attornment and/or Non-Disturbance
Agreement provided for herein.

 

 

31.

Attorneys' Fees. If any Party brings an action or proceeding involving the
Premises whether founded in tort, contract or equity, or to declare rights
hereunder, the Prevailing Party (as hereafter deﬁned) in any such proceeding,
action, or appeal thereon, shall be entitled to reasonable attorneys' fees. Such
fees may be awarded in the same suit or recovered in a separate suit, whether or
not such action or proceeding is pursued to decision or judgment. The term,
"Prevailing Party" shall include, without limitation, a Party who substantially
obtains or defeats the relief sought, as the case may be, whether by compromise,
settlement, judgment, or the abandonment by the other Party of its claim or
defense. The attorneys' fees award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys' fees
reasonably incurred. In addition, Lessor shall be entitled to attorneys' fees,
costs and expenses incurred in the preparation and service of notices of Default
and consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default or resulting Breach ($200
is a reasonable minimum per occurrence for such services and consultation).

 

 

 

32.

Lessor's Access; Showing Premises; Repairs. Lessor and Lessor's agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times after reasonable prior notice for the purpose
of showing the same to prospective purchasers, lenders, appraisers or tenants,
and making such alterations, repairs, improvements or additions to the Premises
as Lessor may deem necessary or desirable and the erecting, using and
maintaining of utilities, services, pipes and conduits through the Premises
and/or other premises as long as there is no material adverse eﬀect on Lessee's
use of the Premises. 24 hours shall be considered reasonable notice for purposes
of this Paragraph 32. All such activities shall be without abatement of rent or
liability to Lessee.

 

 

 

33.

Auctions. Lessee shall not conduct, nor permit to be conducted, any auction upon
the Premises without Lessor's prior written

 

consent. Lessor shall not be obligated to exercise any standard of
reasonableness in determining whether to permit an auction.

 

 

34.

Signs. Lessor may place on the Premises ordinary "For Sale" signs at any time
and ordinary "For Lease" signs during the last 12

 

months of the term hereof.  Lessee shall not place any sign upon the Premises
without Lessor's prior written consent. All signs must comply with all
Applicable Requirements.

 

 

35.

Termination; Merger. Unless speciﬁcally stated otherwise in writing by Lessor,
the voluntary or other surrender of this Lease by Lessee, the mutual termination
or cancellation hereof, or a termination hereof by Lessor for Breach by Lessee,
shall automatically terminate any sublease or lesser estate in the Premises;
provided, however, that Lessor may elect to continue any one or all existing
subtenancies. Lessor's failure within 10 days following any such event to elect
to the contrary by written notice to the holder of any such lesser interest,
shall constitute Lessor's election to have such event constitute the termination
of such interest.

 

 

 

36.

Consents. All requests for consent shall be in writing. Except as otherwise
provided herein, wherever in this Lease the consent of a Party is required to an
act by or for the other Party, such consent shall not be unreasonably withheld
conditioned or delayed. Lessor's actual reasonable costs and expenses (including
but not limited to architects', attorneys', engineers' and other consultants'
fees) incurred in the consideration of, or response to, a request by Lessee for
any Lessor consent, including but not limited to consents to an assignment, a
subletting or the presence or use of a Hazardous Substance, shall be paid by
Lessee upon receipt of an invoice and supporting documentation therefor.
Lessor's consent to any act, assignment or subletting shall not constitute an
acknowledgment that no Default or Breach by Lessee of this Lease exists, nor
shall such consent be deemed a waiver of any then existing Default or Breach,
except as may be otherwise speciﬁcally stated in writing by Lessor at the time
of such consent. The failure to specify herein any

 

--------------------------------------------------------------------------------

 

 

particular condition to Lessor's consent shall not preclude the imposition by
Lessor at the time of consent of such further or other conditions as are then
reasonable with reference to the particular matter for which consent is being
given. In the event that either Party disagrees with any determination made by
the other hereunder and reasonably requests the reasons for such determination,
the determining party shall furnish its reasons in writing and in reasonable
detail within 10 business days following such request.

 

 

 

37.

Guarantor.  Intentionally omitted.

 

 

 

38.

Quiet Possession.  Subject to payment by Lessee of the Rent and performance of
all of the covenants, conditions and provisions on Lessee's part to be observed
and performed under this Lease, Lessee shall have quiet possession and quiet
enjoyment of the Premises during the term hereof.

 

 

 

39.

Options. If Lessee is granted any Option, as deﬁned below, then the following
provisions shall apply.

 

39.1   Deﬁnition. "Option" shall mean: (a) the right to extend or reduce the
term of or renew this Lease or to extend or

reduce the term of or renew any lease that Lessee has on other property of
Lessor; (b) the right of ﬁrst refusal or ﬁrst oﬀer to lease

either the Premises or other property of Lessor; (c) the right to purchase, the
right of ﬁrst oﬀer to purchase or the right of ﬁrst refusal to purchase the
Premises or other property of Lessor.

39.2   Options Personal To Original Lessee. Any Option granted to Lessee in this
Lease is personal to the original Lessee, and cannot be assigned or exercised by
anyone other than said original Lessee or Lessee Affiliate and only while the
original Lessee and/or Lessee Affiliate is in full possession of the Premises
and, if requested by Lessor, with Lessee certifying that Lessee has no intention
of thereafter assigning or subletting.

39.3   Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option

cannot be exercised unless the prior Options have been validly exercised.

39.4   Eﬀect of Default on Options.

(a)   Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of

Default and continuing until said Default is cured, (ii) during the period of
time any Rent is unpaid (without regard to whether notice thereof is given
Lessee), (iii) during the time Lessee is in Breach of this Lease, or (iv) in the
event that Lessee has been given 3 or more notices of separate Default, whether
or not the Defaults are cured, during the 12 month period immediately preceding
the exercise of the Option.

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee's

inability to exercise an Option because of the provisions of Paragraph 39.4(a).

(c)   An Option shall terminate and be of no further force or eﬀect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) if
Lessee commits a Breach of this Lease.

 

40. Multiple Buildings.  If the Premises are a part of a group of buildings
controlled by Lessor, Lessee agrees that it will abide by and conform to all
reasonable rules and regulations which Lessor may make from time to time for the
management, safety, and care of said properties, including the care and
cleanliness of the grounds and including the parking, loading and unloading of
vehicles, and to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessee also agrees to pay its
fair share of common expenses incurred in connection with such rules and
regulations.

 

41. Security Measures.  Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.

 

42. Reservations. Lessor reserves to itself the right, from time to time, to
grant, without the consent or joinder of Lessee, such easements, rights and
dedications that Lessor deems necessary, and to cause the recordation of parcel
maps and restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Lessee. Lessee agrees to sign any documents reasonably requested by Lessor to
eﬀectuate any such easement rights, dedication, map or restrictions.

 

43. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay. A Party who does not initiate
suit for the recovery of sums paid "under protest" within 6 months shall be
deemed to have waived its right to protest such payment.

 

44. Authority; Multiple Parties; Execution.

(a)   If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf. Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority.

(b) If this Lease is executed by more than one person or entity as "Lessee",
each such person or entity shall be jointly and severally liable hereunder. It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as if all of the named Lessees
had executed such document.

(c)   This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

45. Conﬂict. Any conﬂict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.

 

46. Oﬀer. Preparation of this Lease by either Party or their agent and
submission of same to the other Party shall not be deemed an

oﬀer to lease to the other Party. This Lease is not intended to be binding until
executed and delivered by all Parties hereto.

47. Amendments. This Lease may be modiﬁed only in writing, signed by the Parties
in interest at the time of the modiﬁcation. As long as they do not materially
change Lessee's obligations hereunder, Lessee agrees to make such reasonable
non-monetary modiﬁcations to this Lease as may be reasonably required by a
Lender in connection with the obtaining of normal ﬁnancing or reﬁnancing of the
Premises.

48. Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT.

 

49. Arbitration of Disputes. An Addendum requiring the Arbitration of all
disputes between the Parties and/or Brokers arising out of this Lease ☐ is ☒ is
not attached to this Lease.

--------------------------------------------------------------------------------

 

50. Accessibility; Americans with Disabilities Act.

(a)   The Premises:

☒ have not undergone an inspection by a Certiﬁed Access Specialist (CASp). Note:
A Certiﬁed Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.

☐ have undergone an inspection by a Certiﬁed Access Specialist (CASp) and it was
determined that the Premises met all applicable construction-related
accessibility standards pursuant to California Civil Code §55.51 et seq. Lessee
acknowledges that it received a copy of the inspection report at least 48 hours
prior to executing this Lease and agrees to keep such report conﬁdential.

☐ have undergone an inspection by a Certiﬁed Access Specialist (CASp) and it was
determined that the Premises did not meet all applicable construction-related
accessibility standards pursuant to California Civil Code §55.51 et seq.  
Lessee acknowledges that it received a copy of the inspection report at least 48
hours prior to executing this Lease and agrees to keep such report conﬁdential
except as necessary to complete repairs and corrections of violations of
construction related accessibility standards.

 

In the event that the Premises have been issued an inspection report by a CASp
the Lessor shall provide a copy of the disability access inspection certiﬁcate
to Lessee within 7 days of the execution of this Lease.

(b) Since compliance with the Americans with Disabilities Act (ADA) and other
state and local accessibility statutes are dependent upon Lessee's speciﬁc use
of the Premises, except as set forth at Paragraph 2.3 of this Lease, Lessor
makes no warranty or representation as to whether or not the Premises comply
with ADA or any similar legislation. In the event that Lessee's specific and
single use of the Premises requires modiﬁcations or additions to the Premises in
order to be in compliance with ADA or other accessibility statutes, Lessee
agrees to make any such necessary modiﬁcations and/or additions at Lessee's
expense.

 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY AIR CRE OR BY ANY
BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS
LEASE OR THE TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:

1.SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.

2.RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION

SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF HAZARDOUS
SUBSTANCES, THE ZONING OF THE

PREMISES, THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING
SYSTEMS, AND THE SUITABILITY OF THE PREMISES FOR LESSEE'S INTENDED USE.

 

WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

 

The parties hereto have executed this Lease at the place and on the dates
speciﬁed above their respective signatures.

 

Executed at: Santa Barbara, CA 

On:   6/20/19   

 

By LESSOR:

  Raf PACIFICA GROUP - REAL ESTATE FUND IV,

LLC, a California limited liability company

 

By:   /s/ Steven C. Leonard

Name Printed: Steven C. Leonard

Title: Manager

Phone:            

Fax:            

Email:            

 

APG HOLLYWOOD CENTER, LLC, a

California limited liability company

 

By:  K Associates,

a California general partnership

Its: sole and Managing Member

 

By:   /s/ Michael B. Kaplan          

Name Printed: Michael B. Kaplan           

 

Executed at: Goleta, CA 

On:  6/19/19          

 

By LESSEE:

INOGEN, INC., a Delaware corporation

 

By:   /s/ Scott Wilkinson

Name Printed: Scott Wilkinson

Title: President Phone:            

Fax:            

Email:            

 

By: /s/ Alison Bauerlein

Name Printed: Alison Bauerlein

Title: Secretary

Phone:              

Fax:            

Email:            

 

Address: 326 Bollay Drive

Goleta, CA 93117

Federal ID No.:

 

--------------------------------------------------------------------------------

 

 

Title: Managing General Partner

Phone:                              

Fax:                              

Email:                              

 

Address: 111 C Street, Suite 200

Encinitas, CA 92024

Federal ID No.:                

 

 

APG AIRPORT FREEWAY CENTER, a

California limited liability company

 

By:  K Associates,

a California general partnership

Its: sole and Managing Member

 

 

By: /s/ Michael B. Kaplan

Name: Michael B. Kaplan

Its:  Managing General Partner

 

 

--------------------------------------------------------------------------------

 

 

   BROKER

 

Hayes Commercial Group

 

Attn: Christos Celmayster

Title: Partner

 

Address: 222 East Carrillo Street

Suite 101

Santa Barbara, CA 93101

Phone: (805) 898-4388

Fax:                              

Email: christos@hayescommercial.com

Federal ID No.: 90-1141127

Broker/AGENT DRE License #: 02017017



BROKER

 

Hayes Commercial Group/CBRE

 

Attn: Francois DeJohn/Dennis J. Hearst

Title:                              

 

Address:                              

Phone:                              

Fax:                              

Email: fran@hayescommercial.com /

dennis.hearst@cbre.com

Federal ID No.: 90-1141127

Broker/AGENT DRE License #: 02017017

CBRE DRE License #: 004099

--------------------------------------------------------------------------------

 

[gincmkbq5bij000002.jpg]

 

RENT ADJUSTMENT(S)

STANDARD LEASE ADDENDUM

 

Dated: June 19, 2019

By and Between

Lessor: RAF PACIFICA GROUP - REAL ESTATE FUND IV, LLC, a California limited

liability company; APG HOLLYWOOD CENTER, LLC, a California limited  liability
company; and APG AIRPORT FREEWAY CENTER, LLC, a California  limited liability
company

Lessee: INOGEN, INC., a Delaware corporation

Property Address: 301 Coromar Drive, Goleta, CA

(street address, city, state, zip)

 

Paragraph: 51

 

A.   RENT ADJUSTMENTS:

 

The monthly rent for each month of the adjustment period(s) speciﬁed below shall
be increased using the method(s) indicated below:

(Check Method(s) to be Used and Fill in Appropriately)

 

☒ I.Cost of Living Adjustment(s) (COLA)

 

a.   On (Fill in COLA Dates): Months 15, 27, 39, 51, 63, 75, 87, 99, and 111 of
the Original Term the Base Rent shall be adjusted by the change, if any, from
the Base Month speciﬁed below, in the Consumer Price Index of the Bureau of
Labor Statistics of the U.S. Department of Labor for (select one):  ☐ CPI W
(Urban Wage Earners and Clerical Workers) or ☒ CPI U (All Urban Consumers), for
(Fill in Urban Area): Los Angeles - Long Beach - Anaheim, CA, All Items
(1982-1984 = 100), herein referred to as "CPI".

 

b.The monthly Base Rent payable in accordance with paragraph A.I.a. of this
Addendum shall be calculated as follows: the

Base Rent set forth in paragraph 1.5 of the attached Lease, shall be multiplied
by a fraction the numerator of which shall be the CPI of the calendar month 2
months prior to the month(s) speciﬁed in paragraph A.I.a. above during which the
adjustment is to take eﬀect, and the denominator of which shall be the CPI of
the calendar month which is 2 months prior to (select one): the ☒ ﬁrst month of
the term of this Lease as set forth in paragraph 1.3 ("Base Month") or ☐ (Fill
in Other "Base Month"):          . The sum so calculated shall constitute the
new monthly Base Rent hereunder, but in no event, shall any such new monthly
Base Rent be less than the Base Rent payable for the month immediately preceding
the Base Rent adjustment nor increase more than three and one-half percent
(3.5%) on an annual, cumulative basis over the Base Month.

 

c.In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Parties.

 

 

 

 




--------------------------------------------------------------------------------

 

[gincmkbq5bij000003.jpg]

 

OPTION(S) TO EXTEND

STANDARD LEASE ADDENDUM

 

Dated: June 19, 2019

By and Between

                     Lessor: RAF PACIFICA GROUP - REAL ESTATE FUND IV, LLC, a
California limited

liability company; APG HOLLYWOOD CENTER, LLC, a California limited  liability
company; and APG AIRPORT FREEWAY CENTER, LLC, a California  limited liability
company

                     Lessee: INOGEN, INC., a Delaware corporation

Property Address: 301 Coromar Drive, Goleta, CA

(street address, city, state, zip)

 

Paragraph: 52

 

A.   OPTION(S) TO EXTEND:

Lessor hereby grants to Lessee the option to extend the term of this Lease for
two (2) additional sixty (60) month period(s) commencing when the prior term
expires (the first 60-month period shall be referred to herein as "Option 1"

and the second 60-month period shall be referred to herein as "Option 2") upon
each and all of the following terms and

conditions:

 

(i)   In order to exercise an option to extend, Lessee must give written notice
of such election to Lessor and Lessor must receive the same at least 12   but
not more than   18 months prior to the date that the option period would
commence, time being of the essence, or such earlier period of time as is
necessary for Lessee to exercise its rights under Paragraph

2.3(b). If proper notiﬁcation of the exercise of an option is not given and/or
received, such option shall automatically expire.

Options (if there are more than one) may only be exercised consecutively.

 

(ii)   The provisions of paragraph 39, including those relating to Lessee's
Default set forth in paragraph 39.4 of this Lease, are

conditions of this Option.

 

(iii) Except for the provisions of this Lease granting an option or options to
extend the term, all of the terms and conditions of this Lease except where
speciﬁcally modiﬁed by this option shall apply.

 

(iv) This Option is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee or Lessee Affiliate and only
while the original Lessee and/or Lessee Affiliate is in full possession of the
Premises and without the intention of thereafter assigning or subletting.

 

(v)   The monthly rent for each month of the option period shall be calculated
as follows, using the method(s) indicated below: (Check Method(s) to be Used and
Fill in Appropriately)

☒ I.Cost of Living Adjustment(s) (COLA) (Option 2)

a.On (Fill in COLA Dates): Months 183, 195, 207, 219 and 231 of the term the
Base Rent shall be adjusted by the change, if any, from the Base Month speciﬁed
below, in the Consumer Price Index of the Bureau of Labor Statistics of the U.S.
Department of Labor for (select one):☐ CPI W (Urban Wage Earners and Clerical
Workers) or ☒ CPI U (All Urban Consumers), for (Fill in Urban Area): Los Angeles
- Long Beach - Anaheim, CA. All Items (1982-1984 = 100), herein referred to as
"CPI".

 

b.The monthly Base Rent payable in accordance with paragraph A.I.a. of this
Addendum shall be calculated as follows: the Base Rent for month 123 of the term
(as determined pursuant to paragraph A.II.a. of this Addendum), shall be
multiplied by a fraction the numerator of which shall be the CPI of the calendar
month 2 months prior to the month(s) speciﬁed in paragraph A.I.a. above during
which the adjustment is to take eﬀect, and the denominator of which shall be the
CPI of the calendar month which is 2 months prior to (select one): the ﬁrst
month of the term of this Lease as set forth in paragraph 1.3 ("Base Month") or
(Fill in Other "Base Month"): Month 123 of the term (i.e., month 121 of the
term). The sum so calculated shall constitute the new monthly Base Rent
hereunder, but in no event, shall any such new monthly Base Rent be less than
the Base Rent payable for the month immediately preceding the rent adjustment
nor increase more than three and one-half percent (3.5%) on an annual,
cumulative basis over the Base Month.

 

c.In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Parties.

 

☒ II.Market Rental Value Adjustment(s) (MRV) (Option 1)

a.On (Fill in MRV Adjustment Date(s)) Month 123 of the term the Base Rent shall
be adjusted to the "Market

Rental Value" of the property as follows:

 

1)   Four months prior to each Market Rental Value Adjustment Date described
above, the Parties shall attempt to agree

 

--------------------------------------------------------------------------------

 

 

upon what the new MRV will be on the adjustment date. If agreement cannot be
reached, within thirty days, then:

 

(a)   Lessor and Lessee shall immediately appoint a mutually acceptable
appraiser or broker to establish the new MRV

within the next 30 days. Any associated costs will be split equally between the
Parties, or

 

(b) Both Lessor and Lessee shall each immediately make a reasonable
determination of the MRV and submit such

determination, in writing, to arbitration in accordance with the following
provisions:

 

(i)   Within 15 days thereafter, Lessor and Lessee shall each select an
independent third party ☐ appraiser or ☒ broker ("Consultant" - check one) of
their choice to act as an arbitrator (Note: the parties may not select either of
the Brokers that was involved in negotiating the Lease). The two arbitrators so
appointed shall immediately select a third mutually acceptable Consultant to act
as a third arbitrator.

 

(ii)   The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises is, and
whether Lessor's or Lessee's submitted MRV is the closest thereto. The decision
of a majority of the arbitrators shall be binding on the Parties. The submitted
MRV which is determined to be the closest to the actual MRV shall thereafter be
used by the Parties.

 

(iii) If either of the Parties fails to appoint an arbitrator within the
speciﬁed 15 days, the arbitrator timely

appointed by one of them shall reach a decision on his or her own, and said
decision shall be binding on the Parties.

 

(iv) The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, ie. the one that is NOT the closest to the actual
MRV.

 

2)   When determining MRV, the Lessor, Lessee and Consultants shall consider the
terms of comparable market transactions for non-renewing lessees for comparable
buildings in the Santa Barbara area which shall include, but not limited to,
rent, rental adjustments, abated rent, tenant inducements, lease term and
ﬁnancial condition of tenants.

 

3)   Notwithstanding the foregoing, the new Base Rent shall not be less than the
rent payable for the month immediately preceding the rent adjustment.

 

b.Upon the establishment of each New Market Rental Value:

 

1)   the new MRV will become the new "Base Rent" for the purpose of calculating
any further Adjustments, and

 

2)   the ﬁrst month of each Market Rental Value term shall become the new "Base
Month" for the purpose of calculating

any further Adjustments.

 

3) On months 135, 147, 159 and 171, the Base Rent shall be adjusted by the
change, if any, from the Base Month specified below, in the Consumer Price Index
of the Bureau of Labor Statistics of the U.S. Department of Labor for CPI U (All
Urban Consumers), for: Los Angeles - Long Beach - Anaheim, CA. All Items
(1982-1984=100), hereinafter referred to as "CPI". The monthly Base Rent payable
in accordance with this paragraph A.II.b.3 shall be calculated as follows: the
Base Rent for month 123 of the term (as determined pursuant to paragraph A.II.a.
of this Addendum) shall be multiplied by a fraction, the numerator of which
shall be the CPI of the calendar month 2 months prior to the months specified in
this paragraph A.II.b.3 above during which the adjustment is to take effect, and
the denominator of which shall be the CPI of the calendar month which is 2
months prior to month 123 of the term (i.e., month 121 of the term) ("Base
Month"). The sum so calculated shall constitute the new monthly Base Rent
hereunder, but in no event, shall any such new monthly Base Rent be less than
the Base Rent payable for the month immediately preceding the rent adjustment
nor increase more than three and one-half percent (3.5%) on an annual,
cumulative basis over the Base Month.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ADDENDUM

TO THAT CERTAIN STANDARD

INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE-NET

DATED JUNE 11, 2019, BY AND BETWEEN

RAF PACIFICA GROUP-REAL ESTATE FUND IV, LLC, etc. (“LESSOR”)

AND

INOGEN, INC. (“LESSEE”)

 

This Addendum amends the provisions of the above-referenced lease including any
attached exhibits or addenda thereto (collectively, the “Lease”), it being the
intent and agreement that the provisions of the Lease are hereby affirmed by the
parties, but, to the extent that the provisions of this Addendum conflict with
or differ from the terms of the Lease, the provisions of this Addendum shall
control. Capitalized terms not defined herein shall have the definitions that
are given to such terms in the Lease.

53.Abatement of Rent.

 

(a)

For so long as Lessee is not in Breach under the terms of this Lease, the Base
Rent payable by Lessee shall be fully abated for months one (1) and two (2) of
the Original Term. Lessee shall continue to pay Operating Expenses during such
abatement period.

 

(b)

The abatements set forth in this Paragraph 53 shall be considered an Inducement
Provision subject to the provisions of Paragraph 13.3 of this Lease.

54.Base Building and Lessee Improvements. The Lessor shall construct the
Building and site improvements in substantial conformity with the plans prepared
by JDO + Associates, job number 2018.13/2019.05 for which the site plan and
exterior elevations are attached as Exhibit A-1 to this Lease (the “Base
Building Improvements”), at Lessor’s sole cost and expense. Lessor shall
construct the Base Building Improvements in a good and workmanlike manner and in
substantial compliance with all covenants, conditions and restrictions to which
the Project is subject and in compliance with all Applicable Requirements.

The Lessor shall also construct the “Lessee Improvements” pursuant to the Work
Letter attached as Exhibit B to the Lease, but specifically excluding any window
treatments, data and network cabling and any security alarm system. Other than
the work described herein, Lessor shall not be responsible to construct any
improvements and shall deliver the Premises in its “AS IS” condition, subject to
the warranties set forth in Paragraph 2 of the Lease. The cost of constructing
the Lessee Improvements (but not the Base Building Improvements) shall be
considered an Inducement Provision, subject to the provisions of Paragraph 13.3
of this Lease.

To the extent that Lessee is liable for performing or arranging for the repair
or replacement of any portion of the Premises or Building pursuant to Paragraph
2.3 or Paragraph 7.1 of this Lease following the expiration of the Lessor’s
warranties set forth in Paragraph 2 of this Lease, Lessor shall assign the
Contractor’s Warranty (as defined in the Work Letter) and all manufacturers’
and/or vendors’ equipment warranties; and to the extent that Lessee may request
and agree to pay for the cost thereof at Lessee’s sole cost and expense, Lessor
agrees to cooperate with Lessee, at no additional expense to Lessee, in
obtaining any extended warranties reasonably requested by Lessee on any
equipment installed as part of the Lessee Improvements. To the extent that any
of the foregoing third-party warranties are not assigned to, or otherwise
enforceable by, Lessee in accordance with this Paragraph 54, then
notwithstanding anything to the contrary in this Lease, Lessor shall be solely
responsible for enforcing such third-party warranty obligations following the
expiration of the Lessor’s warranties set forth in Paragraph 2 of this Lease.

55.Commencement Date and Expiration Date. The Commencement Date shall occur on
the later of: (a) “Substantial Completion” of the Base Building Improvements and
the “Tenant Improvements” as those terms are defined in the Work Letter,
attached hereto as Exhibit B, or (b) November 1, 2020; provided that Lessor
shall endeavor to provide Lessee with advance written notice of the actual
Commencement Date at least sixty (60) days in advance thereof. If the
Commencement Date is on a date other than the first calendar date of a month,
then: (i) the Base Rent and Common Area Operating Expenses for the month
containing the Commencement Date shall be prorated based upon the ratio that the
number of days in the term within such month bears to the total number of days
in such month, (ii) the Original Term shall be extended by the number of days
from the Commencement Date to the end of the month in which the Commencement
Date occurs and (iii) the first twelve month period for purposes of determining
Base Rent increases pursuant to Paragraph 51 shall include the month in which
the Commencement Date occurs plus the next twelve full calendar months. If the
Commencement Date is a date other than as set forth in Paragraph 1.3 of this
Lease, within ten days after Lessor has determined the Commencement Date, Lessor
may deliver to Lessee a Commencement Date Memorandum in the latest form that is
published by the AIR, reciting the actual Commencement Date, Expiration Date,
the schedule of adjustments to the Base

 

 

 

 

--------------------------------------------------------------------------------

 

 

Rent and the MRV Adjustment Date (the “Commencement Date Memorandum”), which
Lessee shall execute and return to Lessor within five (5) business days of the
receipt thereof. If Lessee fails to execute and return the Commencement Date
Memorandum or respond with comments (if Tenant reasonably disputes the
correctness of the information set forth therein) within such time period, the
information contained in the Commencement Date Memorandum shall be deemed
correct and binding upon Lessee.

The Lessor shall diligently proceed with the construction of the Base Building
Improvements and the Lessee Improvements and complete the same and deliver
possession of the Premises to Lessee on or before the scheduled Commencement
Date as set forth in Paragraph 1.3 of this Lease, provided, however, if there is
a Lessee Delay (as defined in the Work Letter attached to this Lease), labor
disputes, casualties, government embargo restrictions, shortages of fuel, labor
or building materials, action or non-action of public utilities, or of the
local, state, or federal governments affecting the Base Building Improvements
and/or the Lessee Improvements, or other causes beyond the Lessor’s reasonable
control, then the scheduled Commencement Date shall be extended for the
additional time caused by such delay. Each such delay shall is referred to as an
“Excused Delay”.

In the event the Commencement Date has not occurred by the scheduled
Commencement Date as set forth in Paragraph 1.3 of this Lease, as such date may
be extended by any Excused Delay, Lessor shall pay to Lessee a daily penalty in
an amount equal to the difference between the holdover rent payable by Lessee
for its lease of 326 Bollay Drive, Goleta, CA (the “Bollay Drive Lease”) less
the rent payable in the final month of the term of such lease, not to exceed
$12,571.51 per month, prorated for each day the Commencement Date is delayed
(excluding any Excused Delay), up to a maximum total amount of $75,429.30.
Lessee shall provide Lessor with a copy of the Bollay Drive lease and such other
documentation as reasonably requested by Lessor so that Lessor can calculate
and/or verify the amount of the penalty. Lessor shall pay the penalty to Lessee
within five (5) days after the end of each calendar month in which the penalty
applies.

In the event the Commencement Date has not occurred on or before the date that
is twelve (12) months after the scheduled Commencement Date as set forth in
Paragraph 1.3 of this Lease, plus up to an additional thirty (30) days for
Excused Delays, and provided (i) if and to the extent such delay has not been
caused by a Lessee Delay, and (ii) no Default on the part of Lessee then exists,
Lessee may, at any time thereafter, elect to terminate this Lease by delivering
written notice of such election to Lessor, in which case this Lease shall
terminate immediately. In the event that Lessee elects to terminate this Lease
in accordance with the preceding sentence, Lessor shall promptly refund the
prepaid Rent and Security Deposit previously delivered to Lessor in accordance
with Paragraph 1.7(e) of this Lease. Upon Lessor’s refund of such amounts
following Lessee’s timely and effective termination of this Lease, this Lease
shall become null and void and Lessee shall have no further interest in the
Premises pursuant to the Lease.

56.Verification of Rentable Square Feet of Premises. For purposes of this Lease,
“rentable square feet” shall be calculated pursuant to Standard Method of
Measuring Floor Area in Industrial Buildings (ANSI Z65.2 − 2012) Method
A—External Enclosure Method (but excluding major vertical penetrations) (the
“BOMA Standard”). Within thirty (30) days after the permits have been issued for
the Base Building Improvements and Lessee Improvements, Lessor’s space
planner/architect shall measure the rentable square feet of the Unit in
accordance with the BOMA Standard and the results thereof shall be presented and
certified by Lessor’s architect to Lessee in writing. Lessee's independent space
planner/architect may review such determination of the number of rentable square
feet of the Unit and Lessee may, within fifteen (15) business days after
Lessee's receipt of such determination, reasonably object thereto by written
notice to Lessor. Lessee's failure to deliver written notice of such objection
within said fifteen (15) business day period shall be deemed to constitute
Lessee's acceptance of Lessor's determination of the rentable area of the Unit
in accordance with the BOMA Standard. If Lessee timely objects to such
determination, Lessor's space planner/architect and Lessee's designated space
planner/architect shall promptly meet and attempt to agree upon the rentable
square footage of the Unit in accordance with the BOMA Standard. If Lessor's
space planner/architect and Lessee's designated space planner/architect cannot
agree on the rentable square footage of the Unit within thirty (30) days after
Lessee's objection to Lessor's determination, Lessor and Lessee shall mutually
select an independent third party space measurement professional to field
measure the Unit using the BOMA Standard. Such third party independent
measurement professional's determination shall be conclusive and binding on
Lessor and Lessee. Lessor and Lessee shall each pay one-half (1/2) of the fees
and expenses of the independent third party space measurement professional. In
the event that pursuant to the procedure described in this Paragraph 56 above,
it is determined that the square footage amounts shall be different from those
set forth in Paragraph 1.2 of this Lease, all amounts, percentages and figures
appearing or referred to in this Lease based upon such incorrect amount
(including, without limitation, the amount of the “Base Rent,” “Lessee's Share”
and the “Security Deposit”) shall be modified in accordance with such
determination. Lessor's estimated rentable square footage and the Base Rent and
Lessee's Share set forth in this Lease shall be utilized until a final
determination of rentable square footage is made, whereupon an appropriate
adjustment, if necessary, shall be made retroactively, and Lessee or Lessor
shall promptly make any appropriate payment to the other party for any accrued
underpayment or overpayment of Rent, respectively, as applicable. If such
determination is made, it will be confirmed in the Commencement Date Memorandum
by Lessor to Lessee.

 

 

 

 

--------------------------------------------------------------------------------

 

 

57.Option to Extend Lease of 289 Coromar Drive. The parties acknowledge that
Lessee is currently leasing from Lessor certain premises located at 289 Coromar
Drive, Goleta, CA, pursuant to a lease dated December 6, 2018 (the “289 Coromar
Lease”). In the event that the size of the Premises, as finally determined
pursuant to Paragraph 56 above, is determined to be less than 96% of 49,821
rentable square feet, Lessee shall be allowed to extend the term of the 289
Coromar Lease, on the same terms and conditions as set forth therein, until such
time as Lessee enters into a lease with Lessor (or Lessor’s affiliate) for an
additional 5,000 rentable square feet or more at property located at 6759, 6765
or 6789 Navigator Way, Goleta, CA, on terms and conditions acceptable to Lessor
and Lessee.

58.Allowance for Installation of Equipment and Wiring. Lessor shall provide an
allowance in an amount not to exceed $5.00 per rentable square foot (based on
the size of the Premises as finally determined pursuant to Paragraph 56 above)
(the “Allowance”) for the installation of Lessee’s trade fixtures, IT wiring and
security system (collectively, “Allowance Costs”). Any unused portion of the
Allowance for which Lessee has not presented a request for payment in accordance
with this Paragraph 58 within six (6) months of Lessor’s delivery of the
Premises to Lessee shall revert to Lessor. The Allowance shall be paid in
progress payments that shall not exceed ninety percent (90%) of the Allowance.
The progress payments shall be paid to Lessee on a reimbursement basis within
fifteen (15) days after Lessee presents draw requests or invoices that detail
the work performed, the percentage of completion and showing that Lessee has
incurred design, permitting and/or construction costs constituting Allowance
Costs in an amount at least equal to the requested progress payment, but subject
to Lessor’s inspection to confirm that such work has been performed. Lessor
shall not charge a project management fee or supervision fee. The remaining
balance of the Allowance shall be payable after completion of all work, and
conditioned upon receipt of the following, as applicable:

 

(i)

Lessor’s inspection and approval of the work;

 

(ii)

Copies of all paid invoices, including a final summary of all costs for the
work;

 

(iii)

An “unconditional waiver and release upon final payment” covering work
completed; and

 

(iv)

Copies of signed inspection cards, permits and/or clearances required by all
governing agencies, and written proof that all fees relating to the work have
been paid by Lessee.

The Allowance shall be considered an Inducement Provision subject to the
provisions of Paragraph 13.3 of this Lease.

59.Lessor’s Maintenance Obligations. Notwithstanding any provision of this Lease
to the contrary, subject to reimbursement pursuant to Paragraph 60 below, Lessor
shall maintain, repair and replace as necessary, the landscaping, driveways,
parking areas, roof membrane and roof drains, downspouts, gutters and skylights,
and exterior of the Building (including painting) at the Premises (collectively,
the “Lessor Maintenance Obligations”), all so as to keep the same in good order,
condition and repair. Except as expressly set forth herein or in the Lease,
Lessor shall not have any other obligation to repair or maintain the Premises or
the equipment therein.

60.Additional Rent. Lessee shall pay to Lessor during the term hereof, in
addition to Base Rent, all Operating Expenses, as hereinafter defined, during
each calendar year of the term of the Lease, in accordance with the following
provisions:

 

(a)

“Operating Expenses” are defined, for purposes of this Lease, as all costs
incurred by Lessor relating to the ownership and operation of the Premises, all
calculations, allocations, determinations and decisions in accordance with
generally accepted accounting principles (GAAP), consistently applied, including
but not limited to, the following:

 

(i)

The cost of those items of Lessor’s Maintenance Obligations as set forth at
Paragraph 59 above; to the extent that any such item is considered a capital
expenditure pursuant to generally accepted accounting principles (GAAP), Lessor
shall allocate the cost over the appropriate amortization period (per GAAP) and
Lessee shall not be required to pay more than a fraction of the cost, where the
fraction equals the number 1 divided by the number of months in the appropriate
amortization period, in any given month of the term (as may be extended).

 

(ii)

Any owner’s association dues and fees.

 

(iii)

Property management fees in an amount equal to three percent (3.00%) of Base
Rent (without taking into account the abatements set forth at Paragraph 53
above) and Operating Expenses.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(iv)

Thecost of any environmental inspections that are the obligation of Lessee.

 

(v)

Real Property Taxes (as defined in Paragraph 10).

 

(vi)

Thecost of the premiums for the insurance maintained by Lessor pursuant to
Paragraph 8.

 

(vii)

Any deductible portion of an insured loss concerning the Building or the
Premises.

 

(viii)

Auditors’, accountants’ and attorneys’ fees and costs related to the ownership
and operation of the Premises.

 

(ix)

Any other services to be provided by Lessor that are stated elsewhere in this
Lease to be paid by Lessor and reimbursed by Lessee.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

The inclusion of the improvements, facilities and services set forth in
Subparagraph 60(a) shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Premises already has the same as of the Commencement Date, Lessor already
provides the services as of the Commencement Date, or Lessor has agreed
elsewhere in this Lease to provide the same or some of them.

 

(c)

Operating Expenses are payable monthly on the same day as the Base Rent is due
hereunder. The amount of such payments shall be based on Lessor’s estimate of
the annual Operating Expenses. Within 120 days after the expiration of each
calendar year, Lessor shall deliver to Lessee a reasonably detailed statement
showing the actual Operating Expenses incurred during the preceding year (a
“Reconciliation”). If Lessee’s payments during such year exceed the actual
Operating Expenses, Lessor shall credit the amount of such over-payment against
Lessee’s next payment of Operating Expenses. If Lessee’s payments during such
year were less than the actual Operating Expenses, Lessee shall pay to Lessor
the amount of deficiency within thirty (30) days after delivery by Lessor to
Lessee of the statement.

 

(d)

Lessee shall have the right, at its sole cost and expense, and upon written
notice given to Lessor no later than two (2) years after Lessee's receipt of a
Reconciliation to make an audit of all of Lessor’s bills, records, receipts,
insurance certificates and policies relating to Operating Expenses for the
preceding calendar year, using the services of a reputable, nationally or
regionally prominent operating expense audit firm, which audit firm may be
retained by Lessee on a contingency fee basis. Within fifteen (15) business days
of Lessor's receipt of such written request of Lessee, Lessor shall make
available to Lessee, during normal business hours, at the location where
Lessor’s books and records are kept, such information as Lessee shall reasonably
request. Lessor shall cooperate with Lessee in its explanation of its bills and
records. Lessee shall diligently complete any such audit of Operating Expenses
and shall deliver to Lessor the written results of such audit within fifteen
(15) business days after Lessee receives the same. If Lessor disagrees with the
results of Lessee’s audit, Lessor and Lessee shall meet and attempt, in good
faith, to resolve the dispute. If Lessor and Lessee are unable to resolve the
dispute within thirty (30) days after Lessor's receipt of Lessee's audit, then
Lessee shall have the right to submit the dispute to arbitration; this right
shall be exercised, if at all, by delivering a written notice of election to
arbitrate to Lessor not later than thirty (30) days after such failure to
resolve. Lessor and Lessee shall agree, within 15 days after Lessee’s delivery
of the arbitration election, to retain an arbitrator, who shall be a mutually
acceptable independent certified public accountant with experience in operating
expenses for commercial/industrial buildings in Santa Barbara County, who shall
make a determination as to the correct amount of Lessee's share of Operating
Expenses. The decision shall be delivered simultaneously to Lessor and Lessee
and shall be final and binding on Lessor and Lessee. If the arbitrator
determines that the amount of the Operating Expenses billed to the Lessee was
incorrect, the appropriate party shall pay to the other party the deficiency or
overpayment, as applicable, within thirty (30) days following delivery of the
arbitrator’s decision, without interest. All costs and expenses of the
arbitration shall be paid by Lessee unless the final determination in the
arbitration is that Lessor overstated Operating Expenses by more than five
percent (5%) of the originally reported Operating Expenses, in which case Lessor
shall pay all such costs and expenses of the arbitration. Lessee and its auditor
shall keep all of Lessor's records strictly confidential and shall not disclose
any information gained from its review of Lessor's records to any third party,
except as required by law.

 

(e)

Operating Expenses shall not include:

 

(i)

any expenses paid by Lessee directly to third parties, or as to which Lessor is
otherwise reimbursed by any third parties or by warranties or insurance
proceeds;

 

(ii)

leasing commissions;

 

(iii)

interest or principal payments or late payment penalties on any mortgage or
other indebtedness of Lessor;

 

(iv)

costs and expenses incurred by Lessor in connection with repairs undertaken by
Lessor under Paragraphs 9 or 14 (other than the amount of any “deductible” costs
incurred in connection with a covered loss);

 

(v)

depreciation charges, except as otherwise stated hereinabove;

 

(vi)

the cost of any capital improvements which are required under any Applicable
Requirements which first became applicable to the Building or Project prior to
the date of this Lease;

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(vii)

administrative costs of owning and managing the Project (including, but not
limited to, wages, salaries, benefits, office rent and other costs) other than
the property management fees expressly provided for herein;

 

(viii)

costs incurred in making upgrades to the Premises not required by governmental
laws, regulations or ordinances, except those which are for the purpose of
reducing energy costs, maintenance costs or other Operating Expenses;

 

(ix)

cost of insurance premiums for insurance not customarily carried by owners of
similar-class office buildings in the area in which the Premises is located;

 

(x)

any costs necessitated by or resulting from the gross negligence of Lessor or
its agents;

 

(xi)

tax penalties, interest charges and fines incurred in connection or as a result
of Lessor’s negligence, inability or willful failure to make tax payments (or to
file any tax filings or returns) when due, except to the extent incurred by
Lessor in connection with any contest of such taxes;

 

(xii)

reserves, including for future maintenance, repair and/or replacement of
improvements; and

 

(xiii)

notwithstanding anything to the contrary herein, capital expenditures on capital
improvements or equipment of the Premises shall be limited to the following: (a)
those Capital Expenditures expressly permitted to be incurred and amortized at
Lessee’s expense in accordance with Paragraph 2.3 of this Lease; (b) the cost of
capital improvements which are reasonably intended to reduce Operating Expenses
to the extent that anticipated savings are reasonably expected to exceed
amortization of any such expenditure at the time of implementation; (c)
expenditures in connection with Lessor’s Maintenance Obligations; and (d) any
capital improvements which are required under any Applicable Requirements which
are first enacted or enforced following the Commencement Date.

 

(f)

Lessor estimates that the Operating Expenses will initially be $24,870.00 per
month. Lessee understands that this is an estimate only and the actual amount
may vary from the estimate.

61.Signage. Lessee, with the approval of Lessor (which approval shall not be
unreasonably withheld or delayed) pursuant to the Lessor’s reasonable sign
criteria and subject to the requirements of the City of Goleta and any
Applicable Requirements, shall be allowed to install (a) building top signage,
(b) exclusive exterior identity signage adjacent to the main entrance to the
Building, the exact location and size of any signs to be approved by Lessor, and
(c) uppermost signage on any existing or future monument sign at the Premises,
which approvals shall not be unreasonably withheld or delayed. Lessee shall be
responsible to construct, install and maintain such signage at its sole cost,
and shall remove such signage upon expiration or earlier termination of the
Lease and repair any damage caused by such removal.

62.Assignment and Subletting. Notwithstanding anything to the contrary in
Paragraph 12 of the Lease, the following additional term shall apply to
assignment and subletting:

An assignment or subletting of all or a portion of the Premises to an affiliate
(“Affiliate”) of Lessee (an entity which is controlled by, controls, or is under
common control with, Lessee, or that becomes a parent, successor or affiliate of
Lessee, or is a successor of Lessee by reason of merger, consolidation, public
offering, reorganization, dissolution, or sale of all or more than an aggregate
of fifty percent (50%) of Lessee’s stock, membership or partnership interests or
assets) shall not be deemed a transfer under Paragraph 12 of this Lease,
provided that (i) Lessee notifies Lessor of any such assignment or sublease
prior to the effective date thereof and promptly supplies Lessor with any
documents or information requested by Lessor regarding such assignment or
sublease to such Affiliate (including, in the event of an assignment, evidence
of the assignee's assumption of Lessee's obligations under this Lease or, in the
event of a sublease, evidence of the sublessee's assumption, in full, of the
obligations of Lessee with respect to the portion of the Premises so subleased,
other than the payment of rent), (ii) such assignment or sublease is not a
subterfuge by Lessee to avoid its obligations under this Lease, (iii) such
assignment or sublease does not cause Lessor to be in default under any existing
lease at the Building, and (iv) the net worth of such Affiliate is equal to or
greater than the net worth of Lessee immediately prior to such transfer as
reasonably determined by Lessor after review of financial information for Lessee
and such Affiliate. An assignee of Lessee's entire interest in this Lease
pursuant to the immediately preceding sentence may be referred to herein as an
“Affiliated Assignee.” “Control,” as used in this Paragraph 62 shall mean the
ownership, directly or indirectly, of greater than fifty-one percent (51%) of
the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of greater than fifty-one percent (51%) of

 

 

 

 

--------------------------------------------------------------------------------

 

 

the voting interest in, an entity. Nothing contained in this Paragraph 62 shall
be deemed to release Lessee from its obligations under the Lease.

In the event Lessee sells, sublets, assigns or transfers this Lease, Lessee
shall pay to Lessor as additional rent an amount equal to fifty percent (50%) of
any consideration received by Lessee in connection with such subletting or
assignment and fifty percent (50%) of any Increased Rent (as defined below),
less the Costs Component (as defined below), when and as such Increased Rent is
received by Lessee. As used in the Paragraph, “Increased Rent” shall mean the
excess of (i) all rent and other consideration which Lessee is entitled to
receive by reason of any sale, sublease, assignment or other transfer of this
Lease, over (ii) the rent otherwise payable to Lessee under this Lease at such
time. For purposes of the foregoing, any consideration received by Lessee in
form other than cash shall be valued at its fair market value as determined by
Lessor in good faith. The “Costs Component” is that amount which, if paid
monthly, would fully amortize on a straight-line basis, over the entire period
for which Lessee is to receive Increased Rent, the reasonable costs incurred by
Lessee for leasing commissions, tenant improvements and other reasonable
expenses incurred in connection with such sublease, assignment or other
transfer.

63.Abatement of Rent. If Lessor fails to perform the obligations required of
Lessor under this Lease and such failure causes all or a material portion of the
Premises to be unusable by Lessee for the Agreed Use because of any failure of
Lessor to carry out its Lessor’s Maintenance Obligations, or any acts of
negligence or willful misconduct of Lessor or any of its agents or employees
that interrupts utilities to the Premises, Lessee shall give Lessor notice (the
“Lessor Default Notice”), specifying such failure. If Lessor has not remedied
that conditions set forth in such Lessor Default Notice within five (5) business
days after its receipt thereof, Lessee may, immediately following a second
written notice to Lessor notifying Lessor that such abatement is commencing,
abate Rent payable under this Lease for that portion of the Premises rendered
unusable for the period beginning on the date of delivery of the Lessor Default
Notice until the date on which Lessor cures the failure indicated in such Lessor
Default Notice.

64.Off-Site Parking. Lessee shall have non-exclusive use of the parking spaces
located on Lot 14 of the Project (commonly known as 289 Coromar Drive) in the
area shown on Exhibit D attached hereto (the “Additional Parking Area”), subject
to the terms and conditions of this Paragraph 65 and any reasonable rules and
regulations hereafter adopted by Lessor. Said parking spaces shall be used for
parking by vehicles no larger than full-size passenger automobiles or pick-up
trucks, herein called “Permitted Vehicles.” Lessee may not service or store any
vehicles in the Additional Parking Area or park any vehicles overnight in the
Additional Parking Area. If Lessee permits or allows any of the prohibited
activities described in this Paragraph 65, then Lessor shall have the right,
without notice, in addition to such other rights and remedies that it may have,
to remove or tow away the vehicle involved and charge the cost to Lessee, which
cost shall be immediately payable upon demand by Lessor. Other than the
foregoing, Lessee’s use of such parking spaces shall be free of charge, except
that Lessor’s operating costs for the Additional Parking Area shall be included
in Operating Expenses. The liability insurance that Lessee is required to
maintain pursuant to Paragraph 8.3(a) of this Lease shall include coverage for
the Additional Parking Area. Lessor reserves the right to terminate Lessee’s use
such parking spaces upon giving sixty (60) days’ written notice to Lessee for
the following reasons: (i) Lessor receives governmental approval and commences
to redevelop Lot 14, or (ii) Lessor executes a lease with a tenant that leases
space in the building(s) located on Lot 14 or any other property controlled by
Lessor within the Project that provides that such tenant has the right to park
vehicles in the Additional Parking Area.

65.Right of First Offer to Lease. Lessor grants to Lessee a right of first offer
(“First-Offer Right”) with respect to all other space in the Project owned by
Lessor that becomes available for lease during the term of this Lease
(“First-Offer Space”). Lessee’s First-Offer Right shall be on the terms and
conditions set forth in this Paragraph 65.

64.1New Buildings. The First-Offer Right shall begin with respect to buildings
not yet constructed (“New Construction”) at such times as Lessor receives all
permits necessary to commence construction and Lessor is ready to commence
construction, but in any event prior to space in any such New Construction being
offered to other prospective tenants. Lessee shall only have a First-Offer Right
as to New Construction if at least sixty (60) months remain on the term of this
Lease, except that Lessee may exercise any remaining Option to Extend (as set
forth at Paragraph 52 of this Lease) early if necessary to satisfy this
requirement.

64.2Previously Leased Space. The First-Offer Right shall begin with respect to
space that has been previously leased (“Previously Leased Space”) only after the
expiration or earlier termination of any lease for such space (“Superior
Leases”), including any renewal, extension or expansion of the Superior Leases
(whether or not such renewal or extension is consummated under a lease amendment
or a new lease), as long as no renewal, extension or expansion is beyond the
rights originally provided in the renewal, extension or expansion provision of
the tenant’s Superior Lease as of the commencement of such lease. In any event,
any Previously Leased Space shall be offered to Lessee before being offered to
other prospective tenants. The rights described in this subparagraph 64.2 shall
be known collectively as “Superior Rights.” Lessee shall only have a First-Offer
Right as to Previously

 

 

 

 

--------------------------------------------------------------------------------

 

 

Leased Space if at least thirty-six (36) months remain on the term of this
Lease, except that Lessee may exercise any remaining Option to Extend (as set
forth at Paragraph 52 of this Lease) early if necessary to satisfy this
requirement.

64.3Procedure of Lessor’s Offer. Lessor shall provide Lessee with written notice
(“First-Offer Notice”) from time to time when Lessor determines that any
First-Offer Space will become available for lease to third parties. For New
Construction, the First-Offer Notice shall be provided at such times as Lessor
receives all permits necessary to commence construction and Lessor is ready to
commence construction (prior to space in any such New Construction being offered
to other prospective tenants). For Previously Leased Space, the Lessor shall
provide the First-Offer Notice to Lessee on the later of the date on which
Lessor determines that the particular First-Offer Space shall become available
for lease or the date that is one hundred eighty (180) days before the
First-Offer Space will be available for lease. The First-Offer Notice shall
describe in reasonable detail the First-Offer Space that will become available
for lease (“Specific First-Offer Space”). Lessor shall have no liability for
unintentionally failing to provide Lessee with a First- Offer Notice, but in
such event Lessee’s deadline to respond to a Lease Offer as set forth in
Paragraph 66 below shall be ten (10) business days as provided in Paragraph 66.

64.4Procedure for Lessee’s Acceptance. If Lessee wishes to exercise Lessee’s
First-Offer Right with respect to the Specific First-Offer Space, Lessee shall,
within ten (10) business days after delivery of the First-Offer Notice to
Lessee, deliver notice to Lessor of Lessee’s intention to exercise its
First-Offer Right with respect to all the Specific First-Offer Space. If Lessee
desires to elect to exercise its First-Offer Right only with respect to a
portion of that space, Lessor may reject Lessee’s exercise if Lessor determines,
in Lessor’s reasonable discretion, that the remaining portion of the space
cannot be reasonably marketed to third parties, due to size, configuration or
other factors.

64.5Effect of Lessee’s Failure to Exercise First-Offer Right. If Lessee does not
exercise its First-Offer Right within the response period specified in
subparagraph 64.4, the First- Offer Right shall terminate for the Specific
First-Offer Space and Lessor shall be free to lease the Specific First-Offer
Space, or any portion thereof, to anyone on any terms at any time within six (6)
months after the delivery of the First-Offer Notice, without any obligation to
provide Lessee with a further right to lease that space.

64.6Restrictions on First-Offer Right. The First-Offer Right shall be personal
to the originally named Lessee and shall be exercisable only by the originally
named Lessee (and not any assignee, sublessee, or other transferee of Lessee’s
interest in this Lease, except an Affiliate). The originally named Lessee (and
any Affiliate) may exercise the First-Offer Right only if that Lessee occupies
the entire Premises as of the date of the First-Offer Notice. Lessee shall not
have the right to lease First-Offer Space if Lessee is in Default under this
Lease as of the date of the attempted exercise of the First-Offer Right by
Lessee or (as Lessor’s option) as of the scheduled date of delivery of the
Specific First-Offer Space to Lessee.

64.7Delivery of First-Offer Space. If Lessee timely and validly exercised the
First- Offer Right, Lessor shall deliver the Specific First-Offer Space to
Lessee on the date as reasonably determined by Lessor (“Delivery Date”) on which
the Specific First-Offer Space is available for occupancy. Lessor shall not be
liable to Lessee or otherwise be in default under this Lease if Lessor is unable
to deliver the Specific First-Offer Space to Lessee on the projected Delivery
Date due to the failure of any other lessee to timely vacate and surrender to
Lessor the Specific First- Offer Space or any portion of it.

64.8Terms and Conditions Applicable to First-Offer Space. If Lessee timely and
validly exercises the First-Offer Right, then beginning on the Delivery Date and
continuing for the balance of the Original Term (including extensions):

(a)The Specific First-Offer Space shall be part of the Premises under this Lease
(so that the term “Premises” in this Lease shall refer to the space in the
Premises immediately before the Delivery Date plus the Specific First-Offer
Space);

(b)Operating Expenses shall be adjusted to reflect the increased rentable area
of the Premises; and,

(c)The Security Deposit shall increase by an amount equal to the first full
month’s Base Rent and Operating Expenses for the Specific First-Offer Space and
Lessee shall pay such increased amount by not later than the Delivery Date.

Lessee’s lease of the Specific First-Offer Space shall be on the same terms and
conditions as affect the original Premises from time to time, except as
otherwise provided in this Section 65. Rent and all other economic terms
applicable to the Specific First-Offer Space shall be equal to the Fair Market
Rental Rate of the space, as defined and determined pursuant to Paragraph 71
below, with annual cost of living adjustments determined in accordance with
Paragraph 52.A.II.b of this Lease. Lessee’s obligation to pay Rent

 

 

 

 

--------------------------------------------------------------------------------

 

 

with respect to the Specific First-Offer Space shall begin on the Delivery Date.
The Specific First-Offer Space shall be leased to Lessee in its “as-is”
condition.

Lessor shall not be required to construct any improvements in, or contribute any
improvement allowance for, the Specific First-Offer Space (provided that an
improvement allowance may be factored into the determination of the Fair Market
Rental Rate of the Specific First-Offer Space, if appropriate).

64.9 Confirmation of Terms. If Lessee timely and validly exercises the
First-Offer Right, Lessor and Lessee shall, within fourteen (14) days after the
initial Base Rent has been determined, execute an amendment to this Lease
confirming the addition of the Specific First- Offer Space to the Premises on
the terms and conditions set forth in this Paragraph 65.

 

(a)

The actual Delivery Date;

 

(b)

The rentable area of the Premises with the addition of the Specific First-Offer
Space;

 

(c)

The initial Base Rent; and,

 

(d)

Any other term that either party reasonably requests be confirmed with respect
to the Specific First-Offer Space.

66.Right of First Negotiation. If Lessee has not exercised a First-Offer Right
with respect to a Specific First-Offer Space in accordance with paragraph 65 of
this Lease and Lessor thereafter receives an offer from a third party that
incorporates all of the basic terms of a proposed transaction to lease such
space (“Lease Offer”) and Lessor is willing to accept the Lease Offer, then
Lessor shall submit written notice of the Lease Offer to Lessee. Lessee will
have five (5) business days following Lessor's delivery of the Lease Offer (or
ten (10) business days in the event that Lessor unintentionally failed to
provide Lessee with a First-Offer Notice for such space) to exercise Lessee's
right to enter into a lease for the Specific First-Offer Space on the terms and
conditions set forth in this paragraph 66 by delivering a written notice
(“Lessee Acceptance Notice”) to Lessor of such exercise and Lessee’s commitment
to lease the Specific First-Offer Space. If Lessee fails to deliver the Lessee
Acceptance Notice to Lessor within this five (5) business day period (or ten
(10) business day period, as the case may be), Lessee will be deemed to have
waived Lessee's right to lease the Specific First-Offer Space. If Lessee timely
and validly delivers the Lessee Acceptance Notice as provided herein, then the
terms and conditions applicable to the lease of the Specific First-Offer Space
shall be as set forth in subparagraph 64.8 above and Lessor and Lessee shall
execute an amendment to the Lease within fourteen (14) days after the initial
Base Rent has been determined as provided is subparagraph 64.9 above. Lessee
shall only have rights pursuant to this paragraph 66 as to New Construction if
at least sixty (60) months remain on the term of this Lease, except that Lessee
may exercise any remaining Option to Extend (as set forth at paragraph 52 of
this Lease) early if necessary to satisfy this requirement. Lessee shall only
have rights pursuant to this paragraph 66 as to Previously Leased Space if at
least thirty-six (36) months remain on the term of this Lease, except that
Lessee may exercise any remaining Option to Extend (as set forth at paragraph 52
of this Lease) early if necessary to satisfy this requirement.

67.Right of First Offer to Purchase.

(a)Subject to the provisions of this paragraph 67, during the lease term and any
extensions thereof (the “First Offer Period”), Lessee shall have a right of
First Offer to purchase the Premises (but not including any expansion areas
leased by Lessee pursuant to paragraphs 65 or 66 of this Lease). Lessee’s right
of First Offer shall be deemed to be an “Option” as defined in paragraph 39 of
this Lease and subject to all of the provisions and limitations set forth in
such paragraph.

(b)If, at any time during the First Offer Period, Lessor decides, in its sole
and absolute discretion, that it is interested in selling the Premises Lessor
shall notify Lessee in writing of such interest (the “First Offer Notice”) and
the price at which Lessor is willing to sell the Premises (the “Offer Price”).
Lessor is not, however, under any obligation to sell the Premises.

(c)If Lessor should send a First Offer Notice to Lessee and Lessee wishes to
exercise Lessee’s right of First Offer with respect to the Premises, then within
ten (10) days of delivery of the First Offer Notice to Lessee, Lessee shall
deliver notice to Lessor of Lessee’s exercise of its right of First Offer
(“Acceptance Notice”).

(d)If Lessee does not deliver to Lessor its Acceptance Notice with respect to
the Premises within the specified delivery period, time being of the essence,
then Lessee’s right of First Offer shall terminate.

(e)If Lessee delivers the Acceptance Notice in a timely fashion then Lessor and
Lessee shall have thirty (30) days from the delivery of the First Offer Notice
to enter into a binding purchase and sale agreement (“Purchase Agreement”) with
a closing date no

 

 

 

 

--------------------------------------------------------------------------------

 

 

later than forty-five (45) days from the execution of the Purchase Agreement,
but without any obligation to enter into a Purchase Agreement. If Lessor and
Lessee do not enter into a Purchase Agreement, Lessor may offer the Premises to
any third party for sale. However, if Lessor fails to sell the Premises for a
price that is at least as high as two (2%) less than the Offer Price and
subsequently desires to offer the Premises for sale at a price that is at or
below two (2%) less than the Offer Price, Lessor must first present another
First Notice Offer to Lessee.

(f)In addition to the provisions of paragraph 39 of this Lease, if this Lease or
Lessee’s right to possession of all or any portion of the Premises shall
terminate in any manner whatsoever, then immediately upon such termination the
Right of First Offer herein granted shall simultaneously terminate and become
null and void and of no force or effect whatsoever. Time is of the essence with
regard to Lessee’s Right of First Offer.

(g)Lessee’s right of First Offer is intended to apply only to voluntary
transfers involving third party transferees and shall not apply therefore: where
the Premises or any portion of either is taken by eminent domain or sold under
threat of condemnation, to transfers to an entity related to the Lessor, to
intra-family or intra-ownership transfers, or to transfers by Lessor to a trust
created by Lessor or if Lessor is a trust to transfers to a trust beneficiary.

(h)In the event that Lessee purchases the Premises in the manner provided in
this paragraph 67, Lessor shall pay to Lessee’s Broker a commission equal to one
and one-half (1.5%) of the purchase price, less any unamortized leasing
commission paid to Lessee’s Broker.

68.Payment to Brokers. Lessor shall pay to the Lessee’s Brokerage Firm for the
brokerage services rendered by the Lessee’s Brokers in connection with the Lease
an amount equal to three percent (3%) of total Base Rent payable for the first
sixty (60) months of the Original Term (net of the abatements pursuant to
paragraph 53 of this Lease) and one and one-half percent (1.5%) of the total
Base Rent for months sixty-one (61) through one hundred twenty (120) of the
Original Term (“Lessee’s Broker Commission”). Such Lessee’s Broker Commission
shall be divided between the Lessee’s Agents pursuant to the terms of a separate
agreement between Lessee’s Agents. Such Lessee’s Broker Commission shall be paid
fifty percent (50%) upon full execution of this Lease and fifty percent (50%) on
the Commencement Date.

69.Security Deposit. In the event that Lessee exercises an option to extend the
term of the Lease as set forth in Paragraph 52 of the Lease, the amount of the
Security Deposit, effective on the commencement of such option period, shall be
adjusted to the amount that is the sum of (i) the monthly Base Rent payable at
the commencement of the option period, and (ii) the Operating Expenses payable
monthly at the commencement of the option period. Lessee shall deposit with
Lessor any amount necessary to modify the Security Deposit in accordance with
this Paragraph 69 by not later than the commencement of the option period.

70.Lessee Access. Lessee shall have access to the Building and use of the
parking spaces situated at the Premises seven days a week, 24 hours per day,
subject to any reasonable Rules and Regulations established by Lessor. Lessee
shall have control over the hours of operation of the HVAC serving the Premises.

71.Fair Market Rental Value. With respect to the Right of First Offer and Right
of First Negotiation provisions in Sections 65 and 66 above, the applicable Fair
Market Rental Rate shall be the effective rate that Lessee has accepted in
current transactions at the Project (or if there are not a sufficient number of
such transactions, then that which comparable landlords of comparable buildings
have accepted in current transactions) from new (non-expansion and non-renewal
transactions) and nonaffiliated tenants for comparable use, comparable tenant
improvements and for comparable term, with the determination of Fair Market
Rental Rate to take into account all relevant factors, including the following:

 

a.

use, location, size;

 

b.

location, quality, age and extent of leasehold improvements (or to be provided);

 

c.

abatements (including with respect to Base Rental, Operating Expenses and
Property Taxes);

 

d.

tenant improvement, refurbishment and repainting allowances;

 

e.

the payment of a leasing commission(s);

 

f.

any other relevant term or condition in making an “effective fair market value”
rental rate determination.

 

 

 

 

--------------------------------------------------------------------------------

 

 

If Lessee and Lessor are unable to agree upon the effective Fair Market Rental
Rate for any particular space within thirty (30) days, then the final
determination shall be subject to arbitration as described in Paragraph 52.a.(1)
of this Lease. As part of such arbitration process, Lessor shall disclose to
Lessee (and, if applicable the arbitrator) all relevant information concerning
comparable transactions in the Project subject only to any confidentiality
agreements that were required by the tenants (as opposed to those required by
the Lessor) and were subject to a written confidentiality agreement prior to
Lessee’s Option Exercise Notice. Lessee and, if applicable, Lessee’s arbitrator
will agree to execute Landlord’s commercially reasonable confidentiality
agreement

[Signatures are on next page.]

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS THEREOF, Lessor and Lessee have executed this Addendum concurrently
with the Lease of even date herewith.

 

LESSOR:

 

 

LESSEE:

 

 

 

 

 

 

RAF PACIFICA GROUP - REAL ESTATE

 

INOGEN, INC.,

FUND IV, LLC,

 

 

a Delaware corporation

a California limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Wilkinson

By:

/s/ Steven C. Leonard

 

 

 

Scott Wilkinson, President

 

Steven C. Leonard, Manager

 

 

 

 

 

 

 

 

 

 

APG HOLLYWOOD CENTER, LLC,

 

 

By:

/s/ Alison Bauerlein

a California limited liability company

 

 

 

Alison Bauerlein, Secretary

 

 

 

 

 

 

 

 

 

 

 

 

By:

K Associates,

 

 

 

 

 

a California general partnership

 

 

 

 

 

Its: sole and Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Kaplan

 

Name:

Michael B. Kaplan

 

Its:

Managing General Partner

 

 

 

APG AIRPORT FREEWAY

CENTER, LLC,

a California limited liability company

 

 

 

By:

K Associates,

 

a California general partnership

 

Its: sole and Managing Member

 

 

 

 

 

 

 

By:

/s/ Michael B. Kaplan

 

Name:

Michael B. Kaplan

 

Its:

Managing General Partner

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Site Plan Depicting Premises and Project

 

[gincmkbq5bij000004.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

Plans for Base Building Improvements

 

[gincmkbq5bij000005.jpg]

 

[gincmkbq5bij000006.jpg]

 

 

 

 

1

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

WORK LETTER

This Work Letter shall set forth the terms and conditions relating to the
construction of the Lessee Improvements in the Premises. This Work Letter is
essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Work Letter to
Articles or Sections of “this Lease” shall mean the relevant portion of the
Standard Industrial/Commercial Multi-Tenant Lease − Net to which this Work
Letter is attached as Exhibit B and of which this Work Letter forms a part, and
all references in this Work Letter to Sections of “this Work Letter” shall mean
the relevant portion of Sections 1 through 4 of this Work Letter.

SECTION 1

CONSTRUCTION DRAWINGS FOR THE PREMISES

Lessor shall construct “turnkey” lessee improvements in the Premises (the
“Lessee Improvements”) pursuant to the space plan attached hereto as Exhibit B-1
(“Space Plan”) and any construction drawings based thereon (collectively, the
“Plans”), utilizing Lessor’s specifications for the standard components to be
used in the construction of the Lessee Improvements in the Premises
(collectively, the “Standard Improvement Package”) a copy of which is attached
hereto as Exhibit B-2. Lessee shall make no changes or modifications to the
Plans or the Lessee Improvements without the prior written consent of Lessor,
which consent may be withheld at Lessor's option if such change or modification
would, in Lessor's sole and absolute discretion:

1.1directly or indirectly delay the “Substantial Completion” of the Lessee
Improvements as that term is defined in Section 2.1 of this Work Letter,

1.2materially increase the cost of designing or constructing the Lessee
Improvements and/or Base Building Improvements (unless Lessee agrees to pay for
such additional cost),

1.3require modification to any portion of the Building other than the Premises,

1.4detrimentally affect any of the Building utilities, systems, or structure, or
the value, use, or appearance of the Project,

1.5interfere with the operations of any tenants of the Project,

1.6increase the cost of operating the Project, or

1.7violate any Applicable Requirement affecting the Building, the Project or
otherwise binds Lessor.

A request by Lessee to change the Plans (herein, a “Change Order”) shall be in
writing, with sufficient details to prepare a Change Order Estimate (as defined
below) and delivered to Lessor’s Representative. Unless Lessor objects for a
reason set forth above (except for a reason based upon increase in the cost of
designing or constructing the Lessee Improvements and/or Base Building
Improvements) or the Change Order lacks sufficient details for Lessor to prepare
the Change Order Estimate, Lessor shall cause Lessor’s contractor (“Contractor”)
to prepare an estimated of the increased cost and/or time attributable to the
Change Order (the “Change Order Estimate”) and deliver such to Lessee. Lessee
shall elect whether or not to approve the Change Order Estimate within three (3)
business days after receipt of such; and any failure to timely approve or reject
the Change Order Estimate shall be deemed a rejection of the Change Order
Estimate. Any delay in constructing the Lessee Improvements or Base Building
Improvements arising out of a Change Order shall constitute Lessee Delay. Any
reasonable cost incurred by Lessor in considering and/or implementing a Change
Order (including, without limitation, additional design and engineering costs
attributable to the preparation of the Change Order Estimate) shall be included
in the Change Order Estimate and shall be payable by Lessee before
implementation of the Change Order.

 

 

2

 

 

 

--------------------------------------------------------------------------------

 

 

SECTION 2

COMPLETION OF THE LESSEE IMPROVEMENTS; COMMENCEMENT DATE

2.1Substantial Completion. For purposes of the Lease, “Substantial Completion”
of the Premises shall occur upon the completion of construction of the Lessee
Improvements in the Premises pursuant to the Plans, as determined by the
Lessor’s architect, and all approvals required by the City of Goleta for
occupancy of the Premises have been issued, notwithstanding the fact that minor
details of construction, mechanical adjustments or decorations which do not
materially interfere with Lessee's use of the Premises remain to be performed
(items normally referred to as “Punch List Items”), and any tenant fixtures,
telephones and computers and any cabling related thereto, photocopy machines,
and work-stations, built-in furniture, or equipment have not yet been installed,
the purchase and installation of which shall be Lessee's sole responsibility.

2.2Delay of the Substantial Completion of the Premises. Except as provided in
this Section 2.2, the Commencement Date shall occur as set forth in Paragraph 3
and 54 of this Lease. If there shall be a delay or there are delays in the
Substantial Completion of the Premises or in the occurrence of any of the other
conditions precedent to the Commencement Date, as set forth in Paragraph 3 of
this Lease, as a direct, indirect, partial, or total result of:

2.2.1 Lessee's failure to timely approve any matter requiring Lessee's approval;

2.2.2A Breach by Lessee of the terms of this Work Letter or this Lease;

2.2.3 Changes in the Plans or the Lessee Improvements made at the request of
Lessee;

2.2.4 Changes to the Base Building Improvements due to changes made at the
request of Lessee; or

2.2.5 Any other acts or omissions of Lessee, or its agents, or employees that
actually delay the completion of the Lessee Improvements or Base Building
Improvements;

(each of the foregoing a “Lessee Delay”) then, notwithstanding anything to the
contrary set forth in this Lease or this Work Letter and regardless of the
actual date of the Substantial Completion of the Premises, the Commencement Date
shall be deemed to be the date the Commencement Date would have occurred if no
Lessee Delay or delays, as set forth above, had occurred. Notwithstanding
anything to the contrary contained herein, except for a delay arising out of a
Change Order, no Lessee Delay shall be deemed to have occurred until Lessor
notifies Lessee’s Representative in writing of any event or circumstance
constituting such Lessee Delay and Lessee fails to cure such Lessee Delay within
24 hours after receipt of such written notice.

2.3Contractor’s Warranty. The Lessor’s construction contract for the Lessee
Improvements shall contain a warranty from the Lessor’s contractor in format
substantially similar to Section 3.5 of the General Conditions of the Contract
for Construction, 2007 edition of AIA Document A201 (“Contractor's Warranty”)
with respect to the Lessee Improvements, and shall provide for customary
warranties and guaranties to be obtained by Lessor’s contractor from the
manufacturers of any equipment installed as part of the Lessee Improvements.
Lessor shall assign all manufacturers’ equipment warranties relating to the
Lessee Improvements, to the extent assignable, upon the expiration of the
Lessor’s warranties set forth in Paragraph 2 of the Lease.

SECTION 3

PUNCH LIST PROCEDURE

Within fifteen (15) days after Lessor notifies Lessee that Substantial
Completion of the Lessee Improvements is scheduled to occur, Lessor and Lessee
(along with Lessor’s architect and Lessor’s contractor) shall conduct an
inspection of the Premises (the “Joint Inspection”) and thereafter mutually
develop a “Punchlist”, identifying the corrective work of the type commonly
found on a list of “Punch List Items”, which list shall be based on whether such
items were required as part of the Base Building Improvements and Lessee
Improvements (as may have been modified pursuant to this Work Letter), as
reasonably determined by Lessor’s architect. Lessor shall instruct Lessor’s
contractor to commence and diligently perform the work of correction of all
Punchlist items to completion, but the completion of such corrective work shall
not affect the Substantial Completion. Without affecting Lessee’s rights with
respect to the Contractor’s Warranty, any deficiencies in the Lessee
Improvements not described in the Punchlist or within the Lessor’s warranty
period set forth at Paragraph 2 of the Lease shall be deemed waived. Punch List
Items shall not include any damage caused in connection with Lessee's move-in or
early access to the Premises pursuant to Section 4.1.

 

 

3

 

 

 

--------------------------------------------------------------------------------

 

 

SECTION 4

MISCELLANEOUS

4.1Lessee’s Entry Into the Premises Prior to Substantial Completion. Provided
that Lessee and its agents do not interfere with Contractor's work in the
Building and the Premises, Contractor shall allow Lessee access to the Premises
beginning on the date that is thirty (30) days before Substantial Completion as
estimated by Lessor’s architect, for the purpose of Lessee installing Lessee’s
equipment, fixtures and furnishings (including Lessee's data and telephone
equipment) in the Premises. Prior to Lessee's entry into the Premises as
permitted by the terms of this Section 4.1, Lessee shall submit a schedule to
Lessor and Contractor, for their approval, which schedule shall detail the
timing and purpose of Lessee's entry. Any entry into the Premises by Lessee, or
any storage or installation of any property in the Premises by Lessee prior to
Substantial Completion of the Lessee Improvements (if approved in writing in
advance by Lessor) shall be at the sole risk of Lessee, including, but not
limited to theft, bodily injury, vandalism or other damage. Lessee shall
strictly comply with all requirements of Lessor and Lessor’s contractor
concerning Lessee's entry into the Premises before Substantial Completion of the
Lessee Improvements. Lessee shall hold Lessor harmless from and indemnify,
protect and defend Lessor against any loss or damage to the Building or Premises
and against injury to any persons caused by Lessee's actions pursuant to this
Section 4.1.

4.2Lessee’s Representative. Concurrently with Lessee's execution and delivery of
this Lease, Lessee shall designate its sole representative with respect to the
matters set forth in this Work Letter, who, until further written notice to
Lessor, shall have full authority and responsibility to act on behalf of the
Lessee as required in this Work Letter. Upon request from Lessor or its
representative, architect, contractor or engineer, Lessee's representative shall
supply such information, and issue such approvals as may be requested, to
complete the design and construction of the Lessee Improvements.

4.3Lessor’s Representative. Following the mutual execution and delivery of this
Lease, Lessor shall designate its sole representatives with respect to the
matters set forth in this Work Letter, who, until further notice to Lessee,
shall have full authority and responsibility to act on behalf of the Lessor as
required in this Work Letter.

4.4Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a “number of days” shall mean and refer to calendar days.
In all instances where Lessee is required to approve or deliver an item, if no
written notice of approval is given or the item is not delivered within the
stated time period, at Lessor's sole option, at the end of such period the item
shall automatically be deemed approved or delivered by Lessee and the next
succeeding time period shall commence.

4.5Lessee’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of Default as described in Paragraph 13.1
of this Lease, or a default by Lessee under this Work Letter, has occurred at
any time on or before the Substantial Completion of the Premises, then (i) in
addition to all other rights and remedies granted to Lessor pursuant to this
Lease, Lessor shall have the right to cause Contractor to cease the construction
of the Premises (in which case, Lessee shall be responsible for any delay in the
Substantial Completion of the Lessee Improvements caused by such work stoppage
as set forth in Section 4 of this Work Letter), and (ii) all other obligations
of Lessor under the terms of this Work Letter shall be forgiven until such time
as such default is cured pursuant to the terms of this Lease

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

Space Plan for Lessee Improvements

 

[gincmkbq5bij000007.jpg]

 

[gincmkbq5bij000008.jpg]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

Standard Improvement Package

 

 

 

 

--------------------------------------------------------------------------------

 

 

INOGEN

TENANT IMPROVEMENT SPECIFICATIONS

BUILDING 9 − CABRILLO BUSINESS PARK

2 APRIL 2019

Below are the Tenant Improvement Specifications for the build-out of Inogen’s
new facility in Building 9 at Cabrillo Business Park. All drawings and
specifications shall be prepared by a registered architect and/or professional
engineer prior to submittal to City.

 

1.

TENANT IMPROVEMENT

 

1.1

Interior Partition (@ Suspended Ceilings).

 

1.1.1

Minimum 3 5/8” x 25-gauge metal studs @ 24” on center with seismic bracing
unless noted otherwise (U.N.O.).

 

1.1.2

5/8” type “X” gyp. board, one layer on each side of studs.

 

1.1.3

Height from floor slab to underside of ceiling grid.

 

1.1.4

Partition taped smooth to receive eggshell paint finish.

 

1.1.5

“L” metal at termination of partition to ceiling.

 

1.1.6

Sound sealed gasket closure (black neoprene) at mullion termination or glass
curtain wall.

 

1.1.7

Horizontal bracing per code.

 

1.1.8

Corner bead to termination or partition to ceiling.

 

1.1.9

All walls to receive 5/8” type “X” gyp. board.

 

1.1.10

All columns within office areas will be furred to 6” above ceiling line.

 

1.2

Sound Attenuation Partition

 

1.2.1

3 5/8” x 20-gauge metal studs @ 24” on center with seismic bracing, U.N.O.

 

1.2.2

5/8” type “X” gyp. board, one layer on each side of studs.

 

1.2.3

Height from floor slab to underside of structure above.

 

1.2.4

Partition taped smooth to receive eggshell paint finish.

 

1.2.5

Sound attenuation fiberglass batt insulation in each stud bay.

 

1.2.6

“L” metal at termination of partition to ceiling.

 

1.2.7

Straight line termination at building columns. Sound sealed gasket closure
(black neoprene) at mullion termination.

 

1.2.8

Stagger and caulk around electrical outlets and other boxes. Caulk around
conduit and other through-the-wall penetrations. Caulk entire perimeter of wall
at floor, exterior wall and ceiling, and between “L” metal finished drywall and
intersected surface.

 

1.2.9

Framing as required for fire damper ducts, where occurs.

 

 

--------------------------------------------------------------------------------

 

 

 

1.2.10

Break metal cap with neoprene gasket at exterior glazing.

 

1.2.11

Air transfer grilles per code.

 

1.2.12

Sound seals at top and bottom of partition.

 

1.2.13

Sound boots at all mechanical penetrations.

 

1.3

Interior Partition (@ 2-Story Areas)

 

1.3.1

Minimum 6” x 20-gauge metal studs @ 16” on center with seismic bracing, U.N.O.

 

1.3.2

5/8” type “X” gyp. board, one layer on each side of studs.

 

1.3.3

Height from floor slab to underside of roof structure above.

 

1.3.4

Partition taped smooth to receive eggshell paint finish.

 

1.3.5

“L” metal at termination of partition to ceiling.

 

1.3.6

Horizontal bracing per code.

 

1.3.7

Air transfer grilles per code.

 

1.4

Window Furring

 

1.4.1

Sill, Head & Jambs: Buildings exterior metal stud wall framing to receive 5/8”
type “X” gyp. board.

 

1.4.2

Corner bead at all outside corners.

 

1.4.3

R-8 rigid insulation.

 

1.5

Exterior Wall Furring

 

1.5.1

All exterior walls to receive 2 1/2” x 25-gauge metal studs @ 24” on center,
U.N.O.

 

1.5.2

5/8” type “X” gyp. board to 6” above ceiling line.

 

1.5.3

R-8 rigid insulation.

 

1.6

Interior Door Assembly.

 

1.6.1

Office − 3’-0” x 9’-0” x 1-3/4” solid core doors (plastic laminate finish, color
TBD).

 

1.6.2

Latchset − Schlage ‘ND’ Series, dull chrome finish 626, cylindrical with
matching strike 40” A.F.F. to centerline lever. Lever: Schlage ‘Sparta’ Finish:
626 Chromium Plated (Or approved equal)

 

1.6.3

Lockset − Schlage ‘ND’ Series with lock. Dull chrome finish 626, cylindrical
with matching strike 40” A.F.F. to centerline lever. Lever: Schlage ‘Sparta’
Finish: 626 Chromium Plated (Or approved equal)

 

1.6.4

Hinges − 4-1/2” x 4-1/2” Stanley − CB 19020 5 knuckle butt hinges, 2 pair finish
to match door frame. Ball bearing hinges at all doors with closers. (Or approved
equal)

 

1.6.5

Door Stop − Builders Brass Works #1210 dome floor stop. Dull chrome finish, 626.
(Or approved equal)

 

1.6.6

Frame − 3’-0” x 8’-0”, Western Integrated aluminum. Color- Clear anodized
aluminum. (Or approved equal)

 

 

--------------------------------------------------------------------------------

 

 

 

1.6.7

Glass Sidelight – 1/4” tempered cleat glass in a 3’-0” x9’-0”, Western
Integrated aluminum frame. Color- Clear anodized aluminum.

 

1.7

Suspended Ceiling

 

1.7.1

Office Areas − Standard 2’ x 2’ suspended “Armstrong Silhouette XL 9/16” Bolt
Slot grid with 1/4” Reveal grid, color: white with 2’ x 2’ Armstrong Dune
Tegular ceiling tile or equivalent. Ceiling height to be 9’x 0” A.F.F. (Or
approved equal)

 

1.7.2

Wire suspension per code. Seismic and compression posts to meet current code

 

1.8

Lighting.

 

1.8.1

2’ X 4’ LED Dimmable Light Fixture

 

1.8.1.1

2’ x 4’ LED dimmable light fixture. Lithonia Lighting, Volumetric Troffer (VT),
2VTL4-48L-ADP-EZ1-LP835-N80 (Or approved equal)

 

1.8.1.2

Wire: Suspension per code.

 

1.8.1.3

Connect one fixture per 1,500 square feet to be emergency 24-hour lighting.

 

1.8.1.4

One Fixture for each 80 square feet of floor area.

 

1.8.2

Light Controls

 

1.8.2.1

Wall Mount at 40” A.F.F. to center of switch.

 

1.8.2.2

Wall Mounted Single Load: Wallstopper, PW-101D LED Compatible Line Voltage
Combination PIR Occupancy Sensor and Dimmer Switch (Or approved equal)

 

1.8.2.3

Single- and Multi-Level Low Voltage Switching Room Controller: Wallstopper
LMRC-211 (Single-level), -212 (Bi-level), or -213 (3-level) Switching with 0-10V
Dimming (Or approved equal)

 

1.8.2.4

Occupancy Sensor: Wattstopper LMDC-100 Ceiling Mounted Low Voltage Dual
Technology

 

1.8.2.5

Daylight Control: Wallstopper LMLS-400 (Single-zone) or -500 (Multi-zone)
Ceiling Mounted Low Voltage Photosensor with 0-10V Dimming (Or approved equal)

 

1.8.2.6

Low Voltage Room Control Stations: Wallstopper LMDM-101 thru 108 Multi-Button
Dimming and/or LMSW-105 5-button Scene Select with Dimming (Or approved equal)

 

1.8.2.7

Occupancy Sensor for Open Ceiling Areas: Finelite −OBO Furnished With Each
Fixture (Or approved equal)

 

1.8.3

Exit Signs

 

1.8.3.1

Edge-lit LED Exit Sign, Signtex Inc. Lighting, Crystal Recessed Series CRR,
Green letters with directional arrows as required. (Or approved equal)

 

1.8.4

Linear LED Pendant Light Fixture (Open Ceiling Areas)

 

1.8.4.1

High performance 2” aperture Indirect/Direct linear LED pendant fixture,
Finelite Inc., HP-2 ID, CRI/CCT − 835 80 CRI min. 3500K, Uplight Output − S
Standard, Downlight Output − S Standard (Or approved equal)

 

 

--------------------------------------------------------------------------------

 

 

 

1.8.4.2

Cable Mount at height TBD

 

1.8.5

4” LED Recessed Downlight

 

1.8.5.1

Lum-Tech Lighting, LEDH-CFK4, CCT − 3500K with LEDT_R44 Specular Open Reflector

 

1.9

Electrical Wall Outlets

 

1.9.1

General Use: Leviton Decora, or equal, duplex receptacle #16252-W 15A rated,
self-grounding, white finish.

 

1.9.2

Dedicated Circuit: Leviton Decora, or equal, duplex receptacle #16352-W 20A
rated, self-grounding, white finish.

 

1.9.3

No more than eight general use outlets per single 120 volts circuit.

 

1.9.4

Mounted vertically at 18” A.F.F. to centerline of outlet.

 

1.10

Data/Communications Outlets

 

1.10.1

Backbox, Switchring, and Pullstring.

 

1.10.2

3/4” metal conduit in wall cavity stubbed to above ceiling with protective
plastic bushing.

 

1.10.3

White wallplate to match Decora style receptacles. Wallplate and all wiring at
Tenant’s cost and by Tenant’s vendor.

 

1.11

Heating and Air Conditioning

 

1.11.1

Provide rooftop package gas/electric heating and cooling units for all office,
manufacturing, lab, and warehouse spaces. Provide supply and return HVAC ducting
to all areas.

Note:

 

•

Rooftop units must meet a height restriction to maintain a maximum 35 foot
elevation above grade due to airport flight path.

 

•

Minimum efficiencies of 11.0 EER or 14.0 SEER.

 

1.11.2

Provide split system ductless cooling only units for small computer rooms.

 

1.11.3

Provide (1) zone per 1,500 square feet (average). Note: Interior open plan areas
can be larger zones.

Note:

 

•

Furnish and install low-pressure distribution supply and return air sheet metal
ductwork.

 

•

Furnish and install supply and return air registers, flush mounted with
perforated face in T-bar ceiling. Furnish and install louvered face supply and
return air registers in exposed structure ceiling areas.

 

•

Balance system by independent agency in accordance with engineered plans and
submit balance report upon completion of improvements. (Subject to approval by
owner).

 

•

All thermostats to be programmable.

 

 

--------------------------------------------------------------------------------

 

 

 

1.12

Plumbing

 

1.12.1

Provide vitreous china wall hung water closets, urinals, lavatories.

Note:

 

•

All low flow sensor activated fixture flush valves and faucets.

 

•

Must meet California Green Code flow rates.

 

1.12.2

Provide on demand water heating sources (i.e. gas tankless or electric insta-hot
water heaters).

 

1.13

Fire Protection

 

1.13.1

Sprinkler heads to be semi-recessed chrome. Center in ceiling tile.

 

1.13.2

Fire Extinguishers type and location by local Fire Marshall.

 

1.14

Floor Covering Requirements

 

1.14.1

Modular Carpet Tile: J & J Invision, Style: Inception Accent 7018 or Inception
Neutral 7019, 18” x 36” Plank, color and installation method to be determined.
(Or approved equal)

 

1.14.2

Vinyl Composition Tile: Mannington. 12 x 12 gauge “Progressions” or equivalent.
Color: to be selected. (Or approved equal)

 

1.14.3

Luxury Vinyl Tile: Shaw Contract, Collection: Terrain II, Style Terrain II 20
Mil. Color and installation method to be determined. (Or approved equal)

 

1.15

Rubber Base

 

1.15.1

Base (throughout): Johnsonite 2-1/2” rubber cove base. Color: to be selected.
(Or approved equal)

 

1.16

Wall Finish

 

1.16.1

Dunn Edwards or equal. Color: to be selected.

 

1.16.2

One coat of primer and two coats semi-gloss interior latex paint to cover walls
with one accent colors as required.

 

1.17

Window Coverings

 

1.17.1

Manually Operated Roller Shades: Mecho Shade Systems, Mecho/5 Manual Shade
System, Openness − 1%, color to be determined. (Or approved equal)

Note: Building owner reserves the right to modify these finishes prior to
construction of the tenant improvements

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

Declaration of CC&R’s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1007298.05/OC

 

 

372221-00003/4-9-14/JRP/crm

-1-

 

 

 

 

4268461v2 / 100550.0042

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

[gincmkbq5bij000009.jpg]

 

 

2016-0015804

 

 

 

RECORDING REQUESTED BY

 

Recorded

REC FEE

24.00

 

 

 

 

CHICAGO TITLE

 

Official Records

 

 

 

 

 

 

 

County of

CONFORMED COPY 2.00

 

 

 

 

 

 

Santa Barbara

 

 

 

 

 

RECORDING REQUESTED BY

 

Joseph E. Holland

 

 

 

 

 

AND WHEN RECORDED MAIL TO:

 

County Clerk Recorder

 

 

 

 

 

 

 

 

XR

 

 

 

 

 

 

08:00AM 05-Apr-2016

Page 1 of 4

Santa Barbara Realty Holding Company, L.L.C.

 

 

 

c/o SARES Regis Group

 

 

 

996 S. Seaward Avenue

 

 

 

Ventura, CA 93001

 

 

 

Attention: Mr. Russ Goodman

 

 

 

 

(Space Above For Recorder's Use)

FIFTH AMENDMENT TO DECLARATION OF

COVENANTS, CONDITIONS AND RESTRICTIONS

AND GRANT AND RESERVATION OF EASEMENTS FOR

CABRILLO BUSINESS PARK

THIS FIFTH AMENDMENT TO DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
AND GRANT AND RESERVATION OF EASEMENTS FOR CABRILLO BUSINESS PARK (“Fifth
Amendment”) is made as of March 24, 2016, by SANTA BARBARA REALTY DEVELOPMENT,
L.L.C., a Delaware limited liability company (“SBRD”) with reference to the
following:

R E C I T A L S :

A.On April 27, 2009, that certain Declaration of Covenants, Conditions and
Restrictions and Grant and Reservation of Easements for Cabrillo Business Park
was recorded in the Official Records of Santa Barbara County, California
(“Official Records”) as Instrument No. 2009-0023212 (the “Original
Declaration”), as amended by that certain First Amendment to Declaration of
Covenants, Conditions and Restrictions and Grant and Reservation of Easements
for Cabrillo Business Park (the “First Amendment”) recorded in the Official
Records on December 1, 2011 as Instrument No. 2011-0069878.

B.Pursuant to the First Amendment, SBRD assumed all of the rights and
obligations of Santa Barbara Realty Holding Company, LLC and became the
“Declarant” under the Original Declaration. SBRD thereafter caused (i) that
certain Second Amendment to Declaration of Covenants, Conditions and
Restrictions and Grant and Reservation of Easements for Cabrillo Business Park
(the “Second Amendment”) recorded in the Official Records on December 13, 2013
as Instrument No. 2013-0077957; (ii) that certain Third Amendment to Declaration
of Covenants, Conditions and Restrictions and Grant and Reservation of Easements
for Cabrillo Business Park (the “Third Amendment”) recorded in the Official
Records on April 15, 2014 as Instrument No. 2014-0016611; and (iii) that certain
Fourth Amendment to Declaration of Covenants, Conditions and Restrictions and
Grant and Reservation of Easements for Cabrillo Business Park (the “Fourth
Amendment”) recorded on April 15, 2015 in the Official Records as Instrument
No., 2014-0016612. The Original Declaration, as amended by the First Amendment,
the Second Amendment, the Third Amendment and the Fourth Amendment, shall be
referred to herein collectively as the “Declaration”. The Declaration encumbers
the Project.

C.Capitalized terms used but not defined herein shall have the meanings given
such terms in the Declaration.

 

 

 

 

 

 

 

-2-

 

 

 

 

4268461v2 / 100550.0042

 

 

 

--------------------------------------------------------------------------------

 

 

D.Article 14 of the Declaration allows for the amendment of the Declaration by a
written instrument duly recorded in the Official Records after being duly signed
and acknowledged by those Owners holding at least seventy-five percent (75%) of
the Members' voting power.

E.As of the date hereof, Declarant holds at least seventy-five percent (75%) of
the Members' voting power.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Declaration is amended as follows.

1.Common Parking Expenses. Section 2.4(c) of the Declaration is hereby amended
by adding the following sentence to the end of the paragraph:

“For the purpose of determining which Building Lot Owners are entitled to use
the Common Parking Areas in question and share in the Common Parking Area
Expenses related thereto, it is intended that Occupants and Permittees of each
Building will utilize and share in Common Area Expenses related thereto only for
the Common Parking Areas most proximate to their Building, consistent with the
non-exclusive parking easements contemplated in Section 12.6(a) below for
easements over the Common Parking Areas most proximate to the Building owned or
occupied by such Owner and the Occupants and Permittees of such Building, as
reasonably necessary to satisfy the requirement for Allocated Parking Spaces for
each Building in the Project shown on Exhibit “D” of the Declaration. By way of
example, the Building Lot Owners entitled to use the Common Parking Areas
located on Lot 4 are the Building Lot Owners of Lot 4, Lot 14 and Lot 20, the
Building Lot Owners entitled to use the Common Parking Areas located on Lot 20
are the Building Lot Owners of Lot 4, Lot 13, Lot 14 and Lot 20.”

2.Parking; Common Parking Areas; Parking Regulations. Section 7.2(f) of the
Declaration is hereby amended and restated as follows:

“(f) Each Building Lot Owner shall be responsible for constructing or otherwise
causing the construction of all parking spaces on a Common Area Lot and/or upon
such Owner’s Building Lot, as necessary to satisfy all Laws in connection with
the construction of a Building on such Owner’s Lot.”

3.Ratification. The Declaration, except as amended by this Fifth Amendment, is
hereby ratified and confirmed, and except as herein expressly provided, all the
terms and provisions of the Declaration remain unchanged and in full force and
effect.

[SIGNATURES ON NEXT PAGE]

 

 

 

 

 

 

 

 

-3-

 

 

 

 

4268461v2 / 100550.0042

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Declarant has signed and made this Fifth Amendment as of the
date first above written.

 

DECLARANT

SANTA BARBARA REALTY DEVELOPMENT, L.L.C.,

a Delaware limited liability company

 

By:

SRG Santa Barbara,

 

a Delaware limited liability company,

 

Management Member

 

By:

Hagestad Enterprises,

 

a California general partnership,

 

its Operating member

 

By:

Hagestad Management Company,

 

a California corporation,

 

its Managing General Partner

 

By:

/s/ Russell A. Goodman

 

Russell A. Goodman

 

Its:

Vice President

 

 

 

 

 

 

 

-4-

 

 

 

 

4268461v2 / 100550.0042

 

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of California                      )

County of VENTURA               )

On    03-24-2016   , 2016, before me,    NALYN A. WIRATUNGA   , a notary public,
personally appeared    RUSSELL A. GOODMAN   , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature /s/ Nalyn A Wiratunga                              

(Seal)

[gincmkbq5bij000010.jpg]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

RECORDING REQUESTED BY

 

[gincmkbq5bij000011.jpg]

CHICAGO TITLE

 

 

 

 

2014-0016612

 

 

 

 

 

 

RECORDING REQUESTED BY

 

Recorded

REC FEE

46.00

 

 

 

 

AND WHEN RECORDED MAIL TO:

 

Official Records

 

 

 

 

 

 

 

County of

CONFORMED COPY 2.00

 

 

 

 

 

 

Santa Barbara

 

 

 

 

 

Santa Barbara Realty Holding Company, L.L.C.

 

Joseph E. Holland

 

 

 

 

 

c/o SARES Regis Group

 

County Clerk Recorder

 

 

 

 

 

996 S. Seaward Avenue

 

 

XR

 

 

 

 

Ventura, CA 93001

 

08:00AM 15-Apr-2014

Page 1 of 8

 

 

 

 

Attention: Mr. Russ Goodman

 

 

 

 

 

 

 

 

(Space Above For Recorder's Use)

FOURTH AMENDMENT TO DECLARATION OF

COVENANTS, CONDITIONS AND RESTRICTIONS

AND GRANT AND RESERVATION OF EASEMENTS FOR

CABRILLO BUSINESS PARK

THIS FOURTH AMENDMENT TO DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
AND GRANT AND RESERVATION OF EASEMENTS FOR CABRILLO BUSINESS PARK (“Fourth
Amendment”) is made as of April 15, 2014, by SANTA BARBARA REALTY DEVELOPMENT,
L.L.C., a Delaware limited liability company (“SBRD”) with reference to the
following:

R E C I T A L S :

A.On April 27, 2009, that certain Declaration of Covenants, Conditions and
Restrictions and Grant and Reservation of Easements for Cabrillo Business Park
was recorded in the Official Records of Santa Barbara County, California
(“Official Records”) as Instrument No. 2009-0023212 (the “Original
Declaration”), as amended by that certain First Amendment to Declaration of
Covenants, Conditions and Restrictions and Grant and Reservation of Easements
for Cabrillo Business Park (the “First Amendment”) recorded in the Official
Records on December 1, 2011 as Instrument No. 2011-0069878.

B.Pursuant to the First Amendment, SBRD assumed all of the rights and
obligations of Santa Barbara Realty Holding Company, LLC and became the
“Declarant” under the Original Declaration. SBRD thereafter caused (i) that
certain Second Amendment to Declaration of Covenants, Conditions and
Restrictions and Grant and Reservation of Easements for Cabrillo Business Park
(the “Second Amendment”) to be recorded in the Official Records on December 13,
2013 as Instrument No. 2013-0077957 and (ii) that certain Third Amendment to
Declaration of Covenants, Conditions and Restrictions and Grant and Reservation
of Easements for Cabrillo Business Park (the “Third Amendment”) to be recorded
in the Official Records on or concurrently with the recordation of this Fourth
Amendment. The Original Declaration, as amended by the First Amendment, the
Second Amendment and the Third Amendment, shall be referred to herein
collectively as the “Declaration”. The Declaration encumbers the Project.

C.Capitalized terms used but not defined herein shall have the meanings given
such terms in the Declaration.

 

--------------------------------------------------------------------------------

 

 

D.On October 15, 2013, the City approved and adopted by Ordinance No. 13-04 that
certain Cabrillo Business Park Specific Plan (12-163-SP) (as amended from time
to time, the “Specific Plan”). The Specific Plan facilitates the flexible
build-out and streamlined review of development within the Project and provides
the procedures by which the vested rights for development of the Project are
implemented, including, but not limited to, those certain processes by which
individual Improvements obtain “Project Clearance”, “Map Revision” and/or
“Transfers of Vehicle Trip Allowance” (as such terms are defined in the Specific
Plan) are approved (hereinafter, “Individual Project(s)”).

E.In recognition that the Individual Project approval of a Lot may possibly
include, among other things, adjustments to the Deemed Area of Land, the
Building Floor Area, the location and depiction of Common Areas within the
Project, and proportionate shares of Assessments and Common Expenses, Declarant
desires to incorporate the Specific Plan into the Declaration in order to
provide for the efficient and automatic amendment of certain terms and
provisions of the Declaration upon a Lot obtaining each Individual Project
approval pursuant to the Specific Plan and to effectuate certain other
amendments to the Declaration, as further described herein.

F.Article 14 of the Declaration allows for the amendment of the Declaration by a
written instrument duly recorded in the Official Records after being duly signed
and acknowledged by those Owners holding at least seventy-five percent (75%) of
the Members’ voting power.

G.As of the date hereof, Declarant holds at least seventy-five percent (75%) of
the Members' voting power.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Declaration is amended as follows.

1.Incorporation of Specific Plan. The Specific Plan is hereby incorporated by
reference as if fully set forth herein.

2.Traffic Trips. As provided in the Specific Plan, each Lot has been allocated a
designated number of average traffic trip counts per day by the City. For
purposes of establishing the designated number of average traffic trips per day
for each Lot as of the date hereof, the attached Exhibit E is hereby added to
the Declaration.

3.Individual Project Review and Approval.

a.Conceptual Individual Project Review. Prior to the submittal of any Individual
Project to the City for review and approval, the Owner(s) of the affected Lot(s)
shall submit an Application to the Committee for review and approval in
accordance with Article 6 of the Declaration. In addition to the requirements
for the Application as described in Article 6 of the Declaration, the
Application shall include all materials required by the City. Following the
Committee's approval of the Application, the Owner shall be permitted to submit
the Individual Project to the City for review and approval. Notwithstanding
anything to the contrary set forth in Section 6.4 of the Declaration, an Owner
shall not be required to commence construction of its improvements within the
six (6) month timeframe described therein, but shall be required to commence
construction within the timeframes required by the City.

b.Final Individual Project Review. Owner shall keep the Committee apprised if
the City requires any substantial changes to the Application approved by the
Committee as provided in subparagraph 3(a) above, and if there are substantial
changes to the approved Application, the changes shall be submitted to the
Committee for approval as provided in Article 6. Upon receiving final approval
from the City for the Individual Project pursuant to the Specific Plan and prior
to obtaining final building permits and/or recording any approvals, a copy of
the approved Individual Project shall be submitted by Owner to the Association
for its files.

c.Effect of Individual Project Approval Under Specific Plan. Upon receipt of
both the Application approval from the Committee under subparagraph 3(a) above
and Individual Project approval from the City pursuant to the Specific Plan and
in accordance with subparagraph 3(b) above, the following terms and provisions
of the Declaration shall be deemed automatically amended by, and consistent
with, such Individual Project approval without the necessity of recording an
amendment to this Declaration in the Official Records:

 

i.

Exhibit B-2 to the Declaration;

 

ii.

Exhibit C to the Declaration;

 

iii.

Exhibit D to the Declaration;

 

--------------------------------------------------------------------------------

 

 

 

iv.

Exhibit E to the Declaration;

 

v.

Notwithstanding anything to the contrary in Article 8 of the Declaration, the
location and depiction of Common Areas within the Project; and

 

vi.

Notwithstanding anything to the contrary in Article 12 of the Declaration, the
location and depiction of Easements within the Project.

Revised copies of Exhibit B-2, Exhibit C, Exhibit D and Exhibit E, as modified
from time to time to reflect updated information pursuant to any and all
Individual Project approvals, shall be kept on file with the Association and by
the City in accordance with the Specific Plan. To the extent there is any
inconsistency with the information for Exhibit B-2, Exhibit C, Exhibit D or
Exhibit E, as contained in the Declaration, the information on file with the
Association and the information in the Specific Plan (as amended), the
information in the Specific Plan (as amended) on file with the City shall
control as to Specific Plan matters and the information on file with the
Association shall control as to the Declaration. In furtherance of the
foregoing, the Operator shall have the right, but not the obligation, to record
an amendment to the Declaration to incorporate any such revised Exhibit B-2,
Exhibit C, Exhibit D and Exhibit E; provided, however, that the Declaration
shall be automatically amended by any such Individual Project approval of a Lot
notwithstanding the Operator's election not to record any such amendment
following such Individual Project approval.

4.Effect of Project Clearance Expiration. In the event that an Individual
Project approval expires in accordance with the Specific Plan, any and all prior
automatic amendments to the Declaration associated with such Individual Project
(whether recorded or not) pursuant to Section 3 above shall automatically be
tolled with respect to their use until such time that the Individual Project
approval is revived or a new Individual Project approval for the Lot is obtained
(provided that any automatic modifications made to reflect the legal description
of a Lot and/or the square footage of a Lot and/or the traffic trips shall not
be tolled as provided above and shall remain in full force and effect).

5.Definitions. In addition to the modifications to the exhibit references in
Article 27 as provided above, the following definitions set forth in Article 27
of the Declaration are hereby modified as follows:

a.Building. Any structure now or hereafter constructed on a Lot which is
intended for human occupancy including, without limitation, the eight (8)
existing Buildings and contemplated Buildings approved from time to time in
accordance with the Development Agreement and Specific Plan.

b.Development Agreement. The following language is hereby inserted into the end
of the definition of “Development Agreement”: “, as previously amended by that
certain First Amendment to Development Agreement dated June 21, 2011 and
recorded July 22, 2011 as Instrument No. 2011 -0041778, and that certain Second
Amendment to Development Agreement dated October 15, 2013 and recorded December
5, 2013 as Instrument No. 2013-0076544, and as subsequently amended from time to
time.”

6.City Design Review Board.

 

a.

The last sentence of Section 3.1 of the Declaration is hereby deleted in its
entirety and replaced with the following: “Notwithstanding anything to the
contrary contained in this Article 3, all Improvements within the Project shall
be subject to Individual Project approval consistent with the Specific Plan and
any required approvals by the City Design Review Board; any approvals by the
Committee shall not be construed as an Individual Project approval by the City
or the City Design Review Board, nor shall an Individual Project approval by the
City and the City Design Review Board constitute approval by the Committee.”

 

b.

All references to the “City Design Review Board” or the “Design Review Board” in
Section 3.9 of the Declaration are hereby deleted and replaced with “City Design
Review Board/Specific Plan”.

7.Permitted Uses. The following language is hereby inserted at the end of the
first sentence of Section 5.1 of the Declaration: “and (c) any applicable
unexpired Individual Project approval for the Lot upon which such Building is
located.”

 

--------------------------------------------------------------------------------

 

8. Development Requirements of City. The following language is hereby inserted
at the end of the first sentence of Section 6.8 of the Declaration: “and the
Specific Plan.”

9.Estoppel Certificate. The first sentence of Section 25.3 of the Declaration is
hereby deleted in its entirety and replaced with the following: “Each Owner and
Mortgagee shall, upon reasonable request to Declarant, the Association, or the
entity then charged with enforcement of the terms of this Declaration, be
entitled to receive a statement specifying (a) the nature of any known default
of such applicable Owner, (b) the Individual Project approvals of the
Association on file with the Association for such applicable Owner’s Lot, and
(c) any information reflected in the then current governing copies of Exhibit
B-2, Exhibit C, Exhibit D and Exhibit E as retained on file with the
Association.”

10.Ratification. The Declaration, except as amended by this Fourth Amendment, is
hereby ratified and confirmed, and except as herein expressly provided, all the
terms and provisions of the Declaration remain unchanged and in full force and
effect.

IN WITNESS WHEREOF, Declarant has signed and made this Fourth Amendment as of
the date first above written.

 

DECLARANT

SANTA BARBARA REALTY DEVELOPMENT, L.L.C.,

 

a Delaware limited liability company

 

By:

SRG Santa Barbara,

 

a Delaware limited liability company,

 

Management Member

 

By:

Hagestad Enterprises,

 

a California general partnership,

 

its Operating member

 

By:

Hagestad Management Company,

 

a California corporation,

 

its Managing General Partner

 

By:

/s/ Russell A. Goodman

 

Russell A. Goodman

 

Its:

Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

State of California                      )

County of Ventura____             )

On    April 10 2014   , before me,    Patti Burbach   , Notary Public,
personally appeared    Russell A. Goodman   , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

[gincmkbq5bij000012.jpg]

Signature

 

/s/ Patti Burbach

(Seal)

 

 

ACKNOWLEDGMENT

 

State of California                                  )

 

County of________________________)

 

 

 

On________________________________,

before me,

,

 

(insert name of notary)

Notary Public, personally appeared __________________________________, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature

 

 

(Seal)

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

TRAFFIC TRIP COUNT ALLOCATION

[See Attached]

 

 

 

 

 

 

 

 

 

DUDEK

 

01/29/2014

 

Description: Santa Barbara, CA Document-Year. DocID 2014.16612 Page: 7 of 8

Order: Cabrillo Business Park Comment:

--------------------------------------------------------------------------------

 

EXHIBIT CBP-3.1

CABRILLO BUSINESS PARK

DEVELOPMENT PLAN ENTITLEMENT MATRIX

 

SCENARIO: 37-SB-DP (AS MODIFIED BY 12-028-DP AM)

 

UCSS Facilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRAFFIC ANALYSIS

 

Building

Use

Lot#

APN

Siding

Size (SF)

 

Pass-by/

Mixed Use%

 

ADT

Rate

 

ADT

Trips

 

AM

Rate

 

AM

Trip

 

PM

Rate

 

PM

Trips

 

PROPOSED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building A.1

R & D

13

073-610-001

 

23,864

 

N/A

 

 

8.11

 

 

193

 

 

1.24

 

 

30

 

 

1.08

 

 

26

 

Building A.2

OFFICE

13

073-610-001

 

23,864

 

N/A

 

 

11.01

 

 

262

 

 

1.55

 

 

37

 

 

1.49

 

 

36

 

Building B

CORP HQ

20

073-610-002

 

16,175

 

N/A

 

 

7.98

 

 

129

 

 

1.49

 

 

24

 

 

1.40

 

 

23

 

Building C

MAN (ITE’s Lt. Indstrl.)

20

073-610-002

 

108,982

 

N/A

 

 

6.97

 

 

759

 

 

0.92

 

 

100

 

 

0.98

 

 

107

 

Building C-1

Accessory Use

20

073-610-002

 

1,739

 

N/A

 

 

0.00

 

0

 

 

0.00

 

0

 

 

0.00

 

0

 

Bond

MAN (ITE’s Lt. Indstrl.)

12

073-610-012

 

4,007

 

N/A

 

 

6.97

 

 

27

 

 

0.92

 

 

4

 

 

0.98

 

 

4

 

Utility

MAN (ITE’s Lt. Indstrl.)

14

073-610-003

 

22,000

 

N/A

 

 

6.97

 

 

153

 

 

0.92

 

 

20

 

 

0.98

 

 

22

 

Design

R & D

21

073-610-005

 

4,571

 

N/A

 

 

8.11

 

 

37

 

 

1.24

 

 

6

 

1.08

 

 

5

 

Design-A

OFFICE

21

073-610-005

 

4,571

 

N/A

 

 

11.01

 

 

50

 

 

1.55

 

 

7

 

 

1.49

 

 

7

 

Program

R & D

22

073-610-004

 

22,738

 

N/A

 

 

8.11

 

 

184

 

 

1.24

 

 

28

 

 

1.08

 

 

25

 

Program-A

OFFICE

22

073-610-004

 

22,738

 

N/A

 

 

11.01

 

250

 

 

1.55

 

 

35

 

 

1.49

 

 

34

 

1

CORP HQ

1

073-610-008

 

77,000

 

N/A

 

 

7.98

 

 

614

 

 

1.49

 

 

114

 

 

1.40

 

 

108

 

2

CORP HQ

1

073-610-008

 

40,000

 

N/A

 

 

7.98

 

 

319

 

 

1.49

 

 

59

 

 

1.40

 

 

56

 

3

WAREHOUSE

3

073-610-010

 

30,000

 

N/A

 

3.56

 

 

106

 

 

0.30

 

 

9

 

 

0.32

 

 

9

 

4.1

R & D

4

073-610-011

 

30,000

 

N/A

 

 

8.11

 

 

243

 

 

1.24

 

 

37

 

 

1.08

 

 

33

 

4.2

OFFICE

4

073-610-011

 

30,000

 

N/A

 

 

11.01

 

 

330

 

 

1.55

 

 

47

 

 

1.49

 

 

45

 

5A.1

R & D

5

073-610-022

 

20,000

 

N/A

 

 

8.11

 

 

163

 

 

1.24

 

 

25

 

 

1.08

 

 

22

 

5A.2

OFFICE

5

073-610-022

 

20,000

 

N/A

 

 

11.01

 

 

221

 

 

1.55

 

 

31

 

 

1.49

 

 

30

 

5B.1

R & D

6

073-610-023

 

20,000

 

N/A

 

 

8.11

 

 

163

 

 

1.24

 

 

25

 

 

1.08

 

 

22

 

5B.2

OFFICE

6

073-610-023

 

20,000

 

N/A

 

 

11.01

 

 

221

 

1.55

 

 

31

 

 

1.49

 

 

30

 

6.1

R & D

19

073-610-027

 

25,000

 

N/A

 

 

8.11

 

 

203

 

 

1.24

 

 

31

 

 

1.08

 

 

27

 

6.2

OFFICE

19

073-610-027

 

25,000

 

N/A

 

 

11.01

 

 

276

 

 

1.55

 

 

39

 

 

1.49

 

 

38

 

X.1 (VTA Only)*

TBD

19

073-610-027

TBD

 

N/A

 

 

 

 

 

314

 

 

 

 

 

62

 

 

 

 

 

55

 

7.1

R & D

7

073-610-024

 

40,000

 

N/A

 

 

8.11

 

325

 

 

1.24

 

 

50

 

 

1.08

 

 

44

 

7.2

OFFICE

7

073-610-024

 

40,000

 

N/A

 

 

11.01

 

 

441

 

 

1.55

 

 

62

 

 

1.49

 

 

60

 

8

MINI-WAREHOUSE

8

073-610-015

 

46,100

 

N/A

 

 

2.50

 

 

115

 

 

0.15

 

 

7

 

 

0.26

 

 

12

 

 

DUDEK

 

01/29/2014

 

Description: Santa Barbara, CA Document-Year. DocID 2014.16612 Page: 8 of 8

Order: Cabrillo Business Park Comment:

--------------------------------------------------------------------------------

 

SCENARIO: 37-SB-DP (AS MODIFIED BY 12-028-DP AM)

 

UCSS Facilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRAFFIC ANALYSIS

 

Building

Use

Lot#

APN

Siding

Size (SF)

 

Pass-by/

Mixed Use%

 

ADT

Rate

 

ADT

Trips

 

AM

Rate

 

AM

Trip

 

PM

Rate

 

PM

Trips

 

X.2 (VTA Only)*

TBD

Post-

LLA 9

073-610-025**

TBD

 

N/A

 

 

 

 

 

668

 

 

 

 

 

97

 

 

 

 

 

91

 

UCSB Facilities Building

WAREHOUSE

Post-

LLA 10

073-610-026**

NOT A

PART

 

N/A

 

 

 

 

 

259

 

 

 

 

 

22

 

 

 

 

 

23

 

11

MINI-WAREHOUSE

11

073-610-016

 

55,000

 

N/A

 

 

2.50

 

 

137

 

 

0.15

 

 

8

 

 

0.26

 

 

15

 

12

SPECIALTY RETAIL

2

073-610-009

 

12,200

 

25%

 

 

44.32

 

 

540

 

 

1.33

 

 

16

 

 

2.71

 

 

24

 

12-A

CORP HQ

2

073-610-009

 

32,800

 

N/A

 

 

7.98

 

 

261

 

 

1.49

 

 

48

 

 

1.40

 

 

45

 

Greenbelt Buffer/ NE DS

N/A

15

073-610-020

0

 

N/A

 

0.00

 

0

 

0.00

 

0

 

 

0.00

 

0

 

Recreation

N/A

16

073-610-021

0

 

N/A

 

0.00

 

0

 

0.00

 

0

 

 

0.00

 

0

 

Coromar Drive

N/A

17

073-610-013

0

 

N/A

 

0.00

 

0

 

0.00

 

0

 

 

0.00

 

0

 

Discovery Drive

N/A

18

073-610-017

0

 

N/A

 

0.00

 

0

 

0.00

 

0

 

 

0.00

 

0

 

TOTAL

 

 

 

 

818,344

 

 

 

 

 

 

 

 

7,963

 

 

 

 

 

1,111

 

 

 

 

 

1,078

 

 

Notes:

*Vehicle Trip Allowance (VTA) credit from UCSB Transfer (2013): Use and Building
Size to be determined (TBD). Any developed proposal using this VTA will be
required to be processed via a Project Clearance (see CBP Specific Plan).

**APN (Assessor Parcel Number) any be revised post-lot Line Adjustment
(post-LLA) between old/new Lots 9 and 10. Please refer to related recorded
Transfer of Traffic Trip Entrance Agreement for add Information.

 

 

 

1004359.03/OC

 

 

999903-140004/4-9-14/SAJ/crm

 

 

 

Description: Santa Barbara, CA Document-Year. DocID 2014.16611 Page: 1 of 5

Order: Cabrillo Business Park Comment:

--------------------------------------------------------------------------------

 

 

RECORDING REQUESTED BY

 

[gincmkbq5bij000013.jpg]

CHICAGO TITLE

 

2014-0016611

 

 

 

RECORDING REQUESTED BY

 

Recorded

REC FEE

40.00

 

 

 

 

AND WHEN RECORDED MAIL TO:

 

Official Records

 

 

 

 

 

 

 

County of

CONFORMED COPY 2.00

 

 

 

 

 

 

Santa Barbara

 

 

 

 

 

Santa Barbara Realty Holding Company, L.L.C.

 

Joseph E. Holland

 

 

 

 

 

c/o SARES Regis Group

 

County Clerk Recorder

 

 

 

 

 

996 S. Seaward Avenue

 

 

XR

 

 

 

 

Ventura, CA 93001

 

08:00AM 15-Apr-2014

Page 1 of 6

 

 

 

 

Attention: Mr. Russ Goodman

 

 

 

 

 

 

 

 

(Space Above For Recorder’s Use)

 

THIRD AMENDMENT TO DECLARATION OF

COVENANTS, CONDITIONS AND RESTRICTIONS

AND GRANT AND RESERVATION OF EASEMENTS FOR

CABRILLO BUSINESS PARK

THIS THIRD AMENDMENT TO DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
AND GRANT AND RESERVATION OF EASEMENTS FOR CABRILLO BUSINESS PARK (“Third
Amendment”) is made as of April 15, 2014, by SANTA BARBARA REALTY DEVELOPMENT,
L.L.C., a Delaware limited liability company (“SBRD”) with reference to the
following:

R E C I T A L S:

A.On April 27, 2009, that certain Declaration of Covenants, Conditions and
Restrictions and Grant and Reservation of Easements for Cabrillo Business Park
was recorded in the Official Records of Santa Barbara County, California
(“Official Records”) as Instrument No. 2009-0023212 (the “Original
Declaration”), as amended by that certain First Amendment to Declaration of
Covenants, Conditions and Restrictions and Grant and Reservation of Easements
for Cabrillo Business Park (the “First Amendment”) recorded in the Official
Records on December 1, 2011 as Instrument No. 2011-0069878. The Declaration
encumbers the Project.

B.Pursuant to the First Amendment, SBRD assumed all of the rights and
obligations of Santa Barbara Realty Holding Company, LLC and became the
“Declarant” under the Declaration. SBRD thereafter caused that that certain
Second Amendment to Declaration of Covenants, Conditions and Restrictions and
Grant and Reservation of Easements for Cabrillo Business Park (the “Second
Amendment”) to be recorded in the Official Records on December 13, 2013 as
Instrument No. 2013-0077957. The Original Declaration, as amended by the First
Amendment and the Second Amendment, shall be referred to herein collectively as
the “Declaration”.

C.Capitalized terms used but not defined herein shall have the meaning given
such term in the Declaration.

D.In connection with the transfer of that certain real property described in
Exhibit A, attached hereto and incorporated herein by this reference (the
“Investec Property”) to Investec Discovery Storage, LLC, a California limited
liability company, Declarant desires to effectuate certain amendments to the
Declaration, as further described herein.

E.Article 14 of the Declaration allows for the amendment of the Declaration by a
written instrument duly recorded in the Official Records after being duly signed
and acknowledged by those Owners holding at least seventy-five percent (75%) of
the Members’ voting power.

F.Declarant holds at least seventy-five percent (75%) of the Members’ voting
power.

 

 

1004359.03/OC

 

 

999903-140004/4-9-14/SAJ/crm

-2-

 

 

Description: Santa Barbara, CA Document-Year. DocID 2014.16611 Page: 2 of 5

Order: Cabrillo Business Park Comment:

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the Declaration is amended as follows.

1.Restricted Uses. Notwithstanding anything to the contrary in the Declaration,
the portion of the Project described in Exhibit B attached hereto and
incorporated herein by this reference (the “Restricted Property”) shall not be
developed, used, leased, operated, or configured as a commercial self-storage
facility (the “Self-Storage Use Restriction”) used for purposes of leasing
small-unit storage space to the public (as opposed to being constructed for
purposes of personal business use that may subsequently be leased as surplus)
(the “Self-Storage Use”).

1.1.Special Provisions Lot 4. Notwithstanding the Self-Storage Use Restriction
set forth above, if Deckers Outdoor Corporation (or an affiliate thereof)
acquires the portion of the Restricted Property commonly known as Lot 4 of Final
Map 32,053 (“Lot 4”), the Self-Storage Use Restriction shall automatically cease
and terminate with respect to Lot 4, and upon request by Declarant or the owner
of Lot 4, the owner of the Investec Property shall quitclaim any rights to
enforce the Self-Storage Use Restriction with respect to Lot 4 within ten (10)
days following the request.

1.2.Approval Rights. In furtherance of the Self-Storage Use Restriction set
forth above, during the term of the Self Storage Use Restriction, neither
Declarant nor any owner of a Restricted Property shall vote, or exercise any
approval rights in any way in favor of any amendment to the Development
Agreement or this Declaration, the effect of which would be to allow an increase
in square footage for Self Storage Uses in the Project to greater than what is
permitted under the Declaration and the Development Agreement as of the date
hereof. The foregoing covenant shall not apply to Lot 4 following the
termination of the Self Storage Use Restriction on Lot 4 as contemplated above.

1.3.Term of Restriction. The Self-Storage Use Restriction provided in this
Section I shall continue only for so long as the Investec Property is utilized
for a Self Storage Use (excluding temporary closures for casualty, condemnation
or remodeling that is being diligently being pursued). If the Investec Property
is no longer utilized for a Self Storage Use (excluding temporary closures for
casualty, condemnation or remodeling that is being diligently being pursued),
then the Self-Storage Use Restriction and the covenant set forth in Section 1.2
above shall automatically cease and terminate. Following any termination of the
Self-Storage Use Restriction, upon request by Declarant or any other owner, the
owner of the Investec Property shall quitclaim all rights to enforce the
Self-Storage Use Restriction and the covenants set forth in Section 1.2 above
within ten (10) days following the request.

2.Modification. Notwithstanding anything to the contrary in the Declaration, so
long as the Self-Storage Use Restriction is effective as provided in Section 1
above, the Self-Storage Use Restriction will not be modified, amended or
terminated without the express written consent of the owner of the Investec
Property.

3.Ratification. The Declaration, except as amended by this Third Amendment, is
hereby ratified and confirmed, and except as herein expressly provided, all the
terms and provisions of the Declaration remain unchanged and in full force and
effect.

IN WITNESS WHEREOF, Declarant has signed and made this Third Amendment as of the
date first above written.

 

DECLARANT

SANTA BARBARA REALTY DEVELOPMENT, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

SRG Santa Barbara,

 

 

a Delaware limited liability company,

 

 

Management Member

 

 

 

 

 

By:

Hagestad Enterprises,

 

 

 

a California general partnership,

 

 

 

its Operating member

 

 

 

 

 

 

 

By:

Hagestad Management Company,

 

 

 

 

a California corporation,

 

 

 

 

its Managing General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Russell A. Goodman

 

 

 

 

 

Russell A. Goodman

 

 

 

 

 

Its: Vice President

 

 

1004359.03/OC

 

 

999903-140004/4-9-14/SAJ/crm

-3-

 

 

Description: Santa Barbara, CA Document-Year. DocID 2014.16611 Page: 3 of 5

Order: Cabrillo Business Park Comment:

--------------------------------------------------------------------------------

 

EXHIBIT A

INVESTEC PROPERTY LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF GOLETA, COUNTY OF
SANTA BARBARA, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

Lots 8 and 11 of Tract No. 32,041, in the City of Goleta, County of Santa
Barbara, State of California, as per the map filed in Book 204, Pages 60 through
63 inclusive of Maps, in the Office of the County Recorded of said County.

APN# 073-610-15 & 16

 

 

 

 

 

 

 

 

 

 

Description: Santa Barbara, CA Document-Year. DocID 2014.16611 Page: 4 of 5

Order: Cabrillo Business Park Comment:

--------------------------------------------------------------------------------

 

EXHIBIT B

LEGAL DESCRIPTION

That certain real property situated in the City of Goleta, County of Santa
Barbara, State of California, and more particularly is described as follows:

Parcel One:

Lots 4 of Tract No. 32,035, in the City of Goleta, County of Santa Barbara,
State of California, as per the map filed in Book 204, Pages 54 through 57
inclusive of Maps, in the Office of the County Recorder of said County and as
amended by Certificate of Correction recorded May 26, 2010 as Instrument No.
2010-28009 of Official Records of Santa Barbara County.

Parcel Two:

Lots 14 and 22 of Tract No. 32,034 in the City of Goleta, County of Santa
Barbara, State of California, as per the map filed in Book 204, Pages 39 through
42 inclusive of Maps, in the Office of the County Recorder of said County.

Parcel Three:

Lots 5, 6, 7, 19 that portion of Lot 9 of Tract No. 32,046 in the City of
Goleta, County of Santa Barbara, State of California, as per map filed in Book
205, Pages 11 through 15 inclusive, as filed in the Office of the County
Recorder of said County.

Beginning at the southwest corner of said Lot 9;

Thence, along the boundary of said Lot 9 the following courses and distances:

Thence, 1st, North 01 04’06” West, 392.70 feet;

Thence, 2nd, North 88 55’54” East, 94.64 feet to the beginning of a curve
concave to the northeast from which the radial center bears North 58 57’01”
East, 84.00 feet;

Thence, 3rd, southeasterly along the arc of said curve through a central angle
of 58 25’45”, an arc length of 85.67 feet;

Thence, 4th, South 89 28’43” East, 23.33 feet;

Thence, 5th, South 00 14’38” West, leaving the north line of said Lot 9, 354.35
feet to the intersection with the south line of said Lot 9;

Thence, 6th, North 89 44’05” West along the south line of said Lot 9, 180.32
feet to the Point of Beginning;

 

[gincmkbq5bij000014.jpg]

 

W: \work\12000-12999\12919\99 Extras (Contingency)\Survey\Legal
Descriptions\Lots 4-12 15-19 Exhibit.docx

[gincmkbq5bij000015.jpg]

 

 

Description: Santa Barbara, CA Document-Year. DocID 2014.16611 Page: 5 of 5

Order: Cabrillo Business Park Comment:

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

 

State of California

 

 

County of

Ventura

)

 

 

 

 

 

On

April 10-2014

before me,

Patti Burbach Notary Public

 

 

 

(insert name and title of the officer)

 

 

 

 

personally appeared

      Russell A Goodman           who proved to me on the basis of satisfactory
evidence to be the person(s) whose

name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the Instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

 

 

[gincmkbq5bij000016.jpg]

 

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

Signature

/s/ Patti Burbach

 

(SEAL)

 

 

 

 

 

 

 

 

 

 

990150/OC

 

 

299835-00002/11-3-11/pla/pla

 

 

 

--------------------------------------------------------------------------------

 

 

RECORDING REQUESTED BY

 

[gincmkbq5bij000017.jpg]

 

 

 

CHICAGO TITLE

 

2013-0077957

 

 

 

 

 

 

RECORDING REQUESTED BY

 

Recorded

REC FEE

57.00

   

 

 

 

 

AND WHEN RECORDED MAIL TO:

 

Official Records

 

 

 

 

 

 

 

 

 

County of

CONFORMED COPY

2.00

 

 

 

 

 

 

 

Santa Barbara

 

 

 

 

 

Santa Barbara Realty Holding Company, L.L.C.

 

Joseph E. Holland

 

 

 

 

 

c/o SARES Regis Group

 

County Clerk Recorder

 

 

 

 

 

996 S. Seaward Avenue

 

 

AL

 

 

 

 

Ventura, CA 93001

 

08:00AM 13-Dec-2013

Page 1 of 15

 

 

 

 

Attention: Mr, Russ Goodman

 

 

 

 

 

 

 

 

(Space Above For Recorder’s Use)

SECOND AMENDMENT TO DECLARATION OF

COVENANTS, CONDITIONS AND RESTRICTIONS

AND GRANT AND RESERVATION OF EASEMENTS FOR

CABRILLO BUSINESS PARK

THIS SECOND AMENDMENT TO DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
AND GRANT AND RESERVATION OF EASEMENTS FOR CABRILLO BUSINESS PARK (“Second
Amendment”) is made as of December 9th, 2013, by SANTA BARBARA REALTY
DEVELOPMENT, L.L.C., a Delaware limited liability company (“SBRD”) with
reference to the following:

R E C I T A L S :

A.On April 27, 2009, that certain Declaration of Covenants, Conditions and
Restrictions and Grant and Reservation of Easements for Cabrillo Business Park
was recorded in the Official Records of Santa Barbara County, California
(“Official Records”) as Instrument No. 2009-0023212, as amended by that certain
First Amendment to Declaration of Covenants, Conditions and Restrictions and
Grant and Reservation of Easements for Cabrillo Business Park (the “First
Amendment”) recorded in the Official Records on December 1, 2011 as Instrument
No. 2011-0069878 (as amended, the “Declaration”). The Declaration encumbers the
Project. Capitalized terms used but not defined herein shall have the meaning
given such term in the Declaration.

B.Pursuant to the First Amendment, SBRD assumed all of the rights and
obligations of Santa Barbara Realty Holding Company, LLC and became the
“Declarant” under the Declaration.

C.In connection with the transfer of that certain real property described in
Exhibit A, attached hereto and incorporated herein by this reference (the “UCSB
Property”) to THE REGENTS OF THE UNIVERSITY OF CALIFORNIA (“UCSB”), Declarant
desires to effectuate certain amendments to the Declaration, as further
described herein.

D.Article 14 of the Declaration allows for the amendment of the Declaration by a
written instrument duly recorded in the Official Records after being duly signed
and acknowledged by those Owners holding at least seventy-five percent (75%) of
the Members’ voting power.

E.Declarant holds at least seventy-five percent (75%) of the Members’ voting
power.

 

 

 

 

990150.02/OC

 

 

299835-00002/11-3-11/pla/pla

-2-

 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the Declaration is amended as follows.

1.Common Areas and Assessments.

(a)Notwithstanding anything to the contrary in the Declaration, including,
without limitation, Exhibit C and Exhibit D attached thereto, the Deemed Area of
Land for purposes of calculating the UCSB Property’s percentage share of Common
Expenses shall be Seven and 75/100 (7.75) acres.

(b)Notwithstanding anything to the contrary in the Declaration, there shall be
no Common Parking Areas located on or associated with the UCSB Property, and as
a result thereof, there will be no Common Parking Expenses allocated to the UCSB
Property. Without limiting the generality of the foregoing, all parking areas on
the UCSB Property shall be Exclusive Parking Areas. In addition, there shall be
no other Common Areas on the UCSB Property other than perimeter landscaping and
sidewalks and streetscapes.

(c)If UCSB does not use Common Utility Lines for the UCSB Property (for example,
if UCSB is able to connect to its campus’ electricity grid), then
notwithstanding the provisions of Section 2.4(e) of the Declaration, UCSB shall
not be obligated to pay any expenses in connection with such Common Utility
Lines for the UCSB Property; provided that UCSB shall not be permitted to “opt
out” of participating in the cost of the Common Water Lines and the water costs
associated therewith and shall not be permitted to “opt out” of any other
utility costs that benefit or are provided for the Common Areas of the Project
(as opposed to being provided for the UCSB Property). Any utility charges that
are allocated to the UCSB Property pursuant to the Declaration shall be based on
actual readings and utilities’ rates.

(d)Notwithstanding anything to the contrary in Section 2.6(a)(i) and (ii) of the
Declaration, only Special Assessments that benefit the UCSB Property or the
Common Area Lots may be allocated as a Special Assessment to the UCSB Property.

(e)In no event shall Capital Improvement Assessments include any costs of the
initial Improvements for the Project, which expenses shall not be passed through
as an Assessment pursuant to the terms of the Declaration.

2.Maximum Floor Area Allocation For Voting. Notwithstanding anything to the
contrary in the Declaration, including without limitation, the provisions of
Exhibit C attached thereto, for purposes of calculating UCSB’s voting rights
pursuant to Section 1.5 of the Declaration, the Maximum Floor Area for the UCSB
Property shall be deemed to be Seventy Two Thousand Eight Hundred Seventy
(72,870) square feet.

3.Future Improvements on UCSB Property. Notwithstanding the deemed Maximum Floor
Area allocation for the UCSB Property set forth paragraph 2 above, except as
otherwise provided in this Second Amendment, so long as the UCSB Property is
owned by a public agency or UCSB, the UCSB Property shall in no event be subject
to or limited by the Maximum Floor Area allocation set forth in paragraph 2
above or any other Maximum Floor Area allocation set forth in the Declaration
for any other purpose, and UCSB shall not be required to obtain approval under
the Declaration for increasing the interior and/or exterior floor area of the
UCSB Property. Additionally, so long as the UCSB Property is owned by a public
agency or UCSB, the UCSB Property shall not be subject to compliance with any
architectural, design and development guidelines or review approvals set forth
in the Declaration, including without limitation, Article 3 and Sections 6.1 and
6.8 thereof, except that the UCSB Property: (a) shall nevertheless be subject to
the height restrictions and other restrictions set forth in that certain
avigation easement recorded in the Official Records of the Santa Barbara County
Recorder’s Office on January 24, 1986 a Instrument No. 86-4753 (as amended); (b)
shall be subject to the Committee’s review and approval, which shall not be
unreasonably withheld, to the extent that any proposed Improvements may have an
impact on surface water drainage, and/or the fence and associated landscaping
requirements for the portion of the UCSB Property adjacent to Los
Caneros/Discovery Drive; and (c) shall be subject to environmental review under
applicable law (for example, the California Environmental Quality Act or CEQA)
and review of any other relevant agreements with governmental agencies, during
which process the various governmental agencies will have an opportunity to
review and comment on the potential impacts in accordance with CEQA.

4.Rules and Regulations for UCSB Property. Notwithstanding anything to the
contrary in the Declaration, any Rules and Regulations adopted pursuant to the
Declaration may not adversely affect the use or operation of the UCSB Property,
nor restrict any other rights of UCSB; provided that the foregoing shall not
limit the Operator’s rights to make Rules and Regulations with respect to the
Common Areas and/or UCSB’s obligation to comply therewith.

5.Operator Self-Help at the UCSB Property. Notwithstanding anything to the
contrary in the Declaration, (a) Operator may not exercise self-help at the UCSB
Property, including, without limitation, pursuant to the provisions of Section
9.7 of the Declaration, and (b) if Operator makes any entries on the UCSB
Property in the event of an emergency or in connection with exercising its
rights and obligations under the Declaration, Operator shall use reasonable
efforts to not interfere with the operations on the UCSB Property and shall be
responsible for any damage Operator may cause to the UCSB Property. The
foregoing shall not, however, be deemed to impose any limitations on Operator’s
rights with respect to any maintenance, repair and operation of the Common
Areas.

 

 

990150.02/OC

 

 

299835-00002/11-3-11/pla/pla

-3-

 

 

--------------------------------------------------------------------------------

 

6.Uses at UCSB Property. Notwithstanding anything to the contrary in the
Declaration, so long as the UCSB Property is owned by a public agency or UCSB,
(a) the requirements of Sections 5.1, 5.4 and 5.5 shall not be applicable to the
UCSB Property, (b) the last sentence of Section 5.2 of the Declaration shall not
be applicable to the UCSB Property, (c) the prohibition on “petroleum storage
yards” and “trailer courts” set forth in the Declaration will not prevent the
UCSB Property from having some fuel capacity (above ground tanks) for its
vehicles or equipment and modular structures, so long as UCSB complies with all
applicable laws related thereto, obtains all applicable permits and is
responsible for any and all liabilities associated therewith, and (d) the UCSB
Property shall only be subject to those Laws that are applicable to land owned
by The Regents of the University of California.

7.UCSB Property Operations.

(a)Notwithstanding the provision of Section 7.2(h) of the Declaration, so long
as the UCSB Property is owned by a public agency or UCSB, the storage and repair
of motor vehicles shall be permitted on the UCSB Property (even after
construction of new buildings), so long as the UCSB Property is screened in
accordance with plans for the screen wall and landscaping along the UCSB
Property perimeter approved by the Committee.

(b)Notwithstanding anything to the contrary in the Declaration, so long as the
UCSB Property is owned by a public agency or UCSB, the UCSB Property shall not
be subject to Sections 7.3, 7.5, 7.9 and 7.10 so long as the UCSB Property is
screened in accordance with plans for the screen wall and landscaping along the
UCSB Property perimeter approved by the Committee.

(c)Notwithstanding anything to the contrary in the Declaration, so long as the
UCSB Property is owned by a public agency or UCSB, the UCSB Property shall not
be subject to the provision of Section 7.11.

(d)Notwithstanding anything to the contrary in the Declaration, (a) the UCSB
Property shall only be required to be maintained in good condition and repair
consistent with the condition in which UCSB acquired the UCSB Property; provided
that if the UCSB Property is redeveloped as a new facility, it shall be
maintained in first-class condition and repair as required in the Declaration;
and (b) in no event shall UCSB be required to obtain the Committee approval to
change the exterior paint color of its Improvements so long as the exterior
colors are consistent and architecturally harmonious for the balance of the
Project.

8.Casualty to UCSB Property. Notwithstanding anything to the contrary in the
Declaration, the UCSB Property shall not be subject to the provisions of Section
9.6 of the Declaration; provided that in the event of a casualty on the UCSB
Property, UCSB shall either elect to reconstruct the Improvements in a diligent
manner or elect to diligently raze the Improvements and maintain the UCSB
Property in a safe and unimproved condition.

9.Insurance and Indemnification.

(a)Notwithstanding anything to the contrary in the Declaration, so long as the
UCSB Property is owned by a public agency or UCSB, consistent with Standing
Order 100.4, the indemnification obligations of UCSB shall only be in proportion
to and only to the extent that claims arise from the negligent or wrongful acts
or omissions of UCSB or that of its officers, agents, employees, students,
invitees and guests.

(b)Notwithstanding anything to the contrary in the Declaration, so long as the
UCSB Property is owned by a public agency or UCSB, UCSB shall be permitted to
satisfy any insurance requirements through a self-insurance program for the UCSB
Property.

10.City Requirements. Notwithstanding anything to the contrary in the
Declaration, so long as the UCSB Property is owned by a public agency or UCSB,
to the extent permitted by law and subject to the provisions set forth in this
Second Amendment, the provisions of Section 26 of the Declaration shall not be
applicable to the UCSB Property.

 

990150.02/OC

 

 

299835-00002/11-3-11/pla/pla

-4-

 

 

--------------------------------------------------------------------------------

 

11.Easements in the Project. Notwithstanding anything to the contrary in the
Declaration, Declarant and Operator shall not unreasonably interfere with the
use and enjoyment of the Owners of their respective Lots while exercising the
easement rights set forth in Article 12 of the Declaration.

12.General Changes.

(a)Exhibit C attached to the Declaration is hereby deleted in its entirety and
replaced with Exhibit C attached hereto and incorporated herein by this
reference.

(b)Exhibit D attached to the Declaration is hereby deleted in its entirety and
replaced with Exhibit D attached hereto and incorporated herein by this
reference.

(c)Any amendment of the Declaration that conflicts with the terms of this Second
Amendment shall not be effective as to the UCSB Property unless UCSB consents to
such amendment by written document signed by an authorized officer of UCSB.

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 

990150.02/OC

 

 

299835-00002/11-3-11/pla/pla

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Declarant has signed and made this Second Amendment as of
the date first above written.

 

DECLARANT

SANTA BARBARA REALTY DEVELOPMENT, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

SRG Santa Barbara,

 

 

a Delaware limited liability company,

 

 

Management Member

 

 

 

 

 

By:

Hagestad Enterprises,

 

 

 

a California general partnership,

 

 

 

its Operating member

 

 

 

 

 

 

 

By:

Hagestad Management Company,

 

 

 

 

a California corporation,

 

 

 

 

its Managing General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Russell A. Goodman

 

 

 

 

 

Russell A. Goodman

 

 

 

 

 

Its: Vice President

 

 

THE CITY OF GOLETA JOINS IN THE EXECUTION OF THIS SECOND AMENDMENT FOR PURPOSES
OF ACKNOWLEDGING ITS CONSENT THERETO PURSUANT TO THE TERMS OF THE DECLARATION.

 

CITY OF GOLETA

 

/s/ Daniel A. Singer.

 

 

 

 

 

990150/OC

 

 

299835-00002/11-3-11/pla/pla

-6-

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENTS

 

State of California

)

 

County of

Ventura

)

 

 

 

 

 

 

On       December 5, 2013             , before me,      Patti Burbach Notary
Public               ,

(insert name of notary)

Notary Public, personally appeared       Russell A Goodman         , who proved
to me on the basis of satisfactory evidence to be the person (s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity (ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

 

 

[gincmkbq5bij000018.jpg]

 

 

 

 

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

Signature

/s/ Patti Burbach

 

 

 

 

 

 

 

State of California

)

 

County of

Santa Barbara

)

 

 

 

 

 

 

On   December 9, 2013              , before me, Donna L. Quaglia, Notary
Public               ,

(insert name of notary)

Notary Public, personally appeared Daniel Singer           , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

 

 

(SEAL)

 

 

 

 

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

Signature

/s/ Donna L. Quaglia

 

 

 

 

 

 

 

 

 

 

[gincmkbq5bij000019.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

UCSB LEGAL DESCRIPTION

LEGAL DESCRIPTION OF UCSB PROPERTY

THE LAND REFERRED TO HEREIN BELOW 15 SITUATED IN THE CITY OF GOLETA, COUNTY OF
SANTA BARBARA, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

Lots 9 and 10 of Tract No. 32,046 in the City of Goleta, County of Santa
Barbara, State of California, as per map filed in Book 205, Pages 11 through 15
inclusive, as filed in the Office of the County Recorder of said County.

EXCEPTING therefrom that portion of Lot 9 of said Tract No. 32,046 described as
follows:

Beginning at the Southwest comer of said Lot 9;

Thence, along the boundary of said Lot 9 the following courses and distances:

Thence, 1st, North 01°04’06” West, 392.70 feet;

Thence, 2nd, North 88°55’54” East, 94,64 feet to the beginning of a curve
concave to the Northeast from which the radial center bears North 58°57’01”
East, 84.00 feet;

Thence, 3rd, Southeasterly along the arc of said curve through a central angle
of 58°25’45”, an arc length of 85.67 feet;

Thence, 4th, South 89°28’43” East, 23.33 feet;

Thence, 5th, South 00°14’38” West, leaving the North line of said Lot 9, 354.35
feet to the intersection with the South line of said Lot 9;

Thence, 6th, North 89°44’05” West, along the South line of said Lot 9, 180.32
feet to the point of beginning.

APN: 073-610-26 & PTN 073-610-25

 

 

 

EXHIBIT “B-2”

-1-

--------------------------------------------------------------------------------

 

EXHIBIT “B-2”

Conceptual Site Plan with Parcel Plan Showing

Potential Full Build-Out of the Project

With Parking on Parcel, including Parking provided by Easement

 

[gincmkbq5bij000020.jpg]

 

To Lot 6 To Lot 19 Coromar Drive Navigator Way

EXHIBIT “B-2”

-2-

--------------------------------------------------------------------------------

 

 

[gincmkbq5bij000021.jpg]

 

The parking lots on Lots 1-3, 8, 10, 11 and 12 are Exclusive Parking Areas as
defined in the CCRS. Parking that will be committed to other Lots By easement is
shown in hatch and cross-hatch patterns. © Conceptual Site Plan

 

 

 

 

EXHIBIT “C”

C.03/OC

88888-154/12-4-13/dww/dww

-1-

 

--------------------------------------------------------------------------------

 

EXHIBIT “C”

DESCRIPTION OF LOTS; MAXIMUM FLOOR AREAS

“Lot 1” - The land comprising Lot 1 consisting of approximately 9.16 acres of
land upon which Declarant contemplates constructing new improvements consisting
of two buildings, proposed Building 1 presently contemplated to consist of a two
story office building to contain a maximum of 77,000 square feet of Floor Area
(“Building 1”), proposed Building 2 presently contemplated to consist of a two
story office building to contain a maximum of 40,000 square feet of Floor Area
(“Building 2”), and related surface parking areas, landscaping and other site
improvements, all as depicted on the Conceptual Site Plan attached hereto as
Exhibit “B-2”.

“Lot 2” - The land comprising Lot 2 consisting of approximately 2.33 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of one building, a proposed office building to contain a
maximum of 45,000 square feet of Floor Area (“Building 12), and related surface
parking areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 3” - The land comprising Lot 3 consisting of approximately 2.38 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a warehouse facility to contain a maximum of 30,000
square feet of Floor Area (“Building 3”), and related surface parking areas,
landscaping and other site improvements, all as depicted on the Conceptual Site
Plan attached hereto as Exhibit “B-2”

“Lot 4” - The land comprising Lot 4 consisting of approximately 3.75 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
60,000 square feet of Floor Area (“Building 4”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 5” - The land comprising Lot 5 consisting of approximately 5.33 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
40,000 square feet of Floor Area (“Building 5”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 6” - The land comprising Lot 6 consisting of approximately 3.76 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
40,000 square feet of Floor Area (“Building 6”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 7” - The land comprising Lot 7 consisting of approximately 4.95 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
80,000 square feet of Floor Area (“Building 1”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 8” - The land comprising Lot 8 consisting of approximately 2.75 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a one story self storage facility to contain a
maximum of 46,100 square feet of Floor Area (“Building 8”), and related surface
parking areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 9” - The land comprising Lot 9 consisting of approximately 1.605 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
To Be Determined square feet of Floor Area (“Building 9”), and related surface
parking areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2” The originally planned
70,000 sf of office buildings entitlements planned for the Site are being
retained by the Declarant to be used in future development within the project in
accordance with the project Specific Plan.

“Lot 10” - The land comprising Lot 10 consists of approximately 7.749 acres of
land, upon which are located buildings totaling 72,870 sf, as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”, which property is being
sold to the Regents of the University of California (University). Upon
conveyance of the property, University will retain 259 ADT and 22 a.m. PHT and
23 p.m. PHT (peak hour trips) for its 72,870 SF of warehouse and related uses.
The originally planned 60,000 sf of office building entitlements planned for the
Lot 10 are being retained by the Declarant to be used in future development
within the Project in accordance with the Specific Plan less the traffic trips
(referenced above) retained by the University.

 

 

EXHIBIT “C”

C.03/OC

88888-154/12-4-13/dww/dww

-2-

 

--------------------------------------------------------------------------------

 

 

“Lot 11” - The land comprising Lot 11 consisting of approximately 3.13 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a one story self storage facility to contain a
maximum of 56,000 square feet of Floor Area (“Building 11”), and related surface
parking areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B -2”

“Lot 12” - The land comprising Lot 12 consisting of approximately 2.32 acres of
land upon which is located an approximately 4,007 square foot bond building and
existing screened storage area (the “Lot 12 Improvements”) comprising the
maximum Floor Area for Lot 12, as depicted on the Conceptual Site Plan attached
hereto as Exhibit “B-2”

“Lot 13” - The land comprising Lot 13 consisting of approximately 4.55 acres of
land upon which is located an approximately 47,728 square foot administration
building (the “Lot 13 Administration Building”) comprising the maximum Floor
Area for Lot 13, and related surface parking areas, landscaping and other site
improvements, all as depicted on the Conceptual Site Plan attached hereto as
Exhibit “B-2”

“Lot 14” - The land comprising Lot 14 consisting of approximately 2.96 acres of
land upon which is located an approximately 22,000 square foot utility building
(“Building 14”) comprising the maximum Floor Area for Lot 14, and existing
screened storage area and related surface parking areas, landscaping and other
site improvements, all as depicted on the Conceptual Site Plan attached hereto
as Exhibit “B-2”.

“Lot 15” - of the Project presently contains the land comprising Lot 15
consisting of approximately 15.31 acres of land which is to constitute green
belt, buffer area within the Project (the “Open Space”) as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 16” - of the Project presently contains the land comprising Lot 16
consisting of approximately 3.33 acres of land which is to constitute
recreational area within the Project (the “Recreation Area”) as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 17” - of the Project presently contains the land comprising Lot 17
consisting of approximately 2.35 acres of land which shall comprise an interior
private street or streets or portions thereof within the Project as depicted on
the Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 18” - of the Project presently contains the land comprising Lot 18
consisting of approximately 1.96 acres of land which shall comprise an interior
private street or streets or portions thereof within the Project as depicted on
the Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 19” - of the Project presently contains the land comprising Lot 19
consisting of approximately 1.58 acres of land on which Declarant plans to build
an approximately 50,000 square foot building as depicted on the Conceptual Site
Plan attached hereto as Exhibit “B-2”.

“Lot 20” - The land comprising Lot 20 consisting of approximately 6.87 acres of
land upon which is located an approximately 125,157 square foot manufacturing
building (“Building 20”) comprising the maximum Floor Area for Lot 20, and
related surface parking areas, landscaping and other site improvements, all as
depicted on the Conceptual Site Plan attached hereto as Exhibit “B-2”. Owner of
Building 20 was approved by the City Council for an increase of approximately
11,827 sf outside of the Development Agreement.

“Lot 21” - The land comprising Lot 21 consisting of approximately 1.49 acres of
land upon which is located an approximately 9,141 square foot design building
(“Building 21”) comprising the maximum Floor Area for Lot 21, and related
surface parking areas, landscaping and other site improvements, all as depicted
on the Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 22” - The land comprising Lot 22 consisting of approximately 3.29 acres of
land upon which is located an approximately 45,476 square foot program building
(“Building 22”) comprising the maximum Floor Area for Lot 22, and related
surface parking areas, landscaping and other site improvements, all as depicted
on the Conceptual Site Plan attached hereto as Exhibit “B-2”.

 

 

 

 

EXHIBIT “D”

850722.03/OC

88888-154/12-4-13/dww/dww

-1-

 

--------------------------------------------------------------------------------

 

EXHIBIT “D”

Schedule of Deemed Land Area, Allocated Common Parking Spaces

And Common Area Maintenance Percentages

 

Lot

Building

Maximum Building

Square Footage**

Deemed Land

Area*

Allocated Parking

Spaces**

Parking Ratio -

Per 1,000 sq. ft.

of Improvements*

Common Expenses

Percentage Based

on Deemed Land

Area:

 

 

 

 

 

 

 

 

 

New

Construction

 

 

 

 

 

 

1

Building 1 & 2

117,000 sf

7.37 acres

358

3.06

10.6%

2

Building 12

45,000 sf

4.41 acres

138

3.06

6.4%

3

Building 3

30,000 sf

2.01 acres

57

1.90

2.9%

4

Building 4

60,000 sf

3.74 acres

180

3.02

5.4%

5

Building 5a

40,000 sf

3.01 acres

123

3.08

4.3%

6

Building 5b

40,000 sf

2.62 acres

125

3.12

3.8%

19

Building 6

50,000 sf

3.99 acres

150

3.00

5.8%

7

Building 7

80,000 sf

5.59 acres

247

3.09

8.0%

8

Building 8

46,100 sf

2.79 acres

6

0.13

4.0%

9

Building 9

TBD

1.60 acres

TBD

TBD

2.3%

10

Building 10

Not Applic

7.75 acres

Not Applic

Not Applic

11.2%

11

Building 11

55,000 sf

3.11 acres

3

0.05

4.5%

 

Declarant bank of SF

**

none

 

 

 

 

 

Existing

Buildings

 

 

 

 

 

 

12

Bond Building

4,000 sf

2.32 acres

N/A

N/A

3.3%

13

Building 13

47,700 sf

4.27 acres

161

3.37

6.2%

14

Building 14

22,000 sf

2.94 acres

71

3.22

4.2%

20

Building 20

125,157 sf

7.18 acres

337

2.97

10.3%

21

Building 21

9,100 sf

1.51 acres

31

3.44

2.2%

22

Building 22

45,500 sf

3.19 acres

142

3.12

4.6%

 

Subtotal

 

69.38 net acres

 

 

 

 

15, 16, 17 & 18

Common Area Lots

 

22.72 acres

 

 

 

 

 

Dedications

 

0.15 acres

 

 

 

 

 

Total

936,000 sf

92.25 acres

2519 spaces

2.69 avg.

100%

 

*Based upon actual Building Lot acreage, (as set forth on Exhibit “C”), plus the
area of additional land, if any, which is attributable to parking areas
allocated for use by the Owner, Occupants and Permittees of such Building Lot by
easement from another Building Lot in the Project, and less the land area, if
any, which is located upon such Building Lot and which is allocated by easement
for parking use by the Owners, Occupants and Permittees of another Building Lot
in the Project.

**Based upon permitted/intended use as indicated in the Development Agreement.
Per 2nd Amendment to Development Agreement including new Specific Plan for
project and including transfer of Lot 10 out of project for development, the sf
relative to the approved development of 130k sf of office on Lots 9 and 10 (less
traffic trips impacts of 23 pm PHT) can be transferred to other Declarant owned
land in the project subject to Planning Department approval.

Lot 10 remains responsible for its share of Common Expenses as described in
Paragraph 1 of the Second Amendment to CCRs.

 

 

939501.02/OC

299835-00002/11-3-11/pla/pla

 

DOCSOC/1524155v2/100550-0042

--------------------------------------------------------------------------------

 

 

RECORDING REQUESTED BY

 

[gincmkbq5bij000022.jpg]

CHICAGO TITLE

 

 

 

 

2011-0069878

 

 

 

 

 

 

RECORDING REQUESTED BY

 

Recorded

REC FEE

57.00

 

 

 

 

 

AND WHEN RECORDED MAIL TO:

 

Official Records

 

 

 

 

 

 

 

 

 

County of

CONFORMED COPY

2.00

 

 

 

 

 

 

 

Santa Barbara

 

 

 

 

 

SARES Regis Group

 

Joseph E. Holland

 

 

 

 

 

300 Esplanade, Suite 1110

 

County Clerk Recorder

 

 

 

 

 

Oxnard, California 93036

 

 

KM

 

 

 

 

Attention: Cabrillo Business Park Manager

 

08:00AM 1-Dec-2011

Pass 1 of 15

 

 

 

 

 

 

 

 

 

(Space Above For Recorder’s Use)

 

FIRST AMENDMENT TO DECLARATION OF

COVENANTS, CONDITIONS AND RESTRICTIONS

AND GRANT AND RESERVATION OF EASEMENTS FOR

CABRILLO BUSINESS PARK

This FIRST AMENDMENT TO DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
AND GRANT AND RESERVATION OF EASEMENTS FOR CABRILLO BUSINESS PARK (“First
Amendment”) is made as of November 30, 2011, by SANTA BARBARA REALTY HOLDING
COMPANY, LLC, a Delaware limited liability company (“SBRHC”) and SANTA BARBARA
REALTY DEVELOPMENT, L.L.C., a Delaware limited liability company (“SBRD”) with
reference to the following:

R E C I T A L S :

A. On April 27, 2009, that certain Declaration of Covenants, Conditions and
Restrictions and Grant and Reservation of Easements for Cabrillo Business Park
was recorded in the Official Records of Santa Barbara County, California
(“Official Records”) as Instrument No. 2009-0023212 (“Declaration”). The
Declaration encumbers the property described in Exhibit “A” attached hereto (the
“Project”). Capitalized terms used but not defined herein shall have the meaning
given such term in the Declaration.

B. SBRHC was the original Declarant under the Declaration. SBRHC has since
transferred to SBRD one or more Lots comprising a portion of the Project.

C. SBRHC desires to transfer to SBRD the rights and obligations, and SBRD
desires to accept and assume from SBRHC the rights and obligations, of Declarant
under the Declaration.

D. SBRHC and SBRD further desire to effectuate certain other amendments to the
Declaration, as further described herein.

E. Article 14 of the Declaration allows for the amendment of the Declaration by
a written instrument duly recorded in the Official Records after being duly
signed and acknowledged by those Owners holding at least seventy-five percent
(75%) of the Members’ voting power.

F. SBRHC and SBRD together hold at least seventy-five percent (75%) of the
Members’ voting power.

 

939501.02/OC

 

 

299835-00002/11-3-11/pla/pla

-2-

 

 

 

 

DOCSOC/1524155v2/100550-0042

 

 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the Declaration is amended as follows.

1. Section 2.4(a). Section 2.4(a) of the Declaration is hereby deleted in its
entirety and the following language inserted in lieu thereof:

“Lots 1, 2, 3, 8, 11 and 12 and other Exclusive Use Area Expenses. All Exclusive
Use Area Expenses shall be paid directly by the Owner(s) entitled to the use and
benefit of such Exclusive Use Area(s), but to the extent any such Exclusive Use
Area Expenses are administered and incurred by the Operator they shall be
assessed by the Operator to the Owner(s) entitled to the use and benefit of such
Exclusive Use Area(s) as a Regular Assessment. To the extent any such Exclusive
Use Area(s) is (are) shared by more than one Owner as reasonably determined by
the Operator, the Owners entitled to the use and benefit of such Exclusive Use
Area(s) shall share all Exclusive Use Expenses attributable to such Exclusive
Use Area(s) on an equitable basis based upon the respective usage of or benefits
derived from such Exclusive Use Area and Exclusive Use Area Improvements as
determined by the Operator or by mutual agreement of such Owners. Without
limiting the foregoing, and by way of example, all costs and expenses incurred
by the Operator and not directly paid for by the Owners or Occupants of Lots 1,
2, 3, 8, 11 or 12, respectively, for their Exclusive Parking Areas, shall be
assessed solely to the Owner(s) of such Lots, as applicable, as Exclusive Use
Area Expenses of such Owner(s), respectively.”

2. Sections 7.2 (c) and 12.6(a) and definition of Reserved Parking Spaces.
Notwithstanding anything to the contrary set forth in Sections 7.2(c) or 12.6(a)
of the Declaration or the definition of Reserved Parking Spaces, there shall be
no limit on the percentage of Allocated Parking Spaces that Declarant or the
Operator may establish as Reserved Parking Spaces for any Building Lot.

3. Section 7.2(i)(ii). Section 7.2(i)(ii) is deleted in its entirety and the
following language inserted in lieu thereof:

“(ii)Mitigation Measures. If any overburdening of the Common Parking Areas
occurs as provided in (i) above, the Operator shall take the following
mitigation measures in the following order as needed: (1) reduce or eliminate
any excess parking use by any parties who are not Owners, Occupants or
Permittees of the Project, if any; (2) reduce or eliminate the use by any Owner
or its Occupants found to be overburdening the Common Parking Areas; and/or (3)
take any other reasonable action. If, after a reasonable period of time, not to
exceed four (4) months from commencement of one or more of the mitigation
measures specified above, Operator has not been able to reduce or eliminate the
overburdening of the Common Parking Areas, Operator or Declarant shall have the
right to establish and reserve up to one hundred percent (100%) of the total
Allocated Parking Spaces allocated to a Building Lot as Reserved Parking
Spaces.”

4. Article 27 Definitions. The following definitions are amended as follows:

“Common Areas.” The last sentence of the definition of Common Areas is hereby
deleted in its entirety and the following language inserted in lieu thereof:

“Notwithstanding anything contained in this Declaration to the contrary, all
Parking Areas of Lots 1, 2, 3, 8, 11 and 12 other than driveways, drive aisles,
sidewalks, Common Utilities, Common Drainage and Facilities and Common Signage
located on such Lots shall constitute Exclusive Use Areas for the exclusive use
of the Owner(s) and Occupants and Permittees of Lots 1, 2, 3, 8, 11 and 12,
respectively, and shall not constitute part of the Common Areas of the Project.”

“Exclusive Parking Areas.” The first sentence of the definition of Exclusive
Parking Areas is hereby deleted in its entirety and the following language
inserted in lieu thereof:

“all Parking Areas situated within any Lot in the Project which are expressly
reserved and dedicated solely for use by the Owner, Occupants and Permittees of
the Building situated upon such Lot and which are designated as Exclusive Use
Areas of the Owner of such Lot and are therefore maintained and repaired by such
Owner and not the Association as provided in this Declaration, including without
limitation, all Parking Areas situated on Lots 1, 2, 3, 8, 11 and 12.”

 

939501.02/OC

 

 

299835-00002/11-3-11/pla/pla

-3-

 

 

 

 

DOCSOC/1524155v2/100550-0042

 

 

 

--------------------------------------------------------------------------------

 

“Exclusive Use Areas.” The first sentence of the definition of Exclusive Use
Areas is hereby deleted in its entirety and the following language inserted in
lieu thereof:

“Those portions of the Project designated as Exclusive Use Areas from time to
time by Declarant or the Operator in writing for the exclusive use of one or
more, but not all, Owners and their respective Occupants and Permittees
including, without limitation, each Building within the Project; and all
Building Appurtenances and similar areas immediately appurtenant to an Owner’s
Building(s) and the Private Water Lines serving such Building which are
designated or approved by the Operator as for the exclusive use of such Owner(s)
and such Owner(s)’ Occupants and Permittees and are to be used, maintained
and/or repaired by the Owner(s) and Occupant(s) of such Building(s) as provided
herein, including, without limitation, the Exclusive Parking Areas located on
Lots 1, 2, 3, 8, 11 and 12 and those other areas designated as Exclusive Use
Areas on the Site Plans attached hereto as Exhibit “B-2”.”

“Owner.” The definition of Owner is hereby deleted in its entirety and the
following language inserted in lieu thereof:

“(i) Any Person (including Declarant) who from time to time holds fee title to
any Lot within the Project, and (ii) an Occupant of an Owner’s entire Lot (or of
all of the usable area within the Building(s) on the Lot): (a) pursuant to a
lease or sublease which, as of the date of the Owner’s designation of the
Occupant as Owner, has a remaining term of ten (10) years or more, not including
periods for which the term thereof may be extended by unexercised options to
extend; and (b) designated as such by the Owner of the Lot pursuant to Section
1.3. If an Owner shall designate an Occupant as Owner for purposes of this
Declaration, then the actual fee Owner shall not be deemed to be an Owner of
such Lot during the period of such lease or sublease or such period of time as
which the Lot Owner shall designate such Occupant as Owner, whichever is
shorter. If the ownership of Improvements on a Lot shall be severed from the
ownership of the land comprising such Lot, the Owner of the Improvements shall
be deemed an Owner hereunder and shall be entitled to act on behalf of the Owner
of the land for all purposes hereunder so long as such ownership rights shall be
segregated.”

5. Assignment and Assumption of Declarant Rights. SBRHC hereby assigns to SBRD
the rights and obligations of Declarant under the Declaration and SBRD hereby
accepts and assumes from SBRHC the rights and obligations of Declarant under the
Declaration.

6. Exhibits. Exhibit “B-2”, Exhibit “C” and Exhibit “D” of the Declaration are
hereby deleted and the Exhibits attached hereto as Exhibit “B-2,” Exhibit “C”
and Exhibit “D” inserted in lieu thereof.

939501.02/OC

 

 

299835-00002/11-3-11/pla/pla

-4-

 

 

 

 

DOCSOC/1524155v2/100550-0042

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, SBRHC and SBRD have signed and made this First Amendment as
of the date first above written.

 

SBRHC

SANTA BARBARA REALTY HOLDING COMPANY, LLC,

 

 

 

a Delaware limited liability company

 

 

 

By:

SRG Santa Barbara, LLC,

 

 

a Delaware limited liability company

 

 

Its: Managing Member

 

 

 

 

 

By:

/s/ Russell A. Goodman                                               

 

 

 

Name: Russell A. Goodman

 

 

 

Title: Authorized Member

 

 

 

 

 

By:

Hagestad Enterprises,

 

 

 

a California general partnership

 

 

 

Its: Operating member

 

 

 

 

 

 

 

By:

Hagestad Management Company,

 

 

 

 

a California corporation

 

 

 

 

Its: Managing General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ John S. Hagestad

 

 

 

 

 

John S. Hagestad

 

 

 

 

 

Its: President

 

SBRD

SANTA BARBARA REALTY DEVELOPMENT, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

SRG Santa Barbara,

 

 

a Delaware limited liability company

 

 

Its: Managing Member

 

 

 

 

 

By:

Hagestad Enterprises,

 

 

 

a California general partnership,

 

 

 

Its: Operating member

 

 

 

 

 

 

 

By:

Hagestad Management Company

 

 

 

 

a California corporation

 

 

 

 

Its: Managing General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ John S. Hagestad

 

 

 

 

 

John S. Hagestad

 

 

 

 

 

Its: President

 

 

 

 

 

--------------------------------------------------------------------------------

 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

State of California

}

 

 

County of

ORANGE

 

 

 

 

 

 

 

On

11/21/11

before me,

Christina Sowers Notary Public

,

 

Date

 

Here Insert Name and Title of the Officer

 

 

 

 

 

 

personally appeared

JOHN S. HAGESTAD

 

 

Names(s) of Signer(s)

 

 

 

,

 

[gincmkbq5bij000023.jpg]

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

 

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

 

 

WITNESS my hand and official seal.

 

 

Signature

/s/ Christina Sowers

Place Notary Seal Above

 

 

Signature of Notary Public

 

-----------------------------------------------------------------------------OPTIONAL---------------------------------------------------------------------

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.

 

Description of Attached Document

 

Title or Type of Document:

 

FIRST AMENDEMENT TO DECLARATION OF COVENANTS, CONDITIONS AND

RESTRICTIONS AND GRANT

 

 

 

 

 

 

Document Date:

 

NOVEMBER 18, 2011

 

Number of Pages:

10

 

 

 

 

 

 

Signer(s) Other Than Named Above:

 

RUSSELL A GOODMAN

 

 

 

 

Capacity(Ies) Claimed by Signer(s)

 

Signer’s Name: John S. Hagestad                

 

 

Signer’s Name:

 

☐ Individual

 

 

☐ Individual

 

☐ Corporate Officer — Title(s): President 

 

 

☐ Corporate Officer— Title(s):

 

☐ Partner — ☐ Limited ☐ General

 

 

☐ Partner — ☐ Limited ☐ General

 

☐ Attorney in Fact

RIGHT THUMBEPRINT OF SIGNER

 

☐ Attorney in Fact

RIGHT THUMBEPRINT OF SIGNER

☐ Trustee

Top of thumb here

 

☐ Trustee

Top of thumb here

☐ Guardian or Conservator

 

 

☐ Guardian or Conservator

 

☐ Other:                                                         

 

☐ Other:                                                      

                                                                         

 

                                                                      

Signer Is Representing:                                 

 

Signer is Representing:                              

 

 

 

 

 

 

 

©2007 National Notary Associated • 9350 De Soto Ave., P.O. Box 2402 ▪
Chatsworth, CA 91313-2402 ▪ www.NationalNotary.org Item #5907 Reorder: Call
Toll-Free 1 -800-876-6827

 

 

--------------------------------------------------------------------------------

 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

State of California

 

County of ORANGE

 

On

11/21/11

before me,

Christina Sowers Notary Public

,

 

Date

 

Here Insert Name and Title of the Officer

 

 

personally appeared          RUSSELL A.
GOODMAN                                                                                       

Names(s) of Signer(s)

 

[gincmkbq5bij000024.jpg]

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

 

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

 

 

WITNESS my hand and official seal.

 

 

Signature

/s/ Christina Sowers

Place Notary Seal Above

 

 

Signature of Notary Public

 

-------------------------------------------------------------------------OPTIONAL------------------------------------------------------------------------

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.

 

Description of Attached Document

 

Title or Type of Document:

 

FIRST AMENDEMENT TO DECLARATION OF COVENANTS, CONDITIONS AND

RESTRICTIONS AND GRANT

 

 

 

 

 

 

Document Date:

 

NOVEMBER 18, 2011

 

Number of Pages:

10

 

 

 

 

 

 

Signer(s) Other Than Named Above:

 

/s/ JOHN S. HAGESTAD

 

Capacity(Ies) Claimed by Signer(s)

 

Signer’s Name:                                                   

 

 

Signer’s
Name:                                                                                                   

☐ Individual

 

 

☐ Individual

 

☐ Corporate Officer — Title(s): Member      

 

 

☐ Corporate Officer-Title(s):

 

☐ Partner — ☐ Limited ☐ General

 

 

☐ Partner — ☐ Limited ☐ General

 

☐ Attorney in Fact

RIGHT THUMBEPRINT OF SIGNER

 

☐ Attorney in Fact

RIGHT THUMBEPRINT OF SIGNER

☐ Trustee

Top of thumb here

 

☐ Trustee

Top of thumb here

☐ Guardian or Conservator

 

 

☐ Guardian or Conservator

 

☐ Other:                                                            

 

☐ Other:                                                      

                                                                            

 

                                                                       

Signer Is Representing:                                     

 

Signer is Representing:                               

 

 

 

 

 

 

 

©2007 National Notary Associated • 9350 De Soto Ave., P.O. Box 2402 ▪
Chatsworth, CA 91313-2402 ▪ www.NationalNotary.org Item #5907 Reorder: Call
Toll-Free 1 -800-876-6827

 

 

 

EXHIBIT “B-2”

-1-

--------------------------------------------------------------------------------

 

 

EXHIBIT “B-2”

Conceptual Site Plan with Parcel Plan Showing

Potential Full Build-Out of the Project

With Parking on Parcel, including Parking provided by Easement

 

[gincmkbq5bij000025.jpg]

 

To Lot 7 To Lot 6 To Lot 19 To Lot

 

EXHIBIT “B-2”

-2-

--------------------------------------------------------------------------------

 

 

[gincmkbq5bij000026.jpg]

 

Notes The parking on Lots 1, 2, 3, 8, 11 and 12 are Exclusive Parking Areas as
defined in the CCRs. Parking that will be committed to other Lots by easement is
shown in hatch and cross-hatch patters. © Conceptual Site Plan Exhibit “B-2”

 

 

 

C.03/OC

EXHIBIT “C”

88888-154/11-8-11/dww/dww

-1-

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “C”

DESCRIPTION OF LOTS; MAXIMUM FLOOR AREAS

“Lot 1” - The land comprising Lot 1 consisting of approximately 9.16 acres of
land upon which Declarant contemplates constructing new improvements consisting
of two buildings, proposed Building 1 presently contemplated to consist of a two
story office building to contain a maximum of 77,000 square feet of Floor Area
(“Building 1”), proposed Building 2 presently contemplated to consist of a two
story office building to contain a maximum of 40,000 square feet of Floor Area
(“Building 2”), and related surface parking areas, landscaping and other site
improvements, all as depicted on the Conceptual Site Plan attached hereto as
Exhibit “B-2”.

“Lot 2” - The land comprising Lot 2 consisting of approximately 2.33 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of one building, a proposed office building to contain a
maximum of 45,000 square feet of Floor Area (“Building 12), and related surface
parking areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 3” - The land comprising Lot 3 consisting of approximately 2.38 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a warehouse facility to contain a maximum of 30,000
square feet of Floor Area (“Building 3”), and related surface parking areas,
landscaping and other site improvements, all as depicted on the Conceptual Site
Plan attached hereto as Exhibit “B-2”

“Lot 4” - The land comprising Lot 4 consisting of approximately 3.75 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
60,000 square feet of Floor Area (“Building 4”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 5” - The land comprising Lot 5 consisting of approximately 5.33 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
40,000 square feet of Floor Area (“Building 5”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 6” - The land comprising Lot 6 consisting of approximately 3.76 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
40,000 square feet of Floor Area (“Building 6”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 7” - The land comprising Lot 7 consisting of approximately 4.95 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
80,000 square feet of Floor Area (“Building 1”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 8” - The land comprising Lot 8 consisting of approximately 2.75 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a one story self storage facility to contain a
maximum of 46,100 square feet of Floor Area (“Building 8”), and related surface
parking areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 9” - The land comprising Lot 9 consisting of approximately 5.97 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
70,000 square feet of Floor Area (“Building 9”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 10” - The land comprising Lot 10 consisting of approximately 2.92 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
60,000 square feet of Floor Area (“Building 1”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

 

C.03/OC

EXHIBIT “C”

88888-154/11-8-11/dww/dww

-2-

 

--------------------------------------------------------------------------------

 

“Lot 11” - The land comprising Lot 11 consisting of approximately 3.13 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a one story self storage facility to contain a
maximum of 56,000 square feet of Floor Area (“Building 11”), and related surface
parking areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”

“Lot 12” - The land comprising Lot 12 consisting of approximately 2.32 acres of
land upon which is located an approximately 4,007 square foot bond building and
existing screened storage area (the “Lot 12 Improvements”) comprising the
maximum Floor Area for Lot 12, as depicted on the Conceptual Site Plan attached
hereto as Exhibit “B-2”

“Lot 13” - The land comprising Lot 13 consisting of approximately 4.55 acres of
land upon which is located an approximately 47,728 square foot administration
building (the “Lot 13 Administration Building”) comprising the maximum Floor
Area for Lot 13, and related surface parking areas, landscaping and other site
improvements, all as depicted on the Conceptual Site Plan attached hereto as
Exhibit “B-2”

“Lot 14” - The land comprising Lot 14 consisting of approximately 2.96 acres of
land upon which is located an approximately 22,000 square foot utility building
(“Building 14”) comprising the maximum Floor Area for Lot 14, and existing
screened storage area and related surface parking areas, landscaping and other
site improvements, all as depicted on the Conceptual Site Plan attached hereto
as Exhibit “B-2”.

“Lot 15” - of the Project presently contains the land comprising Lot 15
consisting of approximately 15.31 acres of land which is to constitute green
belt, buffer area within the Project (the “Open Space”) as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 16” - of the Project presently contains the land comprising Lot 16
consisting of approximately 3.33 acres of land which is to constitute
recreational area within the Project (the “Recreation Area”) as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 17” - of the Project presently contains the land comprising Lot 17
consisting of approximately 2.35 acres of land which shall comprise an interior
private street or streets or portions thereof within the Project as depicted on
the Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 18” - of the Project presently contains the land comprising Lot 18
consisting of approximately 1.96 acres of land which shall comprise an interior
private street or streets or portions thereof within the Project as depicted on
the Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 19” - of the Project presently contains the land comprising Lot 19
consisting of approximately 1.58 acres of land on which Declarant plans to build
an approximately 50,000 square foot building as depicted on the Conceptual Site
Plan attached hereto as Exhibit “B-2”.

“Lot 20” - The land comprising Lot 20 consisting of approximately 6.87 acres of
land upon which is located an approximately 113,330 square foot manufacturing
building (“Building 20”) comprising the maximum Floor Area for Lot 20, and
related surface parking areas, landscaping and other site improvements, all as
depicted on the Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 21” - The land comprising Lot 21 consisting of approximately 1.49 acres of
land upon which is located an approximately 9,141 square foot design building
(“Building 21”) comprising the maximum Floor Area for Lot 21, and related
surface parking areas, landscaping and other site improvements, all as depicted
on the Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 22” - The land comprising Lot 22 consisting of approximately 3.29 acres of
land upon which is located an approximately 45,476 square foot program building
(“Building 22”) comprising the maximum Floor Area for Lot 22, and related
surface parking areas, landscaping and other site improvements, all as depicted
on the Conceptual Site Plan attached hereto as Exhibit “B-2”.

 

 

 

850722.03/OC

EXHIBIT “D”

88888-154/11-8-11/dww/dww

-1-

 

--------------------------------------------------------------------------------

 

EXHIBIT “D”

Schedule of Deemed Land Area, Allocated Common Parking Spaces

And Common Area Maintenance Percentages

 

Lot

Building

Maximum Building

Square Footage**

Deemed Land

Area*

Allocated Parking

Spaces**

Parking Ratio -

Per 1,000 sq. ft.

of Improvements*

Common Expenses

Percentage Based

on Deemed Land

Area:

 

 

 

 

 

 

 

 

New

Construction

 

 

 

 

 

1

Building 1 & 2

117,000 sf

7.37 acres

358

3.06

10.7%

2

Building 12

45,000 sf

4.41 acres

138

3.06

6.4%

3

Building 3

30,000 sf

2.01 acres

57

1.90

2.9%

4

Building 4

60,000 sf

3.74 acres

180

3.02

5.5%

5

Building 5a

40,000 sf

3.01 acres

123

3.08

4.4%

6

Building 5b

40,000 sf

2.62 acres

125

3.12

3.8%

19

Building 6

50,000 sf

3.99 acres

150

3.00

5.8%

7

Building 7

80,000 sf

5.59 acres

247

3.09

8.2%

8

Building 8

46,100 sf

2.79 acres

6

0.13

4.1%

9

Building 9

70,000 sf

4.65 acres

208

2.97

6.8%

10

Building 10

60,000 sf

3.94 acres

182

3.03

5.7%

11

Building 11

55,000 sf

3.11 acres

3

0.05

4.5%

 

 

 

 

 

 

 

 

Existing

Buildings

 

 

 

 

 

12

Bond Building

4,000 sf

2.32 acres

N/A

N/A

3.4%

13

Building 13

47,700 sf

4.27 acres

161

3.37

6.2%

14

Building 14

22,000 sf

2.94 acres

71

3.22

4.3%

20

Building 20

113,300 sf

7.18 acres

337

2.97

10.5%

21

Building 21

9,100 sf

1.51 acres

31

3.44

2.2%

22

Building 22

45,500 sf

3.19 acres

142

3.12

4.6%

 

Subtotal

 

68.62 net acres

 

 

 

15, 16, 17 & 18

Common Area

Lots

 

22.72 acres

 

 

 

 

Dedications

 

0.91 acres

 

 

 

 

Total

936,000 sf

92.25 acres

2519 spaces

2.69 avg.

100%

 

*Based upon actual Building Lot acreage, (as set forth on Exhibit “C”). plus the
area of additional land, if any, which is attributable to parking areas
allocated for use by the Owner, Occupants and Permittees of such Building Lot by
easement from another Building Lot in the Project, and less the land area, if
any, which is located upon such Building Lot and which is allocated by easement
for parking use by the Owners, Occupants and Permittees of another Building Lot
in the Project

**Based upon permitted/intended use as indicated in the Development Agreement

 

 

850722.05/OC

 

88888-154/2-2-09/dww/dww

 

 

--------------------------------------------------------------------------------

 

 

 

 

[gincmkbq5bij000027.jpg]

 

 

 

 

 

2009-0023212

 

 

 

 

 

 

 

 

Recorded

REC FEE

284.00

 

 

 

 

 

 

 

Official Records

 

 

 

 

 

 

 

 

 

County of

 

 

 

 

 

 

 

 

 

Santa Barbara

 

 

 

 

 

 

 

Joseph E. Holland

 

 

 

 

 

 

 

 

 

 

 

 

 

RECORDING REQUESTED BY

 

 

LC

 

 

 

 

AND WHEN RECORDED MAIL TO:

 

02:27PM 27-Apr-2009

Page 1 of 93

 

 

 

 

SARES Regis Group

 

 

 

500 Esplanade, Suite 470

 

 

 

Oxnard, CA 93030

 

 

 

Attention: Cabrillo Business Park Manager

 

 

 

 

(Space Above For Recorder’s Use)

 

Declaration of

Covenants, Conditions And Restrictions

And Grant And Reservation Of Easements

For Cabrillo Business Park

 

 

 

850722.05/OC

(i)

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE 1

ASSOCIATION; MEMBERSHIP AND VOTING RIGHTS IN ASSOCIATION

2

1.1

Organization of Association

2

1.2

Duties and Powers

2

1.3

Membership

2

1.4

Transfer

2

1.5

Voting Rights

2

1.6

Vote Distribution

3

1.7

Powers

3

1.8

Initial Board of Directors

4

1.9

Subsequent Board of Directors

4

1.10

Personal Liability

4

1.11

Annual Membership Meetings

4

1.12

Pre-Association Powers of Declarant

4

ARTICLE 2

COVENANT FOR PAYMENT OF ASSESSMENTS

4

2.1

Creation of Lien and Personal Obligation for Assessments

4

2.2

Purpose of Assessments

5

2.3

Budgets

5

2.4

Lots Subject to Assessment; Allocation of Assessments

5

2.5

Regular Assessments

6

2.6

Special Assessments

7

2.7

Reimbursement Assessment

8

2.8

Effect of Non-Payment of Assessments; Remedies of the Operator

8

2.9

Right of Owner to Audit Books and Records of Operator

8

2.10

Subordination of the Lien to Mortgages

9

2.11

Estoppel Certificate

9

2.12

Personal Liability of Owner

9

2.13

No Offsets

9

2.14

Transfer of Property

9

ARTICLE 3

ARCHITECTURAL AND DEVELOPMENT REVIEW COMMITTEE

9

3.1

General Control over Property

9

3.2

Assignment of Declarant's Rights

9

3.3

Members of Committee

9

3.4

Removal

10

3.5

Terms of Office

10

3.6

Resignations; Vacancies

10

3.7

Duties and Appeals

10

3.8

Meetings

10

3.9

Design Guidelines

10

3.10

Variances

10

3.11

Design Review Fees; Compensation of Members

11

ARTICLE 4

DUTIES AND POWERS OF OPERATOR

11

4.1

Operator Duties and Powers

11

4.2

Transfer of Interest and Obligations of Declarant and Operator

13

4.3

Termination of Responsibility

13

ARTICLE 5

PERMITTED AND PROHIBITED USES

13

5.1

Permitted Uses

13

5.3

Nuisances

13

5.4

Necessary Permits

13

5.5

Other Operations and Uses

14

5.6

Laws

14

ARTICLE 6

REGULATION OF IMPROVEMENTS

14

6.1

Approval of Application Required

14

6.2

Basis for Disapproval

14

6.3

Result of Inaction

15

6.4

Proceeding With Work

15

850722.05/OC

(ii)

--------------------------------------------------------------------------------

 

6.5

Completion of Work

15

6.6

Estoppel Certificate

15

6.7

Indemnity and Limitation of Liability

16

6.8

Development Requirements of City

16

6.9

Improvement Standards and Limitations

16

6.10

Disclosure and Waiver of Conflict of Interest

17

ARTICLE 7

OPERATIONS GENERALLY

17

7.1

Slope and Drainage Use

17

7.2

Parking; Common Parking Areas; Parking Regulations

17

7.3

Storage and Loading Areas

20

7.4

Inspection

20

7.5

Division of Land

20

7.6

Hazardous Materials

20

7.7

Payment of Taxes, Liens

21

7.8

Maintenance of Lots

21

7.9

Outside Installations

21

7.10

Prohibition of Outdoor Displays

21

7.11

Leases

21

7.12

Avigation Disclosure

21

ARTICLE 8

COMMON AREA

22

8.1

Use

22

8.2

Modification of Common Areas

22

8.3

Parking

23

8.4

Construction and Repair

23

8.5

Lighting the Common Areas

23

8.6

Obstructions Within Common Areas

23

8.7

Signs

23

8.8

Operator Maintenance of Common Areas

24

8.9

Common Area Insurance

25

8.10

Negligent Owners

26

8.11

Conveyance of Common Area Lots to Association

26

8.12

Assessment District; Dedication of Common Areas

26

8.13

Destruction, Restoration

26

ARTICLE 9

OWNER MAINTENANCE

27

9.1

Owners’ Maintenance Obligations

27

9.2

Standards for Maintenance and Repairs

27

9.4

Lateral Support

27

9.5

Closure

27

9.6

Repair or Replacement of Damaged Building

27

9.7

Operator's Right to Repair Neglected Lots

28

9.8

Owner's Right to contract with Operator to maintain Exclusive Use Areas

28

ARTICLE 10

EMINENT DOMAIN

28

ARTICLE 11

MUTUAL RELEASE

28

ARTICLE 12

EASEMENTS

28

12.1

Amendment to Modify or Eliminate Easements

28

12.2

Nature of Easements

28

12.3

Certain Rights and Easements Reserved to Declarant

29

12.4

Certain Rights and Easements Reserved to the Association and the Operator

30

12.5

Certain Easements for Owners

30

12.6

General Easements

32

12.7

Easements by Owner

34

12.8

Easements Reserved and Granted

34

12.9

Reservation by Declarant

34

ARTICLE 13

APPROVAL OF OWNERS AND NOTICES

34

ARTICLE 14

AMENDMENTS

34

ARTICLE 15

NOT A PUBLIC DEDICATION

35

ARTICLE 16

INJUNCTIVE RELIEF

35

ARTICLE 17

BREACH SHALL NOT PERMIT TERMINATION

35

850722.05/OC

(iii)

--------------------------------------------------------------------------------

 

ARTICLE 18

INDEMNITY/INSURANCE BY OWNERS

35

18.1

Owner Indemnity

35

18.2

Owner Insurance

36

ARTICLE 19

SEVERABILITY

36

ARTICLE 20

ENFORCEMENT AND REMEDIES

36

20.1

Right to Enforce

36

20.2

Owner’s Remedies

36

20.3

Waiver

36

ARTICLE 21

LITIGATION EXPENSES

36

ARTICLE 22

NO ASSIGNMENT OR TRANSFER

36

ARTICLE 23

SALE BY OWNER

37

23.1

Notice

37

23.2

Constructive Notice and Acceptance

37

23.3

Release of Owner

37

23.4

Liability of Transferee

37

ARTICLE 24

TERM OF DECLARATION

37

ARTICLE 25

MISCELLANEOUS

37

25.1

Assignment

37

25.2

Constructive Notice and Acceptance

37

25.3

Estoppel Certificate

38

25.4

Captions

38

25.5

Gender

38

25.6

Declarant's Reserved Rights

38

25.7

Exhibits

38

25.8

Governing Law

38

25.9

Mortgage Protection

38

25.10

Mutuality, Reciprocity; Runs With Land

38

ARTICLE 26

RIGHTS AND REQUIREMENTS OF THE CITY OF GOLETA

39

26.1

General

39

26.2

Definitions

39

26.3

Maintenance and Waste Management

39

26.4

City as Third Party Beneficiary

40

26.5

Easement for Law Enforcement and Emergency Vehicles and Personnel

40

26.6

Agreement Between Declarant and City

40

26.7

Compliance with Law

40

26.8

No City Liability

40

26.9

Amendments/Termination

40

26.10

Attorneys' Fees

40

26.11

Notices

40

ARTICLE 27

DEFINITIONS

40

850722.05/OC

(iv)

--------------------------------------------------------------------------------

 

 

 

Page

EXHIBIT “A”

Legal Description of the Property

 

EXHIBIT “B-1”

Current Site Plan for the Project as of 1/1/09

 

EXHIBIT “B-2”

Conceptual Site Plan for Cabrillo Business Park

 

EXHIBIT “C”

Description of Lots; Schedule of Maximum Floor Areas

 

EXHIBIT “D”

Schedule of Deemed Land Area, Allocated Common Parking

 

 

Spaces And Common Area Maintenance Percentages

 

 

 

 

 

 

850722.05/OC

 

88888-154/2-2-09/dww/dww

 

 

--------------------------------------------------------------------------------

 

DECLARATION OF

COVENANTS, CONDITIONS AND RESTRICTIONS

AND GRANT AND RESERVATION OF EASEMENTS FOR

CABRILLO BUSINESS PARK

 

This DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANT AND
RESERVATION OF EASEMENTS FOR CABRILLO BUSINESS PARK is made as of February _,
2009, by SANTA BARBARA REALTY HOLDING COMPANY, LLC, a Delaware limited liability
company (“Declarant”) with reference to the following:

R E C I T A L S :

A.Declarant is the owner of certain real property located in the City of Goleta
(“City”), County of Santa Barbara (“County”), State of California, consisting of
approximately 92.25 acres of land and improvements commonly known as “Cabrillo
Business Park” and more particularly described on Exhibit “A” attached hereto
(herein, the “Property”).

B.Declarant intends to subdivide the Property into as many as twenty two (22) or
more (subject to approval by the City) legal lots substantially as shown on
Vesting Tentative Tract Map No. 37-SB-TM (the “Tentative Map”), presently
designated and referred to on the Tentative Map and herein as Lots 1 through 22.
Each of Lots 1 through 22 and any further or other subdivision of the Property
or such Lots into additional or different legal lots are referred to
individually as a “Lot” and any two or more Lots and all Lots comprising the
Property from time to time may be referred to herein collectively as “Lots”.
Declarant may accomplish such subdivisions in phases by recording final maps
based on the Tentative Map as to one or more of such Lots. Declarant intends
that the provisions of this Declaration be restrictive covenants made pursuant
to §1468 of the California Civil Code, and that this Declaration will inure to
the mutual benefit of and be binding upon each of the Lots within the Project,
as well as the Declarant and the respective successor Owners (as hereinafter
defined) of each of the Lots in the Project during their respective periods of
ownership.

C.Declarant intends to develop and operate the Property as a commercial common
interest development described in §1351(k) of the California Civil Code as a
“Planned Development” and to sell, lease or otherwise convey portions of the
Property to various individuals or entities for purposes compatible with such
development and operation. The Property, together with all Improvements (as
hereinafter defined) now or hereafter constructed upon the Property is referred
to herein as the “Project”. A site plan showing the Project in its current state
of development and reflecting the existing legal Lots comprising the Property as
of January 1, 2009 is attached hereto as attached hereto as Exhibit “B-1” (the
“Current Site Plan”) and a conceptual site plan showing the Project at projected
complete build-out with all Lots presently contemplated for the Project is
attached hereto as Exhibit “B-2” (the “Conceptual Site Plan”).

D.By this Declaration, Declarant intends to impose upon the Property mutually
beneficial restrictions, in accordance with a general plan of improvement, in
order to establish and provide a means of maintaining a high quality environment
for the benefit of Declarant and all future owners and occupants of the Property
and any and all portions thereof.

E.Terms which are capitalized in this Declaration and are not defined in the
body of this Declaration appearing in Articles 1 through 26 are defined in the
Definitions contained in Article 27.

NOW, THEREFORE, Declarant hereby declares that the Property and each portion
thereof is and shall be held, owned, conveyed, sold, mortgaged, encumbered,
leased, developed, improved, used and occupied subject to this Declaration and
the limitations, covenants, conditions, restrictions, easements, liens and
charges set forth herein, all of which are equitable servitudes and shall run
with the title to the Property and shall be binding on and inure to the benefit
of all parties having or acquiring any right, title or interest in the Property
or any portion thereof, and their respective heirs, successors and assigns. The
purpose of this Declaration is to enhance and protect, and provide a means of
controlling and maintaining, the value, desirability and attractiveness of the
Property and every portion thereof, for the benefit of Declarant and every
owner, in accordance with a general plan of subdivision, development and
improvement.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 1

ASSOCIATION: MEMBERSHIP AND VOTING RIGHTS IN ASSOCIATION

1.1Organization of Association. It is intended that California Civil Code
Section 1350 et seq. (the “Act”) apply to this Declaration and to the Project to
the extent required by law. To the extent the Act is applicable to the Project,
the Project shall be a planned development type of common interest subdivision.
Declarant, in its good faith yet absolute judgment shall determine if the Act
applies. In addition, Declarant may either elect to (i) form the Association and
comply with the terms of the Act notwithstanding that the Act may or does not
apply to the Project, or (ii) to the extent the Act may be validly waived, waive
the Act, in whole or in part, as it may apply to the Project. At any time after
the date of this Declaration, Declarant may cause the Association to be formed
and take such steps as may be necessary or appropriate in connection with such
formation including, subject to all the provisions of this Section 1.1, the
preparation, execution, and filing of the Articles and Bylaws of the Association
and the making of all other appropriate filings for the following purposes: (i)
assuming any or all of the rights and obligations of Declarant and Operator
under this Declaration; and/or (ii) exercising any or all of the duties and
powers of Declarant and Operator, in the Articles and the Bylaws (hereafter,
this Declaration, the Articles and the Bylaws may sometimes be referred to
collectively as the “Governing Documents”). The Association, when formed, shall
be incorporated under the name of CABRILLO BUSINESS PARK OWNERS ASSOCIATION, as
a corporation not for profit under the Nonprofit Mutual Benefit Corporation Law
of the State of California, as required by Section 1363 of the California Civil
Code. All costs of formation and operation of the Association shall be Common
Expenses.

1.2Duties and Powers. The duties and powers of the Association are those set
forth in this Declaration and in the Articles and Bylaws, together with its
general and implied powers of a nonprofit corporation, generally to do any and
all things that a corporation organized under the Laws of the State of
California may lawfully do which are necessary or proper, in operating for the
peace, health, comfort, safety and general welfare of its Members, subject only
to the limitations upon the exercise of such powers as are expressly set forth
in the Articles, the Bylaws and in this Declaration. The Association shall make
available for inspection by any prospective purchaser of a Lot, any Owner of a
Lot, and the Beneficiaries, insurers and guarantors of the first Mortgage on any
Lot, current copies of the Declaration, the Articles of Incorporation, the
Bylaws, the Rules and Regulations and all other books, records, and financial
statements of the Association.

1.3Membership. Every Owner of a Lot which is subject to assessment by the
Association (even if assessments have not yet commenced with respect to such
Lot) shall be a Member of the Association. Membership shall be appurtenant to
ownership of any Lot subject to assessment, and membership shall not be
separated from such ownership or transferred, pledged or alienated in any way,
except that an Owner, upon giving written notice to the Association, may, at its
option, grant to an Occupant which satisfies the requirements of an Owner under
the definition of Owner in Article 27, a power coupled with an interest to act
as the Owner's agent in all matters relating to the Association; any such power
shall automatically terminate upon expiration of such Occupant's lease or the
earlier termination of such Occupant's tenancy for any reason. Any attempt to
transfer a membership in violation of this Section shall be void and shall not
be reflected in the books and records of the Association.

1.4Transfer. The Association membership held by any Owner of a Lot shall not be
transferred, pledged or alienated in any way, except upon the sale or
encumbrance of such Owner's Lot, and then only to the purchaser or Mortgagee of
such Lot. Any attempt to make a prohibited transfer is void, and will not be
reflected upon the books and records of the Association. A Class A Member (as
defined below) who has sold such Member's Lot to a contract purchaser under an
agreement to purchase shall be entitled to delegate to such contract purchaser
his membership rights in the Association. Such delegation shall be in writing
and shall be delivered to the Board before such contract purchaser may vote. The
contract seller shall be liable for all charges and assessments which are
assessed against his Lot up to the date on which fee title to the Lot sold is
transferred. If the Owner of any Lot should fail or refuse to transfer the
membership registered in his name to the purchaser of such Lot upon transfer of
fee title thereto, the Board of Directors shall have the right to record the
transfer upon the books of the Association. Until satisfactory evidence of such
transfer has been presented to the Board, the purchaser shall not be entitled to
cast the votes attributable to such Lot at meetings of the Association. The
Association may levy a reasonable transfer fee against such purchaser (which fee
shall be added to the Annual Assessment chargeable to such new Owner) to
reimburse the Association for the administrative cost of transferring the
membership to the new Owner on the records of the Association.

1.5Voting Rights. The Association shall have two (2) classes of voting
membership as follows:

Class A.Class A Members shall be all Owners of Building Lots. Each Class A
Member shall from time to time be entitled (with respect to each Building Lot
owned by such Member) to cast two (2) votes for each 1,000 square feet of
Maximum Floor Area which is allocable to such Owner's Lot.

When more than one Person holds an interest in any Building Lot, all such
Persons shall be Members. The vote for such Building Lot shall be exercised in
accordance with Section 1.6 below.

 

 

--------------------------------------------------------------------------------

 

Class B.The Class B Member shall be Declarant and/or its Affiliate if Declarant
transfers any Lot to such Affiliate, so long as Declarant and/or Declarant’s
Affiliate owns any interest in a Lot or until Class B membership ceases. The
Class B Member shall be entitled to cast 10,000 votes. If the Class B membership
is comprised of more than one member, all decisions of the Class B membership
under this Declaration shall require unanimous consent of the Class B members.
The Class B membership shall cease when Declarant and its Affiliates, no longer
own any interest (including but not limited to any security interest) in Lots or
upon the earlier recording of an amendment to this Declaration, executed solely
by Declarant, and/or its Affiliate if Declarant transfers any Lot to such
Affiliate, stating that the Class B membership has ceased. If an affiliated
entity succeeds to the Declarant's or its Affiliate's ownership interest in all
or any portion of the Project, then such entity shall succeed to the Class B
member voting rights of Declarant as it pertains to the portion of the Project
owned by the entity.

1.6Vote Distribution. All voting rights shall be subject to the restrictions and
limitations provided in this Declaration and in the Articles and Bylaws. When
more than one Person holds an interest or interests in any Lot (“Co-Owner”), all
such Co-Owners shall be Members and may attend any meetings of the Association,
but only one such Co-Owner shall be entitled to exercise the votes to which the
Lot is entitled. Such Co-Owners may from time to time all designate in writing
one of their number to vote. Fractional votes shall not be allowed, and the
Class A votes for each Lot shall be exercised, if at all, as a unit. Where no
voting Co-Owner is designated or if such designation has been revoked, the votes
for such Lot shall be exercised as the majority of the Co-Owners of the Lot
mutually agree. Unless the Board receives a written objection from a Co-Owner,
it shall be presumed that the corresponding voting Co-Owner is acting with the
consent of his or her Co-Owners. No votes shall be cast for any Lot where the
Co-Owners present in person or by proxy owning the majority interests in such
Lot cannot agree to said votes or other action. The nonvoting Co-Owner or
Co-Owners shall be jointly and severally responsible for all of the obligations
imposed upon the jointly owned Lot and shall be entitled to all other benefits
of ownership. All agreements and determinations lawfully made by the Association
in accordance with the voting percentages established herein, or in the Bylaws,
shall be deemed to be binding on all Owners, their successors and assigns.

1.7Powers. The Association shall have the following powers, rights and duties,
in addition to those provided elsewhere in this Declaration, the Articles and
the Bylaws and those powers granted to a nonprofit mutual benefit corporation
pursuant to the California Corporations Code:

(a)Acquisition of Property. The Association shall have the power to acquire (by
gift, purchase or otherwise), own, hold, improve, operate, maintain, convey,
sell, lease, transfer, dedicate for public use or otherwise dispose of real or
personal property, including, without limitation, all Common Area Lots within
the Project, in connection with the affairs of the Association.

(b)Assessments, Liens. The Association, acting as Operator through its Board,
shall have the power to levy and collect assessments pursuant to Article 2 and
to perfect and enforce liens in accordance with the provisions of Article 2.

(c)Contracts. The Association, acting as Operator through its Board, shall have
the power to contract for goods and/or services for the Common Areas or for the
performance of any power or duty of the Operator under this Declaration, subject
to limitations set forth elsewhere in this Declaration, the Articles or the
Bylaws. The Association's power to contract shall include, but is not limited
to, the right to enter into agreements with one or more other owners'
associations for the purposes described in this Section.

(d)Delegation. The Association shall have the power to delegate its authority
and powers to committees, officers or employees of the Association.

(e)Enforcement. The Association, as Operator through its Board, shall have the
power to enforce this Declaration pursuant to the provisions hereof.

(f)Security Services. The Association, acting as Operator through its Board,
shall have the power to provide, or to contract for the provision of, security
patrols or other security measures, or both, as the Board deems necessary.

(g) Water Service. The Association, acting as Operator through its Board, shall
have the power to contract with the GWD to retain and obtain water service to
the Project at the point of the two (2) existing main water meters which serve
the Project. The Association, acting as Operator through its Board, shall have
the power to administer the distribution of water service obtained by the
Association from GWD throughout the Project through such Common Water Lines and
Private Water Lines as the Association may deem necessary and appropriate for
the further development and operation of the Project, which shall include
without limitation the power to install, maintain, repair and replace Common
Water Lines and Private Water Lines within the Project. The Association, acting
as Operator through its Board, shall have the power to assess Regular
Assessments against all Owners in the Project for Common Water Costs for water
service provided by the Operator through Common Water Lines in the Project and
the power to assess Special Assessments to each Owner for Private Water Costs
for water service provided by the Operator to such Owner's Lot and such Owner's
Buildings situated on such Owner's Lot through Private Water Lines.

 

 

--------------------------------------------------------------------------------

 

(h)Variances. The Association, acting as Operator through its Board, shall have
the power to grant reasonable variances from the provisions of this Declaration
from time to time, as the Board may deem, in its sole discretion, to be in the
best interests of the Project, in order to overcome practical difficulties and
to prevent unnecessary hardship in the application of the provisions contained
herein; provided, however, that: (a) a variance shall not materially affect any
of the Lots or Improvements in the Project; and (b) the Owner seeking the
variance shall otherwise be subject to and conform with all applicable Laws and
requirements. No variance granted pursuant to the authority granted herein shall
constitute a waiver of any provision of this Declaration as applied to any
person or real property.

1.8 Initial Board of Directors. The initial Board of Directors of the
Association shall consist of three (3) directors appointed by Declarant upon the
incorporation of the Association and shall hold office until the initial Board
calls the first annual meeting of Members pursuant to Section 1.11 below.

1.9 Subsequent Board of Directors. At the first annual meeting of Members, the
initial Board of Directors shall be ratified and confirmed to serve until the
next annual meeting or a new Board consisting of three directors shall be
elected, and such Board shall serve until the next annual meeting. At each
subsequent annual meeting of Members, a new Board consisting of three directors
shall be elected, and such Board shall serve until the next annual meeting. The
Bylaws may provide for staggered terms and lengths of terms for directors
different from those initially set forth in this Declaration and may provide for
a greater or lesser number of directors than set forth herein; provided,
however, in no event shall there be more than seven (7) directors or less than
three (3) directors. The Board shall undertake all duties and responsibilities
of the Association and the management and conduct of the affairs thereof, except
as expressly reserved herein to a vote of the Members.

1.10 Personal Liability. No member of the Board, or of any committee of the
Association, or any officer or manager of the Association shall be personally
liable to any Owner, or to any other party, including the Association, for any
damage, loss or prejudice suffered or claimed on account of any act, omission,
error or negligence of any such Person.

1.11 Annual Membership Meetings. The initial Board may call the first annual
meeting of Members at any time after the Association has been formed.
Thereafter, the Association shall hold an annual meeting of the Members in
accordance with the Bylaws of the Association.

1.12 Pre-Association Powers of Declarant. For purposes of this Article 1, the
Association shall not be deemed formed until it is incorporated and the Board
has been appointed or elected. Until such time as the Association has been
formed, Declarant shall be entitled to exercise all rights and powers the
Association would have when formed, as provided in this Declaration, and of an
association formed in accordance with the requirements of the Act, including,
but not limited to, the right to levy and enforce the payment of Assessments
pursuant to the terms of the Act.

ARTICLE 2

COVENANT FOR PAYMENT OF ASSESSMENTS

2.1 Creation of Lien and Personal Obligation for Assessments. Each Owner, for
each Lot owned which is subject to assessment hereunder, hereby covenants and
agrees, and by acceptance of a deed therefor, whether or not it shall be
expressed in such deed, is deemed to covenant and agree to pay to the Operator:
(a) annual Regular Assessments described in Section 2.5 for the periodic
maintenance, repair and replacement of all Common Areas and for the
reimbursement of the Operator for all manner of Common Expenses incurred by the
Operator including, without limitation, for Common Water Costs; (b) Special
Assessments described in Section 2.6, including, without limitation, for Private
Water Costs; (c) Reimbursement Assessments described in Section 2.7; and (d)
such other assessments which the Operator is authorized to levy pursuant to this
Declaration, such assessments to be established and collected as provided in
this Declaration. Assessments, together with interest pursuant to Section 2.8,
reasonable collection costs and attorneys’ fees, shall (except as otherwise
provided in Section 2.10) be a charge on the Lot and shall be a continuing lien
upon the Lot against which each such assessment is made, the lien to be
effective upon recordation of a notice of delinquent assessment. Each such
assessment, together with interest pursuant to Section 2.8, reasonable
collection costs and attorneys' fees, shall also be the personal obligation of
the Person who was the Owner of such Lot at the time the assessment fell due. If
more than one Person is the Owner of a Lot subject to assessment, the personal
obligation to pay such assessment shall be joint and several. The personal
obligation for delinquent assessments shall not pass to an Owner’s successors in
title, however, unless expressly assumed by them, but any lien established
hereunder shall remain a charge against the Lot except as set forth in Section
2.12.

 

 

--------------------------------------------------------------------------------

 

2.2 Purpose of Assessments. The assessments levied by the Operator shall be used
exclusively to pay Common Expenses and Common Parking Expenses (as defined in
Article 27), to reimburse the Operator for the costs incurred in bringing an
Owner into compliance with the Project Documents and only for such other
purposes as are expressly set forth in this Declaration.

2.3 Budgets. At least thirty (30) days prior to the date for commencement of
Regular Assessments pursuant to Section 2.5, and at least thirty (30) days prior
to the commencement of each calendar year thereafter, the Operator shall prepare
or cause to be prepared and shall distribute to all Owners a pro forma operating
budget (“Budget”) for such first or successive calendar year setting forth the
estimated revenue and expenses on an accrual basis. The Budget shall include a
reasonable allowance for contingencies, replacements and reserves. Until the
first organizational meeting of the Association is held, Declarant shall have
full authority to establish and determine the amount of Regular Assessments.
Thereafter, Regular Assessments shall be determined by the Association through
its Board as provided herein. Once the Association has been formed, the Operator
shall deliver, together with each annual Budget: (a) notice of the Members’
right to obtain copies of minutes of Board meetings, to the extent required
under California CIVIL CODE Section 1363; and (b) the summary of the provisions
of California CIVIL CODE Section 1354, as required by such Section.

2.4 Lots Subject to Assessment; Allocation of Assessments. Except as provided
below, all Lots within the Project are subject to Regular Assessments and to
Special Assessments.

(a) Lots 3, 8, 11 and 12 and other Exclusive Use Area Expenses. All Exclusive
Use Area Expenses shall be paid directly by the Owner(s) entitled to the use and
benefit of such Exclusive Use Area(s), but to the extent any such Exclusive Use
Area Expenses are administered and incurred by the Operator they shall be
assessed by the Operator to the Owner(s) entitled to the use and benefit of such
Exclusive Use Area(s) as a Regular Assessment To the extent any such Exclusive
Use Area(s) is (are) shared by more than one Owner as reasonably determined by
the Operator, the Owners entitled to the use and benefit of such Exclusive Use
Area(s) shall share all Exclusive Use Expenses attributable to such Exclusive
Use Area(s) on an equitable basis based upon the respective usage of or benefits
derived from such Exclusive Use Area and Exclusive Use Area Improvements as
determined by the Operator or by mutual agreement of such Owners. Without
limiting the foregoing, and by way of example, all costs and expenses incurred
by the Operator and not directly paid for by the Owners or Occupants of Lots 3,
8, 11 or 12, respectively, for their Exclusive Parking Areas, shall be assessed
solely to the Owner(s) of such Lots, as applicable, as Exclusive Use Area
Expenses of such Owner(s), respectively.

(b) Common Expenses. Except as otherwise provided in this Declaration,
including, without limitation, as to assessments pertaining to Exclusive Use
Area Expenses, certain Common Expenses attributable to Common Utility Lines,
including Common Water Lines, and Common Parking Expenses, and except for
Reimbursement Assessments described in Section 2.7, all Regular Assessments and
Special Assessments shall be allocated pro rata among all Building Lot Owners
entitled to use the Common Areas in question, with each Building Lot Owner's
share to be a fraction, the numerator of which shall be the “Deemed Area of
Land” for each such Owner's Building Lot, and the denominator of which shall be
the sum of the various numerators for all Owners of Building Lots entitled to
use such Common Areas (which shall specifically exclude the acreage of the
Common Area Lots and all public dedications). The Deemed Area of Land for each
Building Lot for all purposes of this Declaration shall mean the actual acreage
of the Building Lot in question (as set forth on Exhibit “C”), plus the area of
additional land, if any, which is attributable to parking areas allocated for
use by the Owner, Occupants and Permittees of such Building Lot by easement from
another Building Lot in the Project, and less the land area, if any, which is
located upon such Building Lot and which is allocated by easement for parking
use by the Owners, Occupants and Permittees of another Building Lot in the
Project. Exhibit “D” attached hereto sets forth, among other things, the Deemed
Area of Land allocated to each Building Lot as of the date of recordation of
this Declaration which is based upon the pending amended development plan for
the Project. The Deemed Area of Land for each Building Lot shall be adjusted to
reflect any changes to the amended development plan for the Project once
approved by the City and recorded.

(c) Common Parking Expenses. Regular Assessments and Special Assessments for
Common Parking Expenses (including Real Property Taxes and insurance
attributable to Common Parking Areas) shall be allocated pro rata among all
Building Lot Owners entitled to use the Common Parking Areas in question, with
each Owner's share to be a fraction, the numerator of which shall be the total
number of Allocated Parking Spaces within such Common Parking Areas which are
allocated to the Building Lot(s) owned by such Owner and the denominator of
which shall be the sum of the various numerators of all such Allocated Parking
Spaces for all Owners of Building Lots entitled to use such Common Parking
Areas. The Allocated Parking Spaces for each Building Lot are set forth on
Exhibit “D” attached hereto. Regular Assessments and Special Assessments for
Common Parking Areas shall commence with respect to each Building Lot upon the
later of completion of the Common Parking Improvements required to serve such
Building Lot or issuance of a certificate of occupancy or other equivalent
authorization for occupancy for the Building constructed upon such Building Lot.

 

 

--------------------------------------------------------------------------------

 

(d) Trash Removal. The cost of Common Area trash and rubbish removal, if any,
shall be allocated pro rata as equitably determined by the Operator among all
Owners who share in such trash removal services, based upon Floor Area of all
constructed Buildings of all such Owners sharing in such trash removal services.
Trash and rubbish removal for each Building shall be coordinated and paid
individually by the Owners of such Buildings as Exclusive Use Area Expenses.
Regular Assessments and Special Assessments for Common trash removal services
shall commence with respect to each Building Lot upon the issuance of a
certificate of occupancy or other equivalent authorization for occupancy for the
Building constructed upon such Building Lot.

(e) Common Utility Expenses and Common Water Costs. Common Expenses attributable
to Common Utility Lines, including Common Water Lines, which, in the Operator’s
reasonable judgment, are fairly allocable to the servicing of Common Areas and
Common Area Improvements shall be allocated pro rata among all Building Lot
Owners entitled to use the Common Utility Lines and Common Water Lines in
question, with each Building Lot Owner's share to be a fraction, the numerator
of which shall be the Floor Area of all Buildings actually constructed upon such
Owner’s Building Lot, and the denominator of which shall be the sum of the
various numerators for all Owners of Buildings entitled to use such Common Areas
and Common Area Improvements. The remaining cost of maintaining, repairing and
replacing Common Utility Lines, including Common Water Lines, shall be allocated
directly to and paid by the Owner or Owners whose Building(s) is (are) served by
such Common Utility Lines or Common Water Lines, or, if more than one Owner, to
such user Owners in such proportion as is set forth in a separate recorded
agreement executed by such Owners and furnished to the Operator or pursuant to
the Operator's measurement of metered usage by such Owners or such utilities or
water. If there are two (2) or more user Owners, then unless and until the
Operator is provided with such a separate agreement, or installs separate
metering devices to measure usage by such Owners, the Operator shall allocate
the cost of the Common Utility Lines or Common Water Lines on an equitable basis
among all of the benefited Owners as reasonably determined by the Operator. By
way of illustration, pursuant to such pro rata allocation, if two (2) Buildings
were serviced by one Common Utility Line or Common Water Line, each such
Building Lot Owner would be responsible for one-half (1/2) of the cost thereof.
Regular Assessments and Special Assessments for Common Utility Expenses shall
commence upon the recordation of the Final Map which contains such Building Lot.

(f) Real Property Taxes. Real Property Taxes attributable to Common Area Lots
(which shall be distinguished from Real Property Taxes attributable to Common
Areas situated upon Building Lots) shall be allocated pro rata among all Owners
of Building Lots, with each Building Lot Owner's share to be a fraction, the
numerator of which shall be the Deemed Area of Land for each such Owner’s
Building Lot, and the denominator of which shall be the sum of the various
numerators for all Owners of Building Lots entitled to use such Common Areas
(which shall specifically exclude the acreage of the Common Area Lots and all
public dedications, it being intended that the property value, if any, of any
Common Area Lots and areas of public dedication be allocated by the taxing
authority ratably as part of the property value of all Building Lots within the
Project). Real Property Taxes attributable to Common Area Lots shall consist of
all Real Property Taxes attributable to land and Improvements located upon the
Property exclusive of Real Property Taxes attributable to (i) Building Lots and
all Improvements located thereon; and (ii) any undeveloped portion of the
Property until such time as Declarant or its successor has designated such
undeveloped portion as a “Common Area Lot” and such property has been improved
with Common Area Improvements and a certificate of occupancy or other
governmental approval authorizing use of such Common Area Improvements has been
issued. Real Property Taxes attributable to Common Parking Areas shall be
allocated and paid as provided in Section 2.4(c) above. Regular Assessments and
Special Assessments for Real Property Taxes attributable to Common Area Lots
shall commence with respect to each Building Lot upon the recordation of the
Final Map which contains such Building Lot.

(g) Building Lot Real Property Taxes, Repairs and Insurance. The payment of Real
Property Taxes attributable to any Building Lot and all Improvements thereon
(including, without limitation, Common Area Improvements thereon, if any, and
Real Property Taxes for Common Area Lots which have been allocated to such
Building Lot as provided herein), costs of repairs and maintenance and all
insurance premiums for policies covering the same shall be paid directly by the
Owner of such Building Lot as provided in this Declaration.

2.5 Regular Assessments.

(a) Purpose. Regular Assessments shall be used only to defray Common Expenses
including Common Parking Expenses and Common Water Costs.

 

 

--------------------------------------------------------------------------------

 

(b) Date of Commencement of Regular Assessments; Due Dates. Regular Assessments
for all existing Buildings located upon Building Lots shall commence as of the
recordation of this Declaration. The Owner(s) of any undeveloped Building Lots
shall pay all costs and expenses for maintenance and repair of such undeveloped
Building Lots without contribution from any other Owners and shall pay all
Common Expenses, Real Property Taxes, utility costs, if any, and insurance costs
attributable to such undeveloped Building Lots (including the prorata share of
Common Area Lot Real Property Taxes which are allocated to such Building Lots),
commencing upon recordation of the Final Map which contains such Building Lot,
but such Building Lot Owners shall not pay any Regular Assessments for Common
Parking Expenses or Common Area trash removal until the applicable commencement
of such Assessments for such Owner as provided in Sections 2.4(c) or (d) above.
Once a certificate of occupancy or other equivalent authorization for occupancy
shall be issued for a new Building upon a Building Lot and all required
Exclusive Parking Areas or Common Parking Areas for such Building have been
completed, the Owner of the Building Lot upon which such Building has been
constructed shall become obligated to pay to the Operator such Owner’s pro rata
share of all Regular Assessments and other Assessments payable pursuant to this
Declaration including Assessments for Common Parking Expenses and Common Area
trash removal, as applicable in accordance with the applicable pro rata share
allocation as provided in this Article 2. The first Regular Assessments shall be
adjusted according to the number of months remaining in the calendar year in
which such assessments commence and shall be prorated for any partial month (on
the basis of a 30-day month). The Operator shall fix the amount of the Regular
Assessment against each Lot at least thirty (30) days in advance of each Regular
Assessment period and shall provide written notice of such Regular Assessments
to every Owner of a Lot subject thereto.

(c) Failure to Fix Regular Assessments. The omission by the Operator to fix the
Regular Assessments hereunder before the expiration of any calendar year, for
the next year, shall not be deemed either a waiver or modification of any
provisions of this Declaration or a release of any Owner from the obligation to
pay the assessments or any installment thereof for that or any subsequent year,
and the Regular Assessment fixed for the preceding year shall continue until new
Regular Assessments are fixed.

(d) Revised Regular Assessment. If the Operator reasonably determines that the
Regular Assessment established for any year is, or will become, insufficient to
meet all Common Expenses, it may determine the approximate amount of such
deficiency and revise the amount of the Regular Assessments for each Owner for
the balance of such year to reduce or avoid the deficiency. After the end of
each calendar year, the Operator shall cause an accounting to be made of all
Common Expenses for such year and the amount of Regular Assessments and any
Special Assessments paid for such year. If the Regular Assessments and any
Special Assessments collected exceed the Common Expenses, the Operator may
refund the excess to Owners, or apply such excess toward Regular Assessments
next becoming due from Owners, in either event in the same proportion as the
Regular Assessments were paid.

(e) Payment of Assessments. Regular Assessments shall be due and payable by the
Owners to the Association in advance in equal monthly installments, on or before
the first (1st) day of each month of each calendar year, or in such other manner
as the Operator shall designate.

2.6 Special Assessments.

(a) Purpose. Special Assessments may be levied by the Operator:

(i) If the Operator determines that the Regular Assessments are or will be
insufficient to defray actual Common Expenses for a given year due to
unanticipated delinquencies or cost increases or as Reconstruction Assessments
for unexpected repairs, replacements or reconstruction of any Improvements in
those Common Areas maintained by the Operator;

(ii) If funds are otherwise required for any authorized activity of the
Operator; or

(iii) As Capital Improvement Assessments, for the purpose of defraying, in whole
or in part, the cost of construction of any capital improvements within the
Common Areas (excluding Exclusive Use Areas) deemed reasonably necessary by the
Operator for the benefit of the Project, provided that any such capital
improvement assessment in excess of five percent (5%) of all Regular Assessments
budgeted for that calendar year, except for those necessary for compliance with
the Americans With Disabilities Act, shall require approval by the vote or
written consent of Members holding a majority of the voting power of the
Association Members, and the Declarant for so long as Declarant owns any portion
of the Project; or

(iv) For Private Water Costs.

 

 

--------------------------------------------------------------------------------

 

(b) Establishment. The Operator shall determine the approximate amount necessary
to defray the expenses set forth in Section 2.7(a) which shall be assessed
against the Owners as a Special Assessment; provided, however, that the Operator
may, in its discretion, prorate such Special Assessment over the remaining
months of the calendar year or levy the full assessment immediately against each
Lot subject to assessment. Special Assessments may be assessed against an
individual Lot or Lots or fewer than all Lots in the Project in the reasonable
discretion of the Operator based upon an equitable allocation of the Private
Water Costs or Common Expenses comprising such Special Assessments to the Lots
which are benefited by such Common Expenses. Any Special Assessment in excess of
ten percent (10%) of the budgeted Regular Assessments of the Operator for the
calendar year in which a Special Assessment is levied shall require approval by
Members holding a majority of the voting power of the Association Members, and
the Declarant for so long as Declarant owns any portion of the Project.

(c) Payment of Assessments. Special Assessments shall be due and payable within
thirty (30) days after a Member receives written notice from the Operator
specifying the amount of the Special Assessment, unless the Operator specifies
in such notice a later date for payment, provided in no event shall any Owner be
liable for any Special Assessments until its obligation to pay Regular
Assessments shall have commenced hereunder.

2.7 Reimbursement Assessment. The Operator may also impose a Reimbursement
Assessment against any Owner to reimburse the Operator for costs incurred in
bringing the Owner and the Owner's Lot into compliance with the provisions of
this Declaration, the Articles, Bylaws and rules and regulations of the
Association, if any, which assessment may be imposed by the Operator after
notice and an opportunity for a hearing which satisfy the requirements of § 7341
of the California Corporations Code, as set forth in the Bylaws.

2.8 Effect of Non-Payment of Assessments: Remedies of the Operator. Any
assessment against an Owner and its Lot made in accordance with this Declaration
shall be a debt of the Owner of the Lot from the time the assessment is due. Any
assessment not paid within thirty (30) days after the due date shall bear
interest from thirty (30) days following the due date at the rate of the greater
of (a) twelve percent (12%) per annum, or (b) two percent (2%) per annum over
the Prime Rate published in the California Edition of the Wall Street Journal
most recently before the due date, or the maximum amount permitted by applicable
law. The Operator may bring an action at law against the Owner personally
obligated to pay the assessment, and in addition thereto, or in lieu thereof,
may foreclose the lien against the Lot.

Any assessment not paid within fifteen (15) days after the due date shall be
delinquent. The amount of any such delinquent assessment plus costs of
collection, late charges, interest and attorneys' fees, shall be and become a
lien upon the Lot when the Operator causes to be recorded in the Office of the
County Recorder of Santa Barbara County, California, a Notice of Delinquent
Assessment, which shall state the amount of such delinquent assessment and such
other charges thereon as may be authorized by this Declaration, a description of
the Lot against which the same has been assessed, the name of the record Owner
of the Lot and, in order for the lien to be foreclosed by non-judicial
foreclosure, the name and address of the trustee authorized by the Operator to
enforce the lien by sale. The Notice of Delinquent Assessment shall be signed by
the person designated by the Operator for that purpose or, if no one is
designated, by Declarant or the President of the Association. Upon payment of
the delinquent assessment and charges in connection with which the Notice of
Delinquent Assessment has been recorded, or other satisfaction thereof, the
Operator shall cause to be recorded a further notice stating the satisfaction
and the release of the lien thereof. Such lien may be enforced by sale by the
Operator after failure of the Owner to pay such assessment in accordance with
its terms, such sale to be conducted in accordance with the provisions of §2924,
§2924b and §2924c of the California Civil Code applicable to the exercise of
powers of sale in mortgages or in any other manner permitted by law. The
Operator shall have the power to purchase the Lot at the foreclosure sale and to
hold, lease, mortgage and convey the same. Suit to recover a money judgment for
unpaid assessments, interest and attorney’s fees may be commenced and maintained
without foreclosing or waiving the lien securing the same. Any sale or transfer
of any Lot pursuant to this Section 2.8 shall not disturb the possession, or
otherwise diminish the rights or enlarge the obligations, of any Occupant under
any then-existing lease.

2.9 Right of Owner to Audit Books and Records of Operator. Each year, each Owner
shall have the right, exercisable by delivering ten (10) days advance written
notice to the Operator, to have conducted, at such Owner's cost and expense, one
(1) audit of the Operator's books and records pertaining to the operation of the
Project. Any such audit may encompass any or all of the three (3) previous years
of the operation of the Project; provided, however, any Owner shall be entitled
to audit any given year only once. If any such audit discloses any error in the
determination of the proportionate share of Regular Assessments of any Owner or
in the composition of any cost comprising the Regular Assessments: (a) an
appropriate adjustment shall be made promptly between the Owner(s) and the
Operator to correct the error; and (b) if the error is greater than ten percent
(10%) of the auditing Owner’s actual proportionate share of the Regular
Assessments, then the Operator shall reimburse the auditing Owner for the
reasonable auditor's fees and costs incurred by the auditing Owner in having the
audit performed.

 

 

--------------------------------------------------------------------------------

 

2.10 Subordination of the Lien to Mortgages. The lien of any assessment levied
upon a Lot pursuant to this Declaration shall be subordinate and subject to the
lien of any Mortgage now or hereafter placed upon such Lot, which has been made
in good faith and for value and recorded prior to the recordation of any such
assessed lien, and the sale or transfer of such Lot pursuant to judicial or
nonjudicial foreclosure of a prior Mortgage shall extinguish the lien of such
assessments as to payments which became due prior to such sale or transfer;
provided, however, that Owner shall continue to remain personally liable for the
assessment. No sale or transfer shall relieve such Lot from lien rights for any
assessments thereafter becoming due. Where the Mortgagee of a prior Mortgage or
other purchaser of a Lot obtains title to the same as a result of foreclosure,
such acquirer of title, its successors and assigns, shall not be liable for the
share of assessments chargeable to such Lot which became due prior to the
acquisition of title to such Lot by such acquirer.

2.11 Estoppel Certificate. The Operator shall furnish or cause an appropriate
officer to furnish, within ten (10) days of a written demand by any person, a
certificate signed by an officer of the Operator setting forth whether the
assessments on a specified Lot have been paid. A properly signed certificate of
the Operator with respect to the status of assessments on a Lot is binding upon
the Operator as of the date of its issuance.

2.12 Personal Liability of Owner. No Owner may exempt itself from personal
liability for assessments, nor any part thereof, levied by the Operator, nor
release the Lot it owns from the liens and charges of assessments pursuant to
this Declaration, by waiving the use and enjoyment of the Common Areas and
facilities thereof, or by abandonment of its Lot(s).

2.13 No Offsets. All assessments shall be payable in the amounts specified by
that particular assessment, and no offsets against such amount shall be
permitted for any reasons, including, without limitation, a claim that the
Operator is not properly exercising its duties of maintenance, operation or
enforcement.

2.14 Transfer of Property. After transfer of any Lot within the Project, the
transferring Owner shall not be liable for any assessment levied on such Owner’s
prior Lot after the date such Lot is transferred and written notice of such
transfer is delivered to the Operator. The transferring Owner shall remain
responsible for all assessments and charges levied on its Lot prior to any such
transfer.

ARTICLE 3

ARCHITECTURAL AND DEVELOPMENT REVIEW COMMITTEE

3.1 General Control over Property. Declarant shall initially exercise all of the
rights and powers of the Committee set forth in this Declaration (including,
without limitation, under Article 6 hereof), unless and until any or all of such
rights and powers are assigned by Declarant as provided in this Declaration.
After formation of the Association, when Declarant's rights are assigned by
Declarant to the Committee as provided in this Declaration, any consent or
approval previously given by Declarant in the exercise of such rights and powers
shall be binding upon the Committee and all Owners. Declarant and Committee
shall follow the basic procedures for granting or denying approvals, as set
forth in this Article 3, unless otherwise provided in a Supplemental Declaration
(as defined in Article 14), a deed or lease of a Lot reflecting a conveyance
from Declarant. Whenever this Declaration requires any matter to be approved by
the Committee, such matter shall require approval by Declarant (in lieu of
approval by the Committee) until such rights and powers are assigned by
Declarant to the Committee pursuant to this Declaration. After such rights and
powers have been so assigned to the Committee, the Committee's approval of such
matters shall be required as set forth in this Declaration. Notwithstanding
anything to the contrary contained in this Article 3, all Improvements within
the Project shall be subject to review by the City of Goleta Design Review Board
(the “City Design Review Board”) and any approvals granted by the Committee
shall not be construed as approval by the City Design Review Board, nor shall
approvals granted by the Design Review Board constitute approval by the
Committee.

3.2 Assignment of Declarant’s Rights. Declarant may at any time, and from time
to time, assign all or any portion of its rights in this Declaration with
respect to all or any portion of the Properties to the Committee established in
this Article. Unless and until Declarant assigns any of its rights to the
Committee, Declarant may unilaterally (i.e., without approval of the Board of
the Association, the Members or any other Owner) by Recorded instrument (i)
reasonably amend from time to time the procedures for granting or denying
approvals, as set forth in this Article 3, and (ii) terminate or modify the
requirements for architectural review and approval by Declarant or the Committee
as provided in this Declaration with respect to all or any portion of the
Property in which event this Declaration shall remain in full force and effect
except for the provisions so terminated or modified.

3.3 Members of Committee. The Architectural Review and Design Review Committee,
sometimes referred to in this Declaration as the “Committee,” shall consist of
three (3) members. The initial members of the Committee shall be representatives
of Declarant. Declarant shall have the right and power at all times to appoint
and remove a majority of the members of the Committee or to fill any vacancy of
such majority until such time as Declarant's Class B membership voting rights
shall cease as provided in Section 1.5; provided, however, that Declarant may,
prior to such date, transfer Declarant's rights of appointment to the Owners of
a majority of the Lots by Recorded instrument. In any event the Owners of a
majority of the Lots may appoint and remove at least one (1) member of the
Committee. After Declarant’s Class B membership voting rights cease or upon such
earlier date as Declarant may have transferred Declarant's right to appoint a
majority of the members of the Committee, the Owners shall have the power to
appoint and remove all of the members of the Committee by vote of the Members.
If and when Declarant assigns any of its rights to the

 

 

--------------------------------------------------------------------------------

 

Committee, as provided in Section 3.2 above, the Committee shall begin to
function as a committee. The Committee shall have the right and duty to
promulgate reasonable standards against which to examine any request made
pursuant to this Article, in order to ensure that the proposed plans conform
harmoniously to the exterior design and existing materials of the Buildings in
the Project. Association Board members may also serve as Committee members.

3.4 Removal. The right to remove any member or alternate member of the Committee
shall be and is hereby vested solely in the Declarant until such time as
Declarant shall transfer and assign such rights to the Association, at which
time, the Association, through its Board shall possess such rights.

3.5 Terms of Office. The term of all Committee members appointed shall be one
(1) year. Any new member appointed to replace a member who has resigned or has
been removed shall serve such member's unexpired term. Members whose terms have
expired may be reappointed.

3.6 Resignations: Vacancies. Any member of the Committee may, at any time,
resign from the Committee upon written notice to Declarant and the Board.

3.7 Duties and Appeals. It shall be the duty of the Committee to perform the
functions required of it pursuant to this Declaration; to consider and act upon
each Application which is submitted to it pursuant to the terms of this
Declaration; to enforce the Design Guidelines if any are adopted; and to perform
all other duties delegated to it by the Operator or imposed upon it by this
Declaration. Any Owner may appeal any decision of the Committee upon written
notice to the Committee.

3.8 Meetings. The Committee shall meet as often as it, in its sole, absolute and
unfettered discretion, considers necessary or proper to perform properly its
duties and obligations pursuant to this Declaration. The vote, written consent
or written approval of any two (2) members shall constitute an act by the
Committee, unless the unanimous decision of its members is otherwise required
pursuant to this Declaration. The Committee shall keep written records of all
actions the Committee takes.

3.9 Design Guidelines. The Committee may, from time to time, and in its sole,
absolute and unfettered discretion, adopt Design Guidelines and amend any Design
Guidelines adopted by the Committee; provided, however, that no such amendment
shall apply to any previously approved (or deemed approved) Improvement within
the Project, and provided further that to the extent the City Design Review
Board imposes more stringent design criteria than that adopted by the Committee
in the Design Guidelines, the Design Review Board criteria shall control. The
Design Guidelines may include (a) standards and procedures for Committee review;
and (b) guidelines for Improvements, which may include, but not necessarily be
limited to, guidelines for the architectural design of Improvements, site plans,
floor plans and exterior elevations, the size and location of buildings
(including setback requirements), the height of Buildings (including
architectural features), the location and pitch of slopes, requirements for
grading, excavation and drainage, the location and capacity of facilities for
utilities, parking areas, loading areas and docks, trash areas (including
compactor pads), Exclusive Use Areas, landscaping designs and irrigation plans,
color schemes, signs, exterior lighting, and finishes and materials for use in
the Project. Notwithstanding the foregoing, and notwithstanding anything in any
Design Guidelines to the contrary (or which may be interpreted as being to the
contrary), the following are exempt from the Design Guidelines: (i) Improvements
existing or under construction on the date of recordation of this Declaration;
(ii) Improvements for which the discretionary governmental approvals have been
obtained from the City before the date of this Declaration; (iii) the repair,
restoration and/or reconstruction of those Improvements identified in (i) and
(ii) above in the event of partial or total destruction or damage thereof which
is not intentionally caused by the Owner.

3.10 Variances. Subject to approval by the City of Goleta, Declarant or the
Committee may authorize variances from compliance with any of the architectural
provisions of this Declaration, including restrictions upon height, size, floor
area or placement of structures, or similar restrictions, when circumstances
such as topography, natural obstructions, hardship, aesthetic or environmental
consideration may require. Such variances must be evidenced in writing and
signed by an authorized representative of Declarant or the Committee. If such
variances are granted, no violation of the covenants, conditions and
restrictions contained in this Declaration shall be deemed to have occurred with
respect to the matter for which the variance was granted. The granting of such a
variance shall not operate to waive any of the terms and provisions of this
Declaration for any purpose except as to the particular property and particular
provision hereof covered by the variance, nor shall it affect in any way the
Owner's obligation to comply with all Laws.

 

 

--------------------------------------------------------------------------------

 

3.11 Design Review Fees; Compensation of Members. The Committee may establish
and make available to the Owners reasonable procedural rules and may assess
reasonable design review fees to defray the expenses of any and all
architectural review. Such design review fees shall be imposed with respect to
any submission of plans in connection with review of plans and specifications
including, without limitation, the number of sets of plans to be submitted. The
members of the Committee shall receive no compensation for services rendered,
other than design review fees as provided herein and reimbursement for expenses
incurred by them in the performance of their duties hereunder, which may include
without limitation, fees for retention of professional architects, engineers and
other design consultants to assist the Committee in the processing of plans and
specifications and rendering of approvals and performance of the Committee’s
duties under this Article 3.

ARTICLE 4

DUTIES AND POWERS OF OPERATOR

4.1 Operator Duties and Powers. Declarant shall initially exercise all of the
rights and powers of the Operator set forth in this Declaration (including,
without limitation, under Article 6 hereof), unless and until any or all of such
rights and powers are assigned by Declarant as provided in this Declaration.
After formation of the Association, if and when any or all of such rights are
assigned by Declarant to the Association, any consent or approval previously
given by Declarant in the exercise of such rights and powers as Operator shall
be binding upon the Association and all Owners. The Operator shall be charged
with the duties and shall have all the powers set forth in this Declaration,
including, but not limited to, the following:

(a)Assessments. The Operator shall fix, levy, collect and enforce Assessments as
described in Article 2.

(b)Common Areas. The Operator shall maintain, repair, replace, restore, operate,
control and manage all Common Area Lots and all Common Areas of the Project
wherever located and all facilities, Improvements and equipment located thereon,
including without limitation, all Common Water Lines, Common Utility Lines,
Common Landscaping and Common Parking Areas as further described in Article 8
below, except to the extent such maintenance has been assumed by a governmental
agency or public or private utility, and except as otherwise set forth herein.
The Operator may employ or contract with third party managers, employees or
other persons to manage the Common Area Lots and other Project Common Areas on
behalf of the Operator. The Owner of each Lot covenants and agrees to the
foregoing and that it shall cooperate with the Operator in the administration of
this Declaration. Nothing in this Section or elsewhere in this Declaration shall
preclude or be interpreted as precluding the Operator from retaining a “managing
agent” within the meaning of §1363.1 of the California Civil Code, as it may be
amended or replaced from time to time, to perform all or any portion of the
duties and responsibilities of the Operator. If the Operator so retains such a
“managing agent,” then the “managing agent” and the Operator shall make all
arrangements necessary or proper to ensure that funds accepted or received by
the “managing agent” and belonging to the Operator are deposited and handled in
compliance with §1363.2 of the California Civil Code, as it may be amended or
replaced from time to time. The Operator may retain an affiliate of Declarant as
managing agent and the Operator may contract for equipment, tools, supplies and
other goods for the Common Area and may employ personnel necessary for the
effective operation and maintenance of the Common Area.

 

(c)Exclusive Use Areas. To the extent, and only to the extent, the Operator
assumes the obligations of any Owner(s) to maintain, repair, insure, replace,
restore, operate, control and manage the Exclusive Use Area(s) of such Owner(s),
including, without limitation, any Private Water Lines, the Operator shall
maintain, repair, insure, replace, restore, operate, control and manage such
Exclusive Use Area(s) and all Exclusive Use Improvements, as further described
in Article 8 below, except to the extent such maintenance has been assumed by a
governmental agency or public or private utility, and except as otherwise set
forth herein. At the request of any Owners sharing rights to any Exclusive Use
Areas, the Operator may, but shall not be obligated to, administer the operation
of such Exclusive Use Areas as between the Owners entitled to use such Exclusive
Use Areas and as between such Owners and all other Owners, Occupants and
Permittees of the Project.

(d)Discharge of Liens. The Operator shall discharge by payment, if necessary,
any lien against the Common Area Lots or any other Common Areas of the Project
or any portion thereof, and, if placed thereon as a result of the action of an
Owner or Owners, assess the cost thereof as a Reimbursement Assessment (as
described in Section 2.7) to the Owner or Owners responsible therefor; provided,
however, that such Owner or Owners shall be given notice of the lien and the
proposed discharge at least fifteen (15) days prior to discharge by the
Operator, any opportunity to be heard by the Operator, either orally or in
writing, at least five (5) days prior to the proposed discharge and before a
decisions to discharge is made.

(e)Payment of Expenses. The Operator shall pay all expenses and obligations
incurred by the Operator in the conduct of its business, including, without
limitation, all licenses, Common Expenses, Common Water Costs and Common Parking
Expenses, costs of water to the Project provided by GWD, Real Property Taxes and
governmental charges levied or imposed against any and all Common Area Lots.

 

 

--------------------------------------------------------------------------------

 

(f)Adoption of Rules. The Operator may adopt reasonable, non-discriminatory
“Rules and Regulations” not inconsistent with this Declaration. The Rules and
Regulations shall relate to the use of the Common Area and all facilities
thereon, and to the conduct of Occupants and Permittees with respect to the
Project and the Owners. Such Rules and Regulations shall be binding upon all
Occupants and Permittees.

(g)Access; Right of Entry. For the purpose of performing any act reasonably
related to the performance by Operator of its responsibilities or the exercise
by Operator of its rights hereunder, Operator and the agents or employees of
Operator shall have the right after reasonable notice (except in cases of
regular, routine maintenance and emergencies where no notice shall be necessary)
to enter any Lot, whether or not within the Common Area. In addition, Operator
and its authorized agents, representatives, assignees and employees, and the
City and its authorized representatives shall have the right to enter upon and
inspect any Lot and the exterior of any Building or Building Appurtenances for
the purpose of ascertaining whether or not the provisions of this Declaration
have been or are being complied with, and take whatever corrective action may be
deemed necessary or proper, consistent with the provisions of this Declaration,
and shall not be deemed guilty of or liable for trespass by reason of such
entry. However, nothing herein shall be construed to impose any obligation upon
Operator to maintain or repair any portion of any Lot or Improvement thereon
which is to be maintained or repaired by the Owner thereof. Each Owner shall
permit access to such Owner’s Lot and the exterior of any Building or Building
Appurtenances on such Owner’s Lot by any Person authorized by Operator, as
Operator may deem reasonably necessary, to perform any act reasonably related to
the performance by Operator of its responsibilities or rights hereunder. Each
Owner hereby waives all claims for damages for any injury or inconvenience to or
interference with Owner’s business, any loss of occupancy or quiet enjoyment of
the Building or Lot, any claim of trespass or any other loss occasioned by
Operator’s entry upon a Lot or Improvement thereon pursuant to this paragraph.

(h)Enforcement. Operator shall have the authority to enforce this Declaration in
accordance with the provisions of Article 20, below.

(i)Acquisition and Transfer of the Project. Operator shall have the power to
acquire (by gift, purchase, or otherwise), own, hold, improve, build upon,
operate, maintain, convey, sell, lease, transfer, dedicate for public use, or
otherwise dispose of real and/or personal property in connection with the
management of the Common Area and the administration of this Declaration,
including, without limitation, the right to transfer the Common Area Lot(s) to
the Association or to the City or any third party.

(j)Contracts. Operator shall have the power to contract for goods and services
for the Common Area in fulfilling its obligations hereunder including, without
limitation, contracting with GWD or any successor water agency for water service
to the Project.

(k)Parking Regulation and Control. Operator shall have the power to regulate and
allocate parking and to establish “parking”, Reserved Parking, “after hours
parking” and “no parking” areas within the Common Parking Areas, all subject to
the terms of this Declaration and approval by the City of Goleta, including
without limitation, the provisions of Section 7.2, but the Operator shall not
have the right to regulate Exclusive Parking Areas located upon any Building Lot
which are intended to serve only the Owner, Occupants, and Permittees of such
Building Lot, such Exclusive Parking Areas to be regulated solely by the Owner
of such Building Lot. The Operator’s power includes, without limitation, the
right to erect Improvements within the Common Area and implement policies to
control, restrict or provide for additional parking by the Project Occupants and
Permittees and the public, for the benefit of the Project as a whole, including
without limitation, the power to grant the right to use non-exclusive Common
Parking Areas after normal business hours of the Project as described in Section
7.2 to the public and third parties that are not Occupants of the Project or
Permittees of any particular Owner or Occupant of the Project, as well as the
right to grant and reserve designated parking spaces within the Common Parking
Areas for the benefit of specific Occupants of the Project and their Occupants
and Permittees such as delivery vehicle parking, short term ATM or other
pick-up, drop-off and/or delivery type parking, all subject to the terms of this
Declaration and provided that at all times parking within the Project is
maintained so as to comply with all applicable Laws. The Operator shall exercise
such rights and powers in accordance with the terms of this Declaration so as to
preserve the rights of all Owners, Occupant and Permittees with parking rights
in the Common Parking Areas.

(l)Security. Operator shall have the right to reasonably establish and modify
levels of security personnel, services and/or equipment for the Common Areas of
the Project as the Operator may from time to time determine in the exercise of
its reasonable discretion. Costs of any such Common Area security personnel,
services and/or equipment shall constitute Common Expenses, except to the extent
the need for any such security arises solely as the result of the conduct or use
of any Owner or Occupant of the Project, in which event, such security costs
shall be charged to such Owner or Occupant as a Special Assessment. Security
personnel, equipment and services for any Buildings within the Project shall be
subject to the determination of each Building Owner, but may be implemented in
coordination with Common Area security with the Operator’s approval and at the
expense of the Building Owner(s) requesting such coordinated security
implementation.

 

 

--------------------------------------------------------------------------------

 

(m)Insurance. Operator shall maintain insurance for all Common Area Lots and all
other Common Areas of the Project as provided in Section 8.9 of this
Declaration.

4.2Transfer of Interest and Obligations of Declarant and Operator.

(a)Permissive Transfers by Declarant. Any and all of the rights, powers and
reservations of Declarant set forth herein may be assigned by Declarant to any
person or entity, provided such assignee agrees in writing to accept such
assignment and to assume the duties of Declarant pertaining thereto arising
after the date of such assignment. An assignee may succeed to the same rights,
powers and reservations and be subject to the same obligations and duties as are
herein given to and assumed by Declarant, as a successor Declarant, provided
such assignee: (a) holds or acquires record title to all or any portion of the
Project; and (b) Declarant (or a successor Declarant) executes and records a
document which expressly names such party as successor Declarant and assigns the
rights and duties of Declarant hereunder. Notwithstanding any provision of this
Declaration to the contrary, Declarant may, at any time, relieve itself of its
rights and obligations under this Declaration by recording a notice stating that
Declarant has surrendered said rights and obligations and, upon recordation of
such notice, even if it is not specified therein, said powers and obligations
shall immediately vest in the Association, in accordance with Article 1. If at
any time Declarant ceases to exist and has not made such an assignment, the
rights and obligations of Declarant shall automatically vest in the Association,
in accordance with Article 1.

(b)Operator Transfers to Managing Agent. Nothing in this Declaration shall
preclude or be interpreted as precluding the Operator from retaining a “managing
agent” within the meaning of §1363.1 of the California Civil Code, as it may be
amended or replaced from time to time, to perform all or any portion of the
duties and responsibilities of the Operator. If Operator so retains such a
“managing agent,” then the “managing agent” and the Operator shall make all
arrangements necessary or proper to ensure that funds accepted or received by
the “managing agent” and belonging to Operator are deposited and handled in
compliance with §1363.2 of the California Civil Code, as it may be amended or
replaced from time to time. In all events, so long as Declarant is Operator,
Declarant or an affiliate of Declarant may act as managing agent.

4.3Termination of Responsibility. The responsibilities of Declarant or its
transferee pursuant to this Declaration including, without limitation, all
responsibilities as Operator, shall cease at the time Declarant or its
transferee ceases to own any interest (including a security interest) in the
Project. Upon such transfer, the Association (pursuant to Article 1) shall
assume all of the obligations and succeed to all of the rights and powers of
Declarant as set forth herein.

ARTICLE 5

PERMITTED AND PROHIBITED USES

5.1Permitted Uses. Unless otherwise specifically prohibited herein, Permitted
Uses shall include those uses permitted by applicable City zoning and land use
regulations, provided such use is performed and carried out entirely within a
Building that is so designed and constructed that the operations and uses comply
with: (a) all Laws and (b) the provisions of this Declaration. If any applicable
Laws are less restrictive than the provisions of this Declaration, the more
restrictive provisions shall apply.

5.2Prohibited Uses. The following uses shall be prohibited within the Project:
any residential uses; trailer courts; mobile home parks; recreational vehicle
campgrounds; junk yards; commercial excavation of building or construction
materials, except in the usual course of construction of improvements; dumping,
disposal, incineration or reduction of garbage, sewage, offal, dead animals or
refuse; stockyards or slaughter of animals; refining of petroleum or of its
products; smelting of iron, tin, zinc or other ores; cemeteries or burial
services; jails and honor farms, labor camps or migrant worker camps; petroleum
storage yards and/or munitions-related manufacturing or storage activities. In
addition, there shall not be permitted any use which would be offensive by
reason of odor or fumes (other than odors or fumes ordinarily emitted by uses
commonly associated with mixed use commercial developments similar to the
Project type including, without limitation, as from restaurants), dust, smoke,
noise or pollution, or hazardous (beyond legally mandated limits) by reason of
danger of fire or explosion. Uses which are neither expressly approved nor
disapproved hereunder, may be approved only with the prior written consent of
the Association Board.

5.3Nuisances. No Owner or Occupant shall create or permit any public or private
nuisance on any portion of the Project. All incinerators or other equipment for
the storage or disposal of trash, garbage or refuse shall be kept in a clean and
sanitary condition. No odors shall be permitted to arise therefrom so as to
render any Lot or portion thereof unsanitary, unsightly, offensive or
detrimental to any property in the vicinity or to the Occupants thereof. No use
or operation shall be conducted in the Project which is noxious, offensive,
unsightly or which may interfere with the quiet enjoyment of other Owners and
Occupants.

5.4Necessary Permits. Prior to commencement of any operation or use upon a Lot,
each Owner or Occupant, shall demonstrate to the Committee that Owner has
obtained all necessary permits for the operation or use proposed by such party.

 

 

--------------------------------------------------------------------------------

 

5.5Other Operations and Uses. Operations and uses which are neither specifically
prohibited nor specifically authorized by this Declaration may be permitted in a
specific case if an Application containing operational plans and specifications
are submitted to and approved in writing by the Committee. Approval or
disapproval of and compatibility with such operational plans and specifications
shall be based upon the effect of such proposed operations or uses on the
balance of the Project and the Owners and Occupants thereof, but shall be in the
sole discretion of the Committee. Prior to submitting an application to and
seeking approval from the City, or any other governmental or quasi-governmental
agency having jurisdiction over the Project, of any permit or approval (or any
amendment or modification to any previously approved permit or approval)
relating to the use, development and construction of Improvements upon any Lot
not previously approved and/or exempted from the provisions of this Declaration,
the Owner or Occupant shall submit the same to the Committee in accordance with
Article 6 hereof.

5.6Laws. No Owner or Occupant shall permit any activity, use or operation on any
portion of the Project in violation of any Law. Each Owner and Occupant shall,
upon written notice from Declarant, or the Operator, discontinue any use which
is finally determined by any governmental entity having such jurisdiction to be
a violation of any Law. Each Owner and Occupant shall, immediately upon receipt
from any governmental entity of an alleged violation of any Law, provide a copy
of such allegation to the Operator, notwithstanding such party’s belief that
meritorious defenses to such allegations exist.

ARTICLE 6

REGULATION OF IMPROVEMENTS

6.1Approval of Application Required. Except as provided in this Article 6, no
Improvement shall be constructed, reconstructed, rebuilt, erected, placed,
altered, used, maintained or permitted to remain in the Project (i) unless the
Improvement and intended use thereof conforms with all applicable Laws and this
Declaration; and (ii) until plans, specifications and other documentation
required by the Committee (or as otherwise specified in any Design Guidelines
adopted by the Committee) for the Improvement and the intended use thereof
(“Application”) have been submitted to and approved in writing by the Committee.
Notwithstanding the foregoing, the following Improvements shall be exempt from
the provisions of this Article 6 and are not required to be the subject of an
Application pursuant to this Article 6: (i) Improvements existing or under
construction on the date of recordation of this Declaration, except to the
extent materially modified after the date of recordation of this Declaration;
(ii) Improvements which are substantially consistent with the Site Plans and for
which the discretionary governmental approvals have been obtained from the City
before the date of this Declaration; (iii) Improvements within the interior of a
Building such as tenant improvements, lobbies and other interior space; and (iv)
the repair, restoration and/or reconstruction of those Improvements identified
in (i), (ii) and (iii) above in the event of partial or total destruction or
damage thereof which is not caused by Owner, and to the extent such Improvements
are restored to substantially the same configuration, elevation and with
materials and colors substantially similar to the Improvements in place prior to
such damage or destruction. Each Application, including all exhibits and
supporting materials and documentation, must be submitted in duplicate. Such
Applications shall be in such form and shall contain such information as may be
required by the Committee, but shall in any event include the following:

(a)A site development plan of the Lot showing the nature, grading scheme, kind,
shape, composition, and location of all structures with respect to the
particular Lot (including proposed front, rear and side setback lines), and with
respect to structures on adjoining Lots, and the number and location of all
parking spaces and driveways on the Lot, if any;

(b)A landscaping plan for the particular Lot;

(c)A plan for the location of signs and lighting; and

(d)A building elevation plan showing dimensions, materials and exterior color
scheme in no less detail than required by the appropriate governmental authority
for the issuance of a building permit.

Material changes to previously approved plans must be similarly submitted to and
approved by the Committee.

6.2Basis for Disapproval. The Committee shall have the right to disapprove an
Application submitted to it in the event any part of the Application: (a) is not
in accordance with this Declaration, and any Design Guidelines or other
requirements adopted by the Committee; or (b) is incomplete; or (c) is not in
compliance with the applicable governmental approvals and regulations for the
Project, or other City development standards and reputations applicable to the
Property, including without limitation City Design Review Board plans or
requirements; or (d) is deemed by the Committee to be contrary to the best
interests of the Project or the Owners; or (e) any combination of the foregoing.
The Committee shall not unreasonably withhold its approval of an Application
submitted to it, but may condition its approval on the satisfaction of one or
more conditions set forth in writing. In this regard, the Committee may base its
approval or disapproval on criteria which may include, but are not limited to,
the following: (i) the adequacy of the Building locations and dimensions on the
Lot; (ii) the adequacy of the parking to be provided; (iii) conformity and
harmony of external design with neighboring structures; (iv) effect of location
and proposed use of proposed Improvements on neighboring Lots and the types of
operations and uses thereof; (v) relation of topography, grade and finish ground
elevation of the Lot being improved

 

 

--------------------------------------------------------------------------------

 

to that of neighboring Lots; (vi) proper facing of main elevation with respect
to nearby streets and other buildings; (vii) adequacy of screening trash
facilities and mechanical, air conditioning or other rooftop installations;
(viii) adequacy of landscaping; and (ix) conformity of the Application to the
purpose and general plan and intent of this Declaration. No Application shall be
approved which does not provide for the underground installation of all utility
services. The Committee may condition its approval of an Application on such
changes therein as it deems appropriate such as, and without limitation, the
approval of such Improvements by a holder of an easement which may be impaired
thereby or upon approval of any such Improvements by the appropriate
governmental entity. Any Committee approval conditioned upon the approval by a
governmental entity shall not imply the Operator is enforcing any government
codes or regulations, nor shall the failure to make such conditional approval
imply that any such governmental entity approval is not required. In reviewing
or approving any Application, the Committee shall not be responsible for
determining compliance with any governmental land use or building construction
ordinances or requirements.

6.3Result of Inaction. The Committee shall approve or disapprove an Application
within thirty (30) days after receipt of a complete Application. If the
Committee fails either to approve or disapprove an Application within such
thirty (30) day period, then it shall be conclusively presumed that the
Committee has disapproved the Application, unless the applicant has delivered to
the Committee, within fifteen (15) days after the expiration of the thirty (30)
day period, a notice in writing setting forth a date of initial submittal of the
complete Application to the Committee and the fact that no approval or
disapproval has been given as of the date of such notice. If the Committee
thereafter fails to either approve or disapprove the Application on or before
the fifteenth (15th) day after the Committee’s receipt of such notice, the
provisions of this Declaration requiring approval of such Application shall be
deemed to have been waived by the Committee with respect to such Improvements;
provided, however, that such waiver shall not be deemed to be a waiver of any
other covenant, condition or restriction provided herein. One (1) set of the
Application shall, with the approval or disapproval of the Committee endorsed
thereon, be returned to the Owner submitting it, and the other set shall be
retained by the Committee for its permanent files. In the case of a conditional
approval of an Application, the written conditions shall accompany the
Committee's written conditional approval.

6.4Proceeding With Work. Upon the Committee's approval of an Application
pursuant to this Article 6, the Owner to whom the approval is granted and
delivered, shall, as soon as practicable, satisfy all conditions thereof (if
any) and diligently proceed with the commencement and completion of all approved
construction, refinishing, alterations, excavations and landscaping so that no
Improvement remains in a partly-finished condition any longer than reasonably
necessary for completion thereof. In addition, each Owner shall cause all work
to be as non-disruptive as practicable to the Project and the guests, invitees,
tenants, employees and Owners who use the Project. Each Owner shall disrupt
traffic flow and parking as little as possible during construction and shall
clean up daily any construction debris to the extent reasonably practicable. In
all cases, work shall be commenced within six (6) months following the date of
such approval. If work is not commenced within six (6) months following the date
of such approval, then the approval given pursuant to this Article 6 shall be
deemed revoked; provided, however, upon written request made prior to the
expiration of said six (6) month period, the Committee may, in its sole,
absolute and unfettered discretion, extend the time for commencing work.

6.5Completion of Work. Construction, refinishing, alteration or excavation of
any Improvements previously approved under this Article 6 shall be expeditiously
completed and shall in all instances be completed within one (1) year following
the commencement thereof, except for so long as such completion is rendered
impossible or would result in hardship due to action of the elements, fire or
other casualty, war, riot, labor dispute, inability to procure or general
shortage of labor or material in the normal channels of trade, delay in
transportation, delay in inspections, governmental action or inaction or
moratorium or any other cause beyond the reasonable control of the Owner so
obligated, whether similar or dissimilar to the foregoing, financial inability
excepted. Failure to comply with this Section 6.5 shall constitute a breach of
this Declaration and subject the defaulting Owner or Owners to all enforcement
procedures set forth in this Declaration or any other remedies provided by law
or in equity. Upon completion of construction of any Improvement, one complete
set of as-built plans shall be submitted to and maintained by the Committee.

6.6Estoppel Certificate. At the request and expense of any Owner, the Committee
shall deliver to such Owner an estoppel certificate within thirty (30) days
following receipt of a written request therefor. If the Committee does not have
an as-built survey of the Owner’s Lot in its files, then any such request shall
be accompanied by an ALTA map of survey or a certified as-built survey of the
Owner's Lot. The estoppel certificate shall certify that as of the date of the
certificate either (a) all Improvements made or work done on or within the
Owner's Lot comply with this Declaration; or (b) such Improvements or work do
not so comply, in which event the certificate shall identify the non-complying
Improvements and shall set forth the cause or causes for such noncompliance. Any
existing or prospective Owner, Occupant or Mortgagee in good faith for value
shall be entitled to rely on the certificate with respect to the matters set
forth therein, such matters being conclusive as between the Committee and all
such subsequent parties in interest.

 

 

--------------------------------------------------------------------------------

 

6.7Indemnity and Limitation of Liability. Neither Declarant, the Association,
the Operator nor the Committee, nor any member of the Board or the Committee,
nor any agents, employees or contractors of Declarant, the Association, the
Members, Occupants, the Operator or the Committee (individually or collectively,
“Indemnitee”) shall be liable for any liability, damage, loss, cost, expense or
prejudice suffered, incurred or claimed by any Owner, Occupant or other person
(an “Applicant”) who submits an Application, or by any other Person (including
any other Owner or Occupant); and each Applicant who submits an Application
shall forever hold each and every Indemnitee harmless from and against any
liability, damage, loss, cost, expense or prejudice suffered, incurred or
claimed by such Applicant, and shall forever indemnify, defend, protect and hold
each Indemnitee harmless for any liability, damage, loss, cost, expense or
prejudice suffered, incurred or claimed by any other Person (including any other
Owner or Occupant), arising from, our of or in connection with (a) any defects
in any plans, drawings, specifications or other documentation submitted in any
Application, revised or approved in accordance with this Declaration, or for any
structural or other defects in any work done according to such plans, drawings,
specifications or other documentation; (b) the approval or disapproval of any
Application, whether or not defective; (c) the construction or performance of
any work, whether or not constructed or performed pursuant to an approved
Application; (d) the development of any Lot within the Project; (e) the
execution and filing of an estoppel certificate pursuant to Section 6.6, whether
or not the facts therein are correct, provided that the Committee has acted in
good faith in issuing such estoppel certificate on the basis of such information
as may be possessed by it; or (f) any combination of the foregoing.

6.8Development Requirements of City. The Property is subject to and each Owner
shall comply with the development criteria, restrictions and other requirements
set forth in all applicable governmental requirements including, without
limitation the Development Agreement conditions of the City recorded June 25,
2007 and Ordinance No. 07-04. The City has the right to review and approve site
development plans for each Lot pursuant to policies and standards promulgated,
approved or adopted by the City, including, without limitation, the City's
Zoning Ordinance The City's review may include, but shall not be limited to,
sign location, landscaping, access drives and building architecture. If any
requirement imposed by the City is different from a requirement contained
herein, the more restrictive requirement shall prevail. Each Owner and Occupant
is responsible for identifying and conforming with all City requirements.

6.9Improvement Standards and Limitations. All standards and limitations
contained in this Declaration supplement the controls established by applicable
zoning, land use-related entitlements and approvals granted for development of
the Project and applicable building, fire and other governmental ordinances,
codes, rules and regulations; and of the foregoing, the more restrictive shall
apply. Each Owner and Occupant is responsible for identifying and conforming
with all Laws.

(a)Landscaping. To the extent there is any landscaping to be located upon a
Building Lot, such Building Lot shall be landscaped by the Owner in accordance
with the Application approved by the Committee pursuant to this Article 6 and
any landscaping plans approved by the City for such Lot prior to issuance of a
certificate of occupancy by the City of Goleta. If not previously installed, the
Owner shall also install the Common Landscaping to be located upon such Building
Lot, if any, in accordance with the plans and specifications adopted by the
Declarant, or as otherwise approved by the Committee prior to issuance of a
certificate of occupancy by the City of Goleta. . Once installed, landscaping in
the Project shall be maintained, repaired and replaced as provided in Section
8.8 and Section 9.1 of this Declaration.

(b)Exclusive Use Areas. Exclusive Use Areas including Private Water Lines shall
be maintained, repaired and replaced by the Owner(s) entitled to the exclusive
use of such areas or, if agreed as between the Operator and such Owner(s),
maintained, repaired and replaced by the Operator provided all costs and
expenses incurred by the Operator in connection therewith shall be charged to
the Owner(s) entitled to the exclusive use of such areas in accordance with
Article 8.

(c)Signs. Except for street and traffic control signs and such other signs as
may be required by applicable Law, and Common Signage installed by Declarant or
the Operator, no sign, billboard or other advertising shall be erected, placed
or maintained within the Project without written approval of the Committee.

(d)Parking Areas. The Committee shall have the authority to disapprove any
Application for the construction of any Building on a Building Lot in the
Project if the Application does not provide for parking on such Building Lot
and/or within the Allocated Parking Spaces for such Building Lot in the Common
Parking Areas in compliance with applicable ordinances, rules and regulations of
the City. The purpose and intent of this requirement is to ensure that all
development and parking arrangements comply with any City-imposed requirements
for shared parking existing on the date of this Declaration. No Owner may lease
or otherwise make use of its Lot in a manner that would result in a shortage of
parking for any other Owner of any Lot(s) or otherwise cause the parking
arrangements for the Project to be in violation of the terms of this Declaration
or any City-imposed parking requirements.

(e)Exterior Lighting. Exterior lighting shall conform to the Design Guidelines
and shall not be of such intensity, size, color or location as to be a nuisance
to Owners, Occupants or the general public.

 

 

--------------------------------------------------------------------------------

 

(f) Utility Lines and Antennas. No sewer, water, drainage or utility lines,
cables or wires or other devices for the communication or transmission of
electric current, power or signals (including, but not limited to, telephone,
television, microwave or radio signals) shall be constructed, placed or
maintained anywhere in or upon any Lot other than within Buildings or structures
unless contained in underground conduits; provided, however, transformers and
terminal equipment related thereto may be installed above ground if screened
from view of adjacent streets and Lots in a manner satisfactory to the
Committee. No antenna, satellite dish or disc for transmitting or receiving
telephone, television, microwave or radio signals shall be placed on any Lot
unless (i) such antenna, dish or disc, whether on the ground or on a Building,
is screened from view of adjacent streets and Lots in a manner satisfactory to
the Committee; and (ii) the prior written consent of the Committee is obtained.
Nothing contained in this Section shall prohibit (x) the erection or use of
temporary power or telephone facilities incidental to the construction or repair
of Improvements on any Lot, or (y) the installation and maintenance of security
and surveillance devices upon the exterior of Buildings, within Common Areas
adjacent to such Buildings or elsewhere upon an Owner’s Lot and Exclusive Use
Areas. No Owner shall enter into any contract or agreement with the City, the
County of Santa Barbara, the GWD or any other governmental agency or entity or
public utility with respect to sewer lines or connections, water lines or
connections, or street improvements (including, but not limited to, curbs,
gutters, parkways, street lighting or other utility connections, lines or
easements) relating to the Project or any Lot without the prior written consent
of the Committee (including the Committee's approval of the contract or
agreement proposed to be entered into), which may be withheld if the Committee
determines such contract or agreement, or the improvements to be constructed
pursuant thereto, are not consistent with the Declaration or any of the other
Project Documents.

(g) Excavation and Underground Utilities. No excavation shall be made except in
connection with construction of an Improvement, and upon completion thereof,
exposed openings shall be back filled and disturbed ground shall be graded,
leveled and restored to its original or approved similar condition.

6.10 Disclosure and Waiver of Conflict of Interest. Board and Committee members
may be elected by, appointed by, affiliated with or employed by one or more
Owners. If an Owner submits an Application to the Committee for approval,
Committee members appointed by such Owner may have a conflict of interest in
rendering their decisions. No Owner nor any Board or Committee member affiliated
with such Owner shall have any liability to any other Owner, Occupant or other
Person as a result of decisions which may benefit such Owner rendered in good
faith by the Board, Committee or any Board or Committee member, and each Owner
hereby waives any claim of liability against each other Owner, the Board, the
Committee or any Board or Committee member, based upon such conflict of
interest.

ARTICLE 7

OPERATIONS GENERALLY

7.1 Slope and Drainage Use. The Owner of each Lot will permit free access by
Owners of adjacent or adjoining Lots and by Declarant to slopes and Common
Drainage and Irrigation Facilities located on the Owner's Lot which affect such
adjacent or adjoining Lots when such access is required for the maintenance of
permanent stabilization on said slopes, or maintenance of the drainage
facilities for the protection and use of property other than the Lot on which
the slope or drainageway is located. No Owner shall in any way modify, interfere
with or obstruct the established surface drainage pattern over the Owner’s Lot
or over any adjacent Owner's Lot from adjoining or other Lots, including any
bio-swales located on any such Lots, and each Owner shall make adequate
provisions for proper drainage of such Owner’s Lot without modification of any
established and approved drainage over the Owner's Lot. For the purpose of this
paragraph, “established” drainage is defined as the drainage patterns at the
time the overall grading of each Lot is completed in accordance with the
City-approved grading plans therefor. Upon completion of final grading of a Lot,
no surface drainage shall be directed across any portion of an adjoining Lot
(unless an easement for such purpose is granted herein or on the Final Map); all
surface drainage shall be directed to a public or private street or into the
underground drainage system. Each Owner shall maintain, repair and keep free
from debris or obstruction the drainage system and facilities (if any) located
on his Lot.

7.2 Parking; Common Parking Areas; Parking Regulations.

(a) The Owners intend that this Declaration satisfy any City-imposed
requirements for shared parking existing on the date of this Declaration.

(b) All Common Parking Areas of the Project shall, unless designated by the
Operator as Reserved Parking Spaces as provided in this Declaration, be
available for use by the Owners, Occupants and Permittees of all Building Lots
which the Operator may designate as being entitled to use such Common Parking
Areas in this Declaration, concurrently with the grant and conveyance of the
Building Lots or pursuant to a separate written agreement between Declarant and
such Building Lot Owner in accordance with the terms of this Declaration. Any
Exclusive Parking Area shall be available for use solely by the Owners,
Occupants and Permittees of the Building Lot upon which such Exclusive Parking
Area is situated.

(c) All portions of the Common Parking Areas shall be non-exclusive among the
Owners, Occupants and Permittees entitled to use such facilities and such other
parties to whom the Operator may grant rights to the use of non-exclusive Common

 

 

--------------------------------------------------------------------------------

 

Parking Areas after normal business hours for the Project, except that the
Operator shall have the right to designate from time to time portions of the
Common Parking Areas as Reserved Parking Spaces reserved for the exclusive use
and enjoyment of one or more Owners and their respective Occupants and
Permittees, provided (i) each Building Lot Owner shall be entitled to have the
Operator establish and reserve for the exclusive use of such Building Lot Owner
and the Occupants and Permittees of such Building Lot up to five percent (5%) of
the total Allocated Parking Spaces allocated to such Building Lot (as described
and reflected in Exhibit “D”), as Reserved Parking Spaces, and (ii) all Reserved
Parking Spaces allocated to any Owner shall be deemed to be part of the total
Allocated Parking Spaces which are allocated to such Owner, and (iii) in
granting such Reserved Parking Spaces there shall always remain available to all
other Owners and Occupants such Owners’ and Occupants’ respective Allocated
Parking Spaces (both reserved and unreserved). Each Building Lot Owner’s
Allocated Parking Spaces includes such Building Lot Owner’s allocable share of
visitor and handicapped parking spaces. Operator shall have the right to
establish the location of such Reserved Parking Spaces for all Building Lot
Owners on a reasonable and equitable basis in its reasonable discretion. Each
Building Lot shall have the right to sell at any price desired by such Owner, or
to otherwise provide to, itself and its Occupants, the right to the use and
enjoyment of such Reserved Parking Spaces. In designating the location of
Reserved Parking Spaces, the Operator shall use its reasonable business judgment
and endeavor to designate the location of all Reserved Parking Spaces on a
reasonable, fair equitable and non-discriminatory manner, and shall, where
appropriate, consider proximity of the Reserved Parking Spaces to the Owner’s
Building and access to exits, stairwells and elevators. In the exercise of its
reasonable business judgment, the Operator shall have the right to grant to the
public including third parties that are not Owners or Occupants of the Project
or Permittees of any particular Owner, rights to utilize Common Parking Areas on
an unreserved “as-available” and non-exclusive basis that shall fairly reflect
such third parties’ actual usage of the Common Parking Areas or to accommodate
such third party user’s parking requirements after normal business hours,
including granting to such third party users, parking allotments greater than
that allocated or required by such parties by applicable Laws, for time periods
after “business hours” i.e., before 8:00 a.m. and after 6:00 p.m. Mondays
through Fridays, and at all times on Saturdays, Sundays and holidays, as limited
by the provisions of this Section 7.2 and additional restrictions Operator may
impose on such usage, and provided in any event, no such special parking rights
shall materially and adversely diminish the parking rights granted herein to the
Owners, Occupants and Permittees entitled to use the Common Parking Areas of the
Project. No Building Site Owner shall allow any of its Occupants or Permittees
to mark or designate any portion of the Common Parking Areas, establish signs
thereon or chain or block off any portion of the Common Parking Areas for the
exclusive use of such Owner’s Occupants or Permittees. All Building Site Owners
shall cause all Occupants and Permittees to park their vehicles only within
parking areas located upon such Owner’s Building Lot and in those portions of
the Common Parking Areas which are designated by the Operator for that purpose.
Each Building Site Owner assumes responsibility for compliance by its Occupants
and Permittees with each of the Governing Documents, including, without
limitation, all of the terms and provisions of this Declaration (including,
without limitation, those pertaining to parking provisions contained herein and
rules promulgated from time to time by Operator pursuant hereto). Each Owner
authorizes the Operator to cause to be towed away any vehicle belonging to any
Owner, Occupant or Permittee parking in violation of these provisions, and/or to
attach violation stickers or notices to such vehicle. If the Operator elects, or
is required by the City, to limit or control parking by Occupants and Permittees
of the Property including the public or other third parties authorized by the
Operator to utilize such parking, whether by validation of parking tickets,
parking meters or any other method of assessment, or to undertake any program
for bus, rapid transit, free or reduced cost transportation, each Building Site
Owner agrees to participate in such validation, assessment or transportation
program under such reasonable rules and regulations as are from time to time
established by the Operator with respect thereto, provided revenue derived from
any parking charges derived from any Common Parking Areas in the Project shall
be used to offset Common Parking Expenses. Notwithstanding the foregoing, there
shall be no charge to the general public for non-exclusive after business hours
(including on weekends) parking within the Common Parking Areas of the Project
or for any parking for the general public to access and utilize open space, park
and wildlife areas within the Project and the Operator shall cause portions of
the Common Parking Areas reasonably proximate to such open space, park and
wildlife areas to remain open and free of charge to the general public for such
use. Nothing contained herein shall be deemed to create liability upon
Declarant, the Association or the Operator for any damage to motor vehicles of
any Owner, Occupant or Permittee or from loss of property with regard to such
motor vehicles.

(d) No commercial truck is permitted to be parked on any Lot unless hidden from
view from other Lots within the Project and from public and private streets by
attractive visual barriers. Notwithstanding the immediately preceding sentence,
commercial trucks may park for the purpose of loading and unloading on all Lots;
provided, however, reasonable restrictions concerning permitted times for
parking, loading and unloading commercial trucks, which may be applicable to one
or more Lots, may be adopted by the Operator.

 

 

--------------------------------------------------------------------------------

 

(e) Any implementation of parking controls over any Common Parking Areas or
Exclusive Parking Areas shall be subject to the approval of the Operator.
Subject to the provisions of Section 7.2(c) above regarding free public access
and parking, the Operator may install a card access system for any of the Common
Parking Areas and receive reimbursement through Common Parking Expense charges
from the Owners and Occupants of all Building Lots entitled to use such Common
Parking Areas for the cost of installing such system and the cost of access
cards and replacement cards. The Operator shall, upon request by any Building
Site Owner, issue appropriate parking access cards or other access means to each
holder of Monthly Parking Privileges. Each Owner’s allocable share of such costs
shall be computed in the same manner as each Owner’s share of other Common
Parking Expenses. Occupant’s payments of monthly charges for Monthly Parking
Privileges may be paid to the Operator or directly to the Operator’s designated
parking operator. In connection with the implementation of parking controls for
the Project, the Operator may, subject to approval by the Owners, and subject to
the provisions of Section 7.2(c) above regarding free public access and parking,
implement paid parking for visitors to the Project. Each Building Site Owner
shall have the right to purchase from the Operator visitor parking validations
at such price as may be established from time to time by the Operator. All
income received from the sale of visitor parking validations shall be applied to
and deducted from Common Parking Expenses otherwise payable by the Owners.

(f) Each Building Lot Owner shall be responsible for constructing or otherwise
causing the construction of additional parking spaces on a Common Area Lot
and/or upon such Owner’s Building Lot, as necessary to satisfy all Laws in
connection with the construction of a Building on such Owner’s Lot.

(g) Declarant reserves the right to relocate, at its expense, any Common Parking
Areas of which it is an Owner so long as alternative interim and permanent
parking is provided for all Owners, Occupants and Permittees entitled to utilize
such relocated parking, in an amount sufficient to conform with the City zoning
requirements and any more restrictive parking requirements that may be
established by Declarant or the Operator pursuant to a written agreement with
any Owner. Nothing contained herein shall be deemed to prohibit Declarant or the
Operator from imposing transient hourly and/or monthly parking fees for Occupant
and Permittee parking.

(h) Occupants within the Project will have widely varying parking requirements.
To ensure Common Parking Areas and Reserved Parking Spaces are used in the most
efficient manner and in the best interest of all Occupants entitled to the use
thereof, the Operator may adopt from time to time reasonable rules and
regulations governing the use of the Common Parking Areas and Reserved Parking
Spaces as well as systems required to implement any the City Transportation
Demand Management requirements (“TDM Plan”) or “park and ride” program, if any,
as may be required and approved for the Project by the City or any other
governmental authority. Each Owner shall furnish the Operator with a list of its
employees and the license numbers of their vehicles within fifteen (15) days
after Operator requests such information. Except as may be required by any “TDM
Plan” with respect to “park and ride” facilities, if any, each Owner shall be
responsible for ensuring that its employees and the employees of its Occupants
and Permittees comply with all the provisions of this Section 7.2(j) and such
other parking rules and regulations as may be adopted and implemented by the
Operator from time to time, including, but not limited to, systems of
validation, shuttle transportation or any other programs which may be deemed
necessary or appropriate by the Operator to control, regulate or assist parking
in the Project in accordance with the terms of this Declaration. No vehicle
shall be parked on a Lot other than within striped parking spaces thereon,
within a Building or within a storage area prepared in accordance with this
Declaration, except temporarily while loading or unloading at a doorway or
loading area of a Building. Except for Lots 9 and 10 until such time as new
buildings are constructed on such Lots (at which time the following restriction
shall also apply to Lots 9 and 10), no Person shall store or keep anywhere on a
Lot or any public street abutting such Lot, (i) any inoperable commercial
vehicle, dump truck, cement mixer truck, oil or gas truck, or (ii) any operable
or inoperable camping trailer, boat, aircraft, mobile home, recreational
vehicle, motor home or any other similar vehicle except within an enclosed
building or behind a visual barrier, prepared in accordance with Article 5
hereof, screening the sight of such vehicles from the building pads on the other
Lots within the Property. No Person shall conduct repairs, restorations, or
painting of any motor vehicle, boat, trailer, aircraft or other vehicle upon any
portion of the Property except wholly within an enclosed Building. No parking
shall be permitted which may obstruct free traffic flow, constitute a nuisance,
or otherwise create a safety hazard.

(i) Because the foregoing uses involve the potential for overburdening of the
Common Parking Areas, if such overburden occurs, the Operator shall take action
to mitigate the problem as provided below:

(i) Overburden Trigger. If either the Operator receives written notice from an
Owner to monitor the Common Parking Areas as provided herein or the Operator
determines that the Common Parking Areas appear to be overburdened, the Operator
shall monitor the Common Parking Areas to determine if the Common Parking Areas
are overburdened. Use of the Common Parking Areas shall be deemed to be
overburdened when the occupancy of the Common Parking Facilities is on average
over ninety-five percent (95%) occupied for five (5) consecutive days, checked
three (3) times per day at least one (1) hour apart, between the hours of 8:00
a.m. and 6:00 p.m., Saturdays, Sundays and holidays excluded. If any such
overburden of the Common Parking Areas occurs, the Operator shall take the
mitigation measures provided in subparagraph (ii) below.

 

 

--------------------------------------------------------------------------------

 

(ii) Mitigation Measures. If any overburdening of the Common Parking Areas
occurs as provided in (i) above, the Operator shall take the following
mitigation measures in the following order as needed: (1) reduce or eliminate
any excess parking use by any parties who are not Owners, Occupants or
Permittees of the Project, if any; (2) reduce or eliminate the use by any Owner
or its Occupants found to be overburdening the Common Parking Areas; and/or (3)
take any other reasonable action.

The purpose for the above overburden/mitigation provision is solely to provide a
failsafe mechanism should the Common Parking Areas become seriously
overburdened. This provision is not in any way intended to set the maximum
amount of Allocated Parking Spaces or parking rights for the Common Parking
Areas, or to otherwise be used as a basis for issuing additional Allocated
Parking Spaces or any other parking rights or privileges.

7.3Storage and Loading Areas. Except with respect to Lots 3, 8, 11,12 and 14 and
the existing Range building on Lots 9 and 10 until such time as such
Improvements are removed and Lots 9 and 10 are re-developed, subject to
Committee approval, which may be withheld in its sole, absolute and unfettered
discretion:

(a) No materials, supplies or equipment shall be stored in any area on a Lot,
except inside a closed Building or on a temporary basis behind a Committee
approved visual barrier which screens such areas from the view of adjoining Lots
and public streets.

(b) Loading areas and docks shall be set back and screened to minimize the
visual and noise effects from the street in accordance with the requirements of
the Conditions of Approval for the Map. All loading areas shall be hidden from
view from public streets by visual barriers approved by the Committee.
Notwithstanding the foregoing, it may not be practical or feasible for all
loading areas and docks to comply with this restriction, in which event, as to
those loading areas and docks, the Committee shall have the right to designate
hours for loading and unloading and the rules reasonably necessary to minimize
the visual and noise effects thereof.

(c) Any shared loading areas shall be maintained and repaired by the Operator
and the costs associated therewith shall be charged by the Operator to the
Owners entitled to the use of such shared loading areas on an equitable basis as
reasonably determined by the Operator.

7.4 Inspection. Declarant, members of the Operator, members of the Committee and
their authorized representatives may from time to time, at any reasonable hours,
enter upon and inspect any Lot, or any portion thereof, or Improvements thereon,
to ascertain compliance with this Declaration and other Project Documents, but
without obligation to do so or liability therefor provided, however, no such
entry shall be permitted to inspect the interior or exterior of any Building
Improvements without at least five (5) business days’ prior written notice and a
statement for the reasons such entry is permitted or required under the Project
Documents.

7.5 Division of Land. No Lot shall be subdivided or re-subdivided without the
prior written approval of Declarant (or the Operator, if there is no Declarant)
which may be withheld in its sole, absolute and unfettered discretion and all
other required government approvals. If a subdivision or re-subdivision of a Lot
is so approved, each of the Lots created as a result of the subdivision or
re-subdivision shall be subject to this Declaration and the other Project
Documents.

7.6 Hazardous Materials. Each Owner with respect to the Lot(s) owned by such
Owner covenants to do as follows:

(a) At all times and in all respects to comply, and cause all of its Occupants
to comply, with all Environmental Laws regarding the use, storage and disposal
of Hazardous Materials.

(b) Each Owner shall cause its Occupants and Permittees to procure, maintain in
effect and comply with all conditions of any and all permits, licenses, and
other governmental and regulatory approvals required for its or its use of the
Project, including, without limitation, discharge of (appropriately treated)
materials or wastes into or through any sanitary sewer serving the Project.
Except as discharged into the sanitary sewer in strict accordance and conformity
with all applicable Environmental Laws, no Person shall cause any Hazardous
Materials removed from the Project to be removed and transported except solely
by duly licensed haulers to duly licensed facilities for final disposal of such
materials and wastes. Each Owner, Occupant and user shall in all respects
handle, treat, deal with and manage any and all Hazardous Materials in, on,
under or about the Project in total conformity with all applicable Environmental
Laws and prudent industry practices regarding management of such Hazardous
Materials and no Owner shall modify or alter any bio-swales within the Project.

 

 

--------------------------------------------------------------------------------

 

(c) No Owner shall (i) install, use, employ or permit to be installed, used or
employed, any underground storage tank in, on, about or under the Property
except in compliance with all laws, including, without limitation, Environmental
Laws, or (ii) conduct the “treatment,” “storage,” and/or “disposal” (as such
terms are defined pursuant to 42 U.S.C. Section 6901 et. seq.) of any Hazardous
Material in, on, under or about the Property, provided, however, than an Owner
may, so long as such activities strictly comply with all applicable
Environmental Laws applicable thereto (A) accumulate such Hazardous Materials as
allowed under applicable Environmental Laws and regulations for off-site
treatment, disposal and storage, and (B) use and store commercial products and
raw materials on its Lot which may contain Hazardous Materials.

7.7 Payment of Taxes, Liens. Each Owner shall pay or cause to be paid prior to
delinquency the Real Property Taxes and all other public, governmental,
quasi-public or quasi-governmental charges which are or may become a lien upon
such Owner’s Lot(s) and Exclusive Use Areas benefiting said Owner
(“Impositions”), and all other liens or charges which may be or become superior
to this Declaration or any amendments thereto. Each Owner shall have the right,
at its own cost and expense, and in its own name, to contest or protest or seek
to have reviewed, reduced, equalized or abated any Imposition levied upon its
Lot(s) by first paying such Imposition and thereafter filing a claim for refund
or pursuing such other remedy as may then be available under and in accordance
with California law. Upon final determination of any such proceeding, the
protesting Owner shall pay the Imposition for which it is responsible pursuant
to this Section as they are finally determined and all penalties, interest,
costs and expense which may thereupon be due or have resulted therefrom.

7.8 Maintenance of Lots. Each Owner shall cause to be maintained and repaired in
good order, condition and repair as provided in Section 9.1, the exterior of all
Buildings, all Building Appurtenances and other structures, all exterior
lighting, exterior signs, walks, driveways, lawns and landscaping and the
drainage, irrigation and/or utility facilities or structures on such Owner's
Building Lot (excepting any portion of a Building Lot which is maintained by the
Operator as Common Areas). Each Owner of a Building Lot shall cause all
graffiti, rubbish, debris and unsightly material and objects of any kind to be
regularly removed and not allowed to accumulate on or in the areas and
improvements referred to above within or adjacent to the Building Area on such
Owner's Lot. The failure of any Owner to so maintain any such areas shall
entitle the Operator to cure such default of such Owner pursuant to Section 9.5
hereof.

7.9 Outside Installations. No exterior radio antenna, “CB” antenna, television
antenna, satellite dish, earth receiving station, or other antenna of any type
shall be erected or maintained within the Property except as authorized by the
City, the Committee, the FAA and any other governmental agencies with authority
and jurisdiction over the Project. Declarant may grant easements for such
purposes. All rooftop equipment (including without limitation satellite dishes,
antennae and other communication devices, ventilators, HVAC components or solar
panels) must be related to the operation of the business in the Improvements
located on the Lot, and must be screened from public view within the Project,
and from any streets adjacent to the Project in compliance with all applicable
Laws. The Operator is hereby authorized to enforce the restrictions of this
Section 7.9 by any reasonable means, including without limitation, removing any
rooftop equipment in violation of this Section 7.9. The Owner of the Lot with
the rooftop equipment in violation of this Section 7.9 shall pay all costs of
the enforcement actions as a Reimbursement Assessment.

7.10 Prohibition of Outdoor Displays. Except with respect to Lots 12 and 14 and
as otherwise expressly approved by the Committee or as otherwise permitted in a
Supplemental Declaration, no Owner, or any guest, tenant or invitee of any
Owner, shall store or display any item whatsoever anywhere on the Properties,
except completely within the Owner’s Building or other enclosure approved in
accordance with Article 6 of this Declaration.

7.11 Leases. This Declaration is intended to be binding upon all lessees and
tenants of any Lot, or portion thereof. To ensure the binding effect on tenants
and lessees, each Owner agrees, by acceptance of the deed or ground lease by
which such Owner acquired title or a leasehold interest in a Lot, not to rent or
lease all or any portion of such Owner’s Lot to any person, partnership,
corporation, trust, or any other entity except pursuant to a written lease or
rental agreement expressly referring to this Declaration pursuant to which (i)
the lessee or tenant accepts the leasehold estate subject to this Declaration,
and (ii) the lessee or tenant agrees to perform and comply with the restrictions
herein or to permit entry and other actions by the lessor for the purpose of
performing and complying with these restrictions.

7.12 Avigation Disclosure. “Notices of Airport in the Vicinity” are to be
provided to all prospective tenants in the Project by all Owners of Buildings in
the Project and Owners are to require in their leases that their tenants make
their employees aware of such avigation disclosures. Notices are to indicate
that the Project will be regularly over flown by a variety of aircraft at low
altitudes on their approach to or departure from the Santa Barbara Municipal
Airport and that associated with this are noise and increased risk of aircraft
related accidents. Additionally, each Owner shall attach a copy of the Amendment
of Avigation and Noise Easement dated 8/9/01 to each such tenant notice. Among
other things, the Avigation and Noise Easement states that no significant
quantities of hazardous materials such as flammables, toxic chemicals, and/or
radioactive materials will be permitted in storage sheds in the RPZ, the RPZ
being a specific area of the Avigation Easement on Lots 3, 8 and 11 of the
Project that is planned for self storage buildings.

 

 

--------------------------------------------------------------------------------

 

ARTICLE 8

COMMON AREA

8.1 Use. Subject to the provisions of this Article 8 and such other provisions
of this Declaration regarding restrictions upon use, the Common Area Lots and
Common Areas of each Building Lot, if any, shall be used solely for the purposes
specified in this Article 8. In addition, no Owner or Occupant shall use or
permit to be used the Common Area Lots or Common Areas of any Building Lot, if
any, for any use other than the following:

(a) Parking motor vehicles, and pedestrian and vehicular ingress and egress by
Occupants and their Permittees, to and from Buildings, the Common Parking Areas
exclusive parking areas and adjacent public streets;

(b) Parking stalls, sidewalks, walls, ramps, driveways, lanes, curbs, gutters,
seating areas, flagpoles, bike racks, kiosks, automatic teller machines, bus
stops and similar facilities for accommodating public transportation, traffic
control areas, signals, traffic islands, landscaped areas, traffic and parking
lighting facilities and monument signs with appropriate underground electrical
connections, and all things incidental thereto, all as approved by the Operator
and only in locations approved by the Operator;

(c) Public utility installations serving Buildings or the Common Areas;

(d) Ingress and egress of delivery and service vehicles to and from the Project
or any portion thereof and adjacent public streets, and parking thereof only in
unloading and truck loading and unloading areas;

(e) Delivery of goods, wares, merchandise and providing services to Occupants of
the Project;

(f) Perimeter walls and fences;

(g) If required by Law, recycling facilities or pickup points, the location of
which are approved by the Operator; and

(h) Lighting standards, Common Landscaping, Common Lighting Facilities, Common
Utility Lines, Common Water Lines, Common Parking, Common Signage, Common
Drainage and Irrigation Facilities and any other Common Areas Improvements as
may be required under applicable controls and regulations of the City, the GWD
or any other governmental agencies. Owners Occupants of Building Lots (subject
to approval by the Owner(s) of such Building Lots) may also install and maintain
security and surveillance devices upon the Common Areas, if any, located within
their respective Lots, subject to compliance with all terms of this Declaration
related thereto; and

(i) Loading areas, trash enclosures, emergency generator equipment,
telecommunications equipment or similar facilities or structures in the Common
Areas serving the Occupants of one or more Buildings, subject to approval of the
location and design by the Operator.

(j) Exclusive Use Areas and Exclusive Use Area Improvements to the extent
approved by the Operator, including, without limitation, loading areas and trash
enclosure areas.

The Common Areas shall be used reasonably for the foregoing purposes so as not
to interfere with the parking to be available to satisfy all governmental
requirements for parking for Buildings within the Project.

8.2 Modification of Common Areas. The anticipated overall design of the Common
Parking Areas and pattern of traffic flow over the Common Areas within the
Project is anticipated to be as shown on the Conceptual Site Plan attached
hereto as Exhibit “B-2”; provided, however, such Conceptual Site Plan reflects
the Project at conceptual full build out and the Project may developed over time
in multiple phases. Declarant reserves the right in the course of the
development of the Project to alter the Conceptual Site Plan and to designate
additional portions of the Project as Common Area Lots and/or to designate
additional portions of Building Lots as Common Areas of the Project. The
Operator shall have the right to relocate or reconfigure the Common Area Lots,
Common Parking Areas and portions of any Building Lots designated as Common
Areas provided that: (i) any direct costs incurred in connection with such
relocation shall be paid by the Operator; (ii) the amount of parking available
on the Property within reasonable proximity to a subject Lot shall not be less
than that required by the City or pursuant to agreement between the Operator and
any Owner affected by such relocation or reconfiguration; and (iii) no Lot shall
be deprived of reasonable access for ingress and egress from the public streets
abutting or within the Property to such Lot. Furthermore, subject to the
limitations set forth in the previous sentence, nothing contained in this
Declaration shall be deemed to prohibit Declarant or the Operator from: (a)
readjusting the boundaries of any Lot which it owns; (b) making adjustments in
the Allocated Parking Spaces; (c) creating new Building Lots within any Common
Area Lots or creating or modifying Common Area Lots by subdividing or adjusting
Lot lines of Building Lots; or (d) conveying any portion of a Common Area Lot,
which portion may hereafter be re-subdivided as a separate legal Building Lot,
to any Owner for development by such Owner, consistent with this Declaration,
with a Building, Building Appurtenances and with on-site parking, walkways,
driveways, and other Improvements which are not to be used in common with other
Owners, after receiving appropriate approval to do so from the City.

 

 

--------------------------------------------------------------------------------

 

8.3 Parking. The treatment of parking is addressed in Section 7.2.

8.4 Construction and Repair. All construction, alteration or repair work
requiring workers to perform activity or to use or locate materials, tools or
equipment (such as, but not limited to, compressors, sawhorses, tool boxes,
scaffolds, ladders and barricades) in the Common Areas (other than Exclusive Use
Areas) during the course of performing such work, whether such work is
undertaken with respect to Building Improvements located on a Lot or in the
Common Areas, shall be subject to the prior written approval of the Operator and
shall be accomplished in the most expeditious and speedy manner consistent with
ongoing business operations within the Project. The Owner or Occupant
undertaking such work shall take all measures necessary to minimize any
disruption or inconvenience caused by such work. Such work shall be accomplished
by the Owner or Occupant undertaking it in a reasonable manner so that any
damage or adverse effect which might be caused by such work to any other Owner
or Occupant or to any Lot (including the Lot on which the work is being
accomplished) is minimized. The Owner or Occupant undertaking such work shall
repair at its own cost any and all damage caused by such work and shall restore
the affected portion of any Lot (including the Lot upon which such work is
performed) to a condition which is equal to or better than the condition which
existed prior to the beginning of such work. In addition, the Owner or Occupant
undertaking such work shall pay all costs and expenses associated therewith and
shall indemnify, protect, defend and hold Declarant, the Operator, the
Association and all other Owners and Occupants harmless from all liabilities,
damages, losses, costs, expenses or claims arising out of, in connection with or
attributable to the performance of such work. Except in cases of emergency, all
such work shall be undertaken only after giving the Operator ten (10) days prior
written notice of the work to be undertaken, the scope and nature of the work,
the duration of the work and the area in which the work is to be performed.
Notwithstanding the foregoing, construction, alteration or repair work to be
accomplished outside the Common Areas (i.e., within a Building or Building Area
on a Building Lot) may be made without the consent of or prior written notice to
the Operator required under this Section.

8.5 Lighting the Common Areas. The provisions of this Section shall be subject
to any resolution or resolutions to the contrary which may be adopted by the
Operator from time to time. Common Area Lighting (other than lighting necessary
for security of the Project or portions thereof) shall be turned on at least
thirty (30) minutes before sunset (but not more than one (1) hour before sunset)
and shall remain on each day until at least 11:00 p.m., unless to do so is
contrary to any Law then in effect, in which event, the standard so prescribed
shall be adhered to while in effect. Common Area Lighting representing not less
than twenty-five percent (25%) of full intensity of the Common Area Lighting
system, uniformly distributed throughout the Common Areas, shall remain on each
day after 11:00 p.m. until dawn for security purposes, unless all of the Owners
consent to a lesser amount of lighting in writing, or unless to do so is
contrary to any Law then in effect, in which event, the standard so prescribed
shall be adhered to while in effect. If “special” lighting (other than lighting
necessary for security of the Project) is required or if regular lighting is
required for a time later than the foregoing by any Owner or Occupant of the
Project, then the electricity to service such lighting requirements shall, if
reasonably feasible, be separately metered and all expenses thereof shall be
paid by the Owner(s) or Occupant(s) who requires the special service. If such
separate metering is not reasonably feasible, then the cost of such special
lighting shall be determined and equitably prorated based on the amount of time
required by each such Owner or Occupant and the Floor Area of each Owner or
Occupant in relation to the Floor Area of all of the Owners or Occupants
requiring the special service; all such prorated expenses shall be paid by the
Owners or Occupants which require the special service.

8.6 Obstructions Within Common Areas. Except as otherwise expressly provided in
this Declaration, no walls, fences, barriers or obstructions of any sort or kind
shall be constructed or maintained in the Project, or any portion thereof, by
any Owner, its agent or Occupant, which prevent or impair the use or exercise of
any of the easements granted in Article 12 below, including, but not limited to,
the ingress and egress of vehicular and pedestrian traffic and parking within
and upon the Common Area Lots and other Common Areas including Common Parking
Areas; provided, however, reasonable traffic controls (including speed bumps) as
may be necessary to guide and control the orderly flow of traffic may be
installed so long as access driveways to the Common Parking Area are not closed
or blocked and the traffic circulation pattern of the Common Areas is not
changed or affected in a substantial way; and provided further, temporary fences
made of security chain link may be erected to cordon off areas of construction
activity (including staging areas for equipment and materials).

8.7 Signs. Except for directional signs for guidance within the parking and
driveway areas of the Common Area, freestanding Common Area monument signs at
locations established by Declarant, and such other signs as may be required by
Law (such as signs warning of hazardous substances), no sign shall be erected or
maintained upon the Common Area which is not in conformance with the Sign
Program (subject to such variances as may be granted by Declarant as provided in
Section 8.7(b) below). Subject to the foregoing, each Owner shall have the right
to erect, maintain and replace signs on the exterior of the Buildings located on
its Lot, provided such signs shall be constructed so as to lie flat against such
exterior fascia facing outward and shall not protrude more than two (2) feet
from the surface thereof, and provided further, in no event shall signs be
located on the roofs (excluding canopies so long as no sign is erected on a
canopy which sign will extend above the height of the Building roof) of any
Buildings in the Project without the prior written consent of the Committee.
Except as expressly permitted herein, there shall be no signs in the Project
without the prior written approval of the Committee.

(a) Without limiting the foregoing, no sign, poster, display, billboard or other
advertising device of any kind shall be erected, hung, flown or otherwise
displayed to the public view on any portion of the Properties, or on any public
street abutting the Property, without the prior written consent of the Committee
or unless otherwise permitted in a Supplemental Declaration, except (a) traffic
and other Common Signs installed by Declarant as part of the original
construction of the Property, or (b) signs, regardless of size, used by
Declarant, its successors or assigns, to advertise the Property during the
construction and sales period. All signs or billboards and the conditions
promulgated for the regulation thereof shall conform to all Laws.

 

 

--------------------------------------------------------------------------------

 

(b) If an Owner desires to vary from the Sign Program for the Owner’s Lot to
accommodate the needs of a particular Occupant(s) for exterior signs, the Owner
shall, at the Owner's sole cost and expense, prepare or cause to be prepared the
proposed variance from the Sign Program. The Owner shall submit the proposed
variance to the Committee for the Committee's review and approval, which, to
ensure aesthetic harmony and consistency within the Project, the Committee may
withhold in the Committee's sole and absolute discretion. If the Committee
approves the proposed variance from the Sign Program, such Owner shall be
entitled to seek variance from the design criteria imposed by City and any other
applicable governmental regulations or requirements governing exterior signs in
the Project (collectively, “Government Sign Restrictions”) so that the
Government Sign Restrictions will permit the Owner's proposed variance from the
Sign Program. The Committee may, in its sole and absolute discretion, at such
Owner's request and expense, reasonably cooperate with such Owner in seeking
such variance from the Government Sign Restrictions.

(c) Declarant reserves the right to grant rights to Owners and/or Occupants
(“Sign Panel Users”) to place identification sign panels (individually a “Sign
Panel” and collectively “Sign Panels”) on multi-tenant monument signs
constructed by Declarant or the Operator within the Project. Except as expressly
granted by Declarant, no other Owner or Occupant shall have any rights to place
any Sign Panels on any multi-tenant monument signs within the Project. All Sign
Panels shall be maintained by the Sign Panel User to whom such Sign Panel(s)
belong or by the Operator at the sole cost of the Sign Panel User to whom such
Sign Panel(s) belong. Except as otherwise provided herein, each Sign Panel shall
comply with the Sign Program.

(d) Each Sign Panel User shall be solely responsible for all costs to fabricate,
obtain permits for and install its individual Sign Panels on the monument sign
to which it has been granted rights hereunder. Each Sign Panel User shall
maintain its Sign Panel(s) and all individual illuminating components serving
such Sign Panel(s) in an attractive and good, clean and first-class state of
order and repair, including the prompt replacement of broken, faded or damaged
sign panels, the prompt replacement of burned-out or broken light bulbs and the
prompt removal and repainting of graffiti. The sign easements granted in this
Declaration include a right of entry for Sign Panel Users and their contractors
to conduct sign panel installation, replacement and maintenance, provided such
entry and work shall not interfere with the use of the monument sign by other
Sign Panel Users or the use and enjoyment of the grantor Owner's Lot, by such
Owner or its Occupants, and the Sign Panel User conducting such work shall
promptly repair any damage to the monument sign or any other improvements
(including landscaping) on the Lot on which the monument sign is located which
is caused by such entry and work and shall indemnify, defend and hold the other
Sign Panel Users and the Owner on whose Lot the monument sign is located
harmless from and against any and all claims arising from such entry. If any
Sign Panel User fails to properly repair and maintain its Sign Panel, and does
not cure such failure within thirty (30) days following written demand to do so
from the Operator or any other Sign Panel User or Owner, then the Operator may
undertake and perform such maintenance, repair and/or the replacement of the
Sign Panel in question. Any party undertaking such work may replace the Sign
Panel with an appropriate-colored blank Sign Panel, in order to maintain the
Sign Panel in first-class appearance as provided for above. The Sign Panel User
which has failed to properly maintain its Sign Panel shall reimburse the party
performing such curative work for all costs incurred to correct such failure,
together with interest at the lesser of ten percent (10%) or the maximum legal
rate.

(e) Each Sign Panel User hereunder (whether or not it has assigned its rights to
an Occupant) shall pay its pro rata share of the costs reasonably incurred by
the Operator to design, construct, install, illuminate, operate, repair, replace
and maintain the Monument Sign, said payment to be made within thirty (30) days
following receipt of each periodic billing from the Operator (to occur not more
often than monthly).

8.8 Operator Maintenance of Common Areas. The Operator shall control, manage,
maintain, repair, replace and restore (or cause to be managed, maintained,
repaired, replaced and restored), the Common Area Lots and all Common Area
Improvements situated thereon and all other Common Areas of the Project and all
Improvements therein located upon any Building Lots (except any portion thereof
which is an Exclusive Use Area unless the Owner entitled to use such Exclusive
Use Area requests that Operator manage, maintain, repair and replace such
Exclusive Use Areas solely at such Owner's expense payable to Operator as a
Reimbursement Assessment) in a first-class condition and a good state of repair
and appearance. The cost of maintenance for which the Operator is responsible
under this Article 8 shall be assessed as part of the Regular Assessments for
Common Expenses and Common Parking Expenses, as may be expressly provided
otherwise herein. Operator's rights and duties with respect to the Common Areas
shall include, without limitation:

(a) Operating, insuring, maintaining, repairing and replacing all paved surfaces
of all Common Parking Areas so as to keep such areas in a level, smooth and
evenly covered condition with the type of surfacing material originally
installed or such substitute as shall in all respects be equal or superior in
quality, use and durability and with periodic replacement striping of all
parking spaces and including, sweeping and cleaning (including steam cleaning)of
all Common Parking Areas, Common Area sidewalks and other Common Area hardscape,
as necessary;

 

 

--------------------------------------------------------------------------------

 

(b) Removing from the Common Area all papers, debris, filth and refuse, and
thoroughly sweeping the area to the extent reasonably necessary to keep the area
in a clean and orderly condition; provided, however, Owners and their Occupants
shall be responsible for daily sweeping and cleaning of their Lots, including
all Common Area located thereon, to keep their Lots clean and free and clear of
trash, dust and debris;

(c) Operating, insuring, maintaining, repairing and replacing all Project Common
Signage, where necessary;

(d) Operating, insuring, maintaining, repairing and replacing all artificial
Common Lighting Facilities as reasonably required;

(e) Operating, insuring, maintaining, repairing and replacing all Common Area
Landscaping including all automatic sprinkler systems and irrigation water
lines;

(f) Operating, insuring, maintaining, repairing and replacing all Common Utility
Facilities including all Common Water Lines, walls, common storm drains, utility
lines, sewers and other facilities for utilities which are necessary for the
operation of the Common Areas of the Project; and

(g) Maintaining free and unobstructed access to and from the Common Area Lots
and all other adjoining portions of the Project and to and from the Common Area
Lots and all streets abutting the Project as permitted by applicable Laws;

(h) Hiring and supervising private security, if any;

(i) Contracting with GWD or any replacement agency for water service to the
Project; and

(j) The maintenance of the Common Areas in accordance with this Declaration, the
Master Plan, the conditions of approval, and other applicable Laws.

The foregoing notwithstanding, the following exceptions shall apply:

(k) During the period of construction or repair of any Building on any Building
Lot, the Owner of such Building Lot shall maintain (or cause to be maintained)
those portions of the Common Areas within its Lot, if any, which are affected by
such Building construction or repair and shall be responsible for controlling
blowing dust and debris resulting from such construction or repair activity.

(l)With respect to those portions of facilities for water, sewer, gas,
telephone, electricity and other utilities and any central plant facility
serving only one Building and lying on or beneath the Common Areas (e.g., an
electric trunk line from which individual lateral lines are routed to serve
different individual Buildings), the Owner benefited by such facilities and not
the Operator will perform any required maintenance, repair or replacement (or
cause the same to be performed). If any such facilities including central plan
facilities benefit more than one Building and Owner, the Operator may, upon
agreement with such Owners maintain and repair such facilities, in which event
the Operator will bill each Owner’s share of the cost of the work to the Owners
of the Lots whose Buildings are served by such facilities. Each such Owner's
share of the total bill shall be determined by multiplying the total bill by a
fraction, the numerator of which is the Floor Area of the Building located on
the Owner's Lot or Lots served by the facility, and the denominator of which is
the Floor Area of all Buildings located on the Lots served by the facility.

8.9 Common Area Insurance.

(a) As part of its obligation to maintain the Common Areas within the Project
except those portions designated as Exclusive Use Areas, the Operator shall at
all times maintain in force and effect commercial general liability insurance
insuring Declarant and, as additional insureds, the Association, the Board, the
Committee, all Owners and Occupants who now or hereafter own or hold any Lot or
any qualifying leasehold estate (i.e., qualifying the lessee thereunder to be
treated as an Owner under this Declaration) and any third party property
management company performing services for the Operator, if any, and any other
party in interest identified by the Operator as their respective interests may
appear (provided that the Operator is given prior written notice of such
interest), against claims for bodily injury, personal injury, death or property
damage occurring in, upon or about the Common Area Lots and other Common Areas
of the Project. Such insurance shall be written with an insurer licensed to do
business in the State of California. All such insurance shall be primary
coverage, endorsed to name as additional insureds all Owners and Owner/Occupants
under leases of which the Operator has been notified in writing, and shall not
require that any other insurance be called upon to contribute to a loss under
such coverage, and shall have liability limits of not less than Three Million
Dollars ($3,000,000) combined single limit coverage for bodily injury, personal
injury, death and/or property

 

 

--------------------------------------------------------------------------------

 

damage arising out of any single occurrence, which amount shall be reviewed
annually and changed to reflect the current practice in mixed use commercial
centers in Santa Barbara County, California which are of a similar size and
which have a similar mix of Occupants. The Operator shall cause certificates of
insurance to be issued by the insurer to each of the Owners of whom the Operator
has been notified in writing, certifying that such insurance is in full force
and effect and shall not be canceled or materially amended without thirty (30)
days prior written notice thereof to each of such Owners.

(b) The Operator shall also obtain and maintain in force property damage
insurance under a standard form policy or policies of all-risk insurance then in
use in California, covering all Common Parking Area parking surfaces and
Improvements, Common Area retaining walls and other Common Area walls, Common
Lighting facilities and lighting standards, Common Landscaping (in the
reasonable business judgment of the Operator), sidewalks, walkways, driveways
and other Improvements in the Common Areas (excluding Exclusive Use Areas);
Worker’s compensation insurance, as required by Law; Association Directors’ and
Officers’ errors and omissions insurance, in form and amount determined by the
Board; and insurance against any other risks which the Operator considers
appropriate.

(c) Insurance premiums for all such insurance obtained by the Operator shall be
Common Expenses. Operator shall use its commercially reasonable and diligent
efforts to obtain an endorsement to all such policies naming as an “additional
insured” any Owner, Mortgagee, or Permittee requesting such endorsement upon
condition that such party pay to Operator the actual cost of such endorsement.
If Operator makes a claim under any of the insurance policies on or relating to
the Common Area described above, Operator shall obtain the funds required by the
deductible of the applicable insurance policy by implementing a Special
Assessment in the amount of such deductible. Funds to cover costs or
expenditures of any uninsured loss relating to the Common Area shall be obtained
by Operator by implementing a Special Assessment in the amount of such loss

8.10 Negligent Owners. Operator shall not be responsible for maintenance and
repair of any portions of any Common Area Lot or other Common Area, the need for
which arises out of or is caused by the willful or negligent act or neglect of
an Owner, Occupant or other Permittee of a Lot, except to the extent covered by
insurance carried by Operator and to the extent provided for in this Section
8.10. The repair or replacement of any portion of the Common Area resulting from
such excluded events shall be the responsibility of the Owner (the “Negligent
Owner”) whose act or neglect, or whose Occupant(s) or Permittee(s), by act or
neglect, occasioned such repair or replacement. If the Negligent Owner fails to
make such repairs or replacements as provided in this Section 8.10 within
fifteen (15) days from the date Operator notifies such Negligent Owner that such
maintenance and repair is necessary including the reasons such Owner is
responsible for such maintenance or repairs, Operator may make such repairs or
replacements. If Operator makes such repairs or replacements, the cost thereof
shall constitute Reimbursement Assessments chargeable to such Negligent Owner
and shall be payable to Operator by the Negligent Owner within ten (10) days of
demand. If, in Operator’s reasonable judgment, the condition caused by such
Negligent Owner or its Permittee(s) represents a dangerous condition or
adversely affects the use, enjoyment, or appearance of the Common Area or of any
other Lot, then Operator, or its authorized agent, may take immediate action,
with or without notice to such Negligent Owner, to repair or remedy such
condition and such Negligent Owner shall bear the entire cost of such repair or
remedy as provided in this Section 8.10 and Section 8.11 below.

8.11 Conveyance of Common Area Lots to Association. Declarant may, from time to
time hereunder, but is under no obligation to, convey any Common Area Lots and
all Improvements located thereon to the Association.

8.12 Assessment District; Dedication of Common Areas. The Operator shall have
the right to cooperate with governmental entities to establish a special
assessment district for improvement or maintenance of all or any of the Common
Area Lots and other Project Common Areas. Declarant or the Association shall
have the right to dedicate or transfer, or grant an easement over, all or any
portion of the Common Areas in which such party holds an interest to any public
agency or authority or public or private utility, subject to such conditions.

8.13 Destruction, Restoration. As soon as practicable after the damage or
destruction of all or any portion of any Common Area Lots or other Common Areas
(excluding Exclusive Use Areas), the Operator shall: (a) obtain bids from at
least two (2) reputable contractors, licensed in California, which bids shall
set forth in detail the work required to repair, reconstruct and restore such
damage or destroyed areas to substantially the same condition as existed prior
to such damage and the itemized cost of such work; and (b) determine the amount
of all insurance proceeds available to the Operator for the purpose of effecting
such repair, reconstruction and restoration. If the insurance proceeds available
to the Operator are sufficient to effect the total repair, reconstruction and
restoration of the damaged or destroyed areas, then the Operator shall cause
such to be repair, reconstructed and restored to substantially the same
condition as existed prior to such damage. If the proceeds of insurance
available to the Operator are insufficient to cover the cost of repair,
reconstruction and restoration, the Operator shall levy a Special Assessment as
provided in Section 2.6 for all additional funds needed to comply with the
obligation of the Operator to repair, reconstruct, restore or maintain the
Common Area Lots and other Common Areas in accordance with this Article 8,
except that any limitations on the amount of a Special Assessment shall not
apply.

 

 

--------------------------------------------------------------------------------

 

ARTICLE 9

OWNER MAINTENANCE

9.1 Owners’ Maintenance Obligations. Subject to Section 9.3, each Building Site
Owner shall maintain, repair and replace (or cause to be maintained, repaired
and replaced) the following:

(a) All exterior surfaces and roofs of Buildings and all Building Appurtenances
and other structures located on such Owner’s Lot(s), including, without
limitation, all exterior walls, exterior signs, roofing materials, glass and
painted surfaces, all such painted portions of Building exteriors to be
repainted as frequently as is necessary to maintain them in first class
condition with the same colors as such portions were originally painted or
stained, unless the Committee approves a change in color, which approval may be
withheld in the Committee's sole, absolute and unfettered discretion;

(b) All other portions of the Owner’s Lot, unless designated as Common Areas,
and all Exclusive Use Areas and Exclusive Use Area Improvements benefiting that
Owner, whether located upon such Owner's Lot or elsewhere within the Project;,
including, without limitation, all landscaping located on such Owner's Lot other
than Common Landscaping.

(c) Any and all monument signs on which the name of an Occupant of the Owner's
Lot appears, even if the monument sign is located on another Owner's Lot;

(d) Those portions of facilities for water, sewer, gas, telephone, heating,
ventilation and air conditioning, electricity and other utilities, drainage
and/or irrigation that are for the exclusive benefit of such Owners' Buildings,
whether or not such facility or structure is located in Common Areas;.

9.2 Standards for Maintenance and Repairs. All Lots and Improvements to be
maintained by the Owner thereof as provided in this Article shall be maintained
and repaired by such Owner so as to maintain such Owner's Lot and Improvements
in a in a neat, clean and first-class condition in accordance with the approved
plans for such Lot and Improvements, the terms of this Declaration, all
conditions of approval for the Project (including, without limitation, City
Transportation Demand Management [“TDM Plan”] requirements) and all other
applicable City standards and regulations, with all exterior areas and
landscaping to be kept in a sightly, operational and well-kept condition, free
and clear of weeds, debris and rubbish and so as to not interfere, interrupt or
otherwise impair delivery of utilities required for maintenance of the Common
Areas and by other Buildings within the Project Each Owner shall also adopt and
maintain such standards of property maintenance, appearance and housekeeping as
are consistent with this Article as respects such Owner's Occupants.

9.3 Trash Removal. Each Owner and or its Occupants shall also contract for the
removal of trash from its Buildings.

9.4 Lateral Support. Each Owner shall maintain such Owner's Lot with sufficient
landscaping and plantings so as to prevent any erosion upon such Owner's Lot
which may result in damage to the Lot or to any adjacent Lot. No Owner shall
perform any excavation upon such Owner's Lot that will result in damage to any
adjacent Lot.

9.5 Closure. Each Owner of a Lot shall, following the permanent closure or
cessation of any business operation which is expected to continue for any
extended period of time, take such measures as may be reasonably required under
the circumstances to prevent vandalism, including preventing graffiti and
preventing windows from being broken, and to keep the vacant Building or
premises in a reasonably attractive manner.

9.6 Repair or Replacement of Damaged Building. In the event of any damage to or
destruction of any Building(s), Building Appurtenance(s) and/or any other
Improvement(s) on a Lot, or any Exclusive Use Areas benefiting the Owner of such
Lot, the Owner of such Lot shall, subject to the requirements and limitations
stated in this Declaration and any Mortgage encumbering such Lot, (a) repair,
restore and rebuild such Building(s), Building Appurtenance(s) and/or other
Improvement(s) as quickly as reasonably practicable subject to the requirements
and limitations stated in this Declaration; (b) tear down and remove all parts
of said damaged or destroyed Building(s), Building Appurtenance(s) and/or other
Improvement(s) then remaining and the debris resulting therefrom and otherwise
clean and restore the area affected by such casualty to a level and clean
condition; or (c) any combination of the above in a manner satisfactory to the
Committee. The Owner of any Lot on which damaged Building(s), Building
Appurtenance(s) and/or any other Improvement(s) are located shall be obligated
to proceed with all due diligence hereunder, and such Owner shall cause cleanup
and/or reconstruction to commence within three (3) months after the damage
occurs and to be completed within twelve (12) months thereafter, unless
prevented by causes beyond such Owner's reasonable control. Any damage or
destruction to any Building(s), Building Appurtenance(s) or other Improvement(s)
shall not affect the amount of assessments allocated to the Owner of the Lot
upon which such Building(s), Building Appurtenance(s) and/or other
Improvement(s) is (are) located as provided in Section 2.4 unless and until such
time as the Building(s), Building Appurtenance(s) and/or other Improvement(s) is
(are) restored and/or rebuilt and the Floor Area of the Building is recalculated
as provided in Section 2.4.

 

 

--------------------------------------------------------------------------------

 

9.7 Operator's Right to Repair Neglected Lots. If an Owner fails to maintain any
Improvements or any other portions of such Owner's Lot (including Exclusive Use
Areas) so as to violate any provisions of this Article 9, then the Operator
shall have the right, through its agents, contractors and employees, to enter
onto the Owner's Lot to repair, maintain and restore the Lot, any Exclusive Use
Areas, and the exteriors of any Building(s), Building Appurtenances and other
Improvements erected thereon. However, entry into a Building or Exclusive Use
Area may be made only after not less than five (5) business days notice has been
given to the Owner. Entry shall be made with as little inconvenience to the
Owner and Occupants as possible and any damage caused thereby shall be repaired
by the Operator at no cost to the Lot Owner or Occupant. The cost of such
exterior maintenance shall be levied as a Reimbursement Assessment against such
Lot pursuant to Section 2.8.

9.8 Owner's Right to contract with Operator to maintain Exclusive Use Areas.
Notwithstanding the foregoing provisions of this Article 9, any Owner(s) may,
with the written approval of the Operator, contract with the Operator for the
Operator to maintain and repair such any of such Owner’s(s') Exclusive Use
Area(s) at such Owner's(s') sole cost and expense.

ARTICLE 10

EMINENT DOMAIN

If the whole or any part of the Project is taken by right of eminent domain or
any similar authority of Law, the entire award for the value of the land and
improvements so taken shall belong to the Owner(s) of the property so taken or
to their Occupants, as their interest may appear, and no other Owner of land in
the Project shall claim any portion of such award by virtue of any interest,
easement or other right created by this Declaration; provided, however, any such
other Owner may file a collateral claim with the condemning authority over and
above the value of the land and improvements being so taken to the extent of any
damage suffered by such Owner resulting from the severance of the area so taken,
provided such collateral claim does not diminish the amount recoverable by the
Owner(s) of the property so taken. In the event of a partial taking, the
Owner(s) of the portion of the Project so condemned shall restore the remaining
portion of the Project owned by such Owner(s), including improvements in the
Common Areas, as nearly as possible to the condition existing just prior to such
condemnation, without contribution from the Owners of the area not so taken and
any condemnation award necessary therefor shall be held in trust and applied for
such purpose; provided, however, that if any Mortgagee of any property in the
Project makes the requirement pursuant to a provision in a Mortgage that the
portion of the award representing compensation for severance damage to property
not taken be paid to the Mortgagee, then the party required to make such payment
to such Mortgagee shall not be obligated to restore the remaining portion of its
Lot(s) so taken, except to the extent necessary to clear and pave for parking
and/or landscape in accordance with plans approved by the Committee.

ARTICLE 11

MUTUAL RELEASE

Each Owner, for itself and, to the extent it is legally possible for it to do
so, on behalf of its insurer, hereby releases the other Owners, Declarant, the
Operator, the Association, the Board and the Committee from any liability for
(a) any loss or damage to the property of each Owner located upon or in the
Project, including Buildings and other improvements in the Project or the
contents thereof caused by fire or other risks of the type generally covered by
a standard policy insuring against “all risk” perils (also known as “special
causes of loss”); and (b) any other direct or indirect loss or damage caused by
fire or other risks, which loss or damage is of the type generally covered by a
standard policy insuring against “all risk” perils (also known as “special
causes of loss”).

 

ARTICLE 12

EASEMENTS

12.1 Amendment to Modify or Eliminate Easements. This Declaration cannot be
amended to modify or eliminate the easements reserved to the Operator, the
Association or the Declarant or granted to any Owner(s) without prior written
approval of the party(ies) benefited by such easement(s) (i.e., the Association,
the Declarant or all Owner(s) benefited by such easements, as applicable) and
any attempt to do so shall have no effect. Any attempt to modify or eliminate
this Section shall likewise require the prior written approval of the
Association.

12.2 Nature of Easements. Unless otherwise set forth herein, any easement
reserved to the Association, the Operator, the Declarant or granted to any
Owner(s) herein shall be nonexclusive. Easements granted or reserved herein
shall include all easements shown on the Final Map and any and all future
easements which may be granted or reserved after recordation of the Final Map
(and therefore not shown on the Final Map) in accordance with the terms of this
Declaration, may be evidenced by recordation of a Grant or Reservation of
Easement or amendment to this Declaration recorded in the Official Records of
the County.

 

 

--------------------------------------------------------------------------------

 

12.3 Certain Rights and Easements Reserved to Declarant. The following rights
and easements are hereby reserved to Declarant, may be exercised by Declarant so
long as Declarant is the Owner of a Lot in the Project and shall automatically
cease and terminate at such time as Declarant shall convey the last Lot in the
Project to a third party:

(a)Easements for Repair and Maintenance. Easements for ingress, egress and
access to and over all Common Area Lots and all Common Areas located upon any
Building Lot for the maintenance and repair of all Common Parking Areas, Common
Utility Lines, Common Water Lines, Common Landscaping, Common Lighting
Facilities and Common Signage and other Improvements by the Association and/or
the Operator in accordance with Articles 4 and 8 of this Declaration, together
with the right to grant and transfer the same to contractors, subcontractors,
agents and representatives of the Association and the Operator.

(b)Utilities. Easements over all portions of the Property for the installation
of electric, telephone, cable television, water, gas, sanitary sewer lines and
drainage facilities as are needed to service all portions of the Property and/or
to further develop any undeveloped portions of the Property, together with the
right to grant and transfer the same; provided, however, such easements shall
not unreasonably interfere with the use and enjoyment by the Owners of their
Lots with Buildings and parking in substantially the areas shown on the
Conceptual Site Plans attached hereto as Exhibits “B-1” and “B-2”.

(c)Construction and Sales. Easements over all portions of the Property for the
purpose of grading and installation of utilities, landscaping, irrigation and
drainage facilities, and other Improvements, including without limitation, all
Common Parking Areas and, on an interim basis prior to the commencement of
construction of a Building upon any Building Lot, as necessary or appropriate to
complete the improvement of the Common Areas as contemplated by the Conceptual
Site Plans as the same may be amended from time to time and for the maintenance
of all such Improvements, for the temporary storage of materials and equipment
during the course of construction or maintenance, for display, sales and exhibit
purposes in connection with the improvement and sale or lease of Lots within the
Property (including without limitation in connection with the construction of
additional Buildings, additional or modified Parking Areas and other
Improvements), together with the right to grant and transfer the same to Owners,
contractors, subcontractors, sales agents and representatives and prospective
purchasers of Lots; provided, however, the exercise of such easement rights
shall not unreasonably interfere with the use and enjoyment by the Owners of
their Lots with Buildings and parking in substantially the areas shown on the
Conceptual Site Plans attached hereto as Exhibits “B-1” and “B-2”.

(d)Monument Sign(s). Easements for the installation of monument sign(s)
identifying the Project within the Property as from time to time approved by
Declarant or the Association.

(e)Drainage. Easements for drainage over the Property through the drainage
patterns and systems established by Declarant from time to time upon the
Property, together with the right to grant and transfer the same to Owners.

(f)Exclusive Use Areas. Easements over, under and across portions of the
Property for the location, operation, maintenance, repair and replacement of
Exclusive Use Areas and Exclusive Use Area Improvements in accordance with the
terms of this Declaration; provided, however, the exercise of such easement
rights shall not unreasonably interfere with the use and enjoyment by the Owners
of their Lots with Buildings and parking in substantially the areas shown on the
Conceptual Site Plans attached hereto as Exhibits “B-1” and “B-2”.

(g)Easements for Public Agency Ingress and Egress. Easements over the Property
and the right to grant the same to the City and/or any public or private agency,
sufficient to guarantee access and entry to the Property and any Improvements
thereon for any authorized fire inspector, building official, or any other
official charged with carrying out the Laws of the City or any other
governmental entity including, without limitation, a non-exclusive easement for
public emergency vehicles and personnel acting in a public emergency over all
portions of the Common Areas and each Owner's Lot designed for vehicular or
pedestrian traffic.

(h)Additional Easements. Such additional easements over the Property as
Declarant shall deem necessary and appropriate in its reasonable discretion in
the course of developing, operating and selling Lots in the Project; provided,
however, the exercise of such easement rights shall not unreasonably interfere
with the use and enjoyment by the Owners of their Lots with Buildings and
parking in substantially the areas shown on the Conceptual Site Plans attached
hereto as Exhibits “B-l” and “B-2”.

 

 

--------------------------------------------------------------------------------

 

12.4Certain Rights and Easements Reserved to the Association and the Operator.
The following rights and easements are hereby reserved to the Association and
the Operator:

(a)Easements for Repair and Maintenance. Easements for ingress, egress and
access to and over all Common Area Lots and all Common Areas located upon any
Building Lot for the maintenance and repair of all Common Parking Areas, Common
Utility Lines, Common Water Lines, Common Landscaping, Common Lighting
Facilities and Common Signage and other Improvements by the Association and/or
the Operator in accordance with Article 4 of this Declaration, together with the
right to grant and transfer the same to contractors, subcontractors, agents and
representatives of the Association and the Operator.

(b)Easements for Public Agency Ingress and Egress. Easements over the Property
and the right to grant the same to the City and/or any public or private agency
sufficient to guarantee access and entry to the Property and any Improvements
thereon for any authorized fire inspector, building official, or any other
official charged with carrying out the Laws of the City or any other
governmental entity including, without limitation, a non-exclusive easement for
public emergency vehicles and personnel acting in a public emergency and
easements as necessary to implement the Solid Waste Management Plan described in
Section 26.3 (d), over all portions of the Common Areas and each Owner's Lot
designed for vehicular or pedestrian traffic.

(c)Easements for Monument Sign(s). Easements for the continued placement and
maintenance and repair of all monument sign(s) identifying the Project, together
with the right to grant and transfer the same to contractors, subcontractors,
agents and representatives of the Association and the Operator.

(d)Exclusive Use Areas. Easements over portions of the Property for the
location, operation, maintenance, repair and replacement of Exclusive Use Areas
and Exclusive Use Area Improvements, including, without limitation, Private
Water Lines, in accordance with the terms of this Declaration; provided,
however, the exercise of such easement rights shall not unreasonably interfere
with the use and enjoyment by the Owners of their Lots with Buildings and
parking in substantially the areas shown on the Conceptual Site Plans attached
hereto as Exhibits “B-1” and “B-2”.

12.5Certain Easements for Owners. In addition to all other easements granted to
Owners as provided in this Article 12, the following easements are hereby
granted to each Owner of a Lot in the Project for the benefit of such Owners and
their respective Occupants and/or Permittees to the extent such easement rights
are granted by such Owners to their respective Occupants and/or Permittees:

(a)Utilities. Wherever sanitary sewer line connections, chilled water supply
lines, chilled water return lines, water line connections, electricity, gas,
telephone, communication and cable television lines or drainage facilities are
installed within the Common Area Lots or the Common Area portions of any
Building Lot, the Owners of any Lots served by said connections, lines or
facilities shall have the right to, and there is hereby reserved to Declarant,
together with the right to grant and transfer the same to Owners, easements over
each Owner’s Lot to the full extent necessary for the full use and enjoyment of
such portion of such connections which service such Lot, and to enter upon any
Lots owned by any other Owner, or to have utility companies enter upon the Lots,
in or upon which said connections, lines or facilities, or any portion thereof
are situated, to repair, replace and generally maintain said connections as and
when the same may be necessary as set forth below, provided that such Owner or
utility company shall promptly repair any damage to a Lot caused by such entry
as promptly as possible after completion of work thereon. The Declarant (or the
Operator where there no longer is a Declarant) shall have the authority to grant
additional easements or rights-of-way for utilities over the Common Areas as
necessary to serve the Common Areas and/or the Lots. Any such easements shall be
subject to review, approval and execution by the Owners of such portions of the
Lots affected by any such easements, such approvals not to be unreasonably
withheld or delayed. The Owner of any Lot and any of his Occupants or licensees
shall have the right at all reasonable times to enter upon the land subject to
said easements and to install, maintain, operate, repair and service utilities
and drainage facilities thereon for the use and benefit of his Lot; provided,
however, any such Person shall restore said land, at his own expense, as nearly
as practicable, to the same condition as existed prior to such entry and shall
comply with the provisions of Section 12.12. The Owner of any Lot shall have the
right to assign the benefit and use of any such easement to any public or
private utility company, agency or district for the purpose of installing,
operating, repairing, servicing and maintaining utilities or drainage facilities
and enforcing the easement rights. For purposes hereof, “utilities” shall
include electricity, gas mains and lines, water distribution lines, storm water
sewers, sanitary sewers, telephone, fiberoptic, cable TV, and telegraph cables
and lines, and other similar or related facilities commonly regarded as
utilities. All storm drains, utility lines, transformers and meters shall be
maintained under the terms of this Declaration in a safe and good working
condition by the party responsible therefor. No grantee of a utility easement
shall in the use, construction, reconstruction, operation, maintenance or repair
of any storm drains, utility lines, transformers and meters in any way
interfere, obstruct or delay the business of any Owner or Occupant, or the
public access to and from said business or interfere, obstruct or delay in any
way the receiving of merchandise by any Owner or Occupant. Without limiting the
foregoing, wherever chilled water supply lines, chilled water return lines,
sanitary sewer lines, water service lines, electricity, gas, telephone, cable
television and data cable lines and conduits, storm drain facilities and related
connections, facilities and other utilities (collectively, the “Utilities”) are
installed on and under the Property, each Owner of any Lot served by any
Utilities (a “Served Owner”) and each public or

 

 

--------------------------------------------------------------------------------

 

private utility company, sanitation district or other governmental authority
that is now or may hereafter become responsible for the maintenance of any
Utilities on the Served Owner's Lot (collectively, the “Responsible Utility
Companies”) shall have the right, and there is hereby granted to each Served
Owner and each Responsible Utility Company by each Owner of a Lot (a “Burdened
Lot”) on which are located any Utilities serving such Served Owner's Lot, a
nonexclusive easement on, over, under and across all portions of the Burdened
Lot on which are located Utilities for the purpose of inspecting, repairing,
maintaining, replacing and reconstructing such Utilities when and as necessary,
together with the right to enter upon the Burdened Lot to the extent and for
such period of time as may be necessary to permit the exercise of the foregoing
right and easement; provided, however, that (i) with respect to any Utilities
that the Association is required to maintain, the Association, and not the
Served Owner, shall be entitled to exercise right and easement hereby granted to
the Served Owner; (ii) any Person that proposes to enter upon a Burdened Lot for
the purpose of exercising the rights and easements hereby granted shall first
give not less than forty-eight (48) hours' prior written notice of the proposed
entry to the Owner of the Burdened Lot and shall further coordinate and manage
such entry and any related maintenance, repair or construction work with the
Owner of the Burdened Lot in such a manner as to minimize any resulting
inconvenience to the occupants of the Burdened Lot; however, such written notice
shall be waived when entry is required under emergency circumstances; (iii) the
Owner, of the Burdened Lot shall have the right, at its sole expense, in
cooperation with any applicable Responsible Utility Company and at no cost or
expense to the Served Owner, to relocate any Utilities on the Burdened Lot to
another location on the Burdened Lot that is feasible from an engineering
standpoint, to the extent that such relocation is necessary to permit the
construction of new structures or the expansion of existing structures on the
Burdened Lot; and (iv) any Person exercising the right and easement hereby
granted shall, at its sole expense, promptly repair any and all resulting damage
to the Burdened Lot or the-Improvements and landscaping on the Burdened Lot
(including without limitation any damage to other Utilities). In the event of
any relocation of Utilities on a Burdened Lot, (i) the easement hereby granted
shall automatically be deemed to apply to the Utilities as relocated, without
the necessity of any instrument being delivered or recorded, and (ii) at the
request of the Served Owner, the Owner of the Burdened Lot and the Served Owner
shall execute, acknowledge and cause to be recorded an instrument in form and
content reasonably satisfactory to the Served Owner for the purpose of
confirming the relocation of the easement hereby granted without limiting the
generality of the foregoing provisions, each Served Owner, by accepting title to
such Served Owner's Lot, hereby agrees to indemnify and hold harmless the owner
of the Burdened Lot on which are located any utilities serving such Served
Owner's Lot from and against any and all claims, demands, liabilities, losses,
obligations, causes of action, judgments, damages, costs and expenses of any
nature that the Owner of the Burdened Lot may incur or suffer in connection with
the exercise by the Served Owner or its authorized representatives of the
easement granted in this Section 12.5(a).

(i)Notwithstanding anything to the contrary contained herein, it is understood
that neither GWD nor any replacement water service provider shall have any
responsibility for any Common Water Lines or Private Water Lines within the
Project beyond the “customer side” of the two (2) main water meters providing
water service to the Project unless and until such time as GWD or such
replacement water service agency shall install water lines elsewhere within the
Project.

(b)Drainage. There is hereby reserved to each Owner, easements for drainage over
the Property through the drainage patterns and systems established by Declarant
from time to time upon the Property.

(c)Exclusive Use Areas. As to each Owner which is granted the right to use any
Exclusive Use Area(s) by Declarant, the Association or the Operator, together
with the right to place and use Exclusive Use Area Improvements within any such
Exclusive Use Area(s), there is hereby granted to each such Owner, easements in,
over, under and across such Common Area portions of the Property as are
reasonably necessary for the location, operation, use, maintenance, repair and
replacement of, and access to, such Exclusive Use Areas and Exclusive Use Area
Improvements as granted or approved by Declarant, the Association and/or the
Operator for such Owner's exclusive use in accordance with the terms of this
Declaration; provided, however, the exercise of such easement rights shall not
unreasonably interfere with the use and enjoyment by the other Owners of their
Lots with Buildings and parking in substantially the areas shown on the
Conceptual Site Plan attached hereto as Exhibits “B-2”.

(d)Encroachments. Declarant hereby grants to all Owners for the benefit of each
Lot the following mutual reciprocal perpetual easements for the purpose of
providing subjacent or sublateral support for underground building footings,
foundations and similar encroachments or intrusions (“Encroachments”):

(i)Upon any Lot for the benefit of any other adjoining Lot as a result of minor
errors during the course of construction of any Improvements thereon, so long as
any such Encroachment does not materially and adversely affect the reasonable
use and development of any Lot being encroached upon or any Common Area
Improvements thereon and is constructed pursuant to plans and specifications
approved as provided in Article 6; or

 

 

--------------------------------------------------------------------------------

 

(ii)Upon any Lot for the benefit of any adjoining Lot as a result of minor
settlement, shifting or movement of a building on such adjoining Lot following
any such intrusion.

In the event of any such Encroachment, the Owner of such encroaching Improvement
(other than Declarant) may be required by the Operator to prepare and process a
Lot line adjustment at the cost of such encroaching Owner. Except as to portions
of the easement areas described above which are actually occupied by any
Encroachment from time to time, such easements shall be non-exclusive and may be
used for the installation of utilities or other facilities or any surface uses
which do not unreasonably interfere with the use thereof for any Encroachment
described above.

(e)Easements Appurtenant. All easements granted herein to Owners shall be
appurtenant to and shall pass with title to each such Owner's Lot and may be
used by the Owners and Occupants of each such Owner's Lot, and their respective
Permittees, subject to any restrictions set forth in this Declaration.

12.6 General Easements

(a)Easements for Parking. There is hereby reserved to Declarant, the Operator
and the Association together with the right and obligation to grant same to each
Owner and each Owner’s Occupants and Permittees for the benefit of each such
Owner’s Lot, a perpetual non-exclusive easement for “Parking” with respect to
all Common Parking Areas of the Project; provided, however, (i) each Owner and
its Occupants and Permittees (including visitors) shall have the right to use up
to and no more than the total Allocated Parking Spaces for such Owner’s Lot as
set forth in Article 27 of this Declaration, (ii) subject to prior written
approval of Declarant or the Operator, as applicable, each Owner shall have the
right to designate for the exclusive use of such Owner and its Occupants and
Permittees out of its total Allocated Parking Spaces, up to five percent (5%) of
its Allocated Parking Spaces as Reserved Parking Spaces as set forth in Section
7.2; and (iii) all Parking by all Owners, Occupants and Permittees shall be
subject to the terms of this Declaration. Each future Owner of a Common Area
Lot, by taking title to its Lot subject to this Declaration, shall be deemed to
have granted such easements on its Lot to all other Owners, Occupants and
Permittees and each Owner of a Building Lot by taking title to its Lot subject
to this Declaration, shall be deemed to have granted such easements on its Lot
to all other Owners, Occupants and Permittees for interim Common Parking as may
from time to time be established by the Operator upon such Owner’s Building Lot
prior to the commencement of construction of a Building upon such Owner's
Building Lot. Notwithstanding the foregoing, it is intended that Occupants and
Permittees of each Building will utilize Common Parking Areas most proximate to
their Building and the non-exclusive parking easements granted and created by
this Declaration shall not be deemed to create easements in favor of all Owners,
Occupants and Permittees to park anywhere in the Project, rather such rights
shall pertain to the Common Parking Areas most proximate to the Building owned
or occupied by such Owner and the Occupants and Permittees of such Building as
reasonably necessary to satisfy the requirement for Allocated Parking Spaces for
each Building in the Project.

(b)Additional Easements for Parking. There is also hereby reserved to Declarant,
the Operator and the Association together with the right to grant same to third
parties including parties who are not Owners or Occupants of the Project,
easements over non-exclusive Common Parking Areas for parking after normal
business hours of the Project, together with the right to grant to third parties
easements and licenses for parking within such non-exclusive Common Parking
Areas during non-business hours, i.e., before 8:00 a.m. and after 6:00 p.m.
Mondays through Fridays, and at all times on Saturdays, Sundays and holidays,
provided all parking rights granted to Owners, Occupants and Permittees of the
Project after 8:00 a.m. and before 6:00 p.m., Mondays through Fridays, are not
materially impaired. The term “Parking” as used herein shall mean and be deemed
to include and permit the following:

(i)The parking of passenger vehicles, and the pedestrian and vehicular traffic,
of any of the Owners and their Occupants and Permittees;

(ii)The ingress and egress of all Owners, Occupants and Permittees, and the
vehicles thereof, to any and from any portion of the Parking Areas and the
public streets adjacent to the Parking Areas; and

(iii)The movement of pedestrians and vehicles by Owners, Occupants and
Permittees between mercantile, business and professional establishments and
occupants located or to be located within the Property.

(c)Easements for Ingress and Egress. Declarant reserves for itself, the Operator
and the Association, together with the right and obligation to grant and
transfer to each Owner, for the benefit of each Lot, a perpetual nonexclusive
easement on, over and through all driveways, drive-aisles and paved areas of the
Property including parking spaces (other than Reserved Parking Spaces) for
vehicular and pedestrian access, ingress and egress by all Owners, Occupants and
Permittees from public and private streets over and through the designated
pedestrian and vehicular traffic circulation patterns and parking areas as may
be established by Declarant from time to time upon the Common Areas Lots and any
Common Area located upon any Building Lot for those purposes, including without
limitation, over all such areas as are depicted on the Final Map;  provided,
however, Declarant shall not be entitled to re-designate or establish new
pedestrian or vehicular traffic circulation patterns on Building

 

 

--------------------------------------------------------------------------------

 

Lots that have been conveyed to an Owner without such Owner's prior written
approval. Each future Owner, by taking title to its Lot subject to this
Declaration, shall be deemed to have granted such easements over and across such
portions of such Owner's Lot to all other Owners, Occupants and Permittees. Such
easement rights shall be subject to the following reservations as well as other
provisions contained in this Declaration:

(i)Except for situations specifically provided for in the following
subparagraphs, no fence or other barrier which would unreasonably prevent or
obstruct the passage of pedestrian or vehicular travel for the purposes herein
permitted shall be erected or permitted within or across any driveway or parking
areas of the Project.

(ii)In connection with any construction, reconstruction, repair or maintenance
on its Lot, each Owner shall locate any temporary staging and/or storage areas
on its Lot at such locations as will not unreasonably interfere with any
driveway area or any access between such Lot and the other areas of the Property
and the public and private streets or roadways adjacent to the Property.

(d)Easements for Construction and Repair. In addition to easements for
encroachment granted to Owners as provided in Section 12.5(d) above, and in
connection with any work performed upon a Lot, incidental encroachments into or
upon the Common Areas within that Lot shall be permitted in connection with the
use of ladders, scaffolding, storefront barricades and similar facilities
resulting in temporary obstruction of portions of the Common Areas, all of which
are permitted under this Section so long as their use is kept within reasonable
requirements of construction work expeditiously pursued. The Common Areas may be
used for ingress and egress of vehicles transporting construction materials,
equipment and Persons employed in connection with any work provided for in this
Declaration. The Common Areas within the Lot upon which the construction is
taking place may also be used for temporary storage of material and vehicles
being used in connection with such construction, subject to all of the other
terms of this Declaration. Reasonable precautions and measures shall be taken so
that any disturbance to the use of the Common Areas generated by such
encroachments will be minimized.

(e)Right of Entry by Declarant, Association, Operator. Declarant, the
Association, the Operator, and their employees, agents, and contractors are
hereby granted the right to enter upon the Common Areas and upon any other
portion of the Project, to the extent reasonably necessary, to repair, improve,
maintain and operate the Common Areas and to exercise the rights and to perform
the duties imposed by this Declaration on the Operator or the Association. Such
right of entry upon portions of the Project other than the Common Areas shall be
exercised so as to interfere as little as reasonably possible with the
possession, use and enjoyment of the Owner or Occupants of such portion and
shall be subject to the provisions of Section 7.4. The Association shall
indemnify, protect, hold harmless and defend the Owner and Occupants of each Lot
over which the foregoing easements are reserved from and against all
liabilities, losses, liens, damages, claims, costs and expenses and arising from
or caused by the use of such Common Areas by the Declarant, Association, and
Operator.

(f)Common Area Entry by Owners. In connection with any entry by an Owner onto
any Common Areas for purposes of exercising such Owner's rights pursuant to
utility or drainage easements granted pursuant to this Article, or for purposes
of accessing or performing any work with respect to any of such Owner's
Exclusive Use Area(s) located upon the Common Areas as permitted under this
Declaration or otherwise approved by the Operator, such Owner shall, at its
expense:

(i)Maintain, at all times during such period of entry, commercial general
liability insurance with a combined single limit per occurrence of at least
$2,000,000, naming the Operator and the Association (and the Owner and Occupants
of such Common Areas if not owned by the entering Owner) as additional insureds,
and providing that such coverage shall not be terminated or modified without at
least thirty (30) days' prior written notice to the Operator;

(ii)Deliver to the Operator a certificate evidencing that such insurance is in
full force and effect prior to entry onto such Common Areas;

(iii)Perform all work in a safe manner, insure that no hazardous condition
remains on such Common Areas, and repair any damage thereto;

 

 

--------------------------------------------------------------------------------

 

(iv)Keep such Common Areas free and clear of all mechanics' or materialmen's
liens arising out of such Owner’s activities;

(v)Comply with all applicable Laws in connection with such work; and

(vi) Indemnify, protect, hold harmless and defend the Association, the Operator
and the Owner and Occupants of such Common Areas from and against all
liabilities, losses, liens, claims, damages, costs and expenses (including
attorneys’ fees and court costs) for labor or services performed or materials
furnished to or for such Owner, or for personal injury, death or property
damage, arising out of or related to such Owner's entry or breach of the
provisions of this Section 12.6.

12.7Easements by Owner. Upon the reasonable request of Declarant or the
Operator, an Owner shall grant to the Declarant or the Operator such additional
easements over such Owner's Lot(s) as may be reasonably requested for the
benefit of one or more other Lots or the Common Areas provided, and upon
condition that, the grant of such additional easement does not materially
interfere or impede such Owner’s use of its Lot(s).

12.8 Easements Reserved and Granted. Any easements referred to in this
Declaration shall be deemed reserved or granted, or both reserved and granted,
as applicable, notwithstanding that a deed to any Lot fails to reference this
Declaration or such reservation or grant.

12.9Reservation by Declarant. Declarant hereby reserves the right to
subsequently grant and create any additional easements over one or more of the
Lots owned by Declarant, including the Common Areas contained therein, for the
benefit of one or more other Lots owned by Declarant, provided, and upon
condition that, the grant of any such additional easements shall not materially
interfere with or impede with the grant and use of the other easements
established hereunder.

ARTICLE 13

APPROVAL OF OWNERS AND NOTICES

All notices, demands or requests for consent or approval of any kind which the
Operator or any Owner or Occupant is required or desires to give or make upon
Declarant, the Operator, the Association or any other Owner or Occupant shall
(a) be in writing; (b) specify the Section of this Declaration which requires or
authorizes that such notice be given or requires that such consent or approval
be obtained; and (c) be given or made by personal delivery, private express
courier, or by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows: If intended for an Owner, to
the last known address of the Owner. If to Declarant, to CABRILLO BUSINESS PARK
c/o SARES Regis Group, 500 Esplanade, Suite 470, Oxnard, CA 93030, Attention:
Cabrillo Business Park Manager. The address for the Association and the Board
shall be established by Declarant upon formation of the Association. Mailing
addresses may be changed at any time upon written notification to the Operator.

When given in the manner prescribed in this Section, all notices, demands or
requests for consent or approval shall be deemed given, received, made or
communicated on the date personal delivery is effected or, if mailed, on the
delivery date or the date on which delivery is refused by the addressee.

ARTICLE 14

AMENDMENTS

Until. such time as there is an Owner of any portion of the Property other than
Declarant or an Affiliate of Declarant, this Declaration may be amended and such
amendment shall be effective when executed by Declarant and recorded in the
Official Records of Santa Barbara County. From and after the date that, but only
so long as there is an Owner of any portion of the Property other than Declarant
or an Affiliate of Declarant, this Declaration may not be terminated, extended,
amended or restated in any respect whatsoever, or rescinded, in whole or in
part, except by written instrument duly recorded in the Office of the County
Recorder of Santa Barbara County (“Supplemental Declaration”), after first being
duly signed and acknowledged by those Owners (which may include Declarant)
holding at least seventy-five percent (75%) of the Members' voting power.
Notwithstanding the foregoing, any termination, amendment, restatement,
modification or rescission of any of the provisions of Sections 5.1, 5.5, 6.1,
6.8, 7.2(a), 7.5, 11.1, 11.7, 11.8 and this Article 14 shall require the prior
written consent of the City. Notwithstanding the foregoing, this amendment
provision shall not be amended either (i) to allow amendments to the Declaration
by the assent or vote of less than seventy-five percent (75%) in voting interest
of all Owners, or (ii) to deprive Declarant of any rights or powers granted to
it hereunder. In addition, this Declaration cannot be amended to modify or
eliminate the easements reserved to Declarant or granted to the Operator or the
Association without the prior written approval of Declarant, the Operator or the
Association, respectively. This Declaration shall not be amended in a manner
that would materially and adversely affect one Owner’s interest in its Lot,
Building or the Project for the benefit of any other Owner(s), without the prior
written consent of the Owner who is adversely affected. So long as Declarant is
the

 

 

--------------------------------------------------------------------------------

 

Owner of any undeveloped portion of the Property, it shall have the right to
modify, amend, expand or terminate this Declaration with respect to such
undeveloped portion other than any Common Area Lot, including the right to
modify the use or regulations to which said portion shall be subject or to
remove such undeveloped portion from this Declaration altogether. Property shall
be deemed “undeveloped” if no permanent Improvements have been constructed
thereon. Landscaping and surface parking areas shall not be deemed to be
“permanent Improvements.” Any amendment which affects or purports to defeat or
render invalid the lien of any Mortgage made in good faith and for value, to be
effective, must be approved in writing by the record holders of all such
Mortgages encumbering the affected portions of the Property at the time of such
amendment.

ARTICLE 15

NOT A PUBLIC DEDICATION

Nothing contained in this Declaration shall be deemed to be a gift or dedication
of any portion of the Project to the general public or for the benefit of the
general public or for any public purposes whatsoever, it being the intent of
Declarant that this Declaration shall be strictly limited to and for the
purposes expressed in this Declaration. The right of the public or any Person to
make any use whatsoever of the Project or any portion thereof (other than any
use expressly allowed by a written or recorded map, agreement, deed or
dedication) is by permission and subject to control of the Owners.

ARTICLE 16

INJUNCTIVE RELIEF

In the event of any violation or threatened violation by any Owner or Occupant
of any portion of the Project of any of the terms, covenants, conditions and
obligations of this Declaration, in addition to the other remedies for which
this Declaration provides, Declarant, the Operator, the Association and any or
all of the other Owners shall have the right to enjoin such violation or
threatened violation in a court of competent jurisdiction.

ARTICLE 17

BREACH SHALL NOT PERMIT TERMINATION

No breach of this Declaration shall entitle any Owner to cancel, rescind or
otherwise terminate this Declaration, but such limitation shall not affect in
any manner any other rights or remedies which such Owner may have under this
Declaration by reason of any breach of this Declaration. Any breach of any of
the covenants, conditions or restrictions set forth in this Declaration,
however, shall not defeat or render invalid the lien of any Mortgage made in
good faith and for value, but such covenants, conditions or restrictions shall
be binding upon and be effective against such Owner of any of said property or
any portion thereof whose title thereto is acquired by foreclosure, trustee's
sale or otherwise.

ARTICLE 18

INDEMNITY/INSURANCE BY OWNERS

18.1 Owner Indemnity. Each Owner shall indemnify, protect, defend and hold
harmless, Declarant, the Association, the Board and the other Owners from and
against all claims, expenses, liabilities, loss, damage and costs, including any
actions or proceedings in connection therewith and including reasonable
attorneys’ fees and costs, incurred in connection with, arising from, due to or
as a result of the death of or any accident, injury, loss or damage, howsoever
caused, to any Person or loss or damage to the property of any Person as shall
occur on the indemnifying Owner's Lot (excluding Common Areas) including,
without limitation, violation of any Environmental Laws, or the failure by an
Owner to comply with the provisions of Section 7.6 regarding Hazardous Materials
and compliance with Environmental Laws, except claims resulting from the
negligence or willful act or omission of (a) the Association or the indemnified
Owner, whichever is applicable; (b) any Occupant of the indemnified Owner's Lot
(including such Occupant’s agents, servants and employees); or (c) the agent,
servants or employees of such indemnified Owner, wherever such negligence or
willful act or omission may occur. In addition, to the fullest extent permitted
by Law, neither Declarant, the Association, the members of the Board nor any of
their respective agents, employees, successors or assigns shall be liable to any
Owner for any damage, loss or prejudice suffered or claimed on account of any
decision, approval or disapproval of plans and specifications (whether or not
defective), course of action, act, omission, error, negligence or the like made
in good faith and reasonably believed to be within the scope of their respective
duties.

 

 

--------------------------------------------------------------------------------

 

18.2 Owner Insurance. Each Owner shall at all times during the term of this
Declaration maintain or cause to be maintained commercial general liability
insurance covering the Owner’s Lot and Exclusive Use Areas benefiting that Owner
(excluding Common Areas) insuring against the risks of bodily injury, property
damage and personal injury liability, with a limit of not less than Three
Million Dollars ($3,000,000) per occurrence, which amount shall be reviewed and
adjusted by the Operator every three (3) years for increases recommended by
insurance industry-recommended standards for comparable mixed-use office/retail
complexes in Santa Barbara County, California. Each Owner shall maintain
property insurance, insuring all Buildings, Building Appurtenances and other
structures on its Lot and Exclusive Use Areas (other than Common Areas)
benefiting that Owner and personal property located therein from and against
lose or damage by fire and/or casualty, under the standard form of all-risk
insurance then in use in the State of California or under such other insurance
as may be required under the terms of any Mortgagee encumbering the Lot.

ARTICLE 19

SEVERABILITY

If any provision of this Declaration is held by a court of competent
jurisdiction to be invalid, the invalidity of such provision shall not affect
the validity of the remaining provisions of this Declaration, and all remaining
provisions shall continue unimpaired, in full force and effect.

ARTICLE 20

ENFORCEMENT AND REMEDIES

20.1 Right to Enforce. Declarant or the Association, as Operator, shall have the
right to enforce, by all appropriate legal and equitable proceedings, all
conditions, covenants, restrictions, reservations, liens, and charges now or
hereafter imposed by the provisions of this Declaration. It is hereby agreed
that money damages are an inadequate remedy for breach of any of the conditions,
covenants and restrictions contained herein, other than a default in the payment
of any assessment when due. Every Owner and Occupant of a Lot subject to these
restrictions expressly waives the benefit of California Code of Civil Procedure
Section 731(a) and any other comparable statute or rule, and agrees that such
violation or breach may be enjoined whether or not monetary damages may be
provided or provable. Prior to commencing litigation, the requirements of
California Civil Code Section 1354 relating to alternative dispute resolution
shall be satisfied.

20.2 Owner’s Remedies. After written request to the Operator to prevent any
violation of, or remedy any failure to timely perform, any responsibility or
obligation under this Declaration by the Operator, Declarant, the Association,
the Committee or any other Owner or Occupant, and failure by the Operator,
Declarant or the Association within thirty (30) days after receipt of such
request to diligently investigate the matter and undertake to remedy or
otherwise address such matter, any Owner shall additionally have all enforcement
rights provided for in this Declaration. In addition, any other party to whose
benefit this Declaration inures shall have the right, in the event of violation
or breach of this Declaration, to prosecute a proceeding at law or in equity
against the Person or Persons who have violated or are attempting to violate
this Declaration, to enjoin or prevent them from doing so, to cause said
violation to be remedied and to recover damages for said violation.

20.3 Waiver. The failure of any Owner, Declarant or the Association to enforce
any provision of this Declaration shall in no event be deemed a waiver of the
right to do so thereafter, and neither any Owner, Declarant nor the Association
shall have any liability for such failure of such Owner, Declarant or the
Association to enforce any provision of this Declaration.

ARTICLE 21

LITIGATION EXPENSES

If the Operator, Declarant, any Owner or the Association brings an action
against any other Owner or Occupant by reason of a breach or alleged violation
of any covenant, term or obligation of this Declaration, or for the enforcement
of any provision of this Declaration or otherwise arising out of this
Declaration, the prevailing party in such action shall be entitled to its cost
of suit and reasonable attorneys’ fees, which shall be made part of any judgment
rendered in such action.

ARTICLE 22

NO ASSIGNMENT OR TRANSFER

The rights, powers, duties and obligations conferred upon the Owners pursuant to
this Declaration shall not at any time be transferred or assigned by any Owner,
except (a) in the case of the rights, powers, duties and obligations of
Declarant, by Declarant pursuant to the definition of “Declarant” set forth in
Article 27; or (b) in the case of any Owner, (i) through a transfer of the
Owner's interest in its Lot in the manner provided in Article 23, or (ii) to a
qualified Occupant pursuant to Section 1.3.

 

 

--------------------------------------------------------------------------------

 

ARTICLE 23

SALE BY OWNER

Upon the sale, transfer, conveyance or assignment by any Owner of its right,
title and interest in its Lot, the following shall apply:

23.1 Notice. The transferring Owner shall give prompt written notice of the
sale, transfer, conveyance or assignment to the Operator, the Association and
Declarant, as long as Declarant owns a Lot. Such notice shall set forth the name
of the transferee and the transferor, the description of the affected Lot, the
nature of the interest transferred, the transferee’s mailing address and the
date of transfer. Prior to receipt of such notification, any and all
communications required or permitted to be given under the Project Documents
shall be deemed to be duly given to the transferee if duly and timely given to
said transferee's transferor.

23.2 Constructive Notice and Acceptance. Each Owner and Occupant, and every
other person who now or hereafter owns or acquires any right, title, estate or
interest in or to any portion of the Project, by acceptance of a deed, lease or
other interest therein, shall be conclusively deemed to have consented and
agreed to hold such title, leasehold or interest subject to and to comply with
every covenant, condition and restriction contained herein and to the rights of
Declarant, the Operator and the Association hereunder, whether or not any
reference to this Declaration is contained in the deed, lease or other
instrument by which such person acquired said interest in the Project. Every
provision of this Declaration, regardless of its characterization herein, shall
be deemed a covenant, condition, restriction, reservation, easement or
servitude, as the circumstances may require, to permit the enforcement thereof
and to carry out the intent of this Declaration.

23.3 Release of Owner. A transferring Owner shall be released from all
obligations of this Declaration as of the effective date of the transfer;
provided that with respect to the period before the effective date of the
transfer, such Owner is not in default in the performance of any duties or
obligations arising under this Declaration or in the payment of any amounts due
and payable under this Declaration.

23.4 Liability of Transferee. In no event shall any transferee of any Owner be
liable for any default of the transferring Owner under this Declaration which
occurred prior to the effective date of the transfer; provided, however, nothing
contained in this Section shall affect the existence, priority, validity or
enforceability of any lien placed upon the transferred Lot or portion thereof
pursuant to Section 2.10.

ARTICLE 24

TERM OF DECLARATION

Subject to the provisions of Article 14 hereof, this Declaration shall run with
the land and continue in full force and effect for a period of ninety nine (99)
years and thereafter year to year, unless, within three (3) months prior to
expiration of the term (as it may be so extended), a written instrument duly
signed and acknowledged by the Declarant, if the Declarant still owns a Lot
within the Project, and Owners (which may include Declarant) holding at least
seventy-five percent (75%) of the Members voting power is recorded in the Office
of the County Recorder of Santa Barbara County, California terminating this
Declaration in whole or in part as to all or a portion of the Property.

ARTICLE 25

MISCELLANEOUS

25.1 Assignment. Notwithstanding any provision of this Declaration to the
contrary, Declarant may, at any time, relieve itself of its rights and
obligations under this Declaration (including all obligations and duties as the
Operator) by recording a notice stating that Declarant has surrendered said
rights and obligations and, upon recordation of such notice, even if it is not
specified therein, said powers and obligations shall immediately vest in the
Association. If at any time Declarant ceases to exist and has not made such an
assignment, the rights and obligations of Declarant (including all obligations
and duties as the Operator) shall automatically vest in the Association.

25.2 Constructive Notice and Acceptance. Each Owner and Occupant, and every
other person who now or hereafter owns or acquires any right, title, estate or
interest in or to any portion of the Property, by acceptance of a deed, lease or
other interest therein, shall be conclusively deemed to have consented and
agreed to hold such title, leasehold or interest subject to, and comply with,
every covenant, condition and restriction contained herein and to the rights of
Declarant hereunder, whether or not any reference to this Declaration is
contained in the deed, lease or other instrument by which such person acquired
such interest in the Property. Every provision of this Declaration, regardless
of its characterization herein, shall be deemed a covenant, condition,
restriction, reservation, easement or servitude, as the circumstances may
require to permit the enforcement thereof and to carry out the intent of this
Declaration.

 

 

--------------------------------------------------------------------------------

 

25.3 Estoppel Certificate. Each Owner and Mortgagee shall, upon reasonable
request to Declarant, the Association, or the entity then charged with
enforcement of the terms of this Declaration, be entitled to receive a statement
specifying the nature of any known default of such applicable Owner. For such
statement, Declarant, the Association or such other certifying party, shall be
entitled to charge a reasonable fee based upon administrative expenses.

25.4 Captions. Captions and Section headings, where used in this Declaration,
are for convenience of reference only, are not intended to be a part of this
Declaration and in no way define, limit, amplify, change, alter or describe the
scope or intent of the particular paragraphs to which they refer.

25.5 Gender. For the purpose of this Declaration, the neuter gender includes the
feminine or masculine and the singular number includes the plural.

25.6 Declarant’s Reserved Rights. Wherever it appears in this Declaration that
Declarant has the right to waive compliance with certain provisions, the right
to approve or deny certain matters or the right to exercise its discretion in
various areas, these rights of the Declarant are expressly reserved or retained
by Declarant, and all of the provisions of this Declaration are subject to such
retained and reserved rights.

25.7 Exhibits. All exhibits referred to herein are attached hereto and
incorporated by reference.

25.8 Governing Law. This Declaration shall be governed, construed and enforced
in accordance with the Laws of the State of California.

25.9 Mortgage Protection. No breach of this Declaration shall affect, impair,
defeat or render invalid the lien of any Mortgage now or hereafter executed in
good faith and for value upon any part of the Project, except for the
foreclosure of an assessment lien that is superior to such Mortgage, if any,
pursuant to Section 2.10 above. However, if any portion of the Project is sold
under a foreclosure of any Mortgage or is conveyed to the party so secured in
lieu of foreclosure, any purchaser at such sale, and his successors and assigns,
shall hold any and all property so acquired subject to all of the restrictions
and other provisions of this Declaration. Such a purchaser shall not be
obligated to cure any preexisting breach of this Declaration which is
non-curable by payment of money (subject to Section 2.10) or of a type which is
not practical or feasible to cure. Any loan to facilitate the resale of any
portion of the Property after a foreclosure sale or deed in lieu of foreclosure
is a loan made in good faith and for value. If a Mortgagee delivers written
notice of its Mortgage to the Operator together with a request for notices of
default with respect to the Lot or Lots encumbered by the Mortgage, the
Association shall deliver copies of all such notices of default to such
Mortgagee (a “Requesting Mortgagee”) concurrently with delivery to the Owner or
Owners. A Requesting Mortgagee shall also be entitled to timely written notice
of any destruction, taking or threatened taking that affects a material portion
of the Common Areas (including without limitation any Common Parking Area)
benefiting a Lot securing the Mortgage, and any lapse, cancellation or material
modification of any insurance policy maintained by the Operator. Mortgagees are
hereby authorized to furnish information to the Operator concerning the status
of any Mortgage. Nothing contained in this Declaration or the other Project
Documents shall give the Operator, the Association, any Owner, or any other
party priority over the rights of a Mortgagee with respect to distributions of
insurance proceeds or condemnation awards for losses to or a taking of a Lot or
Building, or any portion thereof, encumbered by a Mortgage held by such
Mortgagee.

25.10 Mutuality, Reciprocity; Runs With Land. This Declaration is designed to
create equitable servitudes and covenants appurtenant to, and for the direct,
mutual and reciprocal benefit of each and every Lot, running with the Property,
in accordance with the provisions of California Civil Code Section 1468. The
covenants, conditions, restrictions, reservations, equitable servitudes, liens
and charges set forth herein shall run with the Property and shall be binding
upon all persons having any right, title or interest in the Property, or any
part thereof, their heirs, successive owners and assigns; shall inure to the
mutual benefit of, and be enforceable by, persons having right, title or
interest in any Lot, their heirs, successive owners and assigns; and shall be
binding upon Declarant, its successors and assigns and all successors in
interest with fee interests in all or any portion of the Property. Declarant
hereby declares its understanding and intent that the burden of the covenants
set forth herein touch and concern the land.

 

 

--------------------------------------------------------------------------------

 

ARTICLE 26

RIGHTS AND REQUIREMENTS OF THE CITY OF GOLETA

26.1 General. Notwithstanding any other provision to the contrary as may be
contained in this Declaration, and in addition to all other rights granted to
the City pursuant to the provisions of this Declaration, the City shall have the
following additional rights, and Declarant, the Operator and the Owners, as
applicable, shall comply with the following provisions, City requirements and
conditions:

26.2 Definitions. For purposes of this Article, the term “Improvements” shall
have that meaning set forth in this Declaration, if any, but shall also include
all improvements in the Project, including, without limitation, the following:
all structures and buildings (and all components thereof); private utilities;
landscaping improvements and plantings; fences and walls, private streets and
driveways, sidewalks, parking areas, garages, carports, lighting, signs,
irrigation and drainage facilities.

26.3 Maintenance and Waste Management. Declarant, the Operator and each Owner
shall comply with the following special conditions:

(a) Owner Maintenance. Each Owner, including Declarant, shall, at all times,
perform such maintenance as is required to be performed by an Owner under this
Declaration in accordance with the terms of this Declaration and applicable City
codes and regulations.

(b) Landscape Maintenance. All landscaping in the Project, including, without
limitation, trees, shrubs and other vegetation, drainage and irrigation systems,
shall be maintained by the Owners in conformity with the landscaping maintenance
standards of the City. Dead or diseased plants shall be promptly replaced with
landscaping similar in type, size and quality.

(c) Parking and Driveways. Driveways and traffic aisles within the Project shall
be kept clear and unobstructed at all times. No vehicles or other obstruction
shall project into such driveways or traffic aisles. All private streets or
driveways, sidewalks and parking areas shall be regularly swept and cleaned. All
asphalt and concrete paved areas shall be repaired, replaced, and re-striped, as
necessary, to maintain said pavement at all times in a level and smooth
condition. Any traffic or parking signage will be properly maintained.

(d) Waste Management. Each Owner, including Declarant, shall comply with a Solid
Waste Management Plan which shall be developed by Declarant and implemented by
the Operator which shall include without limitation:

(i) Provision for designated space and/or bins for storage of recyclable
materials including office paper, cardboard, and beverage containers within each
Occupant's suite in the Project;

(ii) Development of a plan for accessible collection of materials on a regular
basis:

(iii) Regular composting of lawn clippings and other landscape materials;

(iv) Provision of a tenant/employee education pamphlet to be used in conjunction
with available Santa Barbara County and federal source reduction educational
materials. The pamphlet shall be provided to all tenants by the leasing/property
management agency;

(v) Purchase and use of materials made of recycled materials;

(vi) Encouragement of two-sided copying and use of reusable dishware in employee
kitchen areas;

(vii) Inclusion of lease language requiring tenant participation in
recycling/waste reduction programs, including the specification that janitorial
contracts include compliance with recycling requirements;

(viii) A monitoring program (annual) to ensure at least fifty percent (50%)
participation in overall waste disposal, using source reduction, recycling,
and/or composting programs.

 

 

--------------------------------------------------------------------------------

 

26.4 City as Third Party Beneficiary. Each Owner acknowledges by acceptance of
the deed or other conveyance therefor, whether or not it shall be expressed in
any such deed or other instrument, that each of the covenants, conditions and
restrictions set forth in this Article benefit the City, and that the City has a
substantial interest to be protected with regard to compliance with these
covenants, conditions and restrictions and any amendments thereto.

26.5 Easement for Law Enforcement and Emergency Vehicles and Personnel.
Declarant hereby reserves a non-exclusive easement for access, ingress and
egress upon and across the Project as may be necessary for law enforcement and
for the provision of emergency services in the Project by City and state and
federal law enforcement officers and vehicles, City Fire Department and other
emergency services vehicles and personnel.

26.6 Agreement Between Declarant and City. The Declarant, in exchange for
receiving the City’s approval of this Declaration, hereby agrees to hold, sell
and convey the Project subject to the covenants, conditions, restrictions and
reservations contained in this Article.

26.7 Compliance with Law. Declarant, the Association and each Owner shall comply
with state and federal law and with all ordinances, regulations and standards of
the City, and any assessment district of the City, as may be applicable to the
Project.

26.8 No City Liability. The failure or refusal of the City to exercise any of
the rights or powers conferred by this Article will not result in any liability
to the City and shall not give rise to a cause of action against the City, its
officers and employees, on the part of any person. No officer or employee of the
City shall be personally liable to the Declarant, the Association or any Owner,
for any default or breach by the City, its officers and employees, under this
Declaration.

26.9 Amendments/Termination. Any termination of this Declaration, and any
amendment to any provision of this Article or to any other provisions of this
Declaration which affects the rights of the City under this Article shall
require the prior written consent of the Goleta City Manager (or his authorized
representative) prior to recordation. The City’s prior written approval shall be
contained within or recorded concurrently with any such amendment or
termination. Any such amendment or termination recorded without the City’s
written approval shall be null and void.

26.10 Attorneys' Fees. In any action brought by the City to enforce this
Declaration, the prevailing party will be entitled to receive its attorney’s
fees and costs, in addition to such other relief as may be granted. In addition,
the City shall be entitled to receive its attorney’s fees and costs expended in
connection with (a) enforcement of this Article, and (b) any settlement
procedure as may be ordered by the court. To the extent the Operator and/or any
individual Owner is a non-prevailing party in any enforcement action, the
Operator and the individual Owner against whom such enforcement action has been
taken shall be jointly and severally liable for any such attorneys' fees and
costs.

26.11 Notices. Notices to the City that may be required or necessary under this
Declaration, if any, shall be provided to the following addresses:

 

To City:

 

City of Goleta

 

 

130 Cremona Drive, Suite B

 

 

Goleta, CA 93117

 

 

Attn: Planning and Environmental Services Department

 

With Copy to:

 

City of Goleta

 

 

130 Cremona Drive, Suite B

 

 

Goleta, CA 93117

 

 

Attn: City Attorney

 

ARTICLE 27

DEFINITIONS

In addition to any other terms defined in this Declaration, the following
definitions shall apply unless otherwise indicated:

“Affiliate” – Any Person which owns, is owned by, is controlled by, controls, or
is under common control with, another Person.

“Allocated Parking Spaces” - With respect to each Building, the number of
parking spaces (including visitor parking spaces) allocated to each such
Building by this Declaration and the applicable governmental authority as
necessary to provide required parking (including parking for Occupants and
Permittees [including visitors]) for the uses to be conducted in or about the
Building in question based upon the Maximum Floor Area (as defined herein) for
such Building, together with such additional parking spaces, if any, as may from
time to time be allocated to such Building by the Operator as provided herein.
Allocated Parking Spaces for a Building may be situated entirely upon the Lot
upon which such Building is situated and may comprise all of the Parking Spaces
situated upon such Lot in which case such Allocated Parking Spaces shall
constitute Exclusive Use Area for the Owner of such Lot and shall not constitute
Common Parking Areas. Allocated Parking Spaces for a Building may alternatively
be located upon the Lot upon which

 

 

--------------------------------------------------------------------------------

 

such Building is situated and/or upon other adjacent Lots and may therefore
constitute Common Parking. Allocated Parking Spaces may granted by one Building
Lot Owner to another Building Lot Owner by easement. Allocated Parking Spaces
granted to a Building are granted in consideration for payment by the Owner of
such Building of (i) all costs and expenses associated with the use, maintenance
and repair of such Allocated Parking Spaces if they shall constitute Exclusive
Use Area as to such Owner, or (ii) such Owner's share of Common Expenses
attributable to such Common Parking Areas if they shall be situated within
Common Parking Areas as provided herein and shall be taken into account in
establishing the Deemed Land Area of each Building Lot as provided herein and as
shown on Exhibit “D” attached hereto. The Allocated Parking Spaces for each
Building are set forth in Architectural Sheet #3 to the Development Agreement
for the Project, the relevant parking provisions of which are attached hereto as
Exhibit “D”. subject to change from time to time based upon changes to
development and uses within the Project as provided herein and in the
Development Agreement or other City approved modifications to the Project.

All parking spaces located upon a Lot shall be part of the Common Parking Areas
unless designated as Exclusive Use Areas pursuant to this Declaration. All
allocations of parking within Common Parking Areas shall be on a non-exclusive
basis, except for permitted reserved parking spaces as may be provided herein,
among those entitled to use such Common Parking Areas and shall be made by
Declarant or the Operator in a reasonable and non-discriminatory manner. The
allocations of Allocated Parking Spaces may be confirmed as a part of any sale
instrument covering a Lot and/or Improvements thereon, but shall remain subject
to adjustment at any time by Declarant or the Operator based upon the actual
Floor Area of the Building(s) actually constructed upon the Lots, modifications
or additions thereto, requirements of the City and usage experience as to the
parking required with respect to the Building(s) in question (consideration
being given to peak period and off-hour usage for the businesses conducted
within such Buildings, the availability of overflow parking within the Common
Areas, etc.).

Accordingly, it is to be noted that the actual total number of parking spaces
within the Common Parking Areas may be greater or less than the total number of
Allocated Parking Spaces serving the Buildings served by such Common Parking
Areas because (i) Owners may elect to build excess parking spaces upon their
respective Lots to service their Buildings; or (ii) different hours of operation
or peak parking requirements for different Occupants may permit a reduction in
the total number of parking spaces required to be built to accommodate all uses
within the Project. Further, the Allocated Parking Spaces shall remain at all
times subject to the exercise by Declarant of its rights pursuant to Section 7.2
hereof and subject to requirements of the City. Allocated Parking Spaces shall
be made available to the Owner(s), Occupants and Permittees (including visitors)
of a Lot commencing upon issuance of a certificate of occupancy or equivalent
for the Building constructed upon such Lot. Notwithstanding any of the
foregoing, the number of Allocated Parking Spaces for any Lot shall not be
reduced by Declarant below that necessary to provide such Lot with the minimum
number of parking spaces required by the City to be provided for any Building(s)
located on such Lot at the time of the initial construction thereof taking into
account any and all parking for such Building which is located upon such Lot,
without Declarant first obtaining the consent of the City, the Owner of, and any
Mortgagee that has a Mortgage on, such Building(s).

“Architect” – A Person holding a certificate to practice architecture in the
State of California under authority of Division 3, Chapter 3 of the BUSINESS &
PROFESSIONS CODE of the State of California or any successor legislation
thereto.

“Articles” – The Articles of Incorporation of the Association which are or shall
be filed in the office of the California Secretary of State, as amended and
supplemented from time to time.

“Assessment, Capital Improvement” – “Capital Improvement Assessment” shall mean
a charge against each Owner and such Owner's Lot, representing a portion of the
costs to the Operator for installation or construction of any Improvements on
any portion of the Common Area which the Operator may from time to time
authorize, pursuant to the provisions of this Declaration. Such charge shall be
levied among all Owners and their Lots in the same proportion as Regular
Assessments, unless otherwise determined by the Operator as provided in Section
2.4.

“Assessment, Reconstruction” – “Reconstruction Assessment” shall mean a charge
against each Owner and such Owner's Lot representing a portion of the cost to
the Operator for reconstruction of any Common Area Improvements pursuant to the
provisions of this Declaration. Such charge shall be levied among all Owners and
their Lots in the same proportion as Regular Assessments, unless otherwise
determined by the Operator as provided in Section 2.4.

“Assessment, Reimbursement” – “Reimbursement Assessments” shall mean a charge
against a particular Owner and such Owner's Lot directly attributable to, or
reimbursable by, that Owner equal to the cost incurred by the Operator for
corrective action performed pursuant to the provisions of this Declaration, or a
reasonable fine or penalty assessed by the Operator, plus interest and other
charges on such Special Assessments as provided for herein. Reimbursement
Assessments shall also include charges levied by the Operator against an Owner
and such Owner’s Lot for excessive use of any utility which is commonly metered
within the Property.

 

 

--------------------------------------------------------------------------------

 

“Assessment, Regular” – “Regular Assessment” shall mean the monthly or
supplemental charge against each Owner and such Owner’s Lot representing a
portion of the Common Expenses, including Common Water Expenses, which are to be
paid by each Owner to the Operator in the manner and proportions provided
herein.

“Assessments, Special” – “Special Assessments” shall mean Capital Improvements
Assessments and Reconstruction Assessments and any other assessment imposed by
the Operator against any Owner(s) which are not Regular Assessments or
Reimbursement Assessments, including, without limitation, Assessments by the
Association to each Owner for Private Water Use by each such Owner.

“Association” – Cabrillo Business Park Owners Association, a California
Nonprofit Mutual Benefit Corporation.

“Benefited Lot” – Any Lot which, pursuant to the terms of this Declaration, is
the beneficiary of any right or benefit granted herein or created pursuant to
the terms hereof.

“Board” – The Board of Directors of the Association, as the same may be
constituted from time to time.

“Building” – Any structure now or hereafter constructed on any Lot which is
intended for human occupancy including, without limitation, the eight (8)
existing Buildings and contemplated Buildings 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11
and 12.

“Building Appurtenances” - Truck docks, tunnels, ramps and wells, trash storage
areas and equipment, outdoor seating and patio areas, fountains and other
architectural features servicing exclusively one (1) or two (2) Buildings,
landscape and hardscape areas immediately appurtenant to a Building and supports
and appurtenances that extend from a Building as permitted by this Declaration,
such as Building canopies, support columns, pilasters, overhangs and footings,
provided that such Improvements are located immediately adjacent to a Building
or other Building Appurtenance as permitted by this Declaration, or, with the
Operator’s prior written consent, within an Exclusive Use Area of a Common Area
Lot as designated or approved by the Operator.

“Building Area” - Prior to the commencement of construction or remodeling of a
Building, that area of the Lot in question which is designated as a Building
Area on the Site Plan or approved construction drawings for the Building; and
from and after the commencement of construction or remodeling of a Building
structure on a Lot, the Building Area shall conform to the footprint of the
Building Improvements constructed thereon. Notwithstanding the foregoing, in no
event shall any Building be constructed in an area not shown as Building Area on
the Conceptual Site Plans attached hereto; provided, however, Building
Appurtenances may, with the prior written consent of the Operator be constructed
outside of a Building Area as designated or approved by the Operator.

“Building Lot” – Any Lot upon which Buildings and Building Appurtenances are or
may be constructed under applicable Laws, specifically excluding all Common Area
Lots.

“Bylaws” – The Bylaws of the Association, as amended and supplemented from time
to time.

“City” – The City of Goleta, California, a municipal corporation.

“Committee” – The Architectural and Development Review Committee created
pursuant to Article 3.

“Common Areas” — Those portions of the Project intended for the common use of
Owners, Occupants and Permittees, and comprised of vehicular and pedestrian
access areas and driveways, sidewalks, curbs, gutters and loading areas, Common
Parking Areas and the parking spaces situated therein, parking bumpers, signage
and other improvements located within such Common Parking Areas, Common Lighting
Facilities, Common Landscaping, Common Drainage and Irrigation Facilities,
Common Signage, Common Utility Lines, Common Water Lines and any other portion
of the Property over which all Owners and/or the Operator have rights or
obligations of use, beneficial enjoyment or maintenance pursuant to the terms of
this Declaration or the conditions of approval of the Final Map (as defined
below) or pursuant to any other governmental approval affecting the Property;
excepting therefrom, however, all Buildings, Building Appurtenances, Private
Water Lines and all other areas of the Project which are, or from time to time
may be, designated by the Operator as “Exclusive Use Areas” for the exclusive
use of one or more Owners, Occupants and/or Permittees, including, without
limitation, the Exclusive Parking Areas situated upon Lots 3,8, 11 and 12 and
all Exclusive Use Improvements which may be located within an Exclusive Use Area
as designated or approved by the Operator. The Common Areas generally depicted
on either of the Site Plans attached hereto as Exhibits “B-1” and “B-2” may be
modified from time to time to change the location or configuration thereto or to
reflect the requirements of the City or other governmental authorities by
recordation of a Supplemental Declaration executed by Declarant or the Operator,
subject to Article 14. Notwithstanding anything contained in this Declaration to
the contrary, all Parking Areas of Lots 3, 8, 11 and 12 other than driveways,
drive aisles, sidewalks, Common Utilities, Common Drainage and Facilities and
Common Signage located on such Lots shall constitute Exclusive Use Areas for the
exclusive use of the Owner(s) and Occupants and Permittees of Lots 3, 8, 11 and
12, respectively, and shall not constitute part of the Common Areas of the
Project.

 

 

--------------------------------------------------------------------------------

 

“Common Area Improvements” – All Improvements (other than Improvements within
Exclusive Use Areas) which are from time to time located upon or within the
Common Areas including, without limitation, Common Lighting Facilities, Common
Landscaping, Common Parking Areas, Common Signage, Common Utility Lines, Common
Water Lines and Common Drainage and Irrigation Facilities.

“Common Area Lot” - Each Lot which Declarant may from time to time designate as
a Lot upon which primarily Common Area Improvements including Common Parking
Areas and Driveways are to be constructed, including without limitation, Lots
15, 16, 17 and 18. Declarant hereby designates Lots 15, 16, 17 and 18 as the
initial “Common Area Lots” for the Project.

“Common Drainage and Irrigation Facilities” – The on-site private drainage,
landscape irrigation and sewer facilities and structures or portions thereof
which serve the Common Areas or all of the Buildings in the Project, as the same
may from time to time exist within the Project, including, without limitation,
all common bio-swales located within the Project.

“Common Expenses” – All costs, fees and expenses incurred by the Association
and/or Operator in connection with the ownership, operation, management,
maintenance, repair and restoration of the Common Areas of the Project and all
property of the Association, if any, including, without limitation, the actual
and estimated costs and expenses of maintaining and operating the Association;
Real Property Taxes assessed on Common Area Lots, if any (it being intended that
the property value, if any, of any Common Area Lots be allocated by the taxing
authority ratably as part of the property value of all Building Lots within the
Project); costs of property management fees and costs associated with
administration and operation of the Project including compensation paid to
attorneys, managers, accountants and contractors; costs and expenses of
maintaining and operating all Common Areas and all Common Area Improvements
(excluding costs and expenses associated with any Exclusive Use Areas); the cost
of utility services for the Common Areas (excluding costs of utilities for any
Exclusive Use Areas) including Common Water Costs, and for the maintenance,
repair and replacement of Common Utility Lines, Common Water Lines, Common
Landscaping, Common Lighting Facilities, Common Parking Areas, Common Signage
and Common Drainage and Irrigation Facilities; the cost of insurance maintained
by the Operator as described herein or in the Bylaws including, without
limitation, public liability insurance, property insurance, worker’s
compensation insurance, fidelity coverage and other forms of insurance
customarily obtained by persons or firms performing functions similar to those
performed by the Operator hereunder for projects similar to the Project; and the
costs and expenses of exercising the powers and performing any and all of the
duties of the Operator under this Declaration, the Project Documents, the
Articles, the Bylaws and any rules or regulations adopted by the Association
including, without limitation, the cost of all services, utilities, materials
and equipment (and personal property taxes thereon, if any) required in
connection therewith, but excluding the costs of all initial, original
construction of Common Area Improvements; and maintaining any reasonable
reserves for such purposes as determined by the Operator. To the extent any
Common Expenses are common to more than one, but not all Owners or Buildings
within the Project, the Operator shall allocate such Common Expenses on an
equitable basis as between only such Owners that share the benefits associated
with such Common Expenses.

“Common Landscaping” – Landscaping and related irrigation system improvements,
facilities and equipment located upon any Common Area Lot or located upon any
Building Lot to the extent comprising part of the Common Area to be maintained
by the Operator, as the same may from time to time exist within the Project,
including, without limitation, all shared frontage landscaping which fronts any
public or interior private streets abutting the Project, all landscaped medians
within the street right of way on Hollister and Los Carneros Avenues, and all
public infrastructure landscaping within the Project including all park and
wetlands areas within the Project once such wetlands areas are accepted by the
applicable public agency.

“Common Lighting Facilities” – The light standards and fixtures, light bulbs,
tubes, electrical transformers, power panels, utility lines, and above and below
ground electrical conduit and wiring which serve the Common Areas including the
Common Parking Areas, Common Landscaping and Common Signage, as the same may
from time to time exist within the Project.

“Common Parking Areas” – Those portions of the Common Areas, consisting of
Parking Areas, as the same may from time to time exist within the Project which
may he utilized by the Owners and Occupants of more than one Lot and their
Permittees in common as provided in Section 7.2.

“Common Parking Expenses” – Common Expenses, including Real Property Taxes, and
costs of utilities and insurance attributable to Common Parking Areas.

“Common Signage” – All signage located within the Common Areas of the Project
(specifically excluding tenant or other Occupant identification signage) which
identifies the Project, the Project management company, parking operator,
listing agent(s) or which provide other Project-oriented information including,
without limitation, Project directional signage.

 

 

--------------------------------------------------------------------------------

 

“Common Utility Lines” – All above or below ground utility lines (including
water, electrical, gas, sewer and storm drains) which either (i) service Common
Area Improvements, whether exclusively or in common with other Improvements
(including, without limitation, Common Area Lighting Facilities and Common Area
Landscaping Improvements and all utilities which service water features within
the Project, if any), or (ii) serve more than one Building or Building Site.
Common Water Lines shall be included within Common Utility Lines.

“Common Water Costs” – the costs, as reasonably determined by Operator of all
water service to provided within the Project pursuant to Common Water Lines
including without limitation costs to supply water for Common Areas and Common
Landscaping.

“Common Water Lines” – All above or below ground water lines, meters and
sub-meters located or installed within the Project from the “customer side” of
the two (2) main water meters installed by the Goleta Water District which serve
the Project located at Hollister Avenue and Los Carneros Road, to the extent
such water lines, meters and sub-meters either (i) service Common Area
Improvements, whether exclusively or in common with other Improvements
(including, without limitation, Common Area Landscaping Improvements and water
features within the Project, if any), or (ii) serve more than one Building or
Building Site to the point at which such water line exits a sub-meter as a water
line serving only a single Building or Building Site thereby becoming a Private
Water Line.

“Declarant” – Santa Barbara Realty Holding Company, LLC, a Delaware limited
liability company (“SBRHC”), and any successor-in-interest (defined below). As
used in this definition, a “successor-in-interest” of SBRHC shall mean a Person
which, through a purchase or acquisition of stock or partnership interest(s),
amalgamation, consolidation, reorganization, dissolution, merger or similar
transaction (as opposed to a purchase, transfer or conveyance of one or more
Lots), becomes vested with the rights and assumes the obligations of SBRHC, as
“Declarant”, pursuant to this Declaration. “Declarant” shall also mean the
transferee from SBRHC or its successor-in-interest of any one or more Lots
comprising a portion of the Project, provided SBRHC or its successor-in-interest
expressly assigns to such transferee the rights of “Declarant” and such
transferee assumes the obligations of “Declarant” under this Declaration; any
such assignment and assumption of the rights and obligations of “Declarant”
shall be in writing and signed by both SBRHC or its successor-in-interest and by
the transferee in recordable form and shall be recorded by the transferee in the
Office of the County Recorder of Santa Barbara County, California.

“Declaration” – This Declaration of Covenants, Conditions and Restrictions and
Grant and Reservation of Easements for Cabrillo Business Park, as it may be
amended or supplemented from time to time.

“Deemed Area of Land” is defined in Section 2.4(b).

“Design Guidelines” – Guidelines, rules and regulations which may be prepared
and issued from time to time (and which may be amended from time to time) by the
Committee, and approved and adopted by the Operator for the purpose of assisting
Owners in preparing plans and specifications for Improvements and in preparing
other plans, specifications and other materials (including designs for signs and
the like) which are subject to review by the Committee pursuant to this
Declaration.

“Development Agreement” – That certain Development Agreement dated May 7, 2007
and recorded June 25, 2007 as Instrument No. 2007-0046722 by and between Santa
Barbara Realty Holding Company, LLC and the City of Goleta.

“Environmental Laws” – Any past, present or future federal, state, local or
foreign statutory or common law, or any regulation, ordinance, code, plan,
order, permit, grant, franchise, concession, restriction or agreement issued,
entered, promulgated or approved thereunder, relating to (a) the environment,
human health or safety, including, without limitation, emissions, discharges,
releases or threatened releases of Hazardous Materials into the environment
(including, without limitation, air, surface water, groundwater or land), or (b)
the manufacture, generation, refining, processing, distribution, use, sale,
treatment, receipt, storage, disposal, transport, arranging for transport, or
handling of Hazardous Materials.

“Exclusive Parking Areas” – all Parking Areas situated within any Lot in the
Project which are expressly reserved and dedicated solely for use by the Owner,
Occupants and Permittees of the Building situated upon such Lot and which are
designated as Exclusive Use Areas of the Owner of such Lot and are therefore
maintained and repaired by such Owner and not the Association as provided in
this Declaration, including without limitation, all Parking Areas situated on
Lots 3, 8, 11 and 12. Exclusive Parking Areas shall be distinguished from
Reserved Parking Areas which shall be Common Parking Areas expressly reserved
for the use of a particular Owner, Occupant or Permittee or class of Permittee,
but maintained and repaired by the Association as part of the Common Areas of
the Project.

 

 

--------------------------------------------------------------------------------

 

“Exclusive Use Areas” – Those portions of the Project designated as Exclusive
Use Areas from time to time by Declarant or the Operator in writing for the
exclusive use of one or more, but not all, Owners and their respective Occupants
and Permittees including, without limitation, each Building within the Project;
and all Building Appurtenances and similar areas immediately appurtenant to an
Owner's Building(s) and the Private Water Lines serving such Building which are
designated or approved by the Operator as for the exclusive use of such Owner(s)
and such Owner(s)' Occupants and Permittees and are to be used, maintained
and/or repaired by the Owner(s) and Occupant(s) of such Building(s) as provided
herein, including, without limitation, the Exclusive Parking Areas located on
Lots 3, 8, 11 and 12 and those other areas designated as Exclusive Use Areas on
the Site Plans attached hereto as Exhibit “B-2”. Each and every Exclusive Use
Area and all Exclusive Use Area Improvements associated therewith shall be
maintained, repaired, insured and replaced by the Owner(s) of the Building(s)
benefited by such Exclusive Use Area unless the Operator shall agree in writing
to assume such obligations at the sole cost and expense of such Owner(s). If any
Exclusive Use Area is shared by the Owners of more than one Building in the
Project, then all Exclusive Use Area Expenses attributable to the operation,
maintenance, insurance, repair and replacement of such Exclusive Use Area and
all Exclusive Use Area Improvements associated therewith shall be shared by the
Owners of the Buildings sharing in the use of such Exclusive Use Area on an
equitable basis based upon the respective usage of or benefits derived from such
Exclusive Use Area and Exclusive Use Area Improvements by such Owners as
reasonably determined by such Owners.

“Exclusive Use Area Expenses” – Costs and expenses incurred by the Operator in
performing its duties or services for or at the request of any Owner with
respect to any Exclusive Use Area or Exclusive Use Area Improvements which would
constitute Common Expenses but for the fact that they are incurred with respect
to an Exclusive Use Area or Exclusive Use Area Improvements rather than Common
Area or Common Area Improvements.

“Exclusive Use Area Improvements” – All Improvements constructed upon or within
or comprising any portion of an Exclusive Use Area, including, without
limitation, Private Water Lines and back-up generator equipment serving any
Building(s) and located within any portion of the Common Area designated as
Exclusive Use Area by the Operator, including, without limitation, those areas
designated as Exclusive Use Areas on the Site Plans attached hereto as Exhibits
“B-2”.

“Final Map” – The Final Maps for Cabrillo Business Park Vesting Tentative Tract
Map No. 37-SB-TM [Alternative 7] (the “Tentative Map”), which is filed in the
Office of the Recorder of Santa Barbara County, California as to any Lots within
the Project based on the Tentative Map and any modifications thereto including
all conditions of approval as to any such Final Map, as the same may be amended
from time to time. The first Final Map for the Project is Map 37-SB-0 and
establishes Lots 13, 14, 20, 21 and 22 as Lots within the Project. Final Map
37-SB-A establishes Lots 1, 2, 3 and 4 as Lots within the Project.

“Floor Area” – The total floor area of any Building within the Project as
reasonably determined by the Operator based on industry standards and practices
for the measurement of the type of Building in question based upon construction
method and designated use. Upon any material alteration or modification of any
Building which may materially affect the determination of Floor Area, the Floor
Area for such Building and for the Project shall be recomputed as set forth in
this Section. The party or parties who cause such alteration or modification of
any such Building shall pay for the cost of recomputation. From time to time, as
deemed appropriate by the Operator, the Operator shall have the right to execute
and record a supplement to this Declaration, to set forth the Floor Area of all
Buildings then existing in the Project. Such supplement need only be executed by
the Operator and each supplement shall replace any previously recorded
supplement.

“GWD” – The Goleta Water District.

“Hazardous Material” - Any hazardous or toxic substance, material or waste which
is or becomes regulated by, or is subject to, or governed under, any local
governmental authority, any agency of the State of California or any agency of
the United States Government. The term “Hazardous Material” includes, without
limitation, any material or substance which is (i) defined as a “hazardous
waste,” “extremely hazardous waste” or “restricted hazardous waste” under
Sections 25115, 25117 or 25122.7, or listed pursuant to Section 25140, of the
California Health and Safety Code, Division 20, Chapter 6.5 (Hazardous Waste
Control Law), (ii) defined as a “hazardous substance” under Section 25316 of the
California Health and Safety Code, Division 20, Chapter 6.8
(Carpenter-Presley-Tanner Hazardous Substance Account Act), (iii) defined as a
“hazardous material,” “hazardous substance,” or “hazardous waste” under Section
25501 of the California Health and Safety Code, Division 20, Chapter 6.95
(Hazardous Materials Release Response Plans and inventory), (iv) defined as a
“hazardous substance” under Section 25281 of the California Health and Safety
Code, Division 20, Chapter 6.7 (Underground Storage of Hazardous Substances),
(v) petroleum and any petroleum by-products, (vi) asbestos, (vii) urea
formaldehyde foam insulation, (viii) listed under Article 9 or defined as
hazardous or extremely hazardous pursuant to Article 11 of Title 22 of the
California Administrative Code, Division 4, Chapter 20, (ix) designated as a
“hazardous substance” pursuant to Section 311 of the Federal water Pollution
Control Act (33 U.S.C. § 1317), (x) defined as a “hazardous waste” pursuant to
Section 1004 of the Federal Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq. (42 U.S.C. §6903), or (xi) defined as a “hazardous substance”
pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq. (42 U.S.C. § 9601).

 

 

--------------------------------------------------------------------------------

 

“Improvements” – All structures and improvements of every type and kind, whether
above or below the land surface, including, without limitation, all Buildings,
Building Appurtenances, accessory structures, outbuildings, underground
installations, Private Water Lines, slope and grade alterations, roads, curbs,
gutters, storm drains, detention basins, drainage facilities including Common
Drainage and Irrigation Facilities, utilities including Common Lighting
Facilities, Common Utility Lines and Common Water Lines, driveways, Parking Area
improvements, walls, fences, screening walls and barriers, retaining walls,
stairs, decks, windbreaks, plantings, parks and wetlands areas, planted trees,
shrubs and other landscaping including Common Landscaping, sidewalks, poles,
signs including Common Signage, loading areas and docks.

“Laws” – All laws, statutes, ordinances, rules, regulations, requirements,
permits, or approvals promulgated by any federal, state or local governmental
entity with jurisdiction over the Project or any business, use or operation
thereon, as the same may, from time to time, be amended, superseded,
supplemented, modified or revised, including, without limitation, City of Goleta
Ordinance 07-04 dated May 7, 2007, the Development Agreement, all City of Goleta
conditions of approval for the Project (including, without limitation, the City
TDM Plan requirements) and all Environmental Laws.

“Lot” – Each of Lots 1 through 22 and any further subdivision of such Lots or
the Property into additional legal parcels or lots and any separate legal lot or
parcel which is a portion of the Project, now existing or hereafter created
after this Declaration is recorded, whether by a legal split, subdivision or
other parcelization of a Lot, lot line adjustment, or by combination or merger
of one or more Lots. Lots are referred to individually as a “Lot” and any two or
more Lots may be referred to herein collectively as “Lots”. Each of the Lots and
the approximate acreage and Floor Area of Improvements existing or to be
constructed thereon, if any, are described on Exhibit “C” attached hereto.

“Manager” – The Person appointed by the Operator hereunder as its agent and to
whom is delegated certain duties, powers or functions of, the Operator, as
further provided in this Declaration.

“Maximum Floor Area” – The maximum Floor Area permitted to be constructed on
each Building Lot pursuant to all applicable Laws as reflected in this
Declaration or in the grant deed conveying title to such Lot from Declarant to
its subsequent Owner or in such other document of record with respect to such
Lot as may be executed by Declarant prior to conveyance of such Lot to a
subsequent Owner. From and after such time as there shall be Building
Improvements constructed upon all Lots within the Project (other than Common
Area Lots), the Maximum Floor Area for each Lot within the Project shall be the
actual Floor Area of the Buildings constructed upon each such Lot as the same
may be expanded or reduced from time to time as permitted under all applicable
Laws, taking into account the total Floor Area of all Buildings within the
Project, not to exceed in any event, the fixed aggregate maximum Floor Area for
each Lot set forth on Exhibit “C” attached hereto.

“Member, “Membership” – “Member” shall mean an Owner entitled to membership in
the Association as provided in this Declaration, including Declarant.
“Membership” shall mean the property, voting and other rights and privileges of
Members as provided herein, together with the correlative duties and obligations
contained in this Declaration and the Articles and Bylaws of the Association.

“Mortgage, Mortgagee, Mortgagor” – “Mortgage” shall mean any recorded mortgage
or Deed of Trust or other conveyance of a Lot or other portion of the Property
to secure the performance of an obligation which will be reconveyed upon the
completion of such performance. The term “Deed of Trust” or “Trust Deed” when
used herein shall be synonymous with the term “Mortgage.” The term “Mortgagee”
shall mean a person or entity to whom a Mortgage is made and shall include the
beneficiary of a Deed of Trust. “Mortgagor” shall mean a person or entity who
mortgages his or her Lot to another (i.e., the maker of a Mortgage), and shall
include the Trustor of a Deed of Trust. The term “Trustor” shall be synonymous
with the term “Mortgagor,” and the term “Beneficiary” shall be synonymous with
the term “Mortgagee.”

“Occupant” – Any Person from time to time entitled by right of ownership or
under any lease, sublease or license to use and occupy any portion of a Building
on any Lot within the Project.

“Operator” – The Person designated from time to time pursuant to the provisions
of this Declaration to operate, insure, maintain, repair and replace the Common
Area, such Person to be, in the following order of precedence: (a) Declarant;
(b) prior to the formation of the Association, any Person, whether owned in
whole or in part and whether controlled directly or indirectly by the Declarant,
to whom the Declarant may assign in writing its rights, duties and obligations
under this Declaration by an express assignment which is recorded in the
Official Records of Santa Barbara County, California, pursuant to Section 4.2,
provided such assignee is an Owner of a Lot within the Project and accepts such
assignment and assumes such duties and obligations of Declarant; and (c) the
Association formed pursuant to Article 1 acting through its Board and the
Committee, in the event (i) Declarant assigns to the Association in writing its
rights, duties and obligations under this Declaration as provided in Article 1,
(ii) Declarant and Declarant's successor, if any, ceases to own any interest in
the Property without the Association having been previously formed, or (iii) any
association which has become Declarant's successor ceases to exist (whether or
not incorporated).

 

 

--------------------------------------------------------------------------------

 

“Owner” – (i) Any Person (including Declarant) who from time to time holds fee
title to any Lot within the Project, and (ii) an Occupant of an Owner's entire
Lot (or of all of the usable area within the Building(s) on the Lot): (a)
pursuant to a lease or sublease which, as of the date of the Owner’s designation
of the Occupant as Owner, has a remaining term of twenty (20) years or more, not
including periods for which the term thereof may be extended by unexercised
options to extend; and (b) designated as such by the Owner of the Lot pursuant
to Section 1.3. If an Owner shall designate an Occupant as Owner for purposes of
this Declaration, then the actual fee Owner shall not be deemed to be an Owner
of such Lot during the period of such lease or sublease or such period of time
as which the Lot Owner shall designate such Occupant as Owner, whichever is
shorter. If the ownership of Improvements on a Lot shall be severed from the
ownership of the land comprising such Lot, the Owner of the Improvements shall
be deemed an Owner hereunder and shall be entitled to act on behalf of the Owner
of the land for all purposes hereunder so long as such ownership rights shall be
segregated.

“Parking Areas” – all paved areas of the Project which are striped for the
parking of motor vehicles, consisting of Common Parking Areas and Exclusive
Parking Areas.

“Permittees” – Occupants and all customers, patrons, employees, concessionaires
and other invitees of Occupants.

“Person” – An individual, partnership, association, corporation, limited
liability company, trust, governmental agency, administrative tribunal or any
other form of business or legal entity.

“Phase” – An area of land within the Property consisting of one or more Lots
together with landscaping, infrastructure and other Common Area Improvements
associated with or necessary for the use and enjoyment of the Improvements to be
constructed thereon, all of which are to be constructed concurrently with the
construction of any initial Improvements upon such Lot(s).

“Phase 0” – Lots 13, 14, 20, 21 and 22 and all Improvements situated within or
upon such Lots within the Project, all as shown on the Current Site Plan for the
Project as of 1/1/09 attached hereto as Exhibit “B-1”.

“Private Water Costs” – The costs, as reasonably determined by the Operator by
separate metering of water usage to each Building and Building Site, of water
service provided by the Operator to each Building and Building Site through
Private Water Lines serving such Building and Building Site. Private Water Costs
shall constitute Exclusive Use Area Expenses.

“Private Water Line” – Any water line within the Project which serves only a
single Building or Building Site from the point of connection of such water line
to a sub-meter installed and administered by the Operator to the point at which
such water line connects to a single Building or Building Site.

“Project” – All of the Property described in Recital A and Exhibit “A”,
including all Improvements now or hereafter located thereon, which shall be
commonly known as Cabrillo Business Park.

“Project Documents” – This Declaration, the exhibits attached hereto, the
Articles and Bylaws, and any Design Guidelines and rules and regulations as may
be adopted from time to time by Declarant, the Committee or the Operator, all as
amended or supplemented from time to time.

“Property” – The real property legally described on Exhibit “A”, including all
Improvements now or hereafter located thereon, which is hereby subject to this
Declaration. The Property, together with all such Improvements is also referred
to herein as the Project.

“Real Property Taxes” shall mean all any form of real property tax or
assessment, license fee, license tax, business license fee, commercial rental
tax, levy, charge, improvement bond, tax, water and sewer rents and charges,
utilities and communications taxes and charges or similar or dissimilar
imposition imposed by any authority having the direct power to tax, including
any city, county, state or federal government, or any school, agricultural,
lighting, drainage or other improvement or special assessment district thereof,
or any other governmental charge, general and special, ordinary and
extraordinary, foreseen and unforeseen, which may be assessed against any legal
or equitable interest of any Owner of any Common Area Lot within the Project and
all improvements thereon or against any Owner of any other Lot and all
Improvements thereon.

 

 

--------------------------------------------------------------------------------

 

“Reserved Parking Space(s)” – Those parking spaces within Common Parking Areas,
if any, which from time to time may be designated by the Operator for the
exclusive use of any particular Owner(s), Occupant(s) and Permittees of the
Project, as more particularly defined and described in Section 7.2 hereof.
Reserved Parking Spaces shall be counted towards the Allocated Parking Spaces
for a Lot and shall not exceed five percent (5%) of an Owner's total Allocated
Parking Spaces, without the prior written consent of the Operator. Allocated
Parking Spaces for each Lot are shown on Exhibit “D” attached hereto.

“Site Plan(s)” – The Site Plan and Conceptual Site Plan attached to this
Declaration as Exhibits “B - 1” and “B-2”, respectively.

IN WITNESS WHEREOF, Declarant has signed and made this Declaration as of the
date first above written.

 

Declarant

 

SANTA BARBARA REALTY HOLDING COMPANY, LLC

 

 

By:

 

SRG Santa Barbara, LLC, a Delaware limited

 

liability company, Its: Managing member

 

 

By:

 

/s/ Russell A. Goodman

 

 

 

Name: Russell A. Goodman

 

 

 

Title: Authorized Member

 

 

 

--------------------------------------------------------------------------------

 

 

State of California                                 )

County of Ventura                

                                                               ) ss.

On    April 10, 2009   , before me,       Judy m. Cook      , Notary Public in
and for said state, personally appeared       Russlle A. Goodman      , who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature /s/ Judy m. Cook                                                    

(Seal)

 

 

 

[gincmkbq5bij000028.jpg]

 

 

 

 

 

850722.05/OC

EXHIBIT “B-2”

88888-154/2-2-09/dww/dww

-1-

 

--------------------------------------------------------------------------------

 

EXHIBIT “A”

Legal Description of Property

That portion of Rancho Los Dos Pueblos, in the City of Goleta, County of Santa

Barbara, State of California, described as Parcel One in the deed recorded in
the

office of the Santa Barbara County Recorder May 31, 1998, as instrument No.

98-020481 of Official Records.

 

 

 

850722.05/OC

EXHIBIT “B-2”

88888-154/2-2-09/dww/dww

-1-

 

--------------------------------------------------------------------------------

 

EXHIBIT “B-1”

Current Site Plan for the Project as of 1/1/09

 

[gincmkbq5bij000029.jpg]

 

Exhibit B-1 current Site Plan Cabrillo Bussiness Park Santa Barbara, CA

 

 

 

850722.05/OC

EXHIBIT “B-2”

88888-154/2-2-09/dww/dww

-1-

 

--------------------------------------------------------------------------------

 

EXHIBIT”B-2”

Conceptual Site Plan with Parcel Plan Showing

Potential Full Build-Out of the Project

With Parking on Parcel, including Parking provided by Easement

 

[gincmkbq5bij000030.jpg]

 

To Lot7 To Lot 6 To Lot 18 To Lot 19 COROMAA DRIVE

 

 

850722.05/OC

EXHIBIT “B-2”

88888-154/2-2-09/dww/dww

-2-

 

--------------------------------------------------------------------------------

 

[gincmkbq5bij000031.jpg]

 

To Lot 2 To Lot 10 Notes: The parking on Lots 3, 8, 11 and 12 are Exclusive
Parking Areas as defined in the CCRs. Parking that will be committed to other
Lots by easement is shown in hatch and cross-hatch patterns. Conceptual Site
Plan Exhibit “B-2”

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT”C”

DESCRIPTION OF LOTS: MAXIMUM FLOOR AREAS

“Lot 1” - The land comprising Lot 1 consisting of approximately 9.16 acres of
land upon which Declarant contemplates constructing new improvements consisting
of two buildings, proposed Building 1 presently contemplated to consist of a two
story office building to contain a maximum of 75,000 square feet of Floor Area
(“Building 1”), proposed Building 2 presently contemplated to consist of a two
story office building to contain a maximum of 40,000 square feet of Floor Area
(“Building 2”), and related surface parking areas, landscaping and other site
improvements, all as depicted on the Conceptual Site Plan attached hereto as
Exhibit “B-2”.

“Lot 2” - The land comprising Lot 2 consisting of approximately 2.33 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of two buildings, a proposed retail building to contain
a maximum of 10,000 square feet of Floor Area and a restaurant to contain a
maximum of 7,500 square feet of Floor Area (“Building 12a and Building 12b”,
respectively), and related surface parking areas, landscaping and other site
improvements, all as depicted on the Conceptual Site Plan attached hereto as
Exhibit “B-2”

“Lot 3” - The land comprising Lot 3 consisting of approximately 2.38 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story self storage facility to contain a
maximum of 73,500 square feet of Floor Area (“Building 3”), and related surface
parking areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B -2”

“Lot 4” - The land comprising Lot 4 consisting of approximately 3.75 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
60,000 square feet of Floor Area (“Building 4”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B -2”

“Lot 5” - The land comprising Lot 5 consisting of approximately 5.33 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
40,000 square feet of Floor Area (“Building 5”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B -2”

“Lot 6” - The land comprising Lot 6 consisting of approximately 3.76 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
40,000 square feet of Floor Area (“Building 6”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B -2”

“Lot 7” - The land comprising Lot 7 consisting of approximately 4.95 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
80,000 square feet of Floor Area (“Building 1”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B -2”

“Lot 8” - The land comprising Lot 8 consisting of approximately 2.75 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a one story self storage facility to contain a
maximum of 46,100 square feet of Floor Area (“Building 8”), and related surface
parking areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B -2”

“Lot 9” - The land comprising Lot 9 consisting of approximately 5.97 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
70,000 square feet of Floor Area (“Building 9”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B -2”

“Lot 10” - The land comprising Lot 10 consisting of approximately 2.92 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a two story office building to contain a maximum of
60,000 square feet of Floor Area (“Building 1”), and related surface parking
areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B -2”

 

--------------------------------------------------------------------------------

 

“Lot 11” - The land comprising Lot 11 consisting of approximately 3.13 acres of
land upon which Declarant contemplates constructing new improvements presently
contemplated to consist of a one story self storage facility to contain a
maximum of 55,000 square feet of Floor Area (“Building 11”), and related surface
parking areas, landscaping and other site improvements, all as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B -2”

“Lot 12” - The land comprising Lot 12 consisting of approximately 2.32 acres of
land upon which is located an approximately 4,007 square foot bond building and
existing screened storage area (the “Lot 12 Improvements”) comprising the
maximum Floor Area for Lot 12, as depicted on the Conceptual Site Plan attached
hereto as Exhibit “B-2”

“Lot 13” - The land comprising Lot 13 consisting of approximately 4.55 acres of
land upon which is located an approximately 47,728 square foot administration
building (the “Lot 13 Administration Building”) comprising the maximum Floor
Area for Lot 13, and related surface parking areas, landscaping and other site
improvements, all as depicted on the Conceptual Site Plan attached hereto as
Exhibit “B-2”

“Lot 14” - The land comprising Lot 14 consisting of approximately 2.96 acres of
land upon which is located an approximately 22,000 square foot utility building
(“Building 14”) comprising the maximum Floor Area for Lot 14, and existing
screened storage area and related surface parking areas, landscaping and other
site improvements, all as depicted on the Conceptual Site Plan attached hereto
as Exhibit “B-2”.

“Lot 15” - of the Project presently contains the land comprising Lot 15
consisting of approximately 15.31 acres of land which is to constitute green
belt, buffer area within the Project (the “Open Space”) as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 16” - of the Project presently contains the land comprising Lot 16
consisting of approximately 3.33 acres of land which is to constitute
recreational area within the Project (the “Recreation Area”) as depicted on the
Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 17” - of the Project presently contains the land comprising Lot 17
consisting of approximately 2.35 acres of land which shall comprise an interior
private street or streets or portions thereof within the Project as depicted on
the Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 18” - of the Project presently contains the land comprising Lot 18
consisting of approximately 1.96 acres of land which shall comprise an interior
private street or streets or portions thereof within the Project as depicted on
the Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 19” - of the Project presently contains the land comprising Lot 19
consisting of approximately 1.58 acres of land on which Declarant plans to build
an approximately 50,000 square foot building as depicted on the Conceptual Site
Plan attached hereto as Exhibit “B-2”.

“Lot 20” - The land comprising Lot 20 consisting of approximately 6.87 acres of
land upon which is located an approximately 113,330 square foot manufacturing
building (“Building 20”) comprising the maximum Floor Area for Lot 20, and
related surface parking areas, landscaping and other site, improvements, all as
depicted on the Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 21” - The land comprising Lot 21 consisting of approximately 1.49 acres of
land upon which is located an approximately 9,141 square foot design building
(“Building 21”) comprising the maximum Floor Area for Lot 21, and related
surface parking areas, landscaping and other site improvements, all as depicted
on the Conceptual Site Plan attached hereto as Exhibit “B-2”.

“Lot 22” - The land comprising Lot 22 consisting of approximately 3.29 acres of
land upon which is located an approximately 45,476 square foot program building
(“Building 22”) comprising the maximum Floor Area for Lot 22, and related
surface parking areas, landscaping and other site improvements, all as depicted
on the Conceptual Site Plan attached hereto as Exhibit “B-2”.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “D”

Schedule of Deemed Land Area. Allocated Common Parking Spaces

And Common Area Maintenance Percentages

 

Lot

Building

Maximum

Building

Square

Footage**

Deemed Land

Area*

Allocated Parking

Spaces**

Parking Ratio

— Per 1,000 sq. ft. of Improvements*

Common Expenses

Percentage Based on

Deemed Land Area

 

 

 

 

 

 

 

 

New

Construction

 

 

 

 

 

1

Building 1 & 2

115,000 sf

7.37 acres

344

2.99

10.7%

2

Building 12

17,500 sf

4.41 acres

166

9.49

6.4%

3

Building 3

73,500 sf

2.01 acres

3

0.04

2.9%

4

Building 4

60,000 sf

3.74 acres

181

3.02

5.5%

5

Building 5a

40,000 sf

3.01 acres

123

3.08

4.4%

6

Building 5b

40,000 sf

2.62 acres

125

3.12

3.8%

19

Building 6

50,000 sf

3.99 acres

150

3.00

5.8%

7

Building 7

80,000 sf

5.59 acres

247

3.09

8.2%

8

Building 8

46,100 sf

2.79 acres

6

0.13

4.1%

9

Building 9

70,000 sf

4.65 acres

208

2.97

6.8%

10

Building 10

60,000 sf

3.94 acres

182

3.03

5.7%

11

Building 11

55,000 sf

3.11 acres

3

0.05

4.5%

 

 

 

 

 

 

 

 

Existing

Buildings

 

 

 

 

 

12

Bond Building

4,000 sf

2.32 acres

N/A

N/A

3.4%

13

Building 13

47,700 sf

4.27 acres

161

3.37

6.2%

14

Building 14

22,000 sf

2.94 acres

71

3.22

4.3%

20

Building 20

113,300 sf

7.18 acres

337

2.97

10.5%

21

Building 21

9,100 sf

1.51 acres

31

3.44

2.2%

22

Building 22

45,500 sf

3.19 acres

142

3.12

4.6%

 

Subtotal

 

68.62 net acres

 

 

 

15, 16, 17

& 18

Common Area

Lots

 

22.72 acres

 

 

 

 

Dedications

 

0.91 acres

 

 

 

 

Total

950,000 sf

92.25 acres

2480 spaces

2.61 avg.

100%

 

*Based upon actual Building Lot acreage, (as set forth on Exhibit “C”), plus the
area of additional land, if any, which is attributable to parking areas
allocated for use by the Owner, Occupants and Permittees of such Building Lot by
easement from another Building Lot in the Project, and less the land area, if
any, which is located upon such Building Lot and which is allocated by easement
for parking use by the Owners, Occupants and Permittees of another Building Lot
in the Project

**Based upon permitted/intended use as indicated in the Development Agreement

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Site Plan with Additional Parking on Lot 14

 

[gincmkbq5bij000032.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[gincmkbq5bij000033.jpg]

DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIP

(As required by the Civil Code)

When you enter into a discussion with a real estate agent regarding a real
estate transaction, you should from the outset understand what type of agency
relationship or representation you wish to have with the agent in the
transaction.

SELLER'S AGENT

A Seller's agent under a listing agreement with the Seller acts as the agent for
the Seller only. A Seller's agent or a subagent of that agent has the following
affirmative obligations:

To the Seller: A fiduciary duty of utmost care, integrity, honesty and loyalty
in dealings with the Seller.

To the Buyer and the Seller:

(a)Diligent exercise of reasonable skill and care in performance of the agent's
duties.

(b)A duty of honest and fair dealing and good faith.

(c)A duty to disclose all facts known to the agent materially affecting the
value or desirability of the property that are not known to, or within the
diligent attention and observation of, the parties.

An agent is not obligated to reveal to either party any confidential information
obtained from the other party that does not involve the affirmative duties set
forth above.

BUYER'S AGENT

A Buyer's agent can, with a Buyer's consent, agree to act as agent for the Buyer
only. In these situations, the agent is not the Seller's agent, even if by
agreement the agent may receive compensation for services rendered, either in
full or in part from the Seller. An agent acting only for a Buyer has the
following affirmative obligations:

To the Buyer: A fiduciary duty of utmost care, integrity, honesty and loyalty in
dealings with the Buyer.

To the Buyer and the Seller:

(a)Diligent exercise of reasonable skill and care in performance of the agent's
duties.

(b)A duty of honest and fair dealing and good faith.

(c)A duty to disclose all facts known to the agent materially affecting the
value or desirability of the property that are not known to, or within the
diligent attention and observation of, the parties.

An agent is not obligated to reveal to either party any confidential information
obtained from the other party that does not involve the affirmative duties set
forth above.

AGENT REPRESENTING BOTH SELLER AND BUYER

A real estate agent, either acting directly or through one or more salesperson
and broker associates, can legally be the agent of both the Seller and the Buyer
in a transaction, but only with the knowledge and consent of both the Seller and
the Buyer.

In a dual agency situation, the agent has the following affirmative obligations
to both the Seller and the Buyer:

(a)A fiduciary duty of utmost care, integrity, honesty and loyalty in the
dealings with either the Seller or the Buyer.

(b)Other duties to the Seller and the Buyer as stated above in their respective
sections.

In representing both Seller and Buyer, a dual agent may not, without the express
permission of the respective party, disclose to the other party confidential
information, including, but not limited to, facts relating to either the Buyer's
or Seller's financial position, motivations, bargaining position, or other
personal information that may impact price, including the Seller's willingness
to accept a price less than the listing price or the Buyer's willingness to pay
a price greater than the price offered.

 

 

--------------------------------------------------------------------------------

 

SELLER AND BUYER RESPONSIBILITIES

Either the purchase agreement or a separate document will contain a confirmation
of which agent is representing you and whether that agent is representing you
exclusively in the transaction or acting as a dual agent. Please pay attention
to that confirmation to make sure it accurately reflects your understanding of
your agent's role. The above duties of the agent in a real estate transaction do
not relieve a Seller or Buyer from the responsibility to protect his or her own
interests. You should carefully read all agreements to assure that they
adequately express your understanding of the transaction. A real estate agent is
a person qualified to advise about real estate. If legal or tax advice is
desired, consult a competent professional. If you are a Buyer, you have the duty
to exercise reasonable care to protect yourself, including as to those facts
about the property which are known to you or within your diligent attention and
observation. Both Sellers and Buyers should strongly consider obtaining tax
advice from a competent professional because the federal and state tax
consequences of a transaction can be complex and subject to change.

Throughout your real property transaction you may receive more than one
disclosure form, depending upon the number of agents assisting in the
transaction. The law requires each agent with whom you have more than a casual
relationship to present you with this disclosure form. You should read its
contents each time it is presented to you, considering the relationship between
you and the real estate agent in your specific transaction. This disclosure form
includes the provisions of Sections 2079.13 to 2079.24, inclusive, of the Civil
Code set forth on page 2. Read it carefully. I/WE ACKNOWLEDGE RECEIPT OF A COPY
OF THIS DISCLOSURE AND THE PORTIONS OF THE CIVIL CODE PRINTED ON THE BACK (OR A
SEPARATE PAGE).

 

 

 

Buyer

 

 

 

Seller

 

 

 

Lessor

 

✓

 

Lessee

 

/s/ Scott Wilkinson

 

Date:

 

6/19/19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer

 

 

 

Seller

 

✓

 

Lessor

 

 

 

Lessee

 

/s/ Steven C. Leonard

 

Date:

 

6/20/19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agent:Hayes Commercial GroupDRE Lic. #:   0217017                   

Real Estate Broker (Firm)

By

:       /s/ Christos Celmayster                                            DRE
Lic. #:    01342996       Date:         6/21/19       

(Salesperson or Broker-Associate)

THIS FORM HAS BEEN PREPARED BY AIR CRE. NO REPRESENTATION IS MADE AS TO THE
LEGAL VALIDITY OR ADEQUACY OF THIS FORM FOR ANY SPECIFIC TRANSACTION. PLEASE
SEEK LEGAL COUNSEL AS TO THE APPROPRIATENESS OF THIS FORM.

 

 

--------------------------------------------------------------------------------

 

DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIP

CIVIL CODE SECTIONS 2079.13 THROUGH 2079.24 (2079.16 APPEARS ON THE FRONT)

2079.13. As used in Sections 2079.7 and 2079.14 to 2079.24, inclusive, the
following terms have the following meanings:

(a) “Agent” means a person acting under provisions of Title 9 (commencing with
Section 2295) in a real property transaction, and includes a person who is
licensed as a real estate broker under Chapter 3 (commencing with Section 10130)
of Part 1 of Division 4 of the Business and Professions Code, and under whose
license a listing is executed or an offer to purchase is obtained. The agent in
the real property transaction bears responsibility for that agent's salespersons
or broker associates who perform as agents of the agent. When a salesperson or
broker associate owes a duty to any principal, or to any buyer or seller who is
not a principal, in a real property transaction, that duty is equivalent to the
duty owed to that party by the broker for whom the salesperson or broker
associate functions. (b) “Buyer” means a transferee in a real property
transaction, and includes a person who executes an offer to purchase real
property from a seller through an agent, or who seeks the services of an agent
in more than a casual, transitory, or preliminary manner, with the object of
entering into a real property transaction. “Buyer” includes vendee or lessee of
real property. (c) “Commercial real property” means all real property in the
state, except (1) single-family residential real property, (2) dwelling units
made subject to Chapter 2 (commencing with Section 1940) of Title 5, (3) a
mobile home, as defined in Section 798.3, (4) vacant land, or (5) a recreational
vehicle, as defined in Section 799.29. (d) “Dual agent” means an agent acting,
either directly or through a salesperson or broker associate, as agent for both
the seller and the buyer in a real property transaction. (e) “Listing agreement”
means a written contract between a seller of real property and an agent, by
which the agent has been authorized to sell the real property or to find or
obtain a buyer, including rendering other services for which a real estate
license is required to the seller pursuant to the terms of the agreement. (f)
“Seller's agent” means a person who has obtained a listing of real property to
act as an agent for compensation. (g) “Listing price” is the amount expressed in
dollars specified in the listing for which the seller is willing to sell the
real property through the seller's agent. (h) “Offering price” is the amount
expressed in dollars specified in an offer to purchase for which the buyer is
willing to buy the real property. (i) “Offer to purchase” means a written
contract executed by a buyer acting through a buyer's agent that becomes the
contract for the sale of the real property upon acceptance by the seller. (j)
“Real property” means any estate specified by subdivision (1) or (2) of Section
761 in property, and includes (1) single-family residential property, (2)
multiunit residential property with more than four dwelling units, (3)
commercial real property, (4) vacant land, (5) a ground lease coupled with
improvements, or (6) a manufactured home as defined in Section 18007 of the
Health and Safety Code, or a mobile home as defined in Section 18008 of the
Health and Safety Code, when offered for sale or sold through an agent pursuant
to the authority contained in Section 10131.6 of the Business and Professions
Code. (k) “Real property transaction” means a transaction for the sale of real
property in which an agent is retained by a buyer, seller, or both a buyer and
seller to act in that transaction, and includes a listing or an offer to
purchase. (l) “Sell,” “sale,” or “sold” refers to a transaction for the transfer
of real property from the seller to the buyer and includes exchanges of real
property between the seller and buyer, transactions for the creation of a real
property sales contract within the meaning of Section 2985, and transactions for
the creation of a leasehold exceeding one year's duration. (m) “Seller” means
the transferor in a real property transaction and includes an owner who lists
real property with an agent, whether or not a transfer results, or who receives
an offer to purchase real property of which he or she is the owner from an agent
on behalf of another. “Seller” includes both a vendor and a lessor of real
property. (n) “Buyer's agent” means an agent who represents a buyer in a real
property transaction.

 

2079.14. A seller's agent and buyer's agent shall provide the seller and buyer
in a real property transaction with a copy of the disclosure form specified in
Section 2079.16, and shall obtain a signed acknowledgment of receipt from that
seller and buyer, except as provided in Section 2079.15, as follows: (a) The
seller's agent, if any, shall provide the disclosure form to the seller prior to
entering into the listing agreement. (b) The buyer's agent shall provide the
disclosure form to the buyer as soon as practicable prior to execution of the
buyer's offer to purchase. If the offer to purchase is not prepared by the
buyer's agent, the buyer's agent shall present the disclosure form to the buyer
not later than the next business day after receiving the offer to purchase from
the buyer.

 

2079.15 In any circumstance in which the seller or buyer refuses to sign an
acknowledgment of receipt pursuant to Section 2079.14, the agent shall set
forth, sign, and date a written declaration of the facts of the refusal.

 

2079.16 Reproduced on Page 1 of this AD form.

 

2079.17(a) As soon as practicable, the buyer's agent shall disclose to the buyer
and seller whether the agent is acting in the real property transaction as the
buyer's agent, or as a dual agent representing both the buyer and the seller.
This relationship shall be confirmed in the contract to purchase and sell real
property or in a separate writing executed or acknowledged by the seller, the
buyer, and the buyer's agent prior to or coincident with execution of that
contract by the buyer and the seller, respectively. (b) As soon as practicable,
the seller's agent shall disclose to the seller whether the seller's agent is
acting in the real property transaction as the seller's agent, or as a dual
agent representing both the buyer and seller. This relationship shall be
confirmed in the contract to purchase and sell real property or in a separate
writing executed or acknowledged by the seller and the seller's agent prior to
or coincident with the execution of that contract by the seller.

(C) CONFIRMATION: The following agency relationships are confirmed for this
transaction.

Seller's Brokerage Firm DO NOT COMPLETE, SAMPLE ONLY License Number
                    

Is the broker of (check one): □ the seller; or □ both the buyer and seller.
(dual agent)

Seller's Agent DO NOT COM

 

--------------------------------------------------------------------------------

PLETE, SAMPLE ONLY License Number                      

Is (check one): □ the Seller's Agent. (salesperson or broker associate); or □
both the Buyer's Agent and the Seller's Agent. (dual agent)

Buyer's Brokerage Firm DO NOT COMPLETE, SAMPLE ONLYLicense Number
                     

Is the broker of (check one): □ the buyer; or □ both the buyer and seller. (dual
agent)

Buyer's Agent DO NOT COMPLETE, SAMPLE ONLY License Number                      

Is (check one): □ the Buyer's Agent. (salesperson or broker associate); or □
both the Buyer's Agent and the Seller's Agent. (dual agent)

(d) The disclosures and confirmation required by this section shall be in
addition to the disclosure required by Section 2079.14. An agent's duty to
provide disclosure and confirmation of representation in this section may be
performed by a real estate salesperson or broker associate affiliated with that
broker.

 

2079.18 (Repealed pursuant to AB-1289, 2017-18 California Legislative session)

 

2079.19 The payment of compensation or the obligation to pay compensation to an
agent by the seller or buyer is not necessarily determinative of a particular
agency relationship between an agent and the seller or buyer. A listing agent
and a selling agent may agree to share any compensation or commission paid, or
any right to any compensation or commission for which an obligation arises as
the result of a real estate transaction, and the terms of any such agreement
shall not necessarily be determinative of a particular relationship.

 

2079.20 Nothing in this article prevents an agent from selecting, as a condition
of the agent's employment, a specific form of agency relationship not
specifically prohibited by this article if the requirements of Section 2079.14
and Section 2079.17 are complied with.

 

2079.21 (a) A dual agent may not, without the express permission of the seller,
disclose to the buyer any confidential information obtained from the seller (b)
A dual agent may not, without the express permission of the buyer, disclose to
the seller any confidential information obtained from the buyer (c)
“Confidential information” means facts relating to the client's financial
position, motivations, bargaining position, or other personal information that
may impact price, such as the seller is willing to accept a price less than the
listing price or the buyer is willing to pay a price greater than the price
offered. (d) This section does not alter in any way the duty or responsibility
of a dual agent to any principal with respect to confidential information other
than price.

 

2079.22 Nothing in this article precludes a seller's agent from also being a
buyer's agent. If a seller or buyer in a transaction chooses to not be
represented by an agent, that does not, of itself, make that agent a dual agent.

 

2079.23(a) A contract between the principal and agent may be modified or altered
to change the agency relationship at any time before the performance of the act
which is the object of the agency with the written consent of the parties to the
agency relationship. (b) A lender or an auction company retained by a lender to
control aspects of a transaction of real property subject to this part,
including validating the sales price, shall not require, as a condition of
receiving the lender's approval of the transaction, the homeowner or listing
agent to defend or indemnify the lender or auction company from any liability
alleged to result from the actions of the lender or auction company. Any clause,
provision, covenant, or agreement purporting to impose an obligation to defend
or indemnify a lender or an auction company in violation of this subdivision is
against public policy, void, and unenforceable.

 

2079.24 Nothing in this article shall be construed to either diminish the duty
of disclosure owed buyers and sellers by agents and their associate licensees,
subagents, and employees or to relieve agents and their associate licensees,
subagents, and employees from liability for their conduct in connection with
acts governed by this article or for any breach of a fiduciary duty or a duty of
disclosure.

AIR CRE. 500 North Brand Blvd, Suite 900, Glendale, CA 91203, Tel 213-687-8777,
Email contracts@aircre.com

NOTICE: No part of these works may be reproduced in any form without permission
in writing.

 

 

 

 

 